Topical and urgent debate (objections)
The next item is the vote on objections to the list of subjects for the next debate on topical and urgent subjects of major importance (Rule 47 of the Rules of Procedure).
Item I - Situation in Cyprus:
Madam President, as we will have a statement on Bosnia tomorrow, we wish to withdraw the objection.
There are therefore no further objections to Items I and II.
Madam President, we had tabled two resolutions. The first, about the matter of Bosnia, is withdrawn because it is dealt with elsewhere. But we are of course maintaining the second. Therefore we need only vote on the second resolution.
The Union for Europe Group has requested the deletion of the item 'Expulsion of illegal immigrants' .
Justification: all the Member States are facing serious human and economic problems because of the massive immigration from developing countries. We are not unmoved by the scale of this phenomenon. Yet we have to seek a solution together and in a considered manner. It seems totally inappropriate to us to discuss this in the framework of a topical and urgent debate.
(Parliament rejected the request)
I have received two motions, from the Group of the Party of European Socialists and from the Union for Europe Group, seeking to insert a new item 'Support and conservation of the pilgrim route to Santiago de Compostela' .
Madam President, a point of order to clarify a misunderstanding. I heard the destruction of pilgrim route to Santiago de Compostela mentioned. I come from that constituency - we have no Socialist Members in that constituency - and I must make it clear that the works do not affect the route to Santiago. The works are on a road which is not part of the route to Santiago. So Parliament does not need to take action on this issue.
(Parliament approved the request)
Welcome
Before we begin the debate on the state of the Union with speeches from the Presidents of Parliament, the European Council and the Commission, I would like to welcome a very distinguished visitor to our Parliament today who will be listening to this debate, Sir Edward Heath.
(Loud and sustained applause) Sir Edward Heath was Prime Minister of Great Britain from 1970 to 1974. His many years of public service are very closely associated with Europe and with Britain's membership of the European Union. He led the British negotiating team in the first round of negotiations in the early 1960s. He was Prime Minister when Britain joined the European Community in 1973 and since then he has been an unswerving advocate of a strong and effective European Union. He has never hesitated to criticize those in his country who would wish to take Britain out of the Union and to reawaken the demons of nationalism. Above all else, he embodies the central fact that there is no contradiction between love of country, loyal service to the national interest, and support for Europe. Sir Edward, you are very welcome here today.
State of the European Union
The next item is the statements by the President of the European Parliament, the President-in-Office of the European Council and the President of the Commission on the state of European Union, followed by a debate.
Mr President-in-Office of the European Council, Mr President of the Commission, ladies and gentlemen, I wish to speak today about the tragedy of Europe. Over wide areas a vast quivering mass of tormented, hungry, care-worn and bewildered human beings gape at the ruins of their cities and homes, and scan the dark horizon for approach of some new peril, tyranny or terror. Among the victors there is a babel of jarring voices; among the vanquished the sullen silence of despair. That is all that Europeans, grouped in so many ancient states and nations, that is all that the Germanic powers have got by tearing each other to pieces and spreading havoc far and wide. We must recreate the European family in a regional structure called, it may be, the United States of Europe.
Almost exactly 50 years ago today, on 19 September 1956 in Zurich, Winston Churchill described the state of Europe in this way. Today, 50 years later, in a Union of 15 European states, the impression we gain from our talks with people in all the Member States, for whom the European institutions in Brussels, Strasbourg and Luxembourg represent a distant and abstract world, is always the same: the people are not against the Union, not against European integration, not against Maastricht or Brussels. But they no longer know why they should be for them!
There are many reasons for this! One of the main ones is that the Union gives 1000 different answers to 1000 separate questions, but remains silent on the key issues facing European society at the end of this century.
In a globally linked-up world, how can we modernize our economic structures in such a way as to ensure that human work, the foundation of European civilization, still has a future in Europe? How can we succeed in finding a new balance between economic performance and social justice, a new balance that will keep our democratic society stable?
More and more people associate the European Union with cuts in social services and job losses. We must make them associate the Union with job creation and social progress again. On that depends the success of monetary union and also the success of the Intergovernmental Conference. True, the Member States bear the main responsibility and therefore also the main burden for the creation of jobs, for the distribution of work and the organization of work.
We do not want to burden the Union with responsibility for an employment policy for which it does not have the resources. But at least the Union could stimulate, direct and coordinate the national efforts. It does not even do that!
The 18 million unemployed in the Member States of the European Union - and not only they - expect us finally to make progress on coordinating the Member States' employment market policies, making optimum use of the European Union funds to create jobs, improving education, training and further training, making the European economy more competitive. We have all - Council, Commission and Parliament - been calling for this for years, and unsuccessfully so for years!
Since December 1994 our heads of state and government have been declaring at every European Council that fighting unemployment is the top priority. All that they have decided on is for more and more questions to be examined and time-scales to be set. In so doing they are not creating work for the out-of-work but work for the Commission and the national authorities.
(Applause) The proposals in the 1993 White Paper on growth, competition and employment have still not been implemented. The Commission has submitted a confidence-building pact on employment.
The Council is having it examined. The 14 priority projects for the development of trans-European networks are still lying unopened on the table. It is the job of the ministers of finance have to examine these matters. They are considering whether to make ECU 1 billion available to ensure the start-up financing of a project which involves a volume of investment of ECU 45-50 billion. Ladies and gentlemen, these same ministers of finance who are considering whether they have ECU 1 billion available for the trans-European networks wordlessly accept the fact that our Union is spending ECU 1 billion a year to subsidize tobacco-growing!
(Applause) People who behave like that are not short of money but short of sense! The single market accounts for 90 % of our goods and services. So long as we do not use this potential first and foremost for growth and employment, so long as we continue to accept the luxury of 14 different currencies in our single market, all the lamentations about the consequences of globalizing the economy will be nothing but feeble excuses!
To open up the borders in the single market will bring a new freedom to many millions of people. But Europe cannot allow the great asset of freedom of movement to be increasingly often abused and discredited by internationally organized criminals, mafia millionaires and drug traffickers.
The people of the Union expect a solution to these problems. One Member State was not and is not prepared to allow the activities of Europol to be monitored by the European Court of Justice. It was right for the Florence European Council at least to decide to introduce this monitoring for the 14 Member States instead of further postponing the activation of Europol. The measures to combat drugs trafficking proposed by the Irish Government can take us a step further.
It is not enough for Europe to be able - as we hope - to monitor and prosecute drugs trafficking. In future Europe must be able to take common action to combat not only money-laundering, the black market in cars and terrorism, but also the international child abuse rings and traffickers in children.
(Applause) We expect the whole Union to act in solidarity and with resolution when the World Trade Organization discusses means of preventing markets from being gained through child labour and preventing the creation of a market for child prostitution.
The European Community is a community based on justice. That is one achievement of European integration. There have recently been increasing attempts to undermine the legal basis of the Union. One Member State has endeavoured to use its right of veto not merely to prevent a particular decision from being taken but to render the Union as a whole unable to take decisions. If the British Government had managed to have the ban on the export of British beef lifted, every other government would have been able to attempt the same kind of blackmail in the event of a dispute. The British blackmail attempt failed because the 14 closed ranks. That was a victory for Europe!
(Applause) Germany is one of the Member States that has always called most loudly on the Commission to take action against distortions of competition and the fraudulent use of subsidies in other Member States. Recently, attempts have been made in Germany to dispute the Commission's right to approve state subsidies in Germany. This must not become a habit!
(Applause) If the European Union is degraded into a political self-service shop, it will have no future.
(Applause) We can only maintain and strengthen confidence in the legal integrity of the Union institutions and in their ability to act if we have the strength to control our own activities and, if necessary, clean up at home. That is why we set up a committee of inquiry to examine whether the measures to combat the cattle disease BSE involved any infringement or misapplication of Community law.
Mad cow disease was certainly preceded by mad humans who allowed animal offal to be fed to herbivores for years and years. We cannot reverse that. But, ladies and gentlemen, it would be an enormous victory if instead of notes on how to prevent the beef market from collapsing by concealing and covering up the facts, the Commission produced more ideas about how to promote healthy food production in future.
(Applause) It would also be an enormous victory if the Member State governments would at last stop blaming the Community for the risks of European policy while nationalizing the successes. Those who see the Union as no more than a dumping ground for national political waste should not wonder why people think it stinks!
(Applause) The Commission has roused itself, and the Member States have done the same, and resolutely and unanimously opposed the unreasonable demands of the Helms-Burton legislation; we firmly and emphatically support it in this!
But when it is a question of war and peace in Europe, when it is a question of protecting people from murder and expulsion and rape at least on our own continent, when it is a question of making the fundamental values of our European way of life applicable for all Europeans, then all we hear is a Babel of languages from the Member States and embarrassed silence from the Union. The Union is not the whole of Europe, but it bears responsibility for the whole of Europe. The Member States of the Union will have to shoulder the main burden of the reconstruction of former Yugoslavia.
The Union will have to carry out its responsibility for coordinating the world-wide support measures; and as regards the demands on the Union budget, the principle applies that new policies and tasks also need new financial resources. The Union, which is preparing for its enlargement to the east and the south, must also prepare itself to become more heterogeneous. In its common foreign and security policy, but also in the third pillar, it should therefore be possible in future for those Member States that are willing and able do so to lead the way towards common action in the Union. But, ladies and gentlemen, although we need an advance guard, it must not turn into a Directory. We are against that. We must not abandon the aim of acting through common institutions in the Union.
Those who are serious about the enlargement of the European Union must be just as serious about making substantial reforms to it. The course of the Intergovernmental Conference on reforming the Maastricht Treaty has not so far given the impression that all the governments are clearly aware of this correlation and are prepared to take it into account. The Intergovernmental Conference will continue until next summer. This long duration unfortunately also leaves much room for the perfectionists of technocratic details and for political erosion. We trust that the Irish presidency of the Council will ensure that this does not happen, that we do not get lost in perfecting details or succumb to political erosion.
The Intergovernmental Conference is faced with the consequences of two historic decisions the Union has already taken: the introduction of the common currency and enlargement to the east and the south. Monetary union demands firmer political structures in the Union. Enlargement demands more flexible structures and policies in the Union. The survival of the Union depends on whether we succeed in bringing these two demands together. Only then can the European Union live up to the people's expectations that it will create a pan-European peaceful order. It is not too late yet!
Thank you.
(Applause)
Mr President, you said here in last year's State of the European Union debate that the new nationalism leads straight back to the pre-war Europe. You were absolutely right. You went on to say in the debate that the greatest challenge at the end of this century is to reform the Union in such a way that it can expand to the east and the south without disintegrating or self-destructing. Again, you put your finger on the key question.
We owe a huge debt to the visionaries who gave birth to the European Union, one of whom, the late Emile Noël, was last week compared to James Madison, the constitution-maker of the United States, such was the role he played in the development of the Union. We can best honour the memory of Noël, of Schuman and of Monnet by ensuring that the Union we pass on to our successors continues to be vital, relevant and, above all, one with which our citizens can identify.
We must not take the European Union for granted. As one of your Members, Mr Spencer, said in the State of the European Union debate last year, support for Europe must be won anew in each generation. A ritual restating of elite viewpoints and obscure acronyms will not win that support from our citizens. Mrs Roth, in her contribution in last year's debate, said that at the time of the founding fathers Europe had had a heart and no form, whereas she felt that the Union now had a form, but that its heart was made of stone. Perhaps that is to overstate the case, but there is a truth there. People are not sufficiently engaged in a positive way by what Europe is doing. As governments prepare for the special European Council on 5 October in Dublin I ask the Members of this Parliament in this debate for their views on how we can best - all of us, including the Irish presidency - win support anew in this generation for the European Union.
Political theorists of the nineteenth century assumed that a person could have just one sovereign allegiance to his or her territorial nation state. That was understandable. Territorially-based natural resources, like agricultural land and minerals, were crucial to the nineteenth-century and early twentieth-century economy. So nation and territory did have to be one and the same. On the other hand, knowledge, instant communications and mobility will be the characteristics of the twenty-first-century economy. And nationalities will all inevitably be more and more intermixed together over the territory of the developed world. In many parts of the world a new political model is needed to organize this new social reality, a model that recognizes that people have more allegiances than one and yet can live and work happily together with people of different allegiance.
The European Union today and, in particular, the concept of a developing European citizenship are based on this new model. In the European Union one can be simultaneously someone who owes allegiance to Flanders, to Belgium and to the European Union and, at the same time, work and live together in the same street with somebody who has a different set of allegiances.
Having said that, we must not ask Europe or the European Union to perform the impossible and then judge it severely if it fails. In an age of multiple allegiances the Union will never be more than just one of the entities to which people will owe or feel allegiance. We must put the matter in historical context. Most nation states were brought together by war, and many were just held together by the pursuit of glory at the expense of others, or by a shared sense of grievance. Thankfully, the European Union lacks these deep, if negative, emotional bonds. The European Union was brought together, unlike most nation states, in peace and to do many mundane and practical things. Furthermore, the European Union is now seeking to deepen its unity while, at the same time, enlarging its membership: an especially difficult task, as any student of the nineteenth-century history of the United States can remind us.
To win the hearts of Europeans at this stage in our history, the European Union must show that it is the best vehicle through which the continent and its citizens can prepare for the world of tomorrow. The world's population today is 6 billion people - about 2 billion more people on the globe than when the Treaty of Rome was signed in 1958. There will be an extra one-and-a-half billion people on the globe thirty years from now. All of these people will need to be fed and clothed and they will need clean water. There are now 2, 800 square metres of arable land on the globe for every person. By the year 2025, there will be no more than 1, 700 square metres of arable land for every person on the globe and grain yields are not increasing fast enough to keep up with that increasing population.
Europe's share of the world's population is only 7 % and is going down. Yet Europe consumes 18 % of the world's oil. What happens when everyone else's demand for energy in the world rises to our European level? Carbon emissions in the world continue to increase. Already the amount of CO2 in the atmosphere has gone from 280 parts per million in the nineteenth century to 350 parts per million today. Where will it be by 2025?
These sorts of problems are too big for the nation state - any nation state - to solve on its own.
That is one reason why we need the European Union. Only a European Union will be big enough to mobilize Europe's resources to tackle the world's problems. Young people know this well and that is why young people are less sceptical about Europe than their elders. Last week I had the honour of addressing the United States Congress. The United States is a great example of the successful integration of a variety of peoples who still remain different. As we work for closer integration through the Intergovernmental Conference we should not fear that this will mean the end of national or local allegiances. Closer integration of the European Union and continued identification with one's Member State are complementary to one another and not mutually exclusive. Closer European integration is, however, a recognition of the reality that the modern global economy is moving towards a more globalized political model. Only the European Union is big enough to enable Europeans to influence and shape global politics in an effective way.
Mr President, the Union itself must tackle five principal tasks in the coming years. These are: to make the Union more relevant to its citizens; to successfully conclude the Intergovernmental Conference; to make the single currency a reality on time; to complete the next round of enlargement to the east and to the south; and to secure Europe's place in the world.
The first task is to make the Union relevant to its own citizens. The ordinary man or woman in the street, whether he or she be in Barcelona, in Berlin or in Belfast, will not judge the European Union by its treaties, by its institutions, or by its policy documents. The effect of the Union on each person's daily life will be the yardstick that they will use. Europe must therefore concentrate on the key concerns of citizens, and in July the Irish presidency summarized the concerns of the citizens of Europe in four phrases: secure jobs, safer streets, sound money and a peaceful Europe.
Secure jobs is not an appeal for massive intervention by the European Union; it is not an appeal for simplistic solutions - there are none. The Union must, however, attempt to tackle the problem of unemployment in a coordinated way. There are more unemployed people in the Union today than the combined population of the four smallest Member States. This is a waste of human resources. It contributes to social problems such as crime and social exclusion. Europe's welfare systems are being stretched to their absolute limits by unemployment. We must understand the dynamic of unemployment on a world scale. The demand price for low-skilled work in the developed world is falling. When the demand price for low-skilled work falls below the level which society considers to be an acceptable minimum income - what one might call the welfare level - then we have unemployment. European unemployment is therefore a function of the relationship between the international competitiveness of the skill levels of Europe's workforce and what European society regards as a minimal socially acceptable income. If the solution is not to be to reduce our income expectations, then it must be to raise the skill levels and thus enhance the competitiveness of our entire workforce. That requires coordinated European action on basic education as well as on training, on the mutual recognition of qualifications and on infrastructural investments that make our total economy more competitive.
There are distributional consequences no matter what way one looks at this problem. Either the better-placed contribute to the cost of raising the skill and competitiveness levels of those less well-placed than they or, alternatively, they would have to pay more for welfare. It is a simple choice. The Irish presidency is actively pursuing the mandate of the Florence European Council to produce an integrated approach to the creation of employment. Our objective is that the Dublin European Council in December will draw together the themes of President Santer's confidence pact, the Essen process and other initiatives in an integrated manner.
Millions of Europeans are dependent on farming. Many are deeply concerned about their future. Against the background of increasing world population, European agriculture has the challenge of producing food efficiently and competitively for world as well as for local markets. This requires structural change and enhanced consumer confidence through quality assurance. The fabric of rural life and the single agricultural market must be preserved, so change must take place in an organized way. This is an important challenge for the Union particularly in the context of the BSE crisis.
The presidency is committed to finding a solution to the BSE crisis based on the restoration of consumer confidence in the beef sector and the adoption of interim measures to ensure the survival of beef producers. What is clear is that the BSE crisis can only be tackled effectively at European Union level.
All our societies have seen increased crime over the past few decades. We do not want the single market for goods and services to become a single market for drugs and crime. The agreement on the Europol Convention at Florence was a major move in the right direction but we must now urgently make it operational. Dealing with drug trafficking is a major priority for the Irish presidency. We hope the Dublin European Council will adopt substantive conclusions in December in the fight against drug trafficking.
Recent events have brought home to us all throughout Europe the obscene and shocking crimes perpetrated against children in our continent. The Irish presidency is working closely with other Member States to draw up measures at European level to deal with this most evil of crimes. In particular, the presidency has proposed that the mandate of Europol be extended to deal with trafficking in children.
(Applause) Adoption of this proposal at the earliest time would be a matter of high priority. I hope that at their meeting next week in Dublin Justice and Home Affairs Ministers will be able to agree to this initiative.
The second task facing the Union is to bring the IGC to a rapid and successful conclusion. While the conclusion of the IGC is unlikely during the Irish presidency, the Conference is making good progress. We are moving from the aspirational to the concrete. We have a mandate to prepare a general outline of a draft revision of the Treaties for the Dublin Council in December. We will do that. The draft will address all the issues and will set out the options for Treaty amendments in Treaty form based on the discussions in the IGC. The new Treaty must equip the Union for the internal and external challenges facing it as it enters the twenty-first century. It must lay the ground for enlargement.
The functioning of the Union's institutions must be made more effective, more democratic and more transparent. The IGC must strengthen the role of the European Parliament in the Union.
(Applause) Issues which need to be addressed include the extension of the co-decision procedure, the simplification and reduction of the number of decision-making procedures and the question of a ceiling on the membership of Parliament after enlargement. I acknowledge the valuable contribution made by the European Parliament to the work of the IGC. It has helped to keep the IGC focused on the broader picture. I pay special tribute to your representatives Elisabeth Guigou and Elmar Brok. The IGC offers us a unique opportunity to bring the Union's work closer to the public by making the Union more transparent and comprehensible. Transparency without comprehensibility is of little use. Ireland fully supports inclusion in the Treaty of the general principle of transparency, including access to documents.
But the public will judge Europe not by whether they are entitled to read documents being prepared for European Council meetings but by what the European Treaty does about the problems they face in their daily lives. Therefore, I am particularly pleased that Treaty provisions in relation to employment, crime and drugs are receiving serious consideration in the IGC. While these matters remain primarily for Member States there is a European responsibility in regard to each of them and suggested amendments, if incorporated in the new Treaty, will help us carry that Treaty with our electorates.
In institutional matters we must not, however, make the mistake of tackling false problems. In particular institutional reform should not be based on the unfounded perception that the Union is divided into two camps - one of big and the other of small states. The new Treaty must also equip the Union to play an international role commensurate with its importance through an effective coherent common foreign and security policy and thereby contribute to peace.
The third task facing the Union is to make the single currency a reality. Economic and monetary union must commence on time and in line with Treaty requirements. The single market if it is to be consolidated, must be underpinned by a strong and stable European currency. The EMU convergence criteria do no more than set out a sensible path for budgetary policy which every state should aspire to in any event. Stable public finances deliver low interest rates, low inflation, higher investment and, ultimately, more jobs. In other words, the convergence criteria make social and economic sense even if the project for EMU never existed. The single currency will eliminate exchange rate risks and transaction costs for trade, tourism and investment between participating Member States. It will place Europe firmly centre stage in the global economy.
Economic and monetary union will also cement the integration of peoples in Europe and reinforce a European identity. That sense of identity will be enhanced by the fact that the economic policies of all participating states will be framed within a stable economic environment and will no longer be driven by short-term pressures that sometimes continue to affect individual national currencies.
The fourth task facing the Union is enlargement to include the associated states of Central and Eastern Europe and of the Mediterranean which have applied for membership. The process of preparing the Union and the applicant countries for enlargement is now well mapped out. They must intensify their relationships with the Union with regard to the pre-accession strategy, their association agreements and the application of the White Paper on the internal market. As stated in the conclusions of the European Council at Madrid, enlargement is both a political necessity and an historic opportunity. While enlargement poses major problems for the Union and for the applicant states, these can be overcome in a spirit of compromise. Ireland looks forward to holding discussions at ministerial and official level with the applicant countries within the framework provided by the structured dialogue and to welcoming the Heads of State and Government of the applicant countries to Dublin for the European Council in December.
This brings me to the fifth task which we must address, that of building a Europe that is open to the world and a force for development and peace. Europe must promote democracy and the rule of law and respect for human rights throughout the world. As you said in your contribution, Mr President, trans-Atlantic relations are of special importance and of some difficulty. The new trans-Atlantic agenda and the EU-US action plan have both provided the framework for the realization of common policy objectives to the benefit of both the United States and the Union. They provide a framework to deal with differences which exist from time to time. And differences exist at the moment with regard to the extra-territorial effects of two recent acts passed by Congress. I raised these on the occasion of my visit to Washington last week with both the President and representatives of both parties in Congress. I believe that an amicable resolution to this dispute is in the interests of both the European Union and the United States and can be reached. A multilateral trading system is of importance to both of us. We must therefore continue our efforts to make it work in regard to this matter and in preparation for the World Trade Conference in Singapore.
We must also cooperate with the United States in developing more sophisticated methods to deal with organized international crime. We must also develop political dialogue with our partners elsewhere in the European security area and strengthen the OSCE. We must support a reform process in Russia and in other countries of the former Soviet Union on the basis of partnership. We must assist all the parties in the implementation of the peace initiative in the former Yugoslavia and particularly in regard to the Dayton Agreement for Bosnia-Herzegovina. In the wake of the elections of 14 September, the international community must support the High Representative, Carl Bildt, to ensure full implementation of the constitution of Bosnia-Herzegovina, as agreed at Dayton. That guarantee is the continued existence of Bosnia and Herzegovina as a single state composed of two entities.
In regard to the Middle East, the Union has used recent high-level contacts with the parties there to urge them to re-engage in the peace process and to offer our full support for the pursuit of a comprehensive, just and lasting peace. Our relations with the Mediterranean regions and with Africa are of vital interest to Europe. The projected population in these areas will increase rapidly. We must promote indigenous economic development in those areas and we must implement in full the Barcelona Declaration. We must enhance the dialogue which has already begun with regional organizations such as the Organization for African Unity and the Southern African Development Community. We must strengthen our ties with Asia, with Latin America and with Australia.
Ireland holds the presidency of the European Union at a critical juncture in history. We are determined to ensure that the Union's agenda is progressed in an effective and diligent manner. Let me sum up the Union's agenda: tackling the problems of unemployment and crime; the successful completion of the Intergovernmental Conference; commencement of economic and monetary union on time; enlargement; and securing an effective voice for the Union in the world.
The European Parliament has a key role to play in all of this work. The Irish presidency will work together with Parliament to advance that entire agenda. We are called to develop a new Europe, proud of itself and commanding the pride of all its citizens. A Europe inspiring confidence by its unity and drawing allegiance through diversity. It is time to answer that call.
(Loud and sustained applause)
Many thanks to the President-in-Office of the Council.
I call Mr Santer, President of the Commission.
, President of the Commission. (FR) Mr President, Mr President-in-Office, ladies and gentlemen, this is the second time, Mr President, that you have taken the initiative and organized a debate on the state of the Union. I congratulate you on doing so, because the exercise is a valuable one. From time to time, we need to step back and ask ourselves a few basic questions. Do we still have a clear perception of our real priorities? Are our actions suited to those priorities? This is all the more essential at a time when Europe seems to be in doubt, when there are undeniable problems in linking the world of the politician to the world of the general public, and when the Union is looking forward to a number of crucial dates.
By way of preparation for this debate, I reread my speech on the state of the Union in November 1995. The analysis I came up with a year ago is still the same - and, incidentally, my rejection of pessimism and resignation is still the same, too. I remain convinced that the Union has too many merits for that. It has enjoyed too much success. It has too many trump cards to allow gloom to cast a shadow over our economic and political landscape. The Union has too much to offer its Member States, their citizens, even the entire world, for its patrimony to be taken lightly or endangered. The Union still has too many ambitions to achieve, too much responsibility to assume, internally and externally, for us to relax our efforts to improve it and strengthen it in every sense of the word.
Of course there are weaknesses, objective difficulties. But are we really aware of just how much progress has been made since the start of European integration? The institutional apparatus conceived by Jean Monnet has stood up well. For the great majority of Europeans, the Union is still indispensable, despite all the criticisms and attacks - which, in any case, are normal within a democratic system. Look at the enthusiasm for Europe in the countries that surround us. Which European states believe they can hold aloof from this Union, which is so often disparaged from within?
That is the context within which I should like to examine this state of the Union. I should like to do so with reference to three major areas of priority: the single currency, the integrated strategy of growth and employment, and the Intergovernmental Conference.
Mr President, first the good news. Let us look at economic and monetary union. We are on course for a success which will be unprecedented in the history of our integration - indeed, in our history as a whole. There is something to be enthusiastic about, something to give us the impetus to overcome other obstacles. The single currency is coming, and it is coming on 1 January 1999. I have no doubt that a substantial number of Member States will be involved in it from the start.
There is, of course, the obligation imposed on us by the Treaty, but that is not the main factor determining the actions of the Member States. They have a much stronger motivation: they clearly understand the need for the single currency. Because this is something critical for the Union, in order to complete the single market and base its competitiveness on lasting stability, in order to create a monetary policy geared to the needs of the European economy, and, finally, to establish Europe's place in the world financial market.
This necessity is strengthening the determination of the Member States to do what they have to in order to qualify for the single currency at the earliest possible date. As proof of this, I have repeated confirmations by the European Council. I note, too, that budgetary discipline is being pursued by all the Member States - a discipline, incidentally, which is essential even without the objective of the single currency. After all, no one wants to fall back into the inflationary, job-destroying trap from which we have just escaped.
For several years now, Europe has been enjoying the lowest rates of inflation in its history. These efforts must be continued. They must not be weakened by the fallacious argument that budgetary discipline means recession and unemployment. The Member States, which have made great efforts to reduce their budget deficits, have achieved good results in terms of job creation. We need only think of the Netherlands, Denmark, Ireland and others. The markets recognize and reward healthy economic and budgetary policies.
Another reason which gives me confidence is the progress made by the technical preparations. I have every reason to hope that the meeting of the 'Ecofin' ministers next weekend in Dublin will achieve progress on three important topics in preparation for the decisions to be taken by the European Council in December: the stability pact, as an additional guarantee of the strength of the single currency, the exchange system between the Euro and the other currencies, as a guarantee of greater stability, and the legal status of the Euro, as a guarantee of confidence in the transition to the single currency. The political decision and the technical preparations for it are one thing. What is also needed is for the economic and financial operators, the public in the broadest sense, to take over the baton. Well, that is precisely what is happening now. Throughout Europe, preparations are being made for the single currency, which now has to be regarded as a given. The Union has maintained its course. The process has become irreversible.
Mr President, economic and monetary union is an instrument in the service of economic growth. It is an essential contribution to a prosperous Europe, a Europe of job creation. I shall not dwell on the argument advanced in certain quarters that economic and monetary union is incompatible with employment. Such arguments are obsolete. Much has been accomplished since the last time I stood before you to summarize the state of the Union. Two European Councils have made employment a priority. And the reality of the situation calls upon us to do more, really to mobilize at every level. That is the message behind my pact for employment, which was endorsed by the European Council in Florence. The need now is to implement it, and I hope that a number of questions will be definitively resolved this December in Dublin.
I should like to recall three major principles of the pact, and illustrate them by reference to meetings that we have already arranged between now and Dublin. First, achieving a synergistic effect between the responsibilities of all participants. In this context, I am relying particularly upon the social partners. The new negotiations on flexibility and working hours are at the heart of our ideas for the future of employment. It is essential that the social partners should now enter into the responsibilities given them by the Treaty, as they did in the case of parental leave.
Next, an accelerated reform of the labour markets. Ten years of isolated national efforts have not been sufficient to eradicate unemployment. We have now developed a procedure which obliges the Member States to submit multiannual programmes. It will of course be necessary to draw on the lessons of these pooled experiences, to analyse successes and failures. The report which will be presented in Dublin by the Commission will emphasize the political recommendations arising from this exercise in comparing and analysing the reforms that have taken place at national level.
Finally, our policies need to be more closely geared to the objective of job creation. In order to achieve that, we need to take full advantage of all the trumps dealt to us by the single market. The territorial pacts must be the illustration of this dynamic. There has been no hesitation on the part of the Member States, or that of the cities and regions, in responding. We are receiving numerous projects endeavouring to exploit the synergistic effects that create jobs. In Dublin, the Member States will draw up a list of the regions and cities which will participate in the pilot projects supported by the structural funds.
This general mobilization must not make us forget those decisions that have already been taken but not yet implemented. We have set ourselves deadlines. We need to move from intentions to action, from decisions on paper to implementation on the ground. This also applies to the internal market, still a fundamental trump card in the Union's hand. Let us derive maximum advantage from it by eliminating the remaining obstacles. Our undertakings have been waiting too long for the status of European company, and for the legal framework for biotechnological inventions. The Council must finally decide, as it must decide before Dublin, on the plan of action for the small and medium-sized enterprises proposed by the Commission. In what is par excellence the sector of the future, the telecommunications sector, the pieces of the single market are fitting together. The Commission will pay careful attention to ensuring that this market really is open on 1 January 1998. But we must not confine our thoughts to the European level. Bureaucratic obstacles, expensive and hostile to job creation, are especially persistent at national level. The national authorities, as they are obliged to do by subsidiarity, must act to simplify life for our businessmen and to encourage the spirit of enterprise and innovation. The Commission will shortly be summarizing initiatives in these areas. And it invites all those concerned to point out any remaining obstacles in the single market or bureaucratic complexities at national level.
Will this desirable liberalization occur at the expense of the heritage of our society, as is feared in some quarters? Definitely not. Its purpose is to enable us to exploit our economic potential to the full, and certainly not to weaken our European model of society. That is what the Commission emphasizes in the communication it has just adopted on the promotion of the public services, and the incorporation of that objective into the actual text of the Treaty.
In the face of the globalization of the world economy, we cannot disregard the needs of a high-performance internal market and the great opportunities it offers. Even so, solidarity is and must remain at the heart of our European model. So far, we have managed to preserve a balance between these two objectives, and we must go on doing so. As a whole, what I have referred to as the integrated strategy for growth and employment is moving along the right lines. But there is one cloud in the sky, too: it worries me when certain parties want to take advantage of the single market without accepting its ground rules. We must be careful not to succumb to the temptation of trying to solve unemployment problems by a retreat forwards, which is what granting higher state subsidies would be. Surely this, too, would be a distortion of competition?
There is a second phenomenon which worries me even more - and that is the challenge to the rule of law community which our Union is and must remain. The paralysis of the workings of our institutions, adopted as government policy during the BSE crisis, was avoided only at the cost of substantial political efforts. The Volkswagen affair, in Saxony, brought us to the verge of a major crisis. Perhaps some may disagree with the Commission's decisions - so be it. Perhaps some may wish to refer those decisions to the Court of Justice - that is entirely within the rules of a legal community. But simply to disregard those decisions, wilfully and publicly! The Commission would be rendering no service to the Union if it were to tolerate such attitudes.
It would be making itself an accessory to a challenge to the single market and, I have no doubt, to the Union as such.
Mr President, I began this statement by referring to the difficulty of linking the world of politicians to the world of the citizen. It is a common phenomenon for politicians to be unpopular - that is their fate. But when they no longer inspire any confidence, when their credibility is eroded by their impotence in the face of problems like unemployment and crime, this is a serious matter, a dangerous matter for the cohesion of our societies and the future of the Union.
Hence the importance of the Intergovernmental Conference. Was it not a specific purpose of that conference to bring the Union closer to the citizen, to make it more efficient and so more credible? Is it not yet another expression of that need which also impels us to make a success of the single currency, the single market, the integrated strategy for growth and employment? At the European Council meeting in Florence, the Heads of State and Government decided there was a need to move forward from the analytical to the negotiating stage.
Three months later, what do we find? Admittedly, we find an Irish presidency which is unsparing in its efforts to galvanize the conference and, with determination and commitment, is doing everything it can to enable a draft text of a treaty to be presented in Dublin. But, on the other hand, I also detect serious doubts as to the commitment on the part of all the Member States to come to grips with the problems and move forward. A lack of dynamism, insufficient ambition - that is the impression of the proceedings which I have at present.
Rather than concentrating on essentials, coming to terms with the real issues of the year 2000, I sometimes have the impression that the conference is being used by the national governments to revive their former ideas. But it is not too late. The European Council meets on 5 October. Let us grasp this opportunity to give a crucial stimulus to the negotiations. I intend to take advantage of it to recall certain truths. The first and obvious truth is that expansion is imminent, that we must stop acting as if the Union could afford the luxury of holding a dress rehearsal. I am bound to say that I am staggered by the idea of a second intergovernmental conference, before the end of the century, to make up for lost time! I must firmly discourage any such idea. Do we really want to see external negotiations on accession and internal negotiations on the institutions proceeding at the same time? Do we really want to see this clashing with the exceptionally difficult debates on the future financial perspectives?
So these are urgent matters. We must deal with the institutional questions which will inevitably arise in an enlarged Union. To maintain the rule of unanimity would be the death of the Union. To maintain the complexity of the decision procedures would paralyse them. Well, this aspect is still conspicuous by its absence from the proceedings of the conference. And yet the principle of enlargement is a political given. The initial negotiations on enlarging the Union are to begin six months after the end of the Intergovernmental Conference, and dates are already being proposed in some quarters for the accession of the first new members.
Mr President, for my part, I am in favour of enlargement but I must make it absolutely clear that this scenario will not be viable if the results of the Intergovernmental Conference fail to rise to the institutional challenge that enlargement represents.
(Applause) Alongside the institutional reform, the Intergovernmental Conference must be used to strengthen the external identity of the Union. The Commission is stressing one very simple point: the Union must, in economic matters, speak with a single voice and decide by a qualified majority. This is the only way that Europe will be able to defend itself effectively against, for example, such unilateral acts as the Helms-Burton legislation in the United States. So we must adjust our apparatus to suit the development of international trade and the World Trade Organization. How can anyone think it reasonable, today, to adopt one approach for the trade in goods and another for the trade in services? The idea is absurd.
I appeal, in the literal sense of the word, to our Member States to ensure that we do not weaken our external activities on the pretext of institutional squabbles which our businessmen, I feel sure, find it very difficult to understand.
Still in the area of foreign affairs, how can we expect the Union ever to assert a strong identity internationally without a common foreign and security policy worthy of the name. Paradoxically, the scope of international activities is already gigantic: in Central and Eastern Europe, Latin America, the Mediterranean Basin, the Middle East, Africa and the former Yugoslavia - the Union is involved everywhere. The Union has a policy. The Union is the biggest contributor. Yet one might think that everyone except the Americans was invisible. Even though, in the former Yugoslavia, for example, the Europeans have twice as many troops on the ground and are supplying five times as much aid of all kinds. Does it mean that there has been a deliberate decision on our part to pay the bills but renounce any form of decisive political influence? That is not the impression I have formed, judging from the frustrations which this state of affairs produces throughout Europe, and at all levels.
But if we want to change this, if we want the full weight of the Union to be felt, it is up to us to do it, and we know what needs to be done. We need to pool our analytical resources, improve our decision-making procedures, speak with a single voice in external affairs and strengthen cohesion between the various aspects of our external, economic, commercial and political activities. And we are not going to solve this problem by creating another official, a Mr or Mrs CFSP. That would simply add to the confusion.
Mr President, European identity is inconceivable without an area of freedom, security and justice. Freedom of movement for individuals is enshrined in the Treaty of Rome. But, of the four freedoms cited in Article 7a, this is the one that has suffered from the most delay, although it is the one which affects the citizen most directly. This is no great surprise, because this particular freedom must necessarily go hand in hand with effective measures to prevent its abuse.
Maastricht represents a useful first step towards acceptance of this effect, but, let us face it, the apparatus set up at that time is inadequate for today's requirements. Drugs, violence, organized crime and the trafficking in and sexual exploitation of the most vulnerable remind us of our responsibilities. Obviously, it is impossible to gloss over the tragic events which cast a pall over one of our Member States this summer. The wave of emotion they aroused could not be contained by national frontiers.
Is our reply going to be that Europe can do nothing? Are we going to respond to our citizens' consternation with the arguments of a legal bureacracy? No, the citizen would not understand why the Union does not really equip itself with effective resources to eradicate these scourges by concerted action at European level. The Commission, for its part, will not be idle. We are going to submit to the Intergovernmental Conference proposals that will really satisfy the expectations of those who feel that efficiency should be our primary concern.
Mr President, to complete my picture of the main challenges which the Union faces between now and the year 2000, I must also mention the future financial perspectives and the enlargement of the Union. However, this is not the time to consider these matters in depth - that time will come.
The financial package will certainly be difficult, but the difficulties can be overcome if we are wise enough to avoid the idea of turn and turn about. This idea is contrary to the principle of solidarity and diminishes the apparent benefits provided by the Union to the Member States. The limited budgetary margins of our Member States are not just a constraint - they are also a challenge to do better, to act more effectively, and so in other words to think about some of our policies.
The enlargement of the Union will be complicated, but this too can be successfully managed, provided that the Intergovernmental Conference does not shirk its responsibilities, especially as regards the reform of the institutional rules.
In other respects, the Union has already outlined the course to be followed, by formulating the Copenhagen criteria and the basis of the timetable adopted in Madrid. As far as these two subjects are concerned - the financial package and enlargement - the Commission will be taking a detailed, rigorous and constructive approach to its work. It will keep its promises, and it will present its contributions once the Intergovernmental Conference has ended.
Mr President, ladies and gentlemen, economic and monetary union will soon be a fact. The last pieces of the internal market are being put in place. The integrated approach to growth and employment is making progress. All of which leads me to conclude that the Union is in much better shape than one might think from the numerous critical comments being made.
But even those criticisms have their positive side. They prove that the Union has become a living political reality. It will survive controversy. It would not survive indifference. Of course, that will only be true if the Union remains capable of adjusting to new needs, satisfying the expectations of its citizens. It will be able to do so, because recognition of the need for the Union and the absence of a valid alternative is a powerful motive force. Let us add to it a scrap, just a scrap, of the initial enthusiasm of the 1950s, because we are still embarked upon an unprecedented adventure.
(Applause)
Many thanks to the President of the Commission.
We come now to the debate.
Mr President, I wish to begin by expressing my personal thanks to President Hänsch, Prime Minister Bruton and President Santer for their excellent contributions this morning. And it is crucial that we begin by saying this: I very much regret that so few of the Members of this House were here to listen to the excellent speeches we have just heard.
There can be nothing else going on in this building that is more important than this debate, and that message will certainly be transmitted to my Group at its meeting this evening.
In our debate last year we looked forward to the opening of the Intergovernmental Conference. We were then aware that, if we were to prepare this European Union to meet the historic challenge of enlargement to Eastern and Central Europe, the Baltic, Cyprus and Malta, it was incumbent on us all to secure an effective, democratic, open European Union which, more than anything, reconnected with its people, reconnected the vision, the hope and the aspirations which inspired the post-Second World War generation to embrace European integration and reconnected that vision with the people.
Today, six months after the opening of the IGC, there is a general mood of disillusion and depression. If we allowed ourselves the self-indulgence we would have to admit that there is something to be depressed about. The Union is dismally uninspiring. Indeed, to the overwhelming number of people it is completely irrelevant. Yet it should not be so! With the global trading environment changing so rapidly that even the most poorly trained and inadequately educated can sense in their gut that life is no longer even as it was ten years ago; with the information society introducing anarchic communication potential, which all can see will accelerate the pace and nature of change - given ten or fifteen years to refine and to focus and to develop; with the world moving into regional groupings to facilitate and master the changes, at the same time that the pool of regional and local identities, languages and cultures is asserting itself again, surely our European Union - which is at the fulcrum of these changes, able to operate in recognition and celebration of the diversity of our continent - must have something more inspirational to offer our young people in particular. But, no! The last year has been characterized by stagnation and paralysis: stagnation in the fight to create jobs in Europe; stagnation in the IGC process for all to see; paralysis in our desire to defend the common policies which make up the European social model; paralysis in our ability to generate a common will on issues challenging peace and stability on our continent.
I know that I will be accused of undue pessimism and a confrontational approach but can someone explain to me why, when we have a multi-billion ecu surplus on our agricultural budget, we cannot find the political will simply to transfer a proportion of that money to secure funding for tens of thousands of our young people by investing in the funding for the fourth research programme, our investment in the jobs of the future? Why we cannot find the will to transfer a proportion of that money to secure peace on our continent by rebuilding civil society in former Yugoslavia? That is not European money being spent simply on people and places far away, rather it is money spent to make absolutely sure that our children will not be engaged in a long and bloody conflict for the next generation on European soil.
Somebody tell me why the European Council cannot carry out its side of the bargain on the trans-European networks and find the will to transfer a proportion of that money as it promised. Somebody tell me why this Parliament, which has done all in its power to support the trans-European network project is now being told that because the governments of the Union want the trans-European networks, but want their money as well, we here must slash the budget for education and training, job creation and consumer protection. Why some governments in the Council deny the funds for the poverty programme, help for the elderly and the socially excluded. Somebody, please tell me how it is that we can still talk about the European social model when we are being driven further down the road to the Americanization of European life, a model which I must tell you is rejected by European people who do not want to be a low-wage, insecure, ill-trained workforce.
We are underestimating the determination and will of European citizens. What is missing in our political analysis and thinking for the future is the recognition of the importance of our culture to our people. Our aim is surely to preserve and protect that which is precious and unique in each country of the Union, that which gives the people of that country or region their sense of wellbeing, their security within their own cultural and historical identity and, whilst preserving that confidence for all our people, we seek to pool what is common to all of us in the search for the answers to the mounting crises of our age. Frankly, there is not much time left for us to make this Union a source of pride to its people, through adding value to their cultural and historical life.
Please, Mr Bruton, at the special meeting which you are organizing in Dublin, try to raise the ambitions of the prime ministers. Ireland has, as you said, a unique opportunity at a watershed moment for the European Union and Ireland has a proud record during its presidencies of the European Union. You asked us, Prime Minister, to help you to find the answers in securing the support of Europe's people. Let us have a strong message to Europe's people; let us hear that the leaders of our countries are at least united in insisting that there will be an employment chapter in the new Treaty with real bite. Let us hear that there will be a commitment not just to economic and monetary union but to people - their economic future and their well-being - and let us hear, as well, that the Union can be united in securing a commitment to fight discrimination against our ethnic minority population. Let us give to all those living in our countries trust and confidence in tolerance as our first virtue, to give non-European citizens and residents confidence in our humanity. This is even more important, Prime Minister, given the shameful remarks made recently by Mr Le Pen. We here abhor and reject his philosophy and we are demeaned, frankly, by his presence in this House.
(Applause) Let us hear that we will preserve the European commitment to a universal public service for all its people and let us hear that our culture, history and tradition, all the diverse strengths and beauties of our continent, are what makes us tick, not just a slave-like devotion to some economic or academic model of society. Let us hear that the European social model is alive and kicking, is secure in the hands of our government leaders and will be the building block on which everything else is built.
In conclusion, after a year dominated by grubby stories of deception and dishonesty over mad cows, the trauma of the abuse of our most vulnerable young children, the continuing exclusion of 18 million people and the total stalling of any effort to improve the ecology crisis as if somehow with economic problems the environment has ceased to be of concern - after all this, it really is time to demonstrate the positive political will to move forward. We, on this side of the House, have that will but know it can only be achieved through a rededication to collective and cooperative responsibility which underpins our Europe.
(Applause)
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, I would like to thank the three presidents for their probing speeches. I do, however, feel compelled to endorse the words of Mrs Green. This Parliament has still not succeeded in transforming itself from a sort of European forum into a parliament with real powers. We will all have to work on this, and I will also be transmitting this sentiment to my group.
For the second time we are to assess the three political bodies, the state of the European Union, and the path along which we are together travelling to the birth of a unified Europe. Our group would be gratified by this historical perspective, was it not for the fact that we are also constantly confronted with the doubt, the fear and the unrest that spellbinds our peoples. Reports about wars and points of high tension confirm to us that after the Cold War insecurity and instability have not yet been driven from our world. Therefore, a strong and organised Europe is needed more than ever before to bring peace and stability and radiate humanism, social justice and freedom, values with which we so like to identify ourselves.
On the eve of the special Summit in Dublin, the PPE Group urgently asks for the Intergovernmental Conference to finally shake itself up. The Union was once again divided with respect to the events in Iraq. Proof was yet again provided that the Union is powerless when it speaks with dissonant voices. This reminds us of the Yugoslavia drama, about which the Belgian general Francis Briquemont, who was in charge of the UN troops, recently said: "since the events in Bosnia I have become aware that you must intervene as an outsider if innocent civilians are systematically being slaughtered. For seven months I witnessed the atrocities that people can inflict on other people, and just a thousand kilometres from Brussels! In Sarajevo I was ashamed to be European' .
How can we succeed in expanding the Union by five to ten new members if with fifteen Member States we are not yet capable of preserving the essential interests and the authority of Europe? How can we convince our fellow citizens that European integration is the best plan for the future when our institutions cannot transcend national egoism, and are incapable of serving the common European interest? Our citizens also feel insecure. Free movement, the opening of the borders, globalization and free trade offer great new opportunities for economic growth and employment. But if this obstacle-free space is seen as an unsafe place, with cross-border crime, the mafia, terrorism and the sexual exploitation of children - the great drama in my own country - the resistance to European integration will increase further.
We must not underestimate the legitimate desire of our people to preserve the safety on which the social contract is based. We urgently ask for the Intergovernmental Conference to achieve fast and clear results in the framework of the third pillar.
Mr President-in-Office of the Council, you are now preparing for two important summit meetings. You can bring an end to the insecurity and the doubt. You can also develop a dynamism which even the most reticent of Member States would not be able to resist. A great deal of information is appearing over the course of this Intergovernmental Conference. We therefore have two important questions.
Firstly, have the governments decided to complete the negotiations of the IGC under the Dutch presidency by June 1997 at the latest? Secondly, are certain reports correct in stating that the Council has already resigned itself to limiting its objectives to a minimum, and to put off to a future IGC the reforms that are necessary to have an expanded Union which works efficiently?
I must stress to you that our group will not be at all satisfied with a Treaty that does not take a qualitative leap forward, more specifically regarding common foreign and security policy, majority decisions in judicial cooperation, majority decisions in the first pillar, and European Parliament participation in decisions.
We are aware of the range of possibilities that will arise in the first six months of 1998, when almost at the same time new the Treaty will have to be ratified, the negotiations for the entry of Malta and Cyprus as well as most candidates from eastern Europe will be starting, the decision will be taken who will be among the first members of Monetary Union, and finally the financial commitments will be up for renewal.
We also realise that these first six months of 1998, have many possible dangers, but it is a period on which all hope is pinned. The Commission will have to play its part to the full in this relaunch, and we will not deny it our political support. Together with these negotiations the Union must achieve two important fundamental objectives. Firstly, the achievement of the economic standards for the transition to the single currency. Public opinion in our Member States must be convinced of the necessity of frugal policy, without which no durable growth is possible.
The second objective is to make daily progress in the fight against the cancer of our society, namely the unemployment of the young and long-term unemployment. Our group is a great advocate of respect for people, solidarity and freedom, values that cannot continue to exist if the social fabric is torn, or if exclusion results in the marginalisation of millions of people. Renewal and creativity can adapt European society to growing globalization. Have our political institutions, our trades unions, our associations and our churches indeed sufficiently judged how fundamental these changes will actually be?
Mr President, ladies and gentlemen, I would like to quote Jean Monnet, and would recommend everyone to read his biography to rediscover the true sense of European integration. Jean Monnet said before this Parliament: "Nous n&#x02BC;avons que le choix entre les changements dans lesquels nous serons entrainés et ceux que nous aurons su vouloir et accomplir' . This is our challenge in searching for a model for European civilisation for the 21st century, based on the values we so like to express here, and that we, through the European Union, must transform into reality.
Mr President, ba mhaith liomsa i dtosac báire céad mile fáilte a chur roimh Taoiseach na hEireann, John Bruton, ar an ocáid specialta seo, ar an céad turas dó go dtí Parlaimint na hEorpa.
I warmly welcome the Prime Minister of Ireland, Taoiseach John Bruton, on this, his first visit to the European Parliament. I wish him every success in Ireland's presidency of the European Union.
I am privileged to be present in this Chamber this morning to listen to the debate that has taken place so far. I am proud of the fact that I am here and I very much appreciate the comments that have been made by people this morning.
The representatives of the 15 Member States are in the process of preparing draft changes to the European treaties which the Irish presidency hopes to have ready in time to present to the Dublin summit at the end of the year. This is an ambitious time-scale and I hope it can be adhered to. But I believe it is far more important to find agreement on a series of initiatives for tackling the fundamental issues which are of primary concern to European citizens at the present time, even if this means postponing the presentation of a revised draft Treaty until next year.
Employment creation should be the number one priority of the intergovernmental conference. In most of our countries unemployment rates continue at unacceptably high levels. This autumn millions of school leavers and college graduates are entering the labour force and are actively seeking their first job. Most of them will have serious difficulties in finding good quality employment just like their predecessors last year and, regrettably, the year before.
The IGC negotiations provide the Member States with an opportunity to refocus the Union's policies towards initiatives which will actively promote employment growth in each of our countries. The President of the European Commission presented a series of proposals to the last European summit which had the potential to begin this process of redirecting the European Union's resources towards tackling unemployment. Unfortunately European leaders showed little real enthusiasm and failed to make financial resources available for President Santer's proposals, which would involve taking coordinated action at the European level. I believe that this was a big mistake.
European countries have not been able to make serious inroads in their unemployment rates through unilateral initiatives in recent years. At the same time, our main competitors on the world stage - the United States and the Far Eastern countries - have experienced strong growth in employment levels. The European Union, the strongest trading bloc in the world, is being out-performed by both the US and the Far East. The priority of European leaders must be to reverse this process and the 15 Member States can begin by agreeing to make employment creation the number one political priority of the European Union by incorporating this principle in any new Treaty which emerges from the IGC.
The second priority of the IGC should be measures to combat international drug trafficking which is responsible for much of the crime, now a feature of everyday life in our communities. The drug trade is an international business and can only be properly tackled through effective international action. The European Union is capable of assisting the national police and customs services in their efforts to combat this evil trade provided that the political will exists at national level to work together at European level in those areas where transnational cooperation can play a useful role. If the European Union is to continue to enjoy the support of the majority of our citizens then it must show itself capable of contributing to finding solutions to the major problems confronting society.
At present, the common problems which virtually all the 15 Community countries share are high unemployment, illegal drug abuse and associated crime. The challenges are great for the Irish presidency. I wish them well. I know that they have done tremendous groundwork in trying to ensure a successful presidency. But they can only succeed if the other Member States are prepared to play their part as well.
(Applause )
Ladies and gentlemen, the coming two years will determine the future of the European Union: either the Union will develop to become a cornerstone of geopolitical stability on our continent, or it will deteriorate into a centre of instability. The Monetary Union and the Intergovernmental Conference can decisively strengthen the Union, but they could also bring about a split in Europe between Member States, governments and peoples. At the moment I see the second possibility as the most likely. So why this warning? Because in the eyes of its people the Union has become a sort of autistic organisation. The Union does not listen to its people. They are concerned about work, crime and international security, but at the IGC the negotiators talk about other things, such as the number of junior commissioners for example. Moreover, when the Union talks about the concerns of its people, talk is often all there is. Words are spoken, but where is the action?
A common foreign policy was promised by the Member States in Maastricht, but in Bosnia the Union was, and is, politically irrelevant, and in the Middle East France plays cavalier seul . The Member States stated in Maastricht that they considered asylum policy and drugs policy as matters of common importance, but in the matter of accommodating refugees from Yugoslavia most Member States left Germany on its own, while the dialogue between France and the Netherlands about drugs falls on deaf ears. A common market was promised by the Member States before Maastricht, but the same countries are not taking the slightest notice of what they agreed in Brussels. In regard to public tenders alone there are currently 35 infringement procedures. The establishment of a citizenship of the Union was promised in Maastricht, but there is no accountability for policing or juridical activities in Europe - neither through the European court, nor through the European Parliament.
This is how the credibility of the Union crumbles. It threatens to become an organisation of aims without means, of promises without consequences, of words without deeds. And the less credibility the Union has, the smaller the chance that the IGC will be ratified by all fifteen countries. This chance is now already small enough, particularly in those countries which will not be permitted to join the single currency. And if the IGC is not ratified, the admission of countries such as Poland and Hungary will be delayed. So it is time to act. It is time for the leaders of our governments to call a halt to the erosion of Europe&#x02BC;s credibility. It is time our Member States finally permitted the Union to act against the three most important scourges of our time: nationalism, crime and unemployment.
The countries of the Union have not been willing to fight the genocide in Bosnia, nor work against the division of Bosnia along ethnic lines. There remains only one honourable course for Europe: to ensure that war crime suspects are brought before the tribunal in The Hague. Is the European Council prepared to exert the necessary pressure for this? Is the Union prepared to consider the exclusion of Croatia from the Council of Europe until President Tudjman hands over Croatian suspects? Will the countries of the Union on the Security Council suspend the lifting of economic sanctions against Serbia until President Milosevic hands over Mr Karadzic and Mr Mladic? That is what it is all about, action and not words. The Union is nothing if it is not a juridical community, as Mr Hänsch rightly said. This also applies to fighting crime within our borders. Nowhere is the amendment of the Treaty more necessary than here. So my question for Mr Bruton is this: is the European Council prepared to devote the IGC to fighting fraud, drugs and and trafficking in women and children under the first pillar? Only then can deeds follow.
The fight against unemployment is primarily a responsibility of the Member States. The Union only has a supplementary task, but let it carry out this task. Is the Council finally prepared to take the decisions the business community has already been requesting for years, such as the harmonisation of corporation tax and the introduction of a corporate statute? The latter alone would represent an annual economic injection of ECU 30 billion.
Financial support from Member State governments is much too high. The richest country, Germany, tops the list of countries paying subsidies, which distorts competition. I therefore compliment the Commission on reminding Germany of its Treaty obligations in the Saksen case. Commissioner Van Miert did excellent work here. However, where support for ailing airline companies is concerned, the Commission continues to be accommodating. When will the last intervention actually be the last intervention?
Mr President, ladies and gentlemen, the Union talks too much about secondary matters and too little about the main ones. This also applies to Parliament. The Commission emphasise more strongly its role as the engine of the Union, but the credibility crisis of the Union is above all a task for the Council. The Council must listen to the people, who want Europe to ensure freedom, rights and employment. Not in words but in deeds. That is what we have to work on, under the Irish presidency, then under that of the Dutch.
Mr President, this debate is certainly an excellent opportunity for the representatives of the people and the European institutions to made a diagnosis of the state of European society and the way its democratic institutions are operating. We want and we ought to state out loud what concerns, alarms or gives false hope to those carrying on their daily lives, those on the receiving end of the great political and economic decisions. We want to comment on and assess what is discussed in the parliaments and the communications media of our countries.
At first sight the situation is disturbing. As we all know, according to the official statistics there are 18 million unemployed - something over 10 % of the active population. Half of them are long term unemployed with slim chances of getting back into the labour market and with a growing dependence on social services. A third of them are under 25. 50 million Europeans live on less than the minimum wage. In plain language, there are 50 million people in poverty, and over 2 million of them are homeless.
Mr President, I do not mean to sound apocalyptic but I am forced to mention all these problems bluntly, and we need to find a solution to them. We have to speak the language of the man in the street before we talk about macroeconomic policies, dual societies and structural unemployment. We must understand and share the anxiety and fear for the future of wide groups in society. We must make sure that these feelings do not become a culture medium for racism and xenophobia suffered by 13 million immigrants, especially those without residence permits.
In this panorama our parliamentary group is very critical of the decision taken by governments to refuse to consider the effects of the current model of monetary union at the Intergovernmental Conference. Its focus and its rigidity mean that achieving the single currency and implementing a policy which prioritizes employment are incompatible. This contradiction in the short and medium term must be explained to public opinion, to the European people, so that they can consider it and make a decision. In a democracy it does not make sense for propaganda to hinder information, fully responsible decisions and, in some cases, reconsideration of decisions.
Mr President, - and I am also speaking particularly to President Santer, whom I have almost give up trying to convince, and to the President-in-Office of the Council - in many Union countries, in order to meet the convergence criteria, the public deficit is being drastically reduced by cutting spending and this is being accompanied by a massive sell-off of public heritage and a deregulation of the labour market. All this with the aim, laudable in principle, of bringing down inflation. This logic even reaches as far as the European Parliament, with cuts in the cohesion funds and also on the use of the surplus from the common agricultural policy. It has to be said that social services are also being cut significantly. All this hinders the creation of employment and fuels anxiety amongst the population. But here is the most interesting thing: the paradox is that the convergence criteria are not being met by these measures. The reason is easy to understand because although in some countries, for example, inflation is falling to a minimum, the extreme competitiveness we are subject to has meant that the existing differential from the convergence levels - which is the average of the three countries with the lowest inflation - has increased. It is an unending race towards an ever-receding convergence.
Under these monetarist policies jobs come to be regarded as no more than a scarce commodity on the market, with no respect for the values of democracy, which must take the human being as reference, and no account taken of the future cost of unemployment in political, economic and social terms.
In our opinion the right way forward is another way. We must move towards the single currency with policies of employment and social cohesion, and parallel fiscal harmonization. That is what would give sense and credibility to a truly single currency for all Europeans. Monetary union with political union.
We must make progress in the definition and consolidation of the areas of competence of the European institutions, and in building great links with the national institutions to overcome the democratic deficit. We must not waste the opportunity offered by the Intergovernmental Conference to strengthen the institutions and bring them closer to the citizens.
We support the 'communitarization' of common foreign and security policy, and justice and home affairs, because Europe needs to have one voice in an international scene where the language of force continues to be given priority, in a world where the economy is becoming globalized and where organizations without democratic legitimacy, like the World Bank and the International Monetary Fund, take the principal decisions.
We want and we demand institutions close to the people and responsible to them, European institutions where information, discussion before decisions are taken, and subsequent evaluation of the results of the policies are possible. That is the only way to revitalize democratic life and overcome the demotivation, demoralization and anxiety of a large part of European society.
Mr President-in-Office of the Council, I turn directly to you to conclude. We trust in the good sense and the good offices of the Irish presidency to drive forward political union at the Intergovernmental Conference and to propose reconsideration of the economic and monetary framework. As you are well aware, it is a wise man who can correct mistakes.
Mr Hänsch, Mr Bruton and Mr Santer, ladies and gentlemen, what is Europe, what is the EU really there for? Is Europe there for the people or the people for Europe? Everyone in this House will say, of course Europe is there for the people. Everyone will say, of course Europe must not instil fear or fright in the people but give them a sense of security and hope. Of course Europe should be a protective community in which the fundamental rights are guaranteed. Of course Europe should make people's lives more peaceful and safer. But if all that is such a matter of course, why does this European Union not act on it? Why does the opposite happen, under the guise of the Maastricht criteria? Can and should we allow social and democratic achievements to be eroded in order to fulfil these criteria? The great majority of people are to suffer so that the economy can flourish and we can keep to an unrealistic timetable. That is the disastrous continuation of a policy that has led us where we are now. Europe is very distant from its citizens, anti-Europeanism has grown and will continue to grow because people have the feeling they are no more than chess pieces on the European board in a game which industry and the economy are winning.
The people will ask us: ' What do we need monetary union for if it is doing harm even before being introduced?' Let us beware of turning Europe into a weapon that knocks down the social and democratic rights that have been built up over recent decades! For in the end it will not just be these achievements and rights that are destroyed. The Council, the club of national government interests, is playing with fire if it believes it can provide for the urgent need for a more pan-European approach, social ecology, the principle of democracy, which also means participation, transparency and openness, and take the aims we set for the Intergovernmental Conference ad absurdum. This would not result in a different, solidary Europe but in the renationalization of politics and the re-emergence of nationalism. Today the political fight to establish civil rights as its foundation is the key to the survival of European integration. The Member States, the governments will have to learn that democracy does not interfere with the development of Europe but is essential to it.
Mr President, referring back to my last speech on the state of the Union, I might be tempted to repeat what I said then, virtually word for word.
Despite the good intentions of many people, scepticism is gaining ground. A climate of intolerance, xenophobia and violence is developing in Europe. The mad cow business has not enhanced the image of the Union, although the Union is far from being the party primarily responsible for that disaster. In most of the states of the Union, the economic situation is very mediocre and unemployment is still high. On this point, President Santer, we regret that your pact for employment has aroused so little enthusiasm from the national governments. The Common Foreign and Security Policy continues to disappoint its keenest supporters. This summer, in view of the conflict in Iraq and the strong American response, we once again regretted the failure even to adopt a common position. Once again, the impression we gave was one of hesitation and differences of opinion.
Mr President, Mr President-in-Office, President Santer, I would like to emphasize three specific points that are causing us concern. As far as the IGC is concerned, ideas being put forward especially - though not exclusively - by the authorities in my own country suggest that we might renounce an ambitious reform and be content with minimal modifications. Since, at the same time, those same authorities are promising Poland early accession - which I personally welcome - I cannot help seeing a serious contradiction here, because if this enlargement is to be successful, significant institutional reforms must come first. The success of enlargement is conditional upon the success of the IGC, but at present the IGC is dragging its feet.
My second point is addressed more specifically to the President of the Commission, and relates to the public services. It would seem that the Commission is persisting in an attitude of indifference towards Parliament and hostility to the existence of the public service and to what it means for the peoples of Europe. On 9 May this year we adopted amendments to a draft directive on the postal service. The debate was highly detailed, and Parliament's position carefully considered. Now we learn that the Commission, in its new version, has adopted none of Parliament's principal amendments. Obviously, this approach is politically unacceptable. It is contrary to the code of conduct which we had undertaken to respect, and, in the present case, it shows how little interest the Commission persistently takes in this fundamental concept of public service in the general interests of the citizen.
Finally, let me mention the mad cow crisis. Once again, we deplore the fact that the British government is delaying the procedures which would offer a way out of the crisis and restore consumer confidence. We call upon the Council and the Commission, as a matter of urgency, to display all necessary firmness in finally putting an end to this crisis.
In this gloomy climate, let me offer a gleam of hope. My words are addressed to you, Mr President-in-Office. Your European commitment, your determination to make a success of the single currency, your concern to solve the problem of unemployment and the social problems, your desire to strengthen cooperation with the countries of Central and Eastern Europe on a pragmatic, effective basis - all these things give us encouragement, and we thank you for them. We wish you every success, and not only in the areas I have just mentioned.
Mr President, Mr President-in-Office, President Santer, ladies and gentlemen, the proceedings of the Intergovernmental Conference - of which, incidentally, two thirds of Europeans have never heard - are clearly displaying deep-seated differences about the objectives of European integration and the ways of achieving it.
In point of fact, instead of a Union, with all the virtues you believe it has, what we have is chaos. Secessionist movements are coming to light. Belgium is in danger of disappearing. Germany is trying to use the proposal of economic and monetary union to regain its former influence in the East. France, disorientated by the strategic and tactical errors of some of its leaders, is sinking into a climate of economic crisis and will not meet the Maastricht criteria in 1997, with a real public spending deficit in excess of 4 % of GDP, despite everything you may have heard to the contrary.
Once again, the Commission would have us believe that almost everything is going well, and that those things which are not going well can only improve as a result of the rush to integration. Yet these optimistic declarations are doing little to conceal fears of failure of the Intergovernmental Conference, whose minimalistic objectives now amount to no more than the introduction of the single currency.
How much has happened since the Lammers report, with its recommendations for a federal Europe! Despite your desire to enable this conference to end as soon as possible, President Santer, you cannot escape the constraints of the French and British electoral timetables.
The French, in any case, radically reject your supranational conception of Europe and will no longer tolerate this endless moralizing, so remote from their own interests and concerns. In any case, the French government will be heavily defeated at the 1998 elections because of its European policy. Do you really believe that the government which follows it - whether left or right - will not feel called upon to renegotiate the convergence criteria and the socalled 'stability' pact, which incidentally is devoid of any legal value?
Mr President, the Union seems to me to be ailing: we have 20 million unemployed; in our countries there is unrest and racist outbursts even, like that of Bossi in Italy where greens shirts are reappearing, rekindling the very grim memory of the brown shirts; and we have governments uninterested in achieving the kind of central Union that leads to political Union.
President Santer, just talking about a change in voting procedures does not amount to taking a closer look at enlargement. Enlargement will not be possible until political Union has been achieved. Political Union at least involves a common defence policy; a joint effort to tackle unemployment; and the effective operation of Europol, which does not appear to be to be working very well; and it thus requires the surrender of certain national prerogatives to a supreme European body. None of that exists and so we have no political Union. We must therefore have the courage to say that enlargement cannot be on the agenda until we have political Union: Europe is not the Franco-German axis alone, we have all to respond to political events. If we do not, then the same will happen as has occurred in Iraq and other places, with Europe continuing to cut the same old figure.
Those who do not agree with this are actually working to prevent the creation of a European political Union; they are seeking the end of Europe; they are influenced by specific and particular interests linked to certain financial concerns but also to certain countries within and others outside Europe and on the other side of the Atlantic.
We want a Europe that guarantees its citizens greater security, that understands their needs and is not a fundamentalist Europe: a Europe that is at last political and able to guarantee cultural as well as economic growth. To achieve that, we have also to get rid of the democratic deficit from which this House continues to suffer.
I hope that the Irish presidency will be able to set political Union on track again, even if that involves delaying enlargement and tackling it once more, through Maastricht, in a constructive spirit but one which takes proper account of the true state of affairs in our countries. We must not go against history and, above all, we must not go against the needs of the people of Europe.
Mr President, ladies and gentlemen, this kind of debate is of course always a chance to take a critical look at ourselves and see whether have done everything right in the past measured against our common aims. If we hear notes of criticism here in Parliament, then that is important and necessary. But it would also be a good idea for the Commission and Council at least to put something of this critical awareness into words. It is rather disappointing to know one is in troubled waters but then not to describe it oneself critically and clearly. After all, we all know, as has been said a number of times, that our citizens are not just becoming more sceptical and critical about Europe but, above all, less interested. Surely that is far more dangerous! I much prefer to see people who take a critical look at Europe than people who do not care about Europe at all any more! For then it is impossible to get through to them.
Europe - who is it? Who is to blame for its state? Here we cannot ignore reality and it remains the case that the number of Member States is decisive when it comes to the distribution of power. Parliament has also acquired more power. But within the triangle of power, the corner taken up by the Council, by the Member States, remains the strongest one. Here it is easy to name the failures. We all know what troubles the citizens. But nothing is moving in regard to employment, in regard to foreign policy or to internal security. The cumbersome tanker of Europe with its 12 captains - some fatter, some thinner - is not making headway or following a definite course. As long as this is clearly perceptible, as it is now, and as long as the Member States' main cashiers - our ministers of finance - have the final decision on how much European integration we can actually afford, in other words what kind of Europe is worth how much money to us, we will not make progress in this area.
It is not enough for our governments - including my German chancellor in whom I do believe as a good European - to insist every day on our common aims. But when his own team - starting with the minister of finance - plunders the cash-desk on the one hand and then criticizes Europe again because this or that task has not been accomplished, then that is bound to reinforce nationalist tendencies rather than counteracting them. That is the situation we find ourselves in. What can we do about it? The first thing would be for the Commission and the Council to take stock of the situation in a real, honest and, where necessary, self-critical way. Now I know that bodies that act together find this difficult. But, Mr President of the Commission, Mr President-in-Office of the Council, since we all know where the problems lie, why not have the courage to name them by name loudly and clearly, even at the risk of being criticized for so doing by others? Nobody can escape the truth.
If the Intergovernmental Conference does not hoist any new sails on our common European ship then we will certainly be putting Europe at risk by not being able to move in heavy weather, in troubled waters. For God have mercy on us if the international situation continues to go the way it is heading and the treacherous argument of globalization is used to tear apart all the social foundations, and the security policy and the democratic foundations of the Union! I ask for a little more courage!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I think the way Europeans feel about Europe at the moment can be very well expressed by three Ds: disappointment, disenchantment and disinterest.
Disappointment because Europe is not meeting expectations. Mr President-in-Office of the Council, you gave a good example: all Presidencies begin by declaring that the priority is to create employment, and then the results are very meagre. In the end, Europeans say: right, we are not going to believe those gentlemen in Europe when they say they are going to create what they are then incapable of creating.
Disenchantment. Why disenchantment? I will tell you telegraphically. I will tell Mr Bruton. The European position on the Helms-Burton law is the right one. The whole world heard that Europe had spoken with one voice and had faced down our American friend, saying that it cannot do what it wants without reckoning with us. On the other hand, the lack of a European position on the American attack on Iraq is a sad situation. People ask: how is it that we can agree in some cases and are incapable of speaking with one voice in others? And in the end - here I take up the gauntlet thrown down by Mr Puerta to talk about subjects that interest people - people do not know anything about planning cells or majorities or positive abstention. They do not understand why Europe exists in theory but not in reality.
Disinterest. We have all talked about disinterest. The last speaker did too. Lack of interest in the Intergovernmental Conference. Why? Because nobody understands what is at stake. Because we have not been able to instill poetry into politics. Because we talk about things that do not interest people in the slightest. People are not interested in the issue of majorities, or whether the autonomy of the Committee of the Regions should be strengthened. They are not even remotely interested in whether a statement of human rights should be included in the Treaty. No. What people need is what inspires them. Ideas that inspire them. Someone referred earlier - President Santer - to the ideas which gave birth to the Community in the 1950s: peace and reconciliation. These ideas do not impress anyone today, because all the younger people have grown up in peace, thank God. Today we must find other inspiring ideals, and I believe there is no greater idea than building a great Europe. We must build the Europe of the enlargement. With that ideal we will succeed in inspiring Europeans. But to do that, to be able to achieve the great enlargement, a step forward must be taken. We must succeed in reforming the treaties at the Intergovernmental Conference, because unless we succeed, unless we achieve a more effective, more democratic and more transparent Europe, the enlargement will be impossible and that will take us back to the three Es: Euro-sclerosis, Euro-selfishness and Euro-disenchantment. That must not happen.
Mr President, we are today discussing the state of the Union, as we move closer to two events which will shape Europe's future: the enlargement of the Union and, more especially, the achievement of the single currency. This is a process that will take some years, two phases during which Europe will finally come into being or will cease to exist! As we move along this track, we must confer real substance on this process, combatting and fighting, with the resources of a whole continent, the problems of our people face: unemployment; the need for an economy that is close to consumers and entrepreneurs; the need for security founded on peace; the need to protect children from all forms of squalor and to guarantee social justice.
President Santer was right to say that we need to bring politics closer to citizens. If we do not confer on the European Union the kind of substance that brings it close to citizens, the effect will be that of an egg pierced underneath by a pin and emptied of its content: from the outside it will look perfect but in reality it will be redundant - an empty shell.
One last point linked to the current situation. There are some people who are now working to divide individual states internally. That would simply be the first stage in breaking up the whole of the Community, thereby undermining our future. All of us here in this House should work to combat division and for a united Europe, united in diversity and independence, but united still. Let us work together on that which unites us, it will always be greater than that which divides us!
Mr President, peace has prevailed on this continent since the 1940s. Even so, each generation has to find and create its own Europe, and I do not believe that Jean Monnet will be the patron saint of future generations.
However, the fundamental mission of the EU is seriously incomplete, as what peace means nowadays is partly that people should feel a sense of belonging to society, that children should not be abused and that the economy should be brought into line with the requirements of environmental protection. If EMU is attained too quickly, we shall certainly be confronted with these problems, and it will cost us dear.
Mr President, subsidizing tobacco growers is undoubtedly a sign of intellectual poverty, but it is a far worse one to believe that our continent's problems can be solved by building thousands of kilometres of motorways and supporting very large enterprises.
Sustainable jobs can best be created by means of ecological tax reforms. We cannot export our own model even to Central and Eastern Europe, let alone to the world as a whole. It is quite true that only the EU is sufficiently large and capable of changing the global ground-rules, and this is something which the EU will have to consider seriously at the WTO conference in Singapore in December.
It will then be possible to do something about child labour, to improve environmental protection and to make proposals to reduce global speculation. But citizens should also have the opportunity to influence the Union's constantly increasing activities in the world, so democracy and transparency really must not be forgotten at the Intergovernmental Conference.
Mr President, could I suggest a speech of welcome to be made by the President-in-Office of the Council, Mr Bruton, at the extra summit meeting in Dublin?
Ladies and gentlemen, welcome to Dublin. There are now 21 392 regulations, directives and other legal acts which apply to our citizens. I propose that we tidy these up, rather than creating even more rules. How are we to make democracy work for ordinary people, when I cannot find out the legal situation in a sector without expert assistance? Laws on the same subjects must be codified and made transparent and accessible, so that we can all find our way around them and pick things out. The newspapers write that secret protocols are still being drawn up which say something different from the laws that are published. Let us publish all the existing protocols and tell our ministers and Commissioners: secret legislation must now come to an end. We shall never be able to defend secret decisions. We all have constitutions which require laws to be adopted in open, democratic assemblies. The Council's debates and votes on Community legislation must be opened up. We also need to extend our citizens' right of access to documents. I suggest that we back the European Parliament's proposal to open up the meetings and provide automatic access to documents, unless there is a two-thirds majority and sound practical reasons for not doing so.
The time has come for us to clear things up, to simplify matters and create transparency, instead of just pressing on regardless.
Mr President, ladies and gentlemen, sadly, the Council's statement contains nothing about the most flagrant breach of the national right to self-determination which took place a few hours ago.
I am not referring to the total destruction of Tibet, nor to the atrocious persecution of the inhabitants of far-away Timor. Admittedly, I am only talking about Christians. No doubt that helps to explain the total silence on what has just happened in the Lebanon, where Syria, after an unbelievable parody of an election, has just succeeded in imposing its domination through puppet members of Parliament and a totally subjugated government. No one here has expressed any indignation at the fact that, to ensure the victory of the candidates of his henchman Hariri, the well-heeled friend of Jacques Chirac, Hafez-el-Assad has had the members of the Christian resistance murdered or imprisoned, the victims of iniquitous Moscow-style trials. I am thinking especially of Samir Geagea, the indomitable head of the Christian resistance who has been held in a secret prison for three years without seeing the light of day, Samir, who is my friend, and all the others I have met over there - tortured, persecuted, prosecuted because they want to safeguard the liberty and sovereignty of the fair land of the cedars. But, after all, Hafez-elAssad, the murderer of our paratroopers, has only expedited a process similar to that afflicting my own country, engulfed by a tide of immigration whose form and scale will radically change the political, cultural and social characteristics of our society. This, though, is something you don't want to see. One day, our people are going to remind you of it. Too late, perhaps.
Mr President, Mr President-in-Office of the Council, I want to address myself today to the Irish presidency to express my congratulations and my appreciation. My congratulations are for the work it is carrying out: in the brief period since Ireland took over the presidency, Ireland has demonstrated its great ability and its government's great responsibility. And my appreciation is because, on the basis of this work, we expect that at the end of the Irish presidency we will have taken a step forward in the construction of Europe.
I also want to thank you for the speech you have made. I think it was widely appreciated in this Assembly. I want to tell you that I identify with your position and, above all, with the leap that has been taken to make the ideals underlying economic union coincide with the concrete objectives we must achieve. I think you combined a large dose of idealism and a large dose of realism in one speech.
The point you made on the globalization of the economy and the challenges it presents for our competitiveness is important, but at the same time - repeating what previous speakers have said - I do not think we can regard competitiveness as conceivable if it has to be based on social cost. European practice ever since 1945 has been based on achieving a very high level of competitiveness with an increase in our social welfare and in equality between our citizens.
Mr President-in-Office of the Council, I want to stress a point I am sure you regard as highly sensitive and highly important. I refer to the problem of cohesion. The European Union has achieved the present degree of economic development by facing up to a fundamental economic law. When an economic union is being built, when a territory is being unified, enormous imbalances usually occur. Perhaps the best example is what happened in the United States after the Civil War of 1861-65, when there was enormous enrichment of the North and enormous impoverishment of the South. The European Union has managed to avoid that. It has succeeded in preventing widening differences between the regions, allowing the rich regions to develop but not at the cost of the poor regions.
At this moment we face a major challenge: economic and monetary union. Economic and monetary union presupposes the demolition of another existing barrier, with the consequent danger that imbalances may occur between the richest and poorest regions. At this moment there are some who talk of dismantling the structural funds, the structural policies, the agricultural policy and the cohesion fund in order to achieve other objectives. If this were to happen, Europe would be heading for a social and economic crisis which would put our construction at risk. I urge the presidency to continue along the path followed up to now, strengthening the elements of cohesion which have made possible the development of our Union and the peace of our continent.
Mr President, ladies and gentlemen, I would like to thank the President-in-Office of the Council for having the courage to remind Parliament about something we have forgotten, namely that the basic problem relating to the European Union's economic performance is its low level of competitiveness.
The main characteristics of low competitiveness continue being addressed in an inadequate way. The Single Market is still incomplete. Basic functions of economic activity, such as telecommunications, energy and others, have not been liberalized. The requisite structural changes are not being implemented consistently and with coordination, and while some governments are courageously taking the necessary though often unpopular measures towards financial discipline, society's reactions are dissuading other governments from progressing towards a true convergence of the economies of the Member States.
Low rates of development are perpetuating serious social problems, especially that of unemployment, and many of us - even here in Parliament - are seriously considering a reduction of working hours as a panacea for that problem, and instead of trying to make Europe more investment-friendly, inspiring it with a spirit of development and making its human potential more capable of meeting the challenges of new technology and competition, we are seeing how best to share out human misery and indigence more fairly.
Economic and Monetary Union has lost its way in a multilingual and verbose environment. While the Maastricht Treaty was not very well understood by Europe's citizens because even today it is interpreted in a static and bureaucratic way, the problems raised within the scope of the Intergovernmental Conference are creating the same and perhaps a still more intense feeling of insecurity since they have a disorientating effect on Europe's citizens.
Enlargement is addressed with a narrow, economic rationale, whereas it could be the beginning of a new age of development for United Europe. And while we are prolific with words, the Union's budget, the instrument that would enable us to establish Community policies with a long-term horizon, continues to be meagre and to undergo cuts by the Council.
In my humble opinion, ladies and gentlemen, that is the situation in the Union today and Europe's citizens are wondering whether there are any leaders who can provide us with enough vision to emerge from the swamp.
Mr President, it seems to me to be appropriate today, as we are debating the state of the Union, to talk about Bossi and his outbursts. Despite what is said, this is not just an Italian problem, it is above all a European problem and there are three reasons for this: first of all, Bossi is a Member - albeit an absentee Member - of this Parliament and, paradoxically, although illiberal and racist, he is active in the liberal group; secondly, Bossi has asked to for his sham Padania to be attached to the European Union - that request has been refused but it is does constitute a dangerous precedent; thirdly, Bossi's activism, although crude and ridiculous, may attract converts in many European states which are similarly seeing a growth in intolerance, racism and secessionist trends.
We are therefore faced with the risk that while the states of Europe hum and haw and prattle on about constructing Europe, they are undermining their internal legitimacy, thereby destroying themselves and the European dream.
History often moves from the absurd to the tragic, but we must not let that happen now just because we are unable to perceive the gravity but also the global nature of the problem.
Gentlemen of the Council and Commission, you have constructed a fortress of words here today against Parliament's criticisms but above all a fortress of words against the fears and concerns of the people. President Santer presumed to claim that the convergence criteria of monetary union do not conflict with the requirement of full employment. He did this in face of every scientific finding and in face of the opinions of countless experts in Europe. The reality is that this project of monetary union produces unemployment, has strangled growth and is being misused for making cuts in social services.
Gentlemen, do stop confusing your policy with Europe and stigmatizing any criticism of your policy as anti-European. Destroy the fortress of words and stop closing your minds to the knowledge that the fears, the concerns and the criticisms of millions and millions of people are right and your policy is not right.
In connection with the state of the Union, I would like to say a word about the insecurity affecting the weakest members of our various societies. This Europe of ours has seen a five-fold increase in crime since its creation in 1957. The lax attitude to crime which is often fashionable in the various States is not a complete explanation. The truth is that this Europe is the Europe of cash and the golden calf; it has allowed materialism to deflect it from Christian values; it has allowed egalitarianism to deflect it from the classical humanism of ancient Greece. What standard remains? Money.
This moral situation was a deliberate political choice, because the politicians wanted to denigrate family values in the name of a cut-price Freudianism. They wanted to strangle patriotic values in the name of a Masonic-style cosmopolitanism. They wanted to disregard values of personal virtue and responsibility in the name of a decadent egalitarianism. And the result: five times as much crime as in 1957. This is no fault of the nationalists, this is the fault of the cosmopolitan materialists who govern us and who govern Europe today.
Presidents, let me take up the words spoken by President Hänsch, ' people are not against Europe but do not know why they should be for it' , and by Pauline Green, who spoke of stagnation and paralysis because of the lack of progress in the Intergovernmental Conference, and also by Willi Görlach who said that at present the EU is in the hands of the ministers of finance.
Through our activities we must give the people of Europe reason to be pro-European, i.e., we must find solutions to the burning problems and concerns of the people. We must produce ideas.
What do the citizens want? You know that we will be holding elections in Austria in three weeks' time. In spite of the high level of employment and high social standard in Austria, our citizens' first wish is to see employment and high social standards in Europe. So long as we still have politicians here like Mr Voggenhuber from the Greens, who spoke before me, who fuel unjustified fears and tell the people that monetary union means cuts in social welfare, it is difficult for the other politicians here who want to work for Europe.
We need to incorporate a chapter on employment in the EU Treaties with control mechanisms to monitor the Member States' employment policies, but we also need a larger budget. Pauline Green called for a reduction in the agricultural budget. That is my view too. We have to invest in social programmes, in research programmes and above all in educational programmes. For education, training and further training are very closely linked to employment. Young people can see the advantages of EU membership in the training and occupational field - as emerged from a survey we recently conducted in Austria. It is taking increasing part in the European programmes. That is where it sees the chances for Europe. So let us also give the young people of Europe a chance by increasing the funding for this.
It is equally important that we resolve environmental questions and set high environmental standards. And a final point: I am very glad that next year will be the year of combatting xenophobia, racism and nazism. Le Pen's most recent statements prove how important that is. Combatting racism and xenophobia is just as important to peace and security in Europe as combatting drugs and crime, as the endeavours to establish a common security and foreign policy.
Mr President, the tripartite interinstitutional dialogue - Council, Commission, Parliament - is the essence of the Community institutions' originality. We should always congratulate ourselves on these joint deliberations, although we must also remember that the formal debate on the overall political assessment of the state of the European Union must take place under the auspices of Article D of the Treaty which provides for a debate after presentation of a written report from the Council of the European Union, so we will have to put that off for a few months.
But as I said, I think this debate is an excellent opportunity for transmitting our main concerns to the Council. And it does not matter if every one of us may repeat ideas that have already been expressed or if we express a few rather individual opinions. They reflect the great diversity of this Parliament, where there are vast areas of coincidence but also many points of sensitivity.
I want to highlight a fact that I consider essential at this time: the basic point the President-in-Office of the Council made was that economic and monetary union and the single currency are irreversible, and the decision has already been taken. This must be made very clear to all the citizens and it is the great message which must go out from this debate. I am convinced that even those who are reticent about this great objective will be major beneficiaries of the consequences of this great historical step which will give us European Union.
There are also the day-to-day issues, the crises we have to live through. And I think the BSE tragedy ought to teach us a great deal. National governments, amongst others, have a grave responsibility to shoulder, not only towards their citizens but towards the whole Union. Any negligence in the performance of their duties affects all the citizens. So when rhetorical reference is made to subsidiarity, a poorly understood concept, conclusions should be drawn from such day-to-day events which demonstrate the complete opposite.
We too must mention the implacable challenge of security which both you, Mr President and President Santer, have mentioned. Citizens must be able to feel they live in a free and safe Europe, so the fight against terrorism and organized crime must pass from rhetoric to action. A Treaty provision covering the impossibility of political asylum for citizens of the Union is a priority. Empowering the Court of Justice of the Union in these areas is another necessity.
Looking at the Intergovernmental Conference - and repeated references have been made to it - everyone regards the enlargement as ethically necessary. It is also an economic necessity, but we must face the great challenge of economic and institutional change it involves. We cannot disregard that situation and imagine we can take another step forward without deepening our institutions.
At the same time, Mr President, another challenge is to convince the citizens that the project of European Union is worth the effort, that it forms part of our future and that, in spite of the contradictions we may fall into and our stinginess, Europe continues to be the only hope for us all.
Mr President, as this House goes about its usual business - which includes this often sterile debate on the state of the Union - none of our Italian colleagues has sought to focus attention for even a moment on the fact that, on Sunday last, a Member of this House - albeit one who has not deigned to grace the House with his presence for a year now - officially proclaimed the creation of an independent and sovereign republic inside one of the founder countries of the European Union, announcing the setting-up of a provisional government and a paramilitary national guard.
No-one from the Commission, President Santer, wished to respond to the question we put three months ago, expressing concern at the risk of armed struggle and civil war in Italy. No-one realizes - or perhaps they just pretend not to understand - the extent to which this exaggerated regionalism, based on socio-economic self-interest, may have the devastating effect of triggering all kinds of regionalist irredentism in Europe. Non-one wants to consider the fact that the legitimate grounds that those voting for the League have in opposing the centrist state which is grasping, bureaucratic and inefficient may be used by Bossi - a Member of this House and an unscrupulous demagogue - to seek out personal power, with very serious risks of instability throughout Europe. Someone needs to wake up to this!
Mr President, I should like to thank you and the Presidents of the Council and Commission for your constructive statements. In the debate on the same subject just under a year ago I spoke about employment and aid to shipbuilding. I could speak about them now too. Unemployment is still far too high, and no satisfactory solution has been found to the issue of aid to shipbuilding either.
At the beginning of Ireland's presidency I said that improving the employment situation was crucial to the whole of the EU's credibility in the eyes of the public. I reiterate that. In Finland we organized a hearing on the IGC for nongovernmental organizations, at which employment was seen as being by far the most important issue.
The organizations' statements reflected a belief that the EU could decisively influence the employment situation for the better. The trade unions demand that responsibility for employment be clearly enshrined in the Treaty. The Federation of Municipalities says that the IGC should ensure that greater account is taken of employment aspects in the EU's activities, in accordance with the principle of transparency. The organization representing the unemployed naturally considered employment and revival of the economy the most important points by far. A common policy on sustainable economic growth must be adopted, the internal market must be made to operate so that it genuinely promotes employment, Europe absolutely must develop a more stable common monetary system, say the unemployed. The employment objective is also supported by social organizations and even pensioners' organizations.
At the hearing, it was also observed that the area of forest in the EU and the capacity of its forestry industry had doubled when the new Member States joined the Union. Representatives of forestry stressed the importance of the single currency and said that the details of forest management in the various Member States should not be regulated by directive. However, a common strategy, for example with regard to timber certification, could benefit the sector.
Child protection organizations called for systematic evaluation of the possible impact of the EU's decisions, provisions and directives on children and families with children. Organizations representing the disabled called for a prohibition on discrimination; consumers' organizations wanted consumer affairs to be included in the agenda for the IGC.
Mr President, all these demands have been put forward by members of the public. It is time to fulfil their expectations.
Mr President, could I say, being thoroughly objective, that the Irish presidency is doing a very good job. It is providing strong leadership and a clear vision for all of us in Europe on a whole range of complex issues, from drugs and crime through to the difficult preparations for enlargement.
Unemployment remains an open wound: there are 18 million people unemployed and unemployment is bringing despair and poverty to our people; unemployment is depriving our young people of their life chances; it is contributing to rising crime and the instability of our societies; unemployment is breaking up families and fuelling nationalism and racism. What Europe requires today is coordination and cooperation at a European level to create jobs for all of our people. But what do we have? Instead of practical measures to stimulate our economies and generate growth, we have the finance ministers of Germany and France advocating and pursuing measures which will do the exact opposite. If economic and monetary union is to be a success it must not be associated in people's minds with increasing unemployment and cuts in welfare. It follows, therefore, that rather than maintaining a blind fixation on a rigid timetable for a single currency, we need to recognize that flexibility ought to be the order of the day.
Equally, when it comes to how this single currency is to be achieved, we cannot ignore the importance of real economic convergence. Frankly, the essential debate now should not be about a stability pact to enshrine still further the Maastricht convergence criteria, with talk of sanctions against those who fail to keep their deficits low. This is taking us back to the 1930s, not forward to the new millennium. What is required is a change of emphasis. Job creation should now assume centre stage. The European Investment Fund needs to be expanded, resources ought to go to TENs and to small businesses and the idea of a Delors White Paper needs to be made real and the structural funds have to be used more effectively.
This should be the agenda now and into the future. This is the way to create the kind of Europe which is truly relevant to our people and I hope that this is what will happen in the future.
Mr President, Mr Santer, I too am delighted to have this opportunity to welcome the Taoiseach here today. I also want to compliment you, Taoiseach, on your contribution.
This debate is a great opportunity for those of us who are involved in EU politics to get away from the mundane dayto-day affairs and look at the broader picture to review the progress that the Union has made in the past year and to try to chart out a future direction for the Union. Looking back over the past year we can see that some progress has been made, but it has been very slow and, as many people have said to you here today - and I think you know it yourself, Taoiseach - Europe is not inspiring the ordinary people. They do not see Europe as having any direct relevance to their lives.
We in Parliament represent over 340 million individuals across the continent, all of whom suffer from the same problem of unemployment. Now you have heard the repeated calls here today that something be done about unemployment and we are used to this in these types of debates. We are always hearing that it should be placed at the top of the agenda. I said to Commissioner Flynn last year and I am repeating it here to you, Taoiseach, that I want to see us getting to the point where unemployment is at the bottom of our agenda, not because we are not interested in solving it, but because it has been solved.
While I compliment you on your good intentions, the European project will not progress if hard decisions are avoided. We appreciate that no major breakthrough on any of the important issues at the IGC is likely until after the British general election. However, you must resist the temptation to let things stagnate until then. Presenting us with your vision of the future is all very well, but actually making it work for the people of Europe is the real challenge.
It is generally accepted that the agenda for the summit in Dublin in October is not a very heavy agenda, so I think that it would be an idea for you to place unemployment on the agenda, to knock heads together and to start taking the important decisions that have to be made. If you are looking for the respect and the hearts of the people of Europe, and particularly the young people, why do you not start by reversing the 10 % decrease that the Council of Ministers have proposed in the development cooperation budget?
I call Mr Voggenhuber for a personal statement pursuant to Rule 108 of the Rules of Procedure. Let me remind you, however, of the wording of that rule; I will make quite sure that this really is a personal statement.
Mr President, Mrs Hawlicek has accused me of fuelling fears in my speech here in Parliament and of electioneering. I most emphatically reject that accusation! I am not speaking here as an election campaigner but am speaking before the European Parliament as an elected Austrian Member. I am not fuelling fears but putting the concerns of large sections of the population before this Parliament and the representatives of the Council and the Commission. It is not a question of fears here. With regard to employment, in the space of a few years Austria has the highest...
(The President cut the speaker off)
Mr Voggenhuber, you are now speaking on the substance of the debate. You have made your point and we do not want to prolong the debate with further discussions. That is not covered by Rule 108.
We now come to some answers to questions. I call Mr Bruton, President-in-Office of the European Council.
Mr President the predominant theme in this debate was an attempt to answer the question 'Why is Europe not inspiring its citizens at the present time?' . Mr Méndez de Vigo offered the view that there was no poetry about Europe. I think that what we lack is a sense of history, a sense of understanding the historical perspective in which we are working. The fact of the matter is that in this century, 190 million people have been killed in wars, 60 million of those in Europe. There have been virtually no people killed in warfare in Western Europe since this Union was created and we need to dispel some of the pessimism by reflecting on that important historical fact.
Secondly, it is easy to whip up enthusiasm around nation states, because as I said in the debate, many nation states were created by war or taking advantage of other states. This Union was created in peace to do mundane things. Naturally it does not inspire the sort of atavistic passions that nation states sometimes do but that is a compliment to Europe and not a criticism.
Thirdly, we should realise how difficult the task is that Europe is now undertaking. We are hoping to expand our membership radically, while at the same time making our Union even closer. Anybody who reflects on what happened in the United States between 1861 and 1865 and who understands the immediate reasons for the American Civil War, will understand that this task is not an easy one. It is one that was not succeeded in by the United States in a peaceful way. We will succeed in it in this Union and we should compliment ourselves on our ambition in that regard. Furthermore, history is on the side of the Union because all the trends of modern technology show that interdependence is the order of the day. We can not live without one another. We are affected by one another, whether it be through the Internet, through international communications, or through money moving across the exchanges. The only way that people can control these things that affect their lives is through a large entity like the European Union. Nation states simply cannot do the job. Rather than being so self-critical, as this debate was, and it was far too self-critical of the Union, we should reflect on the fact that history is on the side of this Union.
Furthermore, the problems of the environment, on a world scale, can only be tackled by the Union. Individual Member States would not have a chance. I accept very much that we need to focus on real day-to-day concerns. The need to focus on employment came through very strongly in this debate. I will carry that message back to the Dublin One Summit and the Dublin Two Summit. Likewise I will carry back the united view of Parliament that we must act on the drugs menace and we must act on the use of modern technology by criminals and we must adopt legal means of dealing with that at Union level. But again, there is no case for Euro-pessimism, because it is only a body as large as the Union that will be capable of tackling internationally organized crime. Individual nation states will not and do not have a chance.
So please, you, the Members of the European Parliament, you are the leaders of European public opinion and if you keep saying in debates here in this House that the Union is not achieving its objectives, that there are grounds for Euro-pessimism, then people will begin to believe you, and your predictions will become the reality. The truth of the matter is that this European Union is having a problem because of its success. It is because of the extent of its success that people are taking the Union for granted. So I would hope that in future debates on the state of the Union we will not have a surplus of pessimism of the kind that we have been listening to in this debate.
I would like to say that one message I take very strongly from this debate is that you are ambitious for the Intergovernmental Conference. You do not want an unambitious patching together of a few small changes to give people the sense that they have done some work and that they can go home. I take that message very strongly from this debate and I will take it to Dublin One and Dublin Two. You want the problems tackled and I will do everything in my power as the presidency to ensure that happens. But I will need the support of your electorates and of each of my colleagues from the Member States.
I want to say one thing about the Dublin One summit. There have been some points made here in this debate which suggests that Dublin One should do this, Dublin One should do that and Dublin One should solve this problem and solve the other problem. Let me put clearly on the record that the purpose of Dublin One is not to take decisions. We agreed at Turin that Dublin One would not be a decision-making Council. No conclusions will be issued. Why? The truth of the matter is that the problems of Europe are so profound that the European Union's Heads of Government need to get together once in a while to talk about those problems in a preliminary way without having the pressure of microphones put under their noses immediately they come out of the meeting and being questioned about what they have been doing for the last hour and a half. We need time to reflect together at Dublin One if Dublin Two is to be a success. It is at Dublin Two that the decisions will be taken. So I ask you not to raise undue expectations about results or decisions from Dublin One. It is not designed for that purpose. It is designed to be a preliminary to decision-making at Dublin Two and in other Councils.
Finally, I want to make two points in response to views that have been expressed here in the debate. Those of you who criticize the single currency should not forget that the single currency will mean that individual national currencies will no longer be the subject of speculation on the foreign exchanges. That will help protect employment.
Secondly, those of you who call for a vision of Social Europe should not forget that it can only be created if Europe is competitive. We have to sell our goods in competition with goods from elsewhere. We can only create a Social Europe if we have the economic means of doing so. So, we need to tackle the two problems - competitiveness and redistribution together - not one after the other. We cannot afford to ignore either.
(Loud and sustained applause)
Many thanks to the President-in-Office of the European Council. The debate on the state of the European Union is closed.
On a point of order, Mr President. In future the night sittings will be reported not just in one language but in both English and French. The two language versions will also be published on the Internet. Why is German not also being used?
Mr Rübig, we are working towards that, but Parliament's network is not yet in a position to be able to satisfy both your request and the requests by other colleagues for other languages.
Votes
Mr President, I will be very brief. I know that the first amendment we are to vote on is a motion for rejection, supported by a letter sent to everyone which contains complete untruths. I would sincerely request that you do not act upon this. Yesterday evening in this Parliament the Commission accepted the most important amendments presented by the Committee on the Environment. This letter states that more than 510 species are to be dropped from the list. The number is actually 609. However, these species are not actually to be dropped from the list: they will go to list B. The Commission has even appointed a special body to study if further protection is possible. So what is stated here is completely untrue. My advice is to not accept this.
Thank you Mr President.
No, no, just a minute! Calm down, ladies and gentlemen! This needs to be supplemented. The letter says that rejection is justified because many amendments were not adopted. The Commission has rejected the decisive amendments which really could be useful to the protection of plants and animals.
(Applause)
(The President declared the common position adopted as amended)
Mr President, you are now required to ask the House to vote on the reports.
Why not stick to the order in which they were debated yesterday? You have reversed their order, and we ask that the Tongue, Herman and Barzanti reports should precede the others because they were debated before the others.
Mr Herman, as you have seen, the order of business specifies the sequence that you have before you. This was not called into question this morning. I would just like to explain to Parliament - because I too asked for clarification when I was preparing the votes - that it has always been the tradition to take the votes on legislative proposals first. After that, of course, the Rocard report was put before the three reports we did not have time to vote on yesterday, namely your own, Mr Barzanti's and Mrs Tongue's.
I have no objection if Parliament would like to take those three reports before the Rocard report. I fear that we may not be able to vote on them all.
I will put the matter to the vote, and will accept one speaker against the proposal.
Mr President, you have already mentioned the argument, but here we have the habit of first dealing with reports concerning legislative proposals before we vote on the other reports. I must point out that as the hours go by this House becomes emptier, and there is a report from the Committee on Women's Rights, which I represent, on the agenda. It concerns a legislative proposal, and voting can quickly take place. I cannot see why we should depart from our usual procedure, and I would ask you to bring the legislative reports to the vote first.
Mr President you know full well that yesterday they stopped unexpectedly because it was too late and the debate on the three reports was completed. The press conferences had already been convened and the journalists had all already prepared their articles discussing these issues which are of great interest to them.
If we vote today - and the journalists are waiting for the result of the vote - those articles will appear in the press. If we vote tomorrow the issue will sink without trace: stale news as far as the press is concerned. The fact is that not all of the work of this House is so keenly followed: if we then operate in such a way as to make the work of the journalists impossible, our work will be far less likely to attract attention on other occasions!
(Parliament rejected the proposal to change the order of voting)
Welcome
I would like to welcome the delegation of Australian Members of Parliament who have just taken their places in the VIP gallery.
Our Australian colleagues, whose delegation is led by Senator Watson, have come to Strasbourg to take part in an interparliamentary conference between the European and Australian Parliaments.
That conference, which will be jointly chaired by Senator Watson and our colleague Mr Kerr, President of the European Parliament's delegation for relations with Australia, is the 20th of its kind and that number clearly reflects the length of time that we have maintained friendly relations with Australia.
Ladies and gentlemen, I wish you every success in your work and welcome you to the European Parliament.
Votes (continuation)
Mr President, I should like to ask the Commission whether, given the overwhelming support given to these proposals by the European Parliament, it is willing to accept our amendments.
Mr President, ladies and gentlemen, I want to confirm what Mr Flynn has told you, namely that the Commission can only accept Amendment No 5.
Mr President, in that case, I ask for this report to be referred back to committee. We think it very important to continue this discussion.
(Parliament decided to refer the report back to the committee responsible)
Mister President, I am sorry but I would still like to speak briefly about this matter, as something peculiar has happened. We have conducted protracted discussions about this report in the Committee on Women&#x02BC;s Rights which concern pensions for women, and during these debates we have always carefully ensured that the Commission was present. In all those debates it did not appear that the representatives of the Commission were concerned about these amendments. I find it extraordinary to only now be confronted with the fact that the Commission finds all of these amendments unacceptable. I do not think it sensible for the Commission to handle Parliament's work in such a way, as we obviously cannot quickly complete all the proposals that the Council would like approved. So in this case the delay is not attributable to Parliament, but to the Commission. I would ask Commissioner Fischler to pass this on to his colleague Mr Flynn.
Mr President, ladies and gentlemen, firstly I will of course pass on what you have said here to my colleague Mr Flynn, and secondly I can tell you on his behalf that he is quite prepared to come to your committee and explain his point of view.
Mr President, I would remind Members that we took a very clear position in committee on the legal basis. I would, however, ask the Group of the European People's Party to withdraw Amendment No 42 because the maximum residual quantities from organic agriculture are fixed in Regulation 2029/91 and cannot be fixed in this directive because there is a separate regulation on this.
I would also point out once again to this House that Amendments Nos 34, 36 and 40 tabled by Mrs Redondo create problems because they relate to Annex 6 of Directive 91/414. As you know, the European Parliament was successful in the proceedings it initiated against this annex and on 18 June the European Court of Justice declared Annex 6 to the directive null and void, so that we now have the situation of reference being made to an annex that no longer exists.
I would like to inform Parliament that its technical services have already adapted the wording of the amendments following the decision by the European Court of Justice.
Mr President, we can agree to Mrs Breyer's proposal to withdraw Amendment No 42. But we do not agree with what she has said on Amendments Nos 34, 36 and 40, because although the directive has in fact been cancelled, the annexe has not been cancelled.
I would like to speak again. Mrs Redondo, it was not the directive that was declared null and void but this Annex 6. You just presented the situation as being the reverse, as though the annexes would continue to exist but not the directive. Since there is serious confusion here, I would ask the bureau to clarify this point so that Parliament can take its decision on the basis of correct information.
After the adoption of Amendment No 40:
Mr President, without referring to any particular person, can I point out that there is a ruling by the Quaestors confirmed by the Bureau, that mobile phones should not be used in the Chamber. Could I ask that that ruling be adhered to?
Mr Balfe, thank you very much for pointing that out. That ruling indeed exists, and I hope we will all respect it.
(Parliament adopted the draft legislative resolution)
Mr President, I would like to ask you to interrupt the voting. We have changed the order. We cannot just take the Rocard report and then not the following reports. I also sense that many Members in this House do not approve of this. I would ask you to suspend the sitting.
(Parliament rejected the request)
Mr President, on a point of order. Having votes on this basis - we are running well into lunchtime and will not finish - is a nonsense. It really is time that the Conference of Presidents had a look at the way we time our voting to ensure that we can do these things sensibly. This is a shambles and it cannot go on.
Mr Hallam, what you are saying is right, but the Conference of Presidents is not to blame for the order of business, which we ourselves determine. It is we who perhaps ought to rethink our procedure.
Mr President, this may be unusual, but even so I would like to take this opportunity to express my personal regret to Mr Herman about the way all this is going, and to assure him of my friendship. This is not my fault. I just wanted to say that I understand his point of view and to show him how I feel about it.
For the first time for a long while social Europe is making positive headlines again with the directive on the posting of workers.
In view of the many risks of social dumping, especially in the building industry, as a result of the temporary posting of workers from EU and third countries, it has become increasingly obvious that free competition in the single market and the policy of openness towards third countries must be flanked by social measures if the entire social system is not soon to collapse.
It is to be welcomed that the Luxembourg Government took a very hard line in the Council, especially in relation to the period of time during which the host country's wages and social provisions did not apply. That period no longer exists now, which means that barring a few minor exceptions the right to a minimum wage and to a minimum paid annual leave must apply in full in the host country, thus also precluding social dumping.
Controls will be an important question here. The principle that has been retained will stand or fall on that. It will also be essential for the EU Member States to cooperate closely in order to establish and protect the rights of the workers.
This directive on the posting of workers, once applied, not only represents real progress for workers but also progress for the single market which clearly and specifically prescribes cross-frontier social absorption in addition to the freedom of entrepreneurs.
That is why the report by Mr Helwin Peter deserves our full and entire support.
It was not easy to reach an acceptable compromise on the question of the posting of workers.
But it was essential to have this kind of compromise in order to close the door to social dumping as a result of the freedom to provide services in the single market. It is indeed unacceptable for national social legislation (e.g. on minimum wages, social insurance contributions, labour law) to be undermined by the posting of temporary workers from EU states or third countries and for undertakings that respect the legal requirements to be ousted by providers of services that ignore these requirements.
The text before us now makes it possible to prevent this social dumping from the first day of posting. In that respect the Council followed Parliament, which has to be recorded as a positive step. However, it was also made possible for either national legislators or national social partners to extend this threshold for a period up to one month. In accordance with the subsidiarity principle, this possible derogation is to be welcomed, even though it would be better to find a uniform solution for the whole of Europe.
We regret that the common position did not end up being any clearer or more precise but as it nevertheless demonstrates a willingness to go in the direction of benefits for workers we are voting for it.
Pollack recommendation
We all know that good intentions not followed up with action are just straws in the wind. And that has never been more apt, because greater exchange of information on air pollution, while positive, is not enough in itself to decontaminate the air we breathe.
So the Committee on the Environment, Public Health and Consumer Protection reiterates the amendments presented at first reading, because the Council and the Commission must take it on board that the said information must be made public and available to all the citizens for their control.
Even politicians know that air pollution is one of the pressing problems in the cities of the Union, and hence the need to adopt the amendments Mrs Pollack has tabled again. I shall vote for them.
Cooperation in collecting and exchanging reliable data on air pollution in the Member States is an important part of the efforts to identify the major sources of pollution, and is therefore an essential prerequisite for combatting the growth in air pollution on a more systematic basis.
As we know, limit values have already been laid down in the EU for emissions of various harmful substances into the atmosphere, including CO2 , lead and ozone. However, as the Committee on the Environment pointed out at the first reading of this proposal, the Community's action so far in this area has been all too sporadic in nature, not to say haphazard. Consequently, there is a need to introduce uniform rules on establishing limit values for emissions of all harmful substances. It goes without saying that such limit values should be laid down on the basis of the most complete scientific data which can be obtained.
Unfortunately, the present proposal only requires the Member States to report data on pollutants which they are currently measuring. Through the amendment calling for a review of the proposal after two years, Parliament's Committee on the Environment emphasized its wish to see a tightening of the individual provisions of the proposal at an early stage.
The crucial point here is for the public to have full access to the data that are collected. It is to be welcomed that the Commission has accepted most of Parliament's amendments from first reading, including in particular one which sought to involve the European Environment Agency in the work on collecting, evaluating and disseminating the measurement data in question.
Virgin recommendation
As regards this recommendation from the rapporteur of the Committee on the Environment, Mr Virgin, it need only be said that, last year and in January this year, the rapporteur made thorough, strenuous and commendable efforts to bring the Commission into line with the European Parliament on the issue of the supervision and control of shipments of hazardous waste within, into and out of the territory of the Member States. Unfortunately - as it appears from the Council's common position - there was no success in persuading the Council of Ministers of the need for consistent application of the principles of proximity and prevention in this context. According to the former, waste should be processed as near as possible to the place where it is created. As things stand at present, Parliament hardly has any alternative but to follow the recommendation of the rapporteur, in other words to reintroduce the amendments which it adopted earlier in the year at its first reading of this proposal to amend Regulation (EEC) No 259/93.
We can thank a non-EU Member State - Norway - for the fact that the Commission has changed its mind and taken on board the proposal that exports of waste from OECD countries to non-OECD countries for recycling purposes should also be prohibited.
However, it is important for me to stress the point that we must continue to work towards a sustainable approach, in which the quantity of waste produced is brought down to an absolute minimum. At first reading, I proposed that a single list should be drawn up which has only one colour, namely red, and I stand by that proposal.
Nor can I help mentioning again that it is grotesque that the Commission threatened Denmark with legal action for taking it upon itself to propose changes that would ensure stricter rules for the benefit of the environment. I am pleased that the Commission has now completely changed its stance and is in agreement with Parliament.
I have voted in favour of this recommendation from the Committee on the Environment, Public Health and Consumer Protection, because the adoption of Parliament's amendments is a good step in the right environmental direction. As the rapporteur states in his report, the categories in the new Annex IIa should not be exported, since there is no guarantee that an environmentally sound use of the waste can be expected in the importing countries. I hope that the Council will share the views of the Commission and Parliament.
Van Putten recommendation
As draftsman of the opinion on the proposal for a CITES Regulation, I should like to say that I am particularly satisfied, because the Council's common position endorses the opinion tabled at first reading by the Committee on Economic and Monetary Affairs and Industrial Policy. The text no longer refers to the keeping of species of wild fauna and flora for non-commercial purposes, as is apparent from the change in the title of the Regulation.
However, the text does still contain one weakness in Article 9, which makes any movement of the specimens referred to in Annex A subject to prior authorization, which would make life difficult if not impossible for the competent authorities. They would have to deal on an everyday basis with applications for 'prior authorization' from falconers, who quite naturally - and lawfully - move around unimpeded.
My group has tabled an amendment to correct what I regard as an unfortunate chance accident in the common position, because there is no reason virtually to prohibit falconry in the European Union. I regret that Parliament has not adopted this amendment.
That apart, the common position is acceptable, and there is certainly no reason to reject it.
Our group tabled six amendments to Mrs van Putten's report.
The trade in species of wild fauna and flora must be regulated and controlled. What is at stake, of course, is the preservation of certain species which may be at risk in the present-day ecological, environmental and economic context.
However, too many constraints, too many obstructions, too many regulations may produce results contrary to those desired. That is why my group has voted against some amendments tabled by the Committee on the Environment, Public Health and Consumer Protection. I am thinking particularly of Amendment No 12, which does away with the possibility of using species of wild fauna and flora for research activities or educational purposes designed to safeguard or preserve species. It is necessary for our students and researchers to be able to work on real samples rather than on photographs or other so-called 'teaching aids' .
The six amendments proposed by my group are designed to protect the traditional activity of falconry. We all know that displays take place using falcons and birds of prey. These displays enable the public to see the extraordinary powers of these animals, and enable them to be appreciated by as many members of the public as possible. It would be absurd to do away with this educational opportunity and to forget that these animals were for a very long time persecuted because of the negative image they had among the public.
I was pleased to hear - through Commissioner Bjerregaard - the Commission's response, accepting our proposal, because it is very much a matter of common sense. I hope that this position will be adopted by the majority of my colleagues during the vote.
Breyer report
The maximum levels for pesticide residues in agricultural products consisting in 0.01mg/kg for every individual substance and to 0.005mg/kg for the sum of pesticide residues, laid down in the proposal for an amending directive, have very serious implications for the production and consumption of foodstuffs in the EU, the productivity and competitiveness of European agricultural products and international commercial standards.
The current system of fixing the individual maximum levels, at the point of authorization (registration) for every substance and every crop on which that substance is used, has been operating at an international level for more than 30 years. That system has been evaluated and improved by the FAO, the World Health Organization and the Codex Alimentarius so as to facilitate international trade in foodstuffs, by averting the risk of damage to health. It has never caused problems and has been applied by all of the major countries - both developed and developing.
The fact is that, currently, the use of every substance is authorized for one or more crops in accordance with directions for use that are specifically laid down, and a maximum residue level (MRL) is set for each of them.
That level is the maximum concentration of residue of the substance in the crop obtained if the product is properly used, allowing for adequate and wide human safety margins.
Compliance with the maximum level both provides the maximum safety for man and guarantees that the product is used properly. It is apparent from what has been said that the MRLs are not linked to the environmental issues, already considered by Directive 91/414, but are designed solely to provide the maximum protection for human health.
Directive 91/414 requires that comprehensive documentation be submitted in relation to each product and crop, in the light of the specific chemical and physical, toxicological, environmental and agronomic characteristics, because the persistence of residues and the danger they represent varies from product to product and crop to crop.
Consequently, the demand for that documentation would not be justified solely on the basis of a single maximum residue limit on all products.
The effect of adopting a very low single MRL (maximum residue limit) would be to prevent most use of pesticides, in particular on the fruit and vegetable crops of the Mediterranean countries.
Furthermore, there is no technical or scientific evidence of risks to health arising out of the sum of residues at issue, nor are we aware of the scientific bases for setting the limits on the sum of residues (why 0.05mg/kg and not 0.004 or 0.006?)
The economic and social damage to agriculture in Italy could in no way be offset by adopting alternative techniques such as organic farming.
Therefore, abandoning this in favour of the new criteria would have grave consequences on international trade in agricultural products, both exported from and imported into the Community, with devastating consequences - of both an economic and a social nature - for agriculture.
Moreover, it has been amply demonstrated that plant health products are crucial if we are to be able to meet food requirements, which are increasing apace as the world population grows.
In Italy, the adoption of the combined approach - involving the use of chemical and biological products - the attempt to rationalize use, technical progress and the development of new products has already achieved a reduction of some 25 % in the quantities of pesticides used.
We therefore accept the proposal in question but must point out that we shall be voting against all of the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection, in particular Amendments Nos 1, 6, 7, 8, 9, 10, 11, 12, 13, 14, 20, 22, 23, 24 and 31 concerning changes to the MRLs.
Rocard report
Mr President, unemployment represents so much wastage for the countries of Europe, and governments' room for manoeuvre seems so limited against a background of free trade, the defensive shrinkage of the various socio-professional categories and, for some of us, over-valuation of the currency that, fatally, people are beginning to look to unorthodox solutions which had previously been discarded unconsidered. What was a bad idea then is not a good one now.
It is tempting, for example, to feel that the money now being given to the unemployed would be better used to pay companies to reduce their personnel's working hours and take on new staff. Unfortunately, this attractive theoretical balance is more difficult to bring about in practice. It is typical that the Rocard report, despite all the experience of its compiler, a former Prime Minister of France, proposes not ready-made solutions but mere lines of thought, dubious lines in some cases, which the Commission is asked to consider in greater depth and which, ultimately, serve no purpose except to raise false hopes.
The fact is that this policy bears a heavy burden. In order not to appear to be a social step backwards or a redistribution of poverty, it ought to include compensation through wages; but in this case, even allowing for the saving in terms of unemployment benefit, it is in danger of proving expensive and so destroying the jobs it hopes to create. In order to avoid this vicious circle, such an approach has to remain cautious and contractual, and, above all, must not cost the public treasury more than the total saving in terms of unemployment benefit.
After all, we must not lose sight of the overall situation. The age-old trend towards a reduction of working hours has now been broken in the developed countries by the apostles of free trade and by the entry into the field of competitors who are not governed by the same social standards as ourselves. Until such time as this problem is solved - either by a deliberate policy or, perhaps in the much longer term, by a gradual restoration of international balance - the reduction in working hours cannot be the subject of a general policy, merely that of isolated experiments.
The European Parliament has today voted to ask the Commission to study how more jobs could be created through shorter working hours with full financial compensation for those whose working hours are reduced.
We - the Swedish members of the PPE Group - have voted against this report. We believe it is wrong to hold out to the public the prospect of miracle cures for unemployment. The Socialists have now proposed on the one hand incorporating a chapter on employment in the Treaty on European Union and on the other reducing working hours. All this does is to give false hopes to the general public which it will then be impossible to fulfil.
We can only achieve increased employment through deregulation of the labour market, improvements in general education, higher education to promote the use of advanced technologies in production processes, reasonable employment conditions for small businesses and lower taxes which encourage people to make efforts on their own behalf.
On behalf of the Portuguese members of the Group of the European Socialist Party, it is my job to justify why we voted in favour of the Rocard Report, despite one or two remarks which need to be made. Our first question is concerned with the enormous diversity of employment situations from country to country which are difficult to reconcile with solutions applied uniformly to the different countries. A solution of this type might be good for a European country with an advanced economic and social structure but not relevant for countries like Portugal where wage levels are far lower and the rate of unemployment has not yet reached such alarming levels.
The second question concerns the need for less developed countries like Portugal to experiment in intensifying its rate of economic growth in order to come closer to the more developed countries and, in that way, so that they can cherish some hope of creating not only lasting employment but also jobs with higher wages. This is the strategy currently being applied by the Portuguese government and we back it.
Nonetheless, notwithstanding these questions and doubts, we shall be voting in favour of the report because it is food for thought and can fuel a vital debate in European society, namely about the relationship between work and leisure, jobs and salaries, bearing in mind the technological progress and other changes sweeping across modern society.
It is also a very important political and intellectual contribution which Mr Michel Rocard has made but it is not an exhaustive search for new solutions to the massive unemployment now affecting many European societies, unemployment which has now become structural, naturally of concern to governments but also the general public. This scourge seems to resist any kinds of treatment adopted so far.
To put forward the reduction in working hours as a solution to the unemployment crisis in Europe is a proposal which attempts to defy logic.
The new world market in which we now compete makes it imperative that we must be as competitive as possible. To introduce measures which impose extra costs on the production of goods is something that must be regarded very carefully.
Flexibility in the organization of working hours that will not infringe on workers' basic rights could form part of an integrated solution to unemployment.
However, the proposals put forward by Mr Rocard, deal only superficially with the other mechanisms which could assist in our ultimate goal, i.e. more employment opportunities.
In particular the lack of a cost analysis on the SME and VSE sectors flies in the face of other Community actions to assist this sector, recognised by all as the engine for employment growth and economic growth in Europe, for example the third multi-annual programme for SMEs - Article 118 of the Treaty.
The gradual permanent approach would put on the scrapheap persons with years of knowledge and experience. More regulation in the employment field will hinder job creation.
As we speak, the Working Time Directive has still not been transposed into national legislation in many countries and surely we should learn from the difficulties that have arisen with this legislation.
To abolish overtime would particularly discriminate against certain sectors where a high level of seasonality would have added cost.
For these reasons I cannot support the whole report although there is much within to which I would subscribe.
My congratulations to Mr Rocard for his tenacity and persistence.
Under present conditions, when the problem of jobs and the spectre of unemployment are at the core of working peoples' concerns, it is urgently necessary to find reliable and effective solutions.
Under these conditions, reduction of the working time without loss of earnings could be a decisive step in addressing the problem, and would ensure the standard of living of working people and the creation of new jobs.
However, Mr Rocard subscribes to the view that working peoples' earnings should be reduced in proportion to the reduction of their working time. The innovation, supposedly, in his proposal consists in compensating for the loss of income by state expenditure which, he tells us, will come from the savings which Member States make in their expenditure on the unemployed. This compensation, he says, could take the form either of a direct subsidy, or a reduction of employer contributions, for example for the first 32 hours of work, increasing them after that for any subsequent hours. We disagree with that view, which in effect exempts employers from any contribution towards dealing with the crisis. Earlier, we were told that working people would have to bear the cost. Now, it is to be borne by the social security organizations. But at a time when those organizations face very serious problems, savings of their expenditure could be used to improve their financial situation and enhance the level of public social security. In parallel, the second interpretation leads both to a reduction of working peoples' earnings and to reduced employer contributions, in other words the only beneficiaries of such a move would be the employers.
In parallel, the rapporteur proposes a range of measures to promote the dislocation of the labour market and make the organization of working time more flexible. However, reality shows that on the contrary, such practices lead to increased job losses, lengthening of the working time, and the spread of social dumping.
For these reasons, we will vote against the report. In our opinion, a policy to deal with unemployment should be based on shortening the working time without loss of earnings, on a reduction and gradual abolition of overtime, on the encouragement of productive investment, especially in labour-intensive branches, and on addressing the problem of relocation to third countries where labour is cheap. These measures should be accompanied by a policy of income support for working people, consonant with the need to stimulate consumption and other factors related to production and employment.
Although, with unemployment at 3 %, Luxembourg does not have the same employment problems as those affecting other EU countries, the fact is that in my country, too, employment has become a major concern. That is why Michel Rocard's report should equally be taken very seriously in the Grand Duchy.
The reduction in working hours is a taboo for employers, who fear an increase in their costs, for employees, who fear a reduction in their earnings, and for governments, who take cover behind the contractual freedom of the social partners.
In Luxembourg, the debate on reducing working hours has never really got off the ground, the official line being that, in a small labour market at the heart of a large region with high rates of unemployment, reducing working hours would amount to a job creation scheme for border-crossers!
Despite this, the general approach adopted by Michel Rocard's report must be of interest to us. It starts by recording, very appropriately, that whereas annual working hours in 1880 totalled 3, 000, that figure had fallen to 1, 700 by 1970, while the same period saw an increase in earned income and a sharp rise in productivity. No economy has been exempt from this general trend. What Michel Rocard is now proposing are courses of action which are inevitable even for a country with a low rate of unemployment. Why?
Simply because, quite apart from all the variables previously taken into consideration for combatting unemployment (economic growth, training, reduction in the secondary wage costs, taxation, labour market management), he is systematically incorporating the 'working hours' variable in all its many aspects - the reduction of total weekly working hours, gradual retirement by stages, ' selected' part-time working, the reduction in overtime, all 'topped' by the systematic integration of lifelong education and training.
It is interesting to note that, as the discussions have proceeded, so Michel Rocard's proposals have dispelled many fears, both among the unions and among the employers, since on the one hand he is proposing to compensate for the burdens on undertakings and on the other he is not requiring any cut in incomes.
The idea is to dip into the ECU 350, 000 million (14, 000 billion Luxembourg francs!) which unemployment benefit costs in Europe in order to compensate for the costs incurred by undertakings in the event of a reduction in working hours, without any loss in income for the workforce and in exchange for the creation of new jobs.
Michel Rocard is opening new avenues, stimulating thought and action. He proposes but does not impose. He has discussed things, proved to be receptive to the criticisms and fears expressed in certain quarters. His overall approach, then, is cautious. He is asking the Commission to undertake studies and draft a recommendation to the Member States, he is inviting the social partners to the negotiating table, and he is inviting all concerned to bank on an approach which no one, previously, has really taken seriously.
The situation is too serious for us to be able to ignore this opportunity.
Unfortunately, I am afraid this report may be proposing a new 'good bad' idea. What may the consequences be?
1.Who would pay the 'subsidies' granted to undertakings once the period for payment of unemployment benefit (a few months) has expired? The taxpayer, with a corresponding burden on the community at large.2.One may doubt whether many undertakings can carry through their reorganization at a reasonable cost.3.The prolongation of the service life of equipment would result in difficult schedules. The workforce would probably demand wage rises by way of compensation, and these, by increasing the cost of labour, would create unemployment.4.If productivity were to increase sufficiently, who can say that it would be in the interests of undertakings to increase the size of their workforce?For all these reasons - and others - one can only have serious doubts as to the viability of measures of this kind.
5.I should make it clear that I am certainly not opposing a reduction in working hours. But it is for the undertakings, in negotiation with the social partners, to study the question on the basis of their situations.I say yes to negotiations at company level, an increase in part-time and flexitime working!
But I say no to the kind of technocratic tampering that might have such serious consequences for employment and competitiveness!
I shall therefore be unable to vote for this report. I shall abstain if the PPE's amendments are accepted.
As representative of the Green Group I naturally welcome this report on using shorter working hours as one weapon in the battle against unemployment. Today's labour market is distorted, since a large number of people are without work while at the same time those who are in work are working a great deal of overtime. A reduction in working hours is therefore necessary to put this situation right.
Lower unemployment will also improve the state finances of the Member States. For workers a reduction in working hours can only be a good thing, since their quality of life will improve and the social gulf which exists between those in work and those without it will be reduced. In connection with a reduction in working hours it is also appropriate to reduce employers' contributions, in order to encourage companies to appoint more staff, and to increase environmental and energy taxes to make it expensive to pollute the natural environment. This report is a step in the right direction.
However, it is important to point out that I do not support the idea of the EU deciding how this should be done; it is an issue which should be dealt with through intergovernmental cooperation rather than supranational decisions.
I have voted for the Rocard report. I did not do so because I believed that it would solve the problem of high unemployment in Europe. However, this is part of the debate which has to be conducted since proposals for the reorganisation and reduction of working hours, flexible working hours and flexible forms of work are just some of the ideas which must be tested. No proposal should be regarded as unimportant before it has been tested to see if it can help solve the problem of the 18-20 million unemployed.
A reduction in working hours will also improve the quality of life of those in work today - many have long hours and have to work a long day.
20 million unemployed in the 15 states of the European Union, 52 million citizens living below the poverty line: this is a disastrous situation which strikes fear into us and paralyses our imaginations. We adopt social flanking measures or measures to encourage recruitment, which are costing fortunes to all our countries: ECU 350, 000 million (or more than 2 billion francs, 4.5 % of the gross national product of each Member State, 120, 000 francs per unemployed person per year), yet without creating any jobs, without restoring the dignity of the millions suffering from exclusion, without giving any hope to our millions of young people.
What we need is a different way of organizing society, a different way of organizing working hours. It is time to be bold, to have new ideas.
For this reason, I can only thank Michel Rocard for having worked so hard on this subject, giving priority to the human aspect of this challenge. In his report, Michel Rocard makes proposals which will be accepted by a large majority in this Parliament - I have no doubt of that.
The 32-hour working week makes sense in historical terms. Let me remind you that in 1880 people in Europe worked for 3200 hours a year - today, they work half as long! And technological changes are forcing us to accelerate this process.
Only a massive reduction in working hours, only a different way of organizing work, more flexible, with more diversification as between jobs, negotiated between the social partners, can meet the challenges of unemployment, with a statute of equality guaranteeing the same rights, the same safeguards, the same career prospects. 10 % more people could be recruited and millions of new jobs created in the European Union!
The critical problem is still the problem of earnings - of wages. Michel Rocard's original idea deserves our full attention.
The wage compensation could be provided either by direct subsidy based on savings made on the cost of unemployment, or by changing the social security contributions: the contributions could be cut by half up to 32 hours, and multiplied by 4 over and above that. Which, at the same time, would be a strong deterrent to challenging the additional hours, the equivalent of 3 or 4 million jobs in Europe.
The rapporteur favours negotiation between the social partners in order to implement this device.
Will this approach be effective in every country? I doubt it as far as France is concerned, when we see the current stagnation of negotiations on working hours: in all probability, legislative action will be needed.
The 32-hour working week, selective part-time working, progressive retirement, the reduction in overtime will bring a change in lifestyle. Allowing people two or three days off each week means one more day devoted to a different way of living.
Unemployment has reached such a scale in Europe that we must not reject any ideas on ways of reducing this evil. The proposals on shorter working time in the Rocard report are in fact most unrealistic in their absolute form, however a pragmatic approach to the problem could certainly produce positive results. I have the following comments to make on this.
. Experience has shown that growth alone cannot substantially reduce unemployment. A redistribution of existing work would therefore seem appropriate.
. A linear reduction in working time without a cut in wages would be an economic heresy that would lead to a decline in competitiveness and therefore also to a further loss of jobs.
. The question therefore needs to be discussed at enterprise level. Given the very different situations in the different regions of Europe and within them in the different enterprises, it is up to the social partners to formulate specific models of reductions in working time that are adjusted to the specific situation of these enterprises.
. For example, it might be worth considering the formula 'shorter working time instead of wage rises' , accompanied by the employment of jobless people, with the costs accessory to wages being borne by the employment exchanges. Such programmes should be formulated by the social partners at specific enterprise level and certainly not be a political dictate. The political actors for their part should provide the legislative framework and necessary resources so that nothing can prevent such models from being implemented.
A reduction in working time is certainly not a cure-all. But if the social partners act at enterprise level, this could lead to a better distribution of work without making the enterprise in question less competitive. That is why this idea should not be rejected out of hand but we should continue considering it realistically and implement it as one model among many according to the principle of subsidiarity.
As was clear from the debate here in the House, this report by Mr Rocard has been met with a great deal of criticism and scepticism. This is not only due to the fact that the fixing of working hours is typically a national matter, and in several Member States one which is the subject of agreements. It is also because our experience so far with the reduction of working hours, introducing different systems of leave and so on in the individual Member States has not been especially positive. At best, schemes of this kind could be described as welfare-promoting measures with no stimulating effect on employment. This applies in particular to the private sector.
In this context, it is worth pointing out that unemployment throughout Europe - despite an accompanying fall in working hours - has kept on rising over the last 20 to 25 years. The reason for this is not just that the private sector has been forced to offset increasing wage costs - both direct and indirect - through rationalization. It is also that there has been a steadily growing gap between the skills of the unemployed and those which private firms now have to demand. The cost in time and money of training a highly specialized workforce is in itself a barrier to maintaining existing jobs, when a skilled worker leaves a firm temporarily or for good. A general obligation to reduce working hours will have a similar effect.
The problem of unemployment therefore cannot be solved by measures which do not take account of the skills requirements, now or in the future, of what is an increasingly internationalized labour market. In the light of this, I am obliged to vote against the report drawn up by Mr Rocard.
The customers decide the jobs, politicians can only create fair and just framework conditions. Austria has the second-lowest unemployment rate in Europe and the lowest youth unemployment rate in the world because of its very efficient dual training and further training system. Education must not disregard the labour market. A year after our accession to the EU, we saw a historic employment peak. First one needs orders, only then can one distribute work, and then performance has to be rewarded. That is the only guarantee for an ecosocial economy.
In Sweden the number of hours worked annually in a fulltime job has, on average, increased by 100 hours per year. A normal working week of 40 hours is in reality 40.7 hours. During the same period 600, 000 people have become unemployed.
What is missing from the Rocard report is any reference to the distribution of work between the sexes. In Sweden wage-earning fathers of small children work most of all. It is the endeavour of the Swedish party of the left to achieve a more just distribution of working hours between men and women, between wage-earning and unpaid work.
We therefore regard a reduction of the working week as the best method but share the rapporteur's view of the necessity of shortening working hours as a means of reducing the number of unemployed. We are therefore voting for the report.
It is a challenge to the European institutions, the governments and the social agents to end the waste of one of Europe's most valuable assets, its human resources. The challenge is complex and unfortunately there are no easy solutions. It would send the wrong message to the people to say that reducing working hours is going to produce full employment.
The ideas and proposals in the Rocard report are additional factors in the range of measures that need to be mobilized. It needs to be reiterated that economic growth is necessary but not sufficient. Technological innovation needs to be socially assimilated. Man has made major technical advances to liberate himself from the heaviest work and to increase efficiency, but technical advances cannot and must not lead to men sinking into unemployment and despair. As well as directly productive activities we also have to consider those which improve the quality of life. It is essential to organize and distribute across those two great sectors. The resources of social solidarity need to be dedicated to financing work and not just promoting inactivity. This challenge of distributing work is difficult to meet with simplistic formulae. Society needs to find its own equilibria. Firms must be a point of encounter and agreement. The family, as the basic economic and social unit, is another fundamental pole of redistribution. To achieve that, certain essential revolutionary fiscal measures can make it possible to ensure sufficient income for each home and allow its members a flexible range of options.
On the other hand, measures like environmental taxes which ease employment cannot be dismissed either. Changes in habits of production and consumption would be another useful measure.
I consider the report as a whole to be good and have absolutely nothing against the Commission undertaking a study of the situation. However, I have reservations on the following points.
Recital F: I disapprove of the suggestion made here that taxes and social security contributions hinder recruitment.
Recital M: It is suggested here that public and private employees should be treated differently in any process to reduce working hours, with one category receiving compensation for loss of wages and the other not. This is completely wrong. All employees should of course be treated in the same way, irrespective of their employer.
Paragraph 2: This is where the central idea of the report is advanced, that is that social security contributions should be reduced if less than 32 hours per week are worked and increased if more than 32 are worked. In the Explanatory Statement it is suggested that they should increase to ECU 4.5 per hour if more than 39 hours a week are worked and/or be reduced by ECU 4 per hour if the working week is less than 32 hours. This would mean that a half-time job (20 hours per week) would cost SEK 50 or 100 less an hour than a full-time job. I am sceptical about this differentiation because it will result in two part-time jobs being created rather than one full-time job and this is a development that we in Sweden wish to prevent.
Finally, I believe that the rapporteur could have mentioned increased employment in the public sector as an effective means of reducing unemployment. This is much neglected within the Union and there are many things which need doing in schools, the infrastructure sector, the care sector, health care and in the care of the elderly which could give the EU's 20 million unemployed meaningful employment.
I am nevertheless voting for the report as I believe that its main demand - that the issue should be investigated - is very reasonable.
With the Rocard report I presume Parliament will finally state quite clearly that it will not be possible to tackle the scandal of mass unemployment in Europe, which now affects more than 30 million people, without massive cuts in working time. The promises made in the past by the neo-liberal-conservative political model, namely that it would fight mass unemployment and social exclusion by means of growth and by a reduction in the incomes of the employed, have proved hollow and impossible to keep. The fact that the European Parliament is beginning to suggest a clearer alternative to this mistaken approach is doubtless a positive sign. It remains to be hoped that Parliament will define this approach in more concrete and specific terms in forthcoming reports and resolutions. But even on the basis of these interim proposals, all the social forces in the Member States who are striving for an economic and social changeover to a new type of full employment can and will give new impetus to the public debate.
However, the amendments by Mr Rocard and the Group of the Party of European Socialists that were accepted during yesterday's compromise discussions show on what a weak political basis these discussions are currently still being conducted. It was evidently considered necessary rapidly to abandon the central approach of re-allocating at least part of the current ECU 350 000 million spent in the Member States for the administration of unemployment on state support for the reduction of working time. Moreover, the important task of replacing overtime payment with compensatory leave has been reduced to being merely a matter for study.
During the preliminary discussions on the report, the Greens managed to introduce and emphasize some ideas on integrating the instrument of a reduction of working time into a strategy of transition to a new development model that promotes sustained care of the environment and communication, makes the work process less intensive and hectic and gives women and men more choice in planning their lives fairly.
The Greens have supported this report as a positive signal even in the sadly weakened version now before us for decision, although they have also tried to check some of the worst attempts to water it down.
(The sitting was suspended at 1.40 p.m. and resumed at 3.00 p.m.)
Communities' draft general budget for 1997
The next item is the presentation by the Council of the draft general budget for 1997.
Mr President, honourable Members, may I commence by saying how pleased I am to be here today to present to this plenary session the draft budget for the financial year 1997, established by the Council on 25 July this year. I would stress at the outset a feature of the budgetary procedure this year, namely the cooperation between the three institutions, which, before the Council established the draft budget, united them in a genuine and frank discussion. That is a feature we would hope to continue with.
The budgetary procedure set up by the Treaty should be the high point of collaboration between the institutions concerned. The Interinstitutional Agreement of 1993 established the framework for such collaboration. Since then the importance of cooperation has clearly increased year by year. The procedure began this year in a spirit of cooperation. It took account of the need for budgetary discipline which is greater than ever in the exceptional economic context of 1997.
The trialogue on the possible priorities for the coming year prompted extremely detailed discussions between the Council presidency, Parliament and the Commission, making it possible to set down the first markers by reconciling certain approaches. Subsequently, our trialogue in early July made the Council aware of Parliament's principal concerns, particularly in the area of compulsory expenditure, and thus proved to be a valuable preparation for the meeting and conciliation held on the morning of the Budget Council on 25 July.
That meeting provided an opportunity for all sides to spell out the crucial points of the 1997 budgetary procedure and to take cognizance of the objectives they saw as essential in this particularly testing financial year. It also allowed your representatives to raise specific issues of concern to Parliament, in particular the possibility of a review of the Financial Perspective, the question of legal bases and some other matters.
The exchange of views on these issues proved to be extremely useful. The ad hoc conciliation, particularly on agricultural expenditure and the fisheries agreements made it possible to bring substantially closer together the approaches of the two arms of the budgetary authority with the assistance of the Commission. These talks showed the considerable amount of mutual understanding which exists. The special economic and financial circumstances surrounding the 1997 budget may well have something to do with that. However, whatever the reason, such close cooperation can only be advantageous to the Community and is to be welcomed.
In the light of these detailed exchanges of views with representatives of Parliament and the Commission, the Council established its draft budget for the financial year 1997. In so doing, the Council was guided by the same principles of budgetary discipline and rigour as the Member States have set for themselves in 1997.
To achieve the same objective at Community level, the Council decided to reduce the preliminary draft budget by ECU 1, 000m in the area of agricultural expenditure and to make an identical reduction in the payment appropriations for structural operations. It is also convinced that these reductions must go hand in hand with savings in internal policies and external measures, amounting to some ECU 550m in payment appropriations, together with corresponding savings in commitment appropriations. The Council takes the view that these measures are inextricably linked and should run in parallel. In particular, it is essential that agricultural expenditure and structural expenditure be given even-handed treatment.
These essential measures for the 1997 budget procedure constitute the crux of the discussions at the conciliation meeting on 25 July. All those taking part acknowledged their prime importance. Clearly, the Council regards it as absolutely vital that the European Parliament go along with this overall strategy and we hope that it will. In that context, the Council noted with satisfaction that, when drawing up its guidelines for the 1997 budgetary procedure, Parliament was already aware and supportive of the need for budget entries to be as realistic as possible. That is precisely the objective of the measures the Council advocates in this draft budget. To limit the budget allocations to what is strictly necessary with an eye to the likely outcome without, however, impeding important Community policies or reneging on the Edinburgh commitments.
I now turn to the various components of the draft budget established by the Council on 25 July. Let me begin with agricultural expenditure. In this area the Council has amended the preliminary draft budget in two ways. In the first place, under the overall strategy I have just outlined, the Council made an ECU 1, 000m reduction in the appropriations for heading 1 of the Financial Perspective. This reduction applies horizontally to all budget items under this heading, with the exception of the beef and veal chapter and BSE temporary reserve. In so doing, the Council entered appropriations amounting to ECU 40, 805m under the EAGGF Guarantee Section, an amount which is ECU 1, 000m under the agricultural guideline laid down for the 1997 financial year. Account being taken of the monetary reserve expenditure, it amounts in all to ECU 41, 305m, 0.6 % down on the 1996 financial year.
Moreover, in accordance with the conclusions reached at the ad hoc conciliation meeting, the Council agreed to enter appropriations totalling ECU 62m in the reserve, drawn from the three budget headings for which the Commission agreed that its budget estimates could be altered.
Starting with agriculture, therefore, we want to display our commitment to reasonable budgetary proposals and achieve a 1997 budget which remains at the 1996 level.
In the area of structural operation the Council entered the entire amount of commitment appropriations suggested by the Commission, that is, ECU 31, 477m in accordance with the undertakings entered into by the European Council in Edinburgh. However, as regards the payment appropriations for this heading, the Council introduced the second aspect of its overall savings strategy by effecting a ECU 1, 000m reduction in the payment appropriations. In so doing the Council wishes to assure you that this measure can be undertaken without jeopardizing the smooth operation of the essential policy funded by such appropriations in the light of the out-turn in the recent past.
On the basis of this criterion the reduction has no effect on Objectives 1 and 6 of the Structural Funds, nor is the Cohesion Fund affected in any way by this reduction. The Council accepted all the allocations proposed in the preliminary draft budget for the Cohesion Fund, namely, ECU 2, 749m in commitment appropriations and ECU 2, 326m in payment appropriations, which represents an increase of about 12.5 % in commitment appropriations and just over 21 % in payment appropriations over the 1996 figures.
For structural operations as a whole the amounts entered in the draft budget stand at ECU 31, 477m in commitment appropriations and ECU 26, 300m in payment appropriations, increases of ECU 2, 346m and ECU 545.8m respectively.
Where internal policies are concerned the Council has again this year placed emphasis on two of the Community's priority policies, namely research and trans-European networks; that is, B6 and B5. In that context the Council agreed to all the commitment appropriations proposed by the Commission for sub-section B6, namely ECU 3, 450m, an increase of 8.4 % over 1996. Where payment appropriations were concerned the Council accepted the allocation suggested for the Joint Research Centre. For title B6(5) - that is, completion of the second and third Framework Programmes - and titles B6(7) and B6(8), the fourth Framework Programme, the Council has made a 5 % reduction in payment appropriations. Given the 1995 rate of out-turn a reduction of this nature will not hamper normal funding of these programmes.
With regard to the trans-European networks - that is, B5 - the Council accepted the preliminary draft budget allocations in commitment appropriations for financial support for transport networks, namely ECU 352m, an increase of ECU 72m on 1996. The payment appropriations entered, while slightly down on the preliminary draft budget, nonetheless show a 25 % rate of growth.
For the energy networks the draft budget is slightly under the preliminary draft budget and in the telecommunications field the draft budget equals the 1996 budget where commitment appropriations are concerned and exceeds it for payment appropriations.
For this title as a whole the Council has entered substantial amounts, namely ECU 489m in commitment appropriations and ECU 346m in payment appropriations, which corresponds to an increase of ECU 79m in commitment appropriations and of ECU 69m in payment appropriations. In this way the Council has clearly demonstrated its wish to give preference to these two major Community policies which can exercise a direct influence on growth and unemployment.
As a result, where other internal policies are concerned, the Council has had to make some deliberate choices. For example, it has laid stress on essential policies such as education, vocational training and youth and other social operations. It has also reserved a special place for policies which are now well established such as that on the environment, consumer protection, the internal market and industry.
The Council has allowed a margin of ECU 348.2m in this heading of the Financial Perspective. It trusts that the other arm of the budgetary authority, namely Parliament, will approve these or equivalent measures and join the Council in a policy of confining itself to realistic budget entries in the particular context of 1997.
I come now to the last major Community policy area funded from the budget, namely external measures. To cover the whole of this sub-section the Council has entered a total of ECU 5, 310m in commitment appropriations and ECU 4, 106.5m in payment appropriations. These numbers are practically the same as the 1996 budget. The Council considers that the budget authority cannot avoid its duty to accord preferential treatment to those areas that represent high priorities for the Community. Thus it has entered all the commitment appropriations provided for in the preliminary draft budget for the Central and East European countries and Mediterranean third countries in line with the conclusions of the Cannes European Council.
Regarding international fisheries agreements and in keeping with the conclusions of the conciliation procedure on compulsory expenditure, the Council agreed to insert a second budget heading under the relevant article entitled 'Contributions to international organizations' and to increase the amount transferred to the reserve.
The sustained effort in the field of cooperation with Latin America and Asia continues. Another essential cooperation policy vis-à-vis the independent states of the former Soviet Union has been allocated ECU 541m in commitment appropriations and ECU 445m in payment appropriations. The share for TACIS has been increased slightly in relation to 1996. Cooperation with the former Yugoslavia has also been allocated substantial funding.
Elsewhere the draft budget broadly follows the Commission's requests for other cooperation measures, in particular, in respect of measures in favour of democracy and human rights, whether in Central and Eastern Europe and particularly Yugoslavia, in the newly independent states, in Mongolia, Latin America or in other countries. Thus, while on the one hand the Council has endeavoured to maintain essential policies by agreeing to substantial commitment appropriations, it also considered that it can be more realistic with the payment of appropriations needed in the light of expected out-turns.
Finally, I come to expenditure on the administrative operation of the Community's institutions. Aware of the problems which are currently entailing severe restrictions in public expenditure in the Member States, the Council is advocating and implementing a very stringent approach to expenditure in this area. In providing for an overall amount of ECU 4244.6 million, the draft budget represents more or less the status quo in real terms. In its decisions the Council has been particularly stringent in respect of certain types of expenditure, such as consultancy costs, and expenditure relating to restaurants and canteens, data-processing and transport equipment.
The Council has not agreed to any new posts, except for the Commission, and in a very restricted sense for the Court of Auditors and the Economic and Social Committee and the Committee of the Regions' common structure, and then only for requirements arising from enlargement. Under this heading the Council has left a margin which it regards as essential. I would stress, however, that, as for last year, the Council considers that this margin should not be used for the requirements of any single institution.
Those then are the main points of the draft budget established by the Council. This draft budget was not easily established. It required a considerable effort on the part of every Member State and a good deal of compromise. But it must be said that it achieves the sought-after balance in its measures, which mirror the major domestic objective which Member States must strive to attain in order to implement economic and monetary union on our stated schedule. This objective cannot but have a significant effect on the Community budget as well.
Moreover, the Council is very much aware that its draft budget constitutes only one stage in the budget procedure. It is conscious of the fact that close collaboration, and even a shared understanding with your Parliament, is indispensable for implementing a budget which is well balanced. There is no need to emphasize the exceptional nature of the measures which the Council is proposing in this draft budget, nor is there any doubt that an agreement acceptable to both the budget authorities, achieved with the help of the Commission, would be bound to augur well for the future development of relations between the two authorities and for the well-being of the Community as a whole. On behalf of the presidency, I should like to say that it will spare no effort in working towards that end throughout the budget procedure in order to obtain, together with Parliament and the Commission, a budget which most closely reflects the Community's interests.
In conclusion, I wish to thank everyone who has been involved in this exercise and who will doubtless continue to be so, within the two arms of the budgetary authority and the Commission. In particular, I thank the Committee on Budgets, its chairman, Detlev Samland, who unfortunately cannot be here, Laurens Brinkhorst, the general rapporteur, Mr Fabra Vallés, the rapporteur of the institution's budget, also the Commissioner, Erkki Liikanen, and the relevant departments of the Commission and, finally, the Council secretariat, particularly Joseph Lentz, who has been of such assistance to me. Since assuming the presidency I have come to appreciate the huge amount of time, effort and commitment which all of those people, and others indeed, have brought to this challenging task, and I want to say thank you for that.
Mr President, the Union cannot stand aside from the efforts made in most Member States to work themselves out of excessive budget deficits and public debt. As the moment of truth for the successful start of economic and monetary union approaches, these efforts have become urgent and inevitable. The preliminary draft budget presented in April was up to that challenge: growth rate, without BSE, below the rate of inflation, significant margins in Categories 3, 4 and 5, and a growth in personnel down to zero, except for enlargement. Since then, however, budgetary moves in the Member States have required additional measures both for the current year and for 1997. It is understandable that Member States in this situation took a hard look at Community expenditure and found a majority for a so-called zero growth draft budget. For this the Council majority decided to take risks. It is a safe bet that the unavoidable legal claims in Categories 1 and 2 can each be met with ECU 1 billion less than estimated in the PDB. Given the sizeable under-execution of these categories in recent years this is not an unreasonable risk. But as long as the Council does not vote real savings in the underlying regulations, the Commission may have to propose a supplementary budget if credits turn out to be insufficient in the course of the next year.
As far as Categories 3, 4 and 5 are concerned, they cannot escape from exceptional rigour. But at the same time the Community cannot switch off the lights. The tighter the budget, the more the priorities have to be right. The priorities of the draft budget are not the priorities of the Commission. All activities need to be reviewed. But the investments in the future of the Union have to be maintained or even strengthened. Funds for research, for transEuropean networks, in particular for transport, and for small- and medium-sized enterprises are investments in the future. Numerous European Councils have stressed their priorities and the Commission remains convinced of their importance, as I understood the presidency does also.
The draft budget wants to stop the pilot programme for voluntary civil service without giving it a proper chance, cut the funds for consumer protection, cut funds for the fight against fraud, reduce the information budget by more than half and cut funds for programmes for equality between men and women. These cuts weaken the fabric of the Union, which needs to be strengthened, in particular in difficult times. Funds for environmental protection should at least be maintained.
In external policies the draft budget eliminates the contribution to the European Development Fund, which the European Council at Cannes had decided. It cuts food aid at a time when the list of recipient countries has considerably expanded. To some extent the Council's draft budget priorities are due to a mechanical and uneven application of the principle of legal base. This underlines again, as I have pointed out repeatedly, the importance of an agreement between the Institutions on this very question. Progress seems to have been made at a technical level and this now needs political agreement. Clarity on this question would be an important achievement of the 1997 budget procedure. The Commission is ready to contribute as much as it can to this end.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the President-in-Office has just said that he appreciates the spirit of dialogue with Parliament. He means that personally and I would like to say that I have no doubt that he is a fine man and a fine President-in-Office. But there is a difference between form and content. I do not hesitate to call the Council the stalemate Institution of the European Union. On all the essential points the Council has been very self-congratulatory while making its own life very easy.
Before making some specific comments, I should like to say something about the outcome of the dialogue. Here not only is it a stalemate Institution but also an Institution which wants to turn the clock back. On the substance of the matter we are further away than we were a couple of years ago. Certainly we have had a lot of meetings but the ad hoc procedure has not yet been closed and the Council says, with dry eyes, on fisheries, for instance, that it is clear that it should be compulsory expenditure, when it knows that is not the view of Parliament.
On the legal base, we have made no improvement whatsoever and there is a danger - and the Commissioner has already made the point - that we shall turn the clock back. We have more than forty budget lines where the Council has either cut back totally or nearly totally on the grounds of the legal base. That is not the way that the two budgetary institutions can work together and Parliament cannot simply accept this without drawing certain conclusions.
On issues such as comitology, the European Development Fund and the famous issue of compulsory and noncompulsory expenditure, it is a stalemate Institution and a turn-back-the-clock Institution. I do not see any willingness among a large part of the Council to make any progress.
I now come to the Financial Perspective - perhaps the most sorry development we have seen this year. President Santer of the Commission has of course made proposals for changing the Financial Perspective - the revision which was wanted by Parliament. The President-in-Office understood that was the basis of our willingness to work on reasonable margins in the various categories.
As you know, Mr Colom i Naval and myself attended the Council meeting last Monday and since the Council wants to be transparent it is my duty to report on what we heard. We heard that there was not a chance in hell that there would be any change in the Financial Perspective. It was said a little more politely and perhaps I did not hear all eleven translations - but basically that is what I heard. So, we are in a very difficult situation. We are faced with a situation where Parliament is being asked to undress itself, to undertake a collective striptease while the Council clothes itself in a cloak of holiness. That cannot be the outcome of the dialogue we want on first and second reading.
The Council is also a pretending Institution - it pretends to save. Commissioner Liikanen made the point very clearly: ECU 1 billion in structural funds to be saved in agriculture. But these are not real savings. This situation has quite clearly been caused by the lack of willingness on the part of Members of the Council to spend structural funds. In agriculture the so-called reserve has already been eaten up four weeks after the reserve was entered under BSE. Yesterday there was a suggestion that we should have ECU 1 billion simply thrown over the counter. All those present here - and unfortunately there are more members of the public than Members of Parliament here - know that ECU 1.3 billion is quite a significant sum for a normal household. There is no democratic political control at either national or European level so long as it is a question of compulsory expenditure.
That brings me to the question of the priorities and the holier-than-thou attitude of the Council. How can the President-in-Office say that essential policies were not affected? He mentions consumer policy which was cut - and I have the list here - by 40 %, energy policy by 80 %, transport policy by 62 % and the internal market by 33.88 %. That is not the way to enter into real dialogue.
I should like to end with two specific questions to the Commission. I should like to ask the Commissioner, who is very courageous, whether he could say something about his support for non-governmental organizations not only in the A but also in the B part of the budget. Secondly, because I appreciate enormously what the Commission is doing in terms of reform of the administration, could the Commissioner say what has been done about the transfer of appropriations in respect of posts? 300 people are concerned but if I have understood correctly very little has been happening. It would be much appreciated if you could reply to these questions.
Mr President, the President-in-Office of the Council told us he was pleased to address the House, and looking around me, I am pleased that at least the interested parties are here.
The Committee on Budgets not only recognizes but praises the fact that the budget reflects the continued climate of rigour and austerity indispensable to achieving monetary union, and follows the lines agreed at the meeting of the delegations from the Council and Parliament.
As regards the 1997 budget procedure, I want to stress the significant agreement achieved in the tripartite dialogue between the Council, the Commission and Parliament on 16 April, which limited the creation of new items within the commitments already contracted in the context of the enlargement.
The Council proposes to strengthen the language departments as regards Finnish and Swedish, as well as persevere in the improvement of the cost/efficiency ratio, on which, of course, we are in agreement. The Committee on Budgets pointed out that, in the first draft of the 1997 budget and in the area of administrative costs, the limit of heading 5 had been exceeded by ECU 14.55 million. We note that the Council's draft has not only removed the lack of financial cover, but left a certain margin.
As regards the adjustments made to the credits in Chapter XI - Staff on active service - we think it is right to have incorporated the most recent information available on the evolution of certain economic parameters. For the information of the Assembly - those present - the forecasts have been adjusted downwards.
As regards the credits in Title II - Buildings, equipment and miscellaneous operating costs - it has to be said that the most striking increase - 49.81 % -relates to Parliament but, in the end, we are all aware of that the Council has taken on commitments which forces Parliament to follow suit with the same commitments.
On the other hand, the credits allocated to the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regions have been revised downwards. Greater precision as regards the Court of justice, the Economic and Social Committee and the Committee of the Regions would not disturb us, Mr President. We are glad that account has been taken of the report from the Court of Auditors - and as I am mentioning it, I want to pay homage to its good work - on the leasings for the Court of Justice. This report, which was requested by Parliament, will serve to unblock an entry of ECU 60 million reducing the last instalment on the annexes for the Court of Justice or, through renegotiation with the government of Luxembourg, permitting a reduction of ECU 6 million annually in leasings. I believe the Court of Justice should also take advantage of the current state of the building market to obtain a general renegotiation downwards of these leasings.
Gentlemen of the Council, I shall not hide from you the fact that, at this stage in the procedure, Parliament is still awaiting additional information on the Palais . What is the state of the building? What is happening about the equipment? What are the actual leasings? Will they be renegotiated? Because they can be renegotiated, as I have just said.
As regards the Economic and Social Council and the Committee of the Regions, I am sorry that Chapter XX - Buildings - of the Council's draft does not consider the needs of these institutions now that the European Parliament has announced its intention of leaving the Van Maerlan building, agreeing to the conclusions and questions I put to it in my document No 5. I would just mention that in our draft we only have allocations committed for the first six months. What will happen if this is not brought to a conclusion in the required time and Parliament has to go on finding the rent for Van Maerlan? That is not provided for in our budget.
And finally, it just remains for me to mention the lack of agreement in the system of calculating and invoicing the average cost of interpreting per day. I agree with you that this is not easy, given that we are not even in agreement inside Parliament, just as we cannot reach an understanding on the increase in pensions costs. We think there should be further study, thought and information about the fact that a quarter of the allocations authorized in 1996 - ECU 94 million - and intended for redundancy payments is reserved for invalidity pensions.
Mr President, those are the comments from the Committee on Budgets on the Council report. In spite of great coincidence of view, we find ourselves obliged to present some amendments to protect the proper functioning of the institutions. You are witnesses to the exceptional difficulty of the 1997 budget. I want you to know that my only compensation in this budget is working with you, because you are people who, so far, have been very well-prepared and open to dialogue.
Both the President-in-Office and the Commissioner have asked to give a brief response.
Mr President, enough has been said to have a considerable debate here, and I am sure we will have that at a future time. I thank those who spoke and I have listened carefully to what they have said. Let me reiterate: we are living in an unusual period where all of the Member States are under varying degrees of difficulty with their own budgets, and clearly that has to be reflected in our work. That is why this is a particularly difficult year.
The Commissioner spoke about legal bases, as did Mr Brinkhorst; that is a key issue. We are working constructively with the authorities concerned and we hope during our presidency and in Council to make progress on this issue which, we are all agreed, is not just desirable, but absolutely necessary.
The Commissioner's choices and priorities are of course somewhat different to our own, but as long as he appreciates that this is a time for making difficult choices and having to relinquish some of the things that we would all like, we can work together and, I hope, find a solution that we can all agree with in the end.
Mr Brinkhorst was kind enough to refer to the fact that I have tried - and I will continue to do so - to bridge the gap that does exist, but the Council and Parliament have to have different priorities at times and there will always be a feeling that cooperation could be better and we can but work in that direction. But I think that the level of dialogue this year was very real and we are not finished yet.
I can say little about the revision of the financial perspective. As you know, it is down on the agenda for the Ecofin meeting this weekend and I have no doubt that we will return to that subject. But it is not really for me to deal with it two days ahead of my Minister for Finance, who was dealing with it in Dublin at the weekend.
I have noted what Mr Fabra Vallés has said. Many of the points were of such a detailed nature that I do not think he would expect me to respond to them this afternoon, but I will note them and I have no doubt that we will have further dialogue on them.
Mr Brinkhorst raised two rather detailed questions. First of all as far as support to nongovernmental organizations is concerned he took the valuable initiative of organizing a hearing next week in the European Parliament. We have cooperated with this. We have sent letters to all the organizations and asked them to be present. I do not want to make an impromptu analysis of this report today but we are willing, later, to present an assessment to the Committee on Budgets.
The same is true regarding the transfer of credits for employment. I fully agree with him that if there is a transfer of credits for employment the idea is to decrease the dependence on external work. If that is not the case then there is no logic or justification for our efforts. I am prepared to report to the Budgets Committee on how this situation develops.
Finally, to Minister Coveney, the Commission is willing to cooperate on a budget based on the utmost rigour. But as I said before, when there is great rigour we need to agree on priorities. This is even more important under such circumstances than when there is a wide margin for expenditure.
The debate is closed.
Events in Iraq
The next item is the statements by the Council and the Commission on recent events in Iraq.
Mr President, I am aware that Members have been carefully watching events in Iraq. The conflict in northern Iraq has led to a serious humanitarian emergency and there is even the threat of further consequences, with the possibility of military action between Iraq and the United States.
We all know that for many years the Iraqi dictatorship has brought great suffering on its own people and on its neighbours. Abroad, its expansionist ambitions and seizure of Kuwait caused the Gulf War with all the huge suffering and destruction that entailed, and even now Iraq still continues to threaten the stability of the Gulf. At home, it has consistently and massively violated the human rights of its own population, in defiance of Security Council resolutions, as well as the international human rights instruments. In southern Iraq, the regime has devastated the lifestyle of the Marsh Arab people in an attempt to subject them to Baghdad's control. In the north its oppression of its Kurdish population in the aftermath of the Gulf War was so severe that the international community had to step in and set up safe havens to protect them from the regime.
As a result of the oppression of its own population, the international community felt obliged in the aftermath of the Gulf War to modify the basic rule in international relations of the inviolability of frontiers and to assume responsibility for ensuring, through the No-Fly-Zones, that Saddam Hussein eased the pressure on his own population.
Unfortunately, despite this international protection, it did not prove possible to resolve the bitter and long-standing differences between the two main Kurdish parties of Iraq - the Kurdistan Democratic Party and the Patriotic Union of Kurdistan - after the Gulf War. For some reason, a temporary cease-fire in the hostilities between the two factions was established and certain confidence-building measures were agreed between them, but the fragile peace that existed through 1995 has recently given way to renewed hostilities.
The fighting between the factions and the general state of lawlessness in northern Iraq added to the existing pressures on the area's stability, and led to border incursions by both Turkey and Iran. Turkey argued that its incursions were justified on the grounds that elements of its own outlawed Kurdish Workers Party, the PKK, have been availing of their relative protection in northern Iraq to strike at Turkey. Iran for its part claimed that a subgroup of the KDP had been mounting attacks on its territory from northern Iraq.
The volatile situation has offered Saddam Hussein the opportunity and pretext for reasserting his influence over the whole of Iraq, which had been denied to him by the establishment of the safe havens. His incursion into the Kurdish areas upset the element of stability that Resolution 688 and the subsequently-established No-Fly-Zone had brought about and led to last week's US missile attacks.
The situation in northern Iraq was discussed by EU Foreign Ministers at their informal meeting in Tralee on 7 and 8 September last. As it was an informal meeting there were, of course, no formal declarations, but I believe that on the basis of the Tralee discussion there is a broad measure of agreement among Member States on the central issues of the current conflict. I would list the areas of agreement as follows.
The Union is greatly concerned at the potential for large-scale deaths and economic and social disruption involved in incursions into northern Iraq by outside forces, including those of the Iraqi regime.
The Union attaches major importance to the sovereignty and territorial integrity of Iraq.
The Union remains in favour of the maintenance of a Kurdish enclave in northern Iraq.
There is agreement on the need for the continued existence of a No-Fly-Zone in Iraq as a means of controlling the oppressive policies of the Iraqi Government against the people of Iraq.
The European Union is still willing to pursue contacts with the neighbouring countries in the region with a view to de-escalation of tensions in northern Iraq.
The Union wishes to ensure that steps are taken to relieve the suffering of the Iraqi civilian population, and of children in particular, through the implementation of Security Council Resolution 986, which would allow the sale of Iraqi oil to pay for food as soon as conditions permit.
The Union will continue to pursue these objectives in cooperation with the international community through all available channels.
As Vice-President Marín of the Commission will explain to you in detail, the Union, which has a long-standing commitment to alleviating the humanitarian plight of the population in northern Iraq, intends to respond to the current refugee emergency as generously as resources allow. The estimates of the number of refugees are currently put at about 150, 000 on the Iraqi side of the border, and about 59, 000 which have been allowed to enter Iran. The presidency has also instructed the Troika Heads of Mission in Ankara to request the Turkish authorities to remove recent administrative changes in NGOs working from Turkey into northern Iraq, so that the NGOs can be better placed to help alleviate the humanitarian consequences of the current situation in northern Iraq.
We are also concerned that local Iraqi aid workers on EU projects should be covered by the amnesty recently announced by the Iraqi regime in respect of northern Iraq. The presidency and Commission representatives in Ankara will seek assurances from Mr Barzani, leader of the KDP, regarding the safety of local aid workers employed on EU projects at a meeting in northern Iraq tomorrow, Thursday, 19 September.
Mr President, Mr President-in-Office of the Council Mitchell, the Commission is naturally very concerned about the increase in tension in northern Iraq and the humanitarian situation caused by the recent military conflicts. The risk of destabilization in such a strategically important region is a cause of deep concern for all, although the latest information appears to indicate that the danger of an aggravation of the conflict has decreased.
As the President-in-Office of the Council, Mr Mitchell, has just pointed out, the European Union reaffirms the need to respect the territorial integrity of all the states of the region, including Iraq, and calls on all the governments in the area to respect this basic principle of international law.
The European Union continues to be firmly convinced of the need to apply in their entirety all the resolutions of the United Nations Security Council relating to Iraq, emphasizing the obligation on Iraq to respect Security Council Resolution 688 and refrain from taking action against the Kurdish people or against other minorities in Iraq.
In this context, the Foreign Ministers condemned the Iraqi incursion into the Kurdish protection zone and called on the Iraqi government to withdraw its forces immediately, and the European Union also welcomed the agreement reached on Security Council Resolution 986 authorizing Iraq to export oil in exchange for humanitarian supplies.
According to available information there has in fact been a large flow of refugees towards the Iranian frontier. Some estimates put the number of refugees in the tens of thousands on the Iraqi side of the border, and this is in addition to approximately 40, 000 refugees who have already been permitted entry to Iran. That country has appealed for international aid to cope with supplying food, medicine and shelter for those refugees.
Although tension is still great in the border area with the presence of PDK forces and several thousand UPK refugees who may be preparing for a counter-offensive, the Commission remains committed to alleviating the humanitarian situation of the innocent victims of the conflict to the extent that circumstances permit.
As requested by Mr Mitchell, I shall go on to inform you about the measures the Commission is preparing. The Community's department for humanitarian aid (ECHO) is actively collecting all possible information through its partners in Iraq. At this moment, the Commission is working in Iraq through 22 non-governmental organizations and it is expected that the relevant United Nations agencies will shortly draw up their estimates. All this would allow ECHO to determine the priority interventions, with the aim of responding to the most urgent needs.
There is no need to remind Members of Parliament of the significant aid already given by the European Union to the Kurdish peoples of northern Iraq in the tragic situation following the end of the 1991 Gulf War. From 1992, the European Union has committed approximately ECU 83 million to humanitarian aid in Iraq and 80 % of this sum has been specifically assigned to the north of the country. In addition to this amount, the Commission has earmarked ECU 8 million for rehabilitation programmes in northern Iraq, and other amounts have also been channelled to NGOs for the development of decentralized cooperation.
We wanted to demonstrate not our satisfaction but at least our hope at knowing that the PDK forces undertook to protect the members of NGOs from possible attacks after the conquest of Arbil and Sulamainiya. However, I must make it clear that we are very concerned about the Iraqi government's statement of 11 September that the amnesty promised to the Kurdish population of the north would not apply to Iraqi nationals, described as traitors because they have worked for international humanitarian aid agencies in northern Iraq. The Commission wants to take this opportunity to point out that both the foreign members and the Kurdish members of the humanitarian aid teams funded by the European Community in northern Iraq have been carrying out purely humanitarian work and therefore the Iraqi regime cannot call them traitors, which is an unacceptable and unjustifiable form of pressure.
So the Commission calls on the Iraqi government to avoid any reprisals endangering the safety of either national or foreign staff members of NGOs in the north of the country. And here we are pleased to say, as Mr Mitchell has already mentioned, that the President of the PDK, Mr Barzani, has agreed to deal with this issue - guaranteeing the safety and work of humanitarian aid staff in northern Iraq - at a meeting which will take place tomorrow, Thursday 19 September. We hope this meeting will produce a commitment from the apparent victors of this war between Kurds that will protect Union and Kurdish staff working on the ground.
The Commission also agrees with Mr Mitchell that it is very important - noting that you will be discussing Turkey later - that the Turkish authorities should demonstrate their willingness to cooperate with the European Commission departments to facilitate all necessary measures and effectively allow us to use the Turkish corridor if necessary to channel humanitarian aid via Turkey to the north of the country. That is very important.
That summarizes the position as I can report it at this moment to the European Parliament.
Mr President, Mr President-in-Office, Commissioner, let me begin by saying that I appreciate the humanitarian effort that the Commission is making in the region: it is very important and I do not undervalue it. But I want to consider for a moment the general political aspects. This is the second time that Saddam Hussein has put the international community, the UN and its resolutions to the test, and there is no doubt in our minds that the international community must respond, both in order to protect the Kurds and to prevent any resumption of the conflict between Iraq and Iran. It must respond with the aim of getting Iraqi troops to withdraw from the UN protected areas, but also by facing up to the variety of reasons which have in a few months wiped out or are likely to wipe out the prospects for what is albeit the difficult and gradual process of bringing peace to the region.
The situation in the region has greatly deteriorated compared to what it was a few months ago. Many commentators have asked why Saddam Hussein chose this moment to open up a conflict with unpredictable results and assume there to be some kind of link with the forthcoming American elections. I do not believe that to be the case. I actually believe that the deterioration in relations between Israel and the Arab countries; the real danger that the measures for peace - taken by Arafat with the support of the moderate Arab governments - may collapse and fatally undermine the political role of those promoting that peace, has reopened the leadership battle in the Arab world.
Since the Gulf War, in recent years Arafat, Mubarak and King Hussein of Jordan have occupied the international political stage by adopting an approach that is strategically opposite to that of conflict with Israel and, in the final analysis, the United States and Europe. Iraq, Iran, Libya and, although in a very different way, Syria, have remained outside the major political processes in the region.
Saddam Hussein is now relaunching his leadership bid in the face of the possible collapse of the Oslo agreements. The decision of the Israeli Government to resume the policy of settlement in the Palestinian area instead of gradually withdrawing as provided for in the agreements calls radically into question the strategy based on territories in exchange for peace and has a more general impact on the political situation.
That policy makes negotiations with Lebanon and Syria on the Golan Heights impossible, by driving those countries back into a situation of conflict. In those circumstances, it is possible that the many causes of crisis that exist in the region may again be triggered. It is therefore our view that it is not merely a question of taking military action to deter Iraq but of evolving economic and security policy measures and doing so jointly with all countries that have influence in the area: the United States first and foremost, the European Union, Russia, the moderate Arab countries and the UN.
The limit on American intervention is that it is unilateral and partial. The failure to involve the other protagonists weakens the pressure on Saddam Hussein. That, moreover, has already resulted in a dangerous distancing, including of the most moderate of the Arab states, and makes the UN appear an institution that is dependent - and excessively so - on the United States, and that is in the interest of neither party.
We must reflect on this if we want to tackle the situation generally and respond adequately to Saddam Hussein. The first thing that is needed is for the European Union to shoulder its responsibilities by seeking cooperation with the United States, Russia and the Arab countries which have so far supported the Middle East peace process.
Mr President, it is good that the European Parliament can agree on the resolution condemning the Iraqi incursion into the Kurdish security zone and demanding the total withdrawal of all Iraqi forces. The resolution stresses the seriousness of the fact that the Kurds cannot agree among themselves, urges the Council of Ministers and the Commission to arrive at a common position on the conflict and suggests that they should put themselves forward as possible mediators between the Kurdish parties the PUK and the KDP.
Certainly all this is good, Mr President, but on one of the central issues no agreement was reached in Parliament. All the parties have tabled motions for resolutions. In its proposal the Liberal Group expresses its full support for the American missile attacks - a response to Saddam Hussein's incursion into the Kurdish security zone which he can understand. We Liberals are glad that there is at least one party which dares to and can act. Other Groups on the other hand sought to distance themselves from or totally condemn the American action. The only possible compromise was to say nothing at all on the subject in the joint resolution.
We in Parliament were no more able to arrive at a common standpoint than the Council. Now Parliament is asking the Council of Ministers to try again. Like everyone in my Group I hope that the Council will succeed. In any event, Mr President, the Council should feel highly flattered at Parliament's great confidence in it.
Mr President, the statements by Mr Mitchell and Commissioner Marín seemed to us limited in terms of the issues broached, evasive in terms of the refusal of the Commission and the Council to assume responsibility and, as a whole, disappointing in the extreme. The intervention by the Baghdad regime in the southern provinces of Iraqi national territory has provoked not only the desperate flight of Kurdish civilians and a political and military crisis with unpredictable consequences throughout the Middle East but has perpetuated and aggravated the unprecedented suffering of the whole of the Iraqi population. While no-one can justify Saddam Hussein's action, similarly unjustified and completely disproportionate is the violent unilateral response of the United States, the long-range missile attacks, the preparations for further and more massive military operations against Iraq and the extension without any UN mandate of the no-fly-zones.
Those are the implicit and explicit conclusions reached at the United Nations itself by the great majority of those governments which participated in the 1991 Gulf War coalition. We are therefore very surprised, not to say downright dismayed, to hear more or less veiled or explicit declarations supporting the foolish initiatives of the United States made in this House, or declarations that will at any rate be interpreted as such by the Clinton administration which, until yesterday, was able to count only on the support of Kuwait, Bahrain and the British Government.
That is not what we actually want to talk about but about the insensitivity of the House and the promoters of this resolution, which I read a few moments ago, in relation to the crime verging on genocide perpetrated over five years using sanctions as a weapon against the Iraqi civilian population. There have been 560, 000 deaths from poverty and sickness between 1992 and January 1996-480, 000 of them children under the age of five. The Clinton administration has now decided to extend those sanctions sine die and not even allow the exchange of limited exports of Iraqi oil for foodstuffs and medicines. This is an abominable decision that runs counter to the explicit resolutions of the UN, and - over and above the escalation that is taking place - it is a decision that should be condemned by the civilized world and, we hope, by this House also.
Mr President, ladies and gentlemen, we utterly condemn the intervention of the Iraqi troops. This Iraqi regime destroyed thousands of Kurdish villages in the 1980s and killed and deported tens of thousands of people by the use of poison gas. But I also criticize the renewed American attacks, for the USA and its allies are at least partly responsible for the desperate situation in this region and in Kurdistan.
The real tragedy, however, is that it is the conflict between the PUK and the KDP, which has cost some 2000 human lives over the past two years, that made the continued interference of the neighbouring states of Iran and Turkey and the most recent Iraqi invasion possible in the first place. The leadership of both parties bear a heavy responsibility for the destabilization of Kurdish independence, and that is the real tragedy for the Kurds.
But let us also remember that after the Gulf War in 1991 part of the Kurdish territory in Iraq was declared a safe haven. But under pressure of the economic blockade this area has become one of the poorest and least safe in the whole world. That too is a cause of the outbreak of conflict between the two major Kurdish parties for power and resources.
For years the Kurdish people have not really been protected against constant attacks, including military attacks, on the part of Iran, on the part of Turkey and on the part of Iraq. There was no real willingness to create a solid basis for inter-Kurdish reconciliation in the form of economic support and the international recognition of Kurdish selfadministration; for that is in fact the only real basis for a peaceful political solution, which is the only possible solution. But first and foremost let me urgently appeal to the Kurdish parties finally to agree a cease-fire and to bring this insane war between them to an end.
I thank the President-in-Office for his very succinct and useful analysis of the situation. However, as the presentations from the Council and then from the Commission rolled on, I came to ask myself increasingly what we were doing in the Kurdish area, or what were we doing in Iraq. The answer seems to be that the European Union is providing humanitarian assistance and we are doing it very well. We hope very much that our aid workers will not be touched by the problems, and that the people that have helped them will be immune. That is a very minimalist ambition indeed. It is very sad if the European Union's foreign affairs effort is to be limited to picking up the pieces after the damage has been done, however important that may be.
We have to ask ourselves some questions about the European Union's Common Foreign and Security Policy and where we are going in this year of the IGC. Would it not be far better if, instead of the post-imperial fiction of having two Members of the EU who maintain that they are nuclear powers with a world role, which entitles them to a permanent seat on the Security Council, we were to get our act together as a European Union and say: let qualified majority voting apply to the CFSP. This would prevent any one state from vetoing action which the majority of Europeans would like to see. Then we might find that the bizarre situation of people condemning Saddam Hussein and condemning the Americans for attacking him could be abandoned, because then we could say 'if there is something that Europe could do, let's do it' .
We are part of the international community. All fifteen Member States belong to the United Nations. The European voice and the European effort are not being maximized. The last speaker, Claudia Roth, was right when she pointed to a democratic solution. We have got to put our efforts into self-determination for the Kurdish people, autonomy within Northern Iraq and within Kurdistan in Turkey, all these areas, because that is the only way to a lasting solution.
From the point of view of international law there may be a number of critical questions concerning the recent military action of the United States in Iraq. The setting up and protection of safe areas for the Kurds cannot be directly traced back to a resolution of the Security Council. But it is clear that Iraq still poses a great threat to the Middle East. The country is gradually recovering from the Gulf War. Military power is being rebuilt, and there are indications that Iraq is disposing of weapons of mass destruction. To sustain the balance of power in the region no-one would be served by the break-up of Iraq, but this country must be prevented from again having the opportunity to fulfil its aggressive ambitions. Considered in that light, the American action deserves our support.
The lack of unanimity on the part of the European Union concerning the events in Iraq once again demonstrates the difficulty of putting in place a common foreign policy. A difference of opinion such as this is not simply resolved by institutions or decision-taking procedures. The sovereignty, traditions and interests of the Member States always seem to be of decisive significance. Expectations should therefore not be too great.
This does not alter the fact that the difference of opinion between the United States and a number of European countries puts a great strain on transatlantic relations. In view of the peace process between Israel and its neighbouring Arab states and vital interests in the Middle East, it is exactly in this region that Western allies must speak with one voice, and the situation must be prevented where the Middle East causes the United States and Europe to be played off against each other. This would only work to the advantage of the aggression of Saddam Hussein.
Finally, regarding the Kurds, the position of this population is awkward. The Kurds are once again the victims. The struggle between Kurdish factions is one of the reasons, but the West cannot shy away from its partial responsibility. It must act now, by giving priority to the protection of these people against Iraq and by stimulating autonomy for them.
Mr President, for electoral and oil-related reasons the Clinton administration has just ordered several thousand American troops to Kuwait. In the wake of the recent unilateral attack perpetrated by the US air force and navy against Iraq, this action poses a new and grave threat to world peace. This gunboat diplomacy is no longer even being concealed behind the facade of the UN. Clinton cannot forgive the Iraqi government for having thwarted the plot hatched by the CIA to overthrow it and demonstrated that the great majority of the four million Iraqi Kurds would prefer, together with Mr Barzani's party, to remain within their national borders.
Once again, as in the case of the former Yugoslavia, the European Union has demonstrated that it cannot have a common foreign policy. France, which was Iraq's ally, has admittedly distanced itself to a certain extent from this insane policy. The United Kingdom and Germany immediately supported the act of aggression, as they have for five years been supporting the criminal, methodical and hypocritical genocide of the Iraqi people. All observers of all shades of political opinion have denounced the fact that, every day, the blockade kills more than a thousand people in Iraq, including six hundred children. This criminal policy has already killed more than a million Iraqis. They have no more drugs, no more anaesthetics, no more medical or surgical supplies, no more books and very little food. The 'oil for food' agreement has never been implemented and is still subject to embargo. And you say nothing. You do nothing!
So who is the racist? That is what I would like to know. Those who defend Iraq's Muslim and Christian Arabs or those who, like you, are murdering them and starving them in the name of human rights? It is absolutely essential, in the name of justice and human rights, to lift the blockade totally, and even that will not appease your conscience or pay for your crimes!
I would remind members of the public sitting in the gallery that they are not permitted to comment in any way on the debate that is taking place in the Chamber. They are required to remain silent and listen to all of the speeches, if they so wish. Visitors should be aware of this because it is stated in the information they are given when they enter the premises of the European Parliament.
Mr President, the return of Saddam Hussein's forces to Iraqi Kurdistan after all he has done over the years to destroy Kurdish villages and oppress Kurdish people is appalling, but it is monstrous that he should have been invited back by one of the main Kurdish parties, the KDP. Unfortunately, the PUK, the other main Iraqi Kurdish Party is every bit as guilty since it had previously cooperated with Iranian revolutionary guards in attacking the camps of Iranian Kurds who have been mercilessly persecuted by the Iranians and then conducting a vicious military campaign against the Iraqi KDP. All this demonstrates that the divide between the Kurdish parties at the present time goes deeper than that which divides them from their outside enemies and it is a massive threat to the real interests of all Kurds. This development has been facilitated by the lack of any permanent settlement in the Gulf to guarantee Kurdish rights in the long run. Much as all of us long to see a democratic regime in Iraq, delaying the consolidation of Kurdish autonomy until then leaves a vacuum in which the murderous intrigue of recent years can continue. While there must be no relaxation whatsoever of the embargo on military supplies to Iraq, if arrangements could be reached to lift sanctions on other supplies, which are hurting the population more than Saddam, in return for the stabilization of Kurdish autonomy, this would be a very important step forward.
The KDP now controls the majority of Iraqi Kurdistan and is said to have promulgated an amnesty and allowed the parliament to meet after being paralysed for two years. Maximum pressure must now be exerted on the KDP to keep Saddam's agents out, to protect NGO workers and to provide the freedom for all and facilitate new elections. As proposed at the talks in Drogheda, the militias operated by the parties must be dissolved and replaced by a single Kurdish armed force under the control of a Kurdish elected authority. Military strikes by US forces, apart from other objections, are no substitute for constructive policy and, whatever they are effecting in Washington, in many respects they are counterproductive in the area.
The European Union should never leave it to the United States to take the lead. The Union should be involved in efforts to resolve the differences between the Kurdish parties and helping to rebuild the economy. We have a very good record on the aid provided but the position is that we must not allow that area to be left to armed bands to collect illegal taxes and tolls and to carry on in the way they have been doing. If the NGOs were to pull out, conditions would deteriorate and armed conflict escalate.
There is a very strong case at this time perhaps for Parliament - and certainly for the Union - to send a new factfinding delegation which could also convey our profound concern and help us to make an even better contribution to resolving the problems of that region.
Mr President, the assumption by the United States that it is able unilaterally to resolve problems dating back to 3000 B. C., to Sumerian and Akkadian times, is on a par with Europe's inconsistent approach to crises.
That inconsistency is clearly the effect of conflicting interests in the European Union as well as the absence of a common foreign policy; that both lends support to the assumption by the US that I have just mentioned but it also underestimates the age-old threat from Muslim fundamentalism. That threat should not, however, lead us to ignore that fact that the prime victims of fundamentalism are in fact the peoples of that geographical region. We have therefore to welcome the humanitarian aid and urge the European Union finally to assume the role of active player incumbent upon it.
Mr President, the members of the USA-Europe interparliamentary group discussed the HelmsBurton legislation in Washington a few weeks ago and criticized the fact that the European Community was not consulted. Europe forms the basis for a new political culture. The most important task of politics is to resolve conflicts and not to create conflicts, to try to understand the other side and to seek realistic joint solutions on the basis of rules of play and framework conditions appropriate to the situation at the time.
The trans-Atlantic dialogue is a model of cooperation, of the exchange of information and the definition of common aims. It is extremely urgent to resolve the conflict by means of financial and material incentives and the creation of an administrative institution responsible for ensuring a continuous dialogue. Let us consider the alternatives and let us put them before our partners so that they can choose and evaluate them. Following the Iraqi invasion of Kuwait the USA took the lead in tabling an international resolution in the UN Security Council. It is extremely important in our own interests that we speak with one voice.
We must prevent any further escalation and ensure that no nuclear, biological, chemical or other weapons capacity is available for this kind of conflict. We must make early progress with the 'food and medicine for oil' campaign. In particular, we need prompt aid for the refugees.
I call upon the Council and the Commission to agree a tactical and strategic common European Community position on the necessary measures. Over the last decades Europe has demonstrated that it is possible to resolve conflicts on the basis of European culture and European policies, by sitting down together, by discussing the problems, by creating rules of play. We need new attempts to resolve the conflict. Escalation alone is no guarantee of future peace. And the most important aim and motive of political activity is to secure peace for our citizens the world over.
Mr President, I think that the essential comment from a Member of the European Parliament on Iraq must be that, once again, events have taken us by surprise. Perhaps if we had implemented that mechanism we have so often talked about for analysing possible conflicts this might not have happened. But there is no doubt that our diplomatic fragmentation and, in spite of the mechanisms of intergovernmental cooperation, the lack of a real understanding between the governments, means that the European Union seems to have been taken by surprise. That is the kind way we can and must - and above all want to - explain the fact that such varied, fragmented and indeed contradictory responses have already been made by Members of the European Union to an episode which we could have known would occur again some day.
Apart from that, I think we ought to insist on the need for a firm and clear response to Saddam Hussein's action, for rejection of the principles of totalitarianism and implacable dictatorship which he imposes on Iraq and for the rights of the people of that country to be respected first and foremost by whoever governs them. Of course very sad consequences derive from that situation for the people of Iraq in general and for the youngest groups in particular, as well as for the populations whose historical fate is full of internal contradictions, the peoples occupying that territory.
The right to autonomy, the right of all the variegated peoples of Iraq to express their personalities, must be accepted and recognized, and that certainly does not mean weakness or going against the interests of Iraqi unity. The desire to maintain that unity is perfectly understandable: other countries in the area do not want to see the unity of a nation endangered when it could have repercussions on their own unity, but I believe the moment has come for the European Union, at last showing solidarity with the action the United States has had to take, to show the same solidarity with the single destiny of this people and with the internal diversity of the various populations that compose it.
Mr President, first of all, I have noted the comments of the distinguished Members in the debate and I would like to assure the House that the European Union is fully committed to the search for a just, lasting and comprehensive peace in the Middle East in general. The European Council in Florence reaffirmed that the success of the Middle East peace process remains a fundamental interest of the Union. The challenge before the Union and the international community is to restore momentum and impetus to the process and we will continue to engage constructively with all the parties in the region in our efforts to support the peace process.
A number of speakers raised the question of the Union's response to the future of northern Iraq and the humanitarian situation of the Iraqi population. The Union has a number of clear objectives. These are: ensuring the continued safety of the Iraqi civilian population; the de-escalation of tensions in northern Iraq, principally through the withdrawal of Iraqi government forces, as well as through support for dialogue between the Kurdish factions; the maintenance of the sovereignty and territorial integrity of all the states in the region, including Iraq; and ensuring that steps are taken to relieve the suffering of the Iraqi civilian population, and children in particular, through the implementation of UN Security Council Resolution 986, as I stated earlier, which would allow the sale of Iraqi oil to pay for food as soon as conditions permit.
The Union will continue to pursue these objectives through all channels. I would repeat, as Commissioner Marin has stated, that the Union, which has a long-standing commitment to alleviating the humanitarian plight of the population in northern Iraq, intends to respond to the current refugee emergency as generously as resources allow.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Political situation in Turkey
The next item is the statement by the Council on the political situation in Turkey and the statement by the Commission on the implementation of the customs union with Turkey.
Mr President, I understand it was intended to take the question of Turkey and Cyprus together.
The European Union has long recognized the importance of close and constructive relations with Turkey. The formal relationship established with the Association Agreement of 1964 has now entered a new phase with the entry into force, at the end of last year, of the Customs Union.
The Customs Union should be seen as a central element in the European Union's strategy to support the process of democratization and internal reform in Turkey. Notable progress has been made in these areas since the restoration of elected civilian government in 1983, although reform of the legislation inherited from the period of military rule remains incomplete.
A customs union is one of the closest forms of external partnership offered by the European Union. While it is essentially an economic arrangement, the potential benefits of a customs union extend well beyond the economic sphere.
Economic development, which the Customs Union is intended to stimulate, should contribute to the creation of a favourable climate for accelerating internal reform in Turkey. Increased economic interaction between the European Union and Turkey should foster greater mutual understanding and awareness on both sides of a shared community of interest. The closer integration into European structures which the Customs Union entails can be expected to strengthen Turkey's European orientation and enhance the European Union's capacity to exercise a positive and helpful influence on developments in Turkey.
The Council has continued to monitor the human rights situation and democratic developments in Turkey as requested by the European Parliament when you gave your assent to the Customs Union. We have continued to make it clear to the Turkish authorities that observance of the rule of law and basic liberties are the basis for the rapprochement between Turkey and the European Union.
The process of ratification of the Customs Union, and the clear stance adopted by the European Union in that context, gave valuable impetus to internal reform in Turkey. The constitutional changes and amendments to Article 8 of the Anti-Terror Law adopted by the Turkish Grand National Assembly last year were welcome steps in the right direction. We were encouraged, moreover, by the assurances that the Turkish authorities saw these measures as a stage in a continuing process of constitutional and legislative review. Mrs Çiller, when she visited Dublin in July last, assured the Irish presidency that she would pursue in her present capacity the reforms she initiated as Prime Minister.
The Council recognizes the seriousness of the internal security problems which the sustained campaign of violence in south-east Turkey poses for the Turkish authorities.
It condemns all acts of terrorism unreservedly. Democratic government can best withstand the terrorist threat, however, by remaining true to the values on which it is founded. The enduring appeal and resilience of democratic society is rooted in large measure in the protection it affords to the individual and the scope it offers for freedom of expression. It follows, as a matter both of principle and practicality, that the fight against terrorism must be pursued within the law and with full respect for human rights.
The Council believes that the situation in the south-eastern provinces should not be approached exclusively as a security problem. We are encouraged in this regard by the legislation recently enacted by the Turkish Grand National Assembly aimed at lifting the nine-year-old state of emergency in those provinces.
(Protests) We urge the Turkish authorities to pursue their efforts to improve the situation of the Kurdish minority. A sustainable solution will require the acceptance and confidence of the broad mass of the people of the area. It should be imaginative and generous enough to allow for appropriate expression of the Kurdish cultural identity in a manner consistent with full respect for the sovereignty and territorial integrity of Turkey. A lasting political settlement would ensure internal stability and cohesion in Turkey and release valuable resources for economic and social development.
The entry into force of the Customs Union has been accompanied by the introduction of enhanced arrangements for political dialogue between the European Union and Turkey. This provides a framework for contact on issues of mutual interest and concern where cooperation between the parties can contribute to international peace and stability. Turkey has an important role to play in the emerging European security architecture and has been an active participant in the international efforts to consolidate the peace process in Bosnia and Herzegovina.
The Euro-Mediterranean partnership launched in Barcelona in November 1995 has added a new strand to the European Union's relationship with Turkey. Both parties are now actively engaged in a major initiative which aims to ensure that the Mediterranean region becomes an area of trade and dialogue guaranteeing peace, stability and prosperity. The adoption of the MEDA Regulation by the General Affairs Council last July, following Parliament's assent, was an important step in developing the Euro-Mediterranean partnership. It established the regulatory and budgetary mechanism necessary to give concrete expression to the Union's commitment to contribute more actively to the socio-economic development of its Mediterranean partners, including Turkey.
The special financial regulation, a complementary measure intended to help Turkey adapt its industrial sector to the new competitive environment created by the Customs Union, remains to be formally adopted. The draft regulation, approved by Parliament earlier this year, envisages financial assistance of ECU 375 million for Turkey over a five-year period. The Council issued a declaration in July recalling that relations between the European Union and Turkey have to be based on a clear commitment to the principle of respect for international law and agreements, the relevant international practice and the sovereignty and territorial integrity of the Member States and Turkey. The Council considers that disputes should be settled solely on the basis of international law. Dialogue should be pursued along the lines which have emerged between the interested parties. It is hoped that this may contribute to the improvement in their bilateral relations as well as to the establishment of a crisis prevention mechanism.
At the request of the Council, the President-in-Office of the Council, Mr Dick Spring, presented the declaration to Deputy Prime Minister Çiller during her visit to Dublin in July and asked the Turkish Government to indicate whether it could commit itself to the principles contained in the declaration. She confirmed that the Turkish Government would give careful consideration to the declaration.
Mr Spring will be meeting Mrs Çiller again...
Mr President, it is very difficult to speak if Members interrupt.
There are few honourable Members present - those few should at least be quiet and show respect for the presidency! If we all did that, what a spectacle we should present!
Mr Spring will be meeting Mrs Çiller during the UN General Assembly and will be seeking her response to that declaration. The presidency will remain in contact with the Turkish authorities on the matter. It hopes very much that a constructive response will be forthcoming and that appropriate conditions for a further development of EU/Turkey relations can be created.
On Cyprus, the European Union has decided that accession negotiations will commence with Cyprus six months after the conclusion of the Intergovernmental Conference, taking the results of that conference into account. A structured dialogue has been established with Cyprus as part of the pre-accession strategy. This innovative mechanism is designed to facilitate in a spirit of partnership the progressive alignment of the policies of future members with those of the Union and thereby smooth the transition to membership. As well as providing a framework for the adjustment of economic policies, political dialogue arrangements have been developed which allow for the association of candidate countries, including Cyprus, with the foreign policy positions of the Union.
The prospect of membership of the European Union offers an historic window of opportunity to find a solution to the Cyprus question. It is vital that this opportunity is grasped and that the pre-accession period is used constructively to make progress towards an equitable and sustainable settlement.
The recent disturbances and tragic deaths in Cyprus are matters of deep concern. They represent the most serious outbreak of violence on the island for some considerable time and have led to an increase in tensions between the two communities. The European Union has strongly deplored the recent violence in Cyprus and the disproportionate use of force by the security forces in the north of Cyprus in response to unauthorized entry into the buffer zone. It condemned the brutal killings of two civilians and expressed its deep concern about the injuries sustained by many others, including United Nations peacekeeping personnel. The Council has called for restraint and calm in the wake of these tragic events. It has urged both sides to avoid further confrontation and to cooperate fully with the United Nations force in Cyprus in its efforts to defuse tensions.
The immediate objective must be to restore calm and advance efforts to establish a political dialogue between the two sides. The announcement last week that President Clerides would meet the leader of the Turkish Cypriot community, Mr Denktash, to discuss the demilitarization of Cyprus is a positive step forward. The Council hopes that this meeting will lead to a resumption of political dialogue and progress towards an agreed solution.
These incidents in Cyprus have highlighted the urgent need to intensify efforts towards promoting a comprehensive political settlement under the aegis of the United Nations.
It is widely acknowledged that the broad parameters for a solution have been identified in the Set of Ideas elaborated by the Good Offices Mission of the United Nations Secretary-General. The European Union fully supports the Secretary-General's efforts to make progress towards a solution on the basis of a bi-zonal, bicommunal federation within the framework already established by the relevant UN decisions and resolutions in regard to Cyprus.
Close coordination of the activities of the international community in support of the Secretary-General and his Special Representative is crucial. The various states and international organizations concerned with the Cyprus issue should play complementary roles reflecting the different contributions they can bring to the search for a solution. The European Union's role in this process flows logically from the accession perspective and its potential as a catalyst for a settlement. The Union has a natural and vital concern for the stability of countries with which it will engage in accession negotiations. It also has a legitimate interest in the shape of any internal settlement in Cyprus given that this will have to be reconciled with the acquis of the Union.
The Council, accordingly, is actively engaged in the international effort to find a comprehensive political solution in the framework of the United Nations. The Irish presidency representative, Ambassador Kester Heaslip, visited the region recently and had contacts with representatives of all the interested parties. He is also liaising closely with other special representatives, including Professor Han, the Special Representative of the Secretary-General of the UN.
The Council is also conscious of the contribution which closer relations with Turkey could make to the promotion of a climate of greater mutual understanding and confidence. I have outlined in my earlier contribution the Council's efforts to create appropriate conditions for the further development of the Union's relations with Turkey.
Accession by Cyprus to the European Union should bring increased prosperity and security for both communities on the island. Access to the single market should act as a powerful stimulus to economic development throughout the island. Appropriate application of Community policies, including the principles of economic and social cohesion, should be of particular benefit to the Turkish Cypriot community. The Union, moreover, as a community of democratic states founded on the principle of unity and diversity, has the capacity to accommodate different identities. As well as its economic benefits, membership of the Union could help resituate the relationship between the two communities in a broader international framework and reinforce the existing guarantees of their position.
The Union is actively seeking to ensure that the advantages of membership are understood by all Cypriots. We will pursue our efforts to convince both sides that there is everything to gain and nothing to lose from the entry of a unified Cyprus into the European Union.
Mr President, following the recent serious incidents in Cyprus, as the President-in-Office has just announced, the European Union has expressed its forceful condemnation of the fatal violence on the Turkish Cypriot side. The Commission has also endorsed this statement. The reaction against the Greek Cypriot demonstrators was disproportionate and unacceptable. Now we have been made aware that a Turkish Cypriot soldier was also killed by an unknown cause. Obviously this must also be deeply regretted.
It must be feared that the perpetrators of such aggression are attempting to convince public opinion in Cyprus that it would be dangerous to allow the Greek and Turkish communities to live together in a future federal state. The European Union must not allow itself to be pushed from the path it has chosen. This means that we must keep to our decision to start the accession negotiations with Cyprus six months after the closing of the Intergovernmental Conference at the latest. It also makes it necessary to double our efforts in finding a political solution to the Cyprus problem. The presidency and its special representative, Ambassador Heaslip, together with the United Nations and the United States, must do everything possible to bring life back into the negotiating process. In this respect a contribution must also obviously be requested from all parties.
This brings me to the Union&#x02BC;s relations with Turkey. In the month of October I hope to be presenting to Parliament the promised progress report concerning the customs union with Turkey. This report will also contain our evaluation of the developments in the field of democracy and the protection of human rights.
Mr President, please just allow me to express my amazement about the rumours circulating that in the draft resolution it is stated that the Commission has not fulfilled its obligations concerning human rights reporting. I must refute this assertion. When the report appears next month, the Commission will have fulfilled all its promises. And that is leaving aside information that is regularly given by the Commission at numerous committee meetings or on other occasions when we are asked for information by Parliament about the developments in Turkey.
But shortly before the presentation of the report you will be receiving next month, I would like to say the following. Regarding the customs union that has been in force since 1996, as far as we can determine at the moment, this is functioning without too many problems, and difficulties which have arisen have been reasonably easily solved by people on both sides. Exports from the European Union to Turkey have grown considerably, while imports from Turkey have also increased. The extent to which this has been influenced by the state of the economies is difficult to establish over this period. But it is clear that, as expected, the detrimental effects of the customs union, namely to the Turkish national budget as a result of greatly reduced customs incomes, has had a serious impact on a Turkish economy that is already under great strain.
With respect to the financial cooperation, Mr Mitchell has just outlined the current situation. The financial support associated with the customs union agreement of 6 March 1995, the 375 million special aid in the form of gifts and the 750 million loan from the European Investment Bank are still blocked for political reasons. The same also applies to balance of payments support, the possibility of which was foreseen at the time. The only one of the five financial contributions for Turkey that is not blocked at the moment is the claim from Turkey for a contribution from the MEDA programme.
As regards democratic development and human rights, I would again, anticipating the report, note that in our opinion the results of the national elections in Turkey at the end of 1995 are still affecting the situation. We were all able to observe that the Yilmaz/Çiller government after a very short time had to move over for a government with a very different composition, consisting of the Islamic party of Mr Erbakan and the True Path party of Mrs Çiller. These political changes have had a slowing effect on the economy and politics in Turkey, particularly on legislative work. Various intentions expressed by former Turkish governments to translate further democratisation into law have not been carried through. Forcefully urging for them is therefore appropriate.
During the hunger strikes of the Kurdish prisoners, the Commission also intervened with Mrs Çiller. Naturally we were all pleased about the solution finally reached, but the lives lost in the meantime must still be deeply regretted.
The political situation in Turkey is complicated, and at present it is difficult to draw far-reaching conclusions about the direction Turkey will take as regards its foreign policy, and its relationship with Europe.
We once again powerfully urge Turkey to stop increasing tension with Greece, by new territorial claims, military provocations and so on. Territorial claims must be brought before the International Tribunal in The Hague. I underline what the President-in-Office said about this earlier.
We do still have good relations with Turkey. It is an important country with a significant responsibility for freedom and stability in the region. We acknowledge and welcome the European orientation of successive Turkish governments. The customs union was also meant to be an overture from the European Union in this respect.
The Commission does not want to plead for an isolation policy with respect to Turkey. But the Commission is equally of the opinion that our relations with Turkey urgently require a new, clear impulse from the Turkish side that will contribute to securing a climate in which perspectives are offered for the solution of a number of important issues I mentioned earlier. These are problems that aggravate the relationship with Greece and also with the European Union.
With the presidency I hope that matters can be discussed with Mrs Çiller on the fringes of the General Meeting of the United Nations next week in New York.
Mr President, thank you very much. Perhaps the point of order I wanted to raise has partly been dealt with, but I will raise it nevertheless, so that it can be recorded in the Minutes.
It is fortunate that Commissioner Van den Broek spoke after the Council's representative and solved for me the problem I had while the Council's representative was speaking, concerning which country we are talking about today. Because what the Council's representative had to say made me wonder whether I had wandered into the wrong debate and we were talking about Switzerland, not about Turkey. But Mr Van den Broek put matters right.
Mr President, I want to thank Mr van den Broek for the statement he made about Turkey in his usual measured tones. However, I must say I am shocked at the statement from Mr Mitchell.
While he was speaking I did not know whether to laugh or cry. I could not believe we are serious in this House about asking the Council to take on our foreign policy after hearing that statement about one of the countries with whom we are supposed to be dealing in foreign policy. Mr Mitchell, I must say that I was concerned when you opened your statement by saying you understood we wanted Cyprus and Turkey to be taken together. You have missed the point entirely. Cyprus is an integral component of our political relationship with Turkey because Turkish forces are occupying the northern third of Cyprus. They have 35, 000 soldiers in the north of Cyprus and it was the Turkish Foreign Minister in the Turkish Grand National Assembly who recently admitted that she had released 65 million Turkish lire to pay for the transporting to Cyprus of Turkish Grey Wolf fascists who - as we have seen on video - took part in the murder of the two Greek Cypriots in the buffer zone. So, how can Cyprus not be considered as part of our relations with Turkey? Of course it is an integral part! We support the territorial sovereignty and integrity of the island of Cyprus, and Turkey is occupying one-third of it. Cyprus, we must remember, is an applicant state for European Union accession which has had a positive avis from the Commission. So, of course we want to consider what has happened in Cyprus as an integral part of our political relationship with Turkey.
I must say to you that we are not talking about Turkish Cypriots. Forty-five Turkish Cypriot organizations have condemned the murders which took place in the buffer zone in the summer. These people were brought from Turkey specifically because not enough anger and hatred exists amongst Turkish Cypriots to do what the Grey Wolf went to Cyprus to do. That has to be an integral part of our discussion this afternoon.
Before we passed the customs union in December of last year, there were many promises, as everyone in this House remembers. Commitments were given and declarations made by representatives of the Turkish Government that they were going to improve democracy and human rights, that they were going to do something more positive about a solution to the Cyprus problem, that they were going to deal with their own people's human rights. And we were told it was all because they wanted to do it for the people of Turkey, not because the European Union was forcing it on them. And we also heard they were going to deal with the Kurdish problem. Clear promises made.
Well the Turks, the Kurds, the Cypriots have had nothing. Nothing except oppression, intimidation and blatant denial of their human rights in the nine or ten months since that customs union was passed. In fact, the relationship has not only not improved, it has got worse in all the areas I have just mentioned. We have all received a constant stream of faxes, pamphlets, videos and eye-witness accounts of the everyday occurrences in Turkey and most recently in Cyprus. What do we get from the Turkish Government and the states that support it? Endless faxes bewailing the fact that Turkey is misunderstood and mis-represented. And I must say that is rather what I thought I heard coming from the Council today.
I know from Turkish citizens, from Kurdish refugees and Turkish Cypriots - many thousands of whom live in my constituency in North London - that they do not understand why Turkish authorities treat them the way they do and why Turkey cannot see that recognizing minority rights, respecting the dignity of their own citizens and removing the occupation forces from Cyprus would be good for Turkey. Not bad, but good!
The recitals of our resolution make clear the grim reading of what has happened over recent months. Oppression, murder, intimidation are not European values. Good intentions, expectations and promises have all been devalued by the actions of the Turkish authorities. Conciliatory resolutions and double standards have no place in our relations with Turkey. Words and promises must, frankly, be translated into political will and clear action. My group will therefore be making every effort to freeze all financial commitments to Turkey. We call on every political group in this House to support this approach and expect the Commission and the Council to respect our view and to act accordingly. Only in this way will we get real change in the relationship with Turkey.
(Applause)
Mr President, I also thank the Commission and the Council for their statements, although I share with Mrs Green the concern that the Council, in particular, seems to have ignored the events of recent months. The Socialist Group do not have a monopoly of anguish or a monopoly of anger about the events, particularly in Cyprus, which have given everybody cause for concern during the summer months. We must have the best information about what really took place before events descend into further chaos. It is a very serious situation and one in which the Council ought to have taken a much closer interest.
In Turkey itself, as I have said, recent months have seen a decline in standards. This time last year we were preparing to approve the customs union. Many of us did so with great hope. We believed that we could encourage Turkey on a new path to develop the pluralism and the democracy which that country, of an Islamic tradition but of a secular, political context, seemed to be moving towards. We are profoundly concerned at recent developments: the arrests of MPs, whatever their backgrounds; the treatment of political prisoners; the way in which the government, particularly the most recent government, has been repressing certain media; and at the way in which it is dealing with its own external policy. On election, Mr Erbakan's first visits were not to the European Union or to the United States, traditional colleagues and friends of Turkey, but to countries far away, countries of an Islamic tradition understandably, but none of them were democracies. When Mr Erbakan visited Iran many of us felt very apprehensive. I have been there recently myself. It is not a democracy. It is anything but; it is a tyranny run by religious extremists. These are the neighbours with which Turkey is seeking a new relationship.
We would like to have a relationship of a much more constructive nature between the European Union and Turkey. We are looking now to see great changes in their internal approach and in their external approach. I was in the Grand National Assembly last year when I heard a debate about the customs union. I heard Mr Erbakan speak very forcibly against the customs union. This is the Prime Minister of Turkey today. So, in our resolution tomorrow we are not so much addressing ourselves to the people of Turkey or to the Turkish establishment as to the person currently in charge, Mr Erbakan himself, not only as regards the internal situation in his country but also as regards Cyprus.
But Turkey is a country of great value to Europe. It is a country with which we trade profitably and a country we wish to encourage. The EPP has considered this matter very deeply and I hope we will be supporting the compromise resolution; but I draw attention, in particular, to the need to have a constructive attitude towards the customs union while remembering that conditions were laid down in our debates last year and in the customs union itself. These conditions should be applied. Therefore, the EPP takes the view that we should begin the process of freezing the financial arrangements with Turkey and that we should stop the MEDA programme in all respects forthwith, except for those matters dealing with human rights, democratization and the development of civil society.
Mr President, the crisis in Kurdistan and the growing dispute with Turkey are just two aspects of the same destabilizing and complex situation that embraces, in the eastern Mediterranean, the Middle East and the Gulf.
This is a situation of concern to Europe which feels powerless - and rightly so - as has been apparent in both cases. Turkey is the key element in this area as demonstrated in different ways by its growing dispute with Greece over Cyprus and the Aegean, the agreement with Israel, the military presence in Kurdistan and the attitude it had adopted to the Iraq crisis.
Turkey exercises a powerful influence over the region, and we must therefore be concerned about its increasingly aggressive stance towards Greece, as well as with the ambivalent nature of a government that vacillates between Erbakan's silences and pro-Islamic displays and Çiller's explicit and sometimes excessive wait-and-see approach. Though Turkey may be near us, this government is very far away, and we have justifiable doubts as to its ability to act in the interests of Turkey itself.
What should be done at this juncture? We think that we should oppose the halt on the Customs Union because, although an understandable response to these attitudes that are unacceptable and excessive at both an internal and an external level, it could drive Turkey away and isolate it, aggravating the domestic situation and distancing it from Europe to which it has long sought to move nearer.
But we are against continuing with a dialogue which seems to be bearing no fruit and damaging the authority of the European Union. What is therefore required, as Commissioner van den Broek himself appears to want, is a dialogue founded on very different, rigorous, demanding and strong bases to show that while Europe can understand the crises, it will not be made a fool of.
Mr President, the situation in Turkey is a tragic one.
For nearly two years, Turkey has been experiencing an extremely complex political situation. There have been ministerial reshuffles, resulting in a government crisis, then legislative elections followed by interminable negotiations and the installation, last March, of a coalition government which was itself replaced last July by a government of Islamic obedience. And, above all, there was the treason of Mrs Çiller, who is now a hostage of the government.
More than ever, the internal situation is encountering difficulties and criticisms relating to the efforts at democratization, respect for human rights, the Kurdish question and the situation in Cyprus.
Finally, this Monday, Turkey was found guilty by the European Court of Justice of burning a Kurdish village in the south-east, in 1992. This is the first time that the Court in Strasbourg has disavowed the military operations carried out by Ankara in Turkish Kurdistan.
The investiture of Mr Erbakan has totally changed the foreign policy hitherto pursued by Turkey. Having been considered an inalienable ally of the United States, Turkey has in fact defied instructions from the White House by signing a gas supply agreement with Iran. Turkey intends to play the part of a regional superpower, aspiring to greater freedom to shape its own destiny.
If it is going to do that, it will finally have to respect the rules of international organizations which it has joined and the agreements it has signed, especially the European Convention on Human Rights, failing which, Mr President, and here I endorse the words of my socialist colleague, the European Union will have to accept the consequences of the customs union agreement and the financial protocol, and freeze them for as long as it takes.
Mr President, I would like to make it clear, for the benefit of my colleagues, that I am not speaking in this debate in my capacity as chairman of Parliament's delegation to the joint parliamentary commission. I am speaking for my group. That does not mean you should not listen to what I have to say.
I have no hesitation in saying that I shall be voting in favour of the joint motion for a resolution which is before us and its provisions for freezing financial aid. I am unambiguous about this. I want our Parliament to express itself clearly about our relations with Turkey. Let it clearly state - as it did in December - its desire to implement the Treaty on customs union, but also its desire, whatever happens with that Treaty, to see a new political development underway in Turkey. A democratic development, we said, a political development to settle the Kurdish problem, a peaceful development to solve the Cypriot problem.
I am one of those who think we should call a spade a spade. That is the only way that a parliament can act with authority in the international arena, and the only way to gain the respect of those who hear it.
So, calling a spade a spade, I have to say that the situation in Turkey and in that whole region of the world has deteriorated. Mr President-in-Office, whether we like it or not, the facts speak for themselves. The situation has deteriorated.
Our Parliament voted in favour of the Treaty, last December, arguing that this vote in favour and the Treaty itself would help the Turkish authorities to deal positively with the problems confronting them. Well, nothing - and I repeat nothing - has changed. Indeed, the situation has deteriorated. The arrests continue, we deplore the deaths of Turkish prisoners, we know that Kurdish television transmissions are prohibited, we see a resurgence of military activity in Kurdistan, and we are familiar with the tragic events in Cyprus. All this is the precise opposite to what our Parliament hoped to see.
In conclusion, Mr President, after Parliament has voted, by a majority I feel sure, I would like to see the Commission and the Council expressing themselves in the most forceful terms possible in their relations with the Turkish authorities. This is a question of political necessity and, I say in all sincerity, it is also a question of the dignity of the European Union.
Mr President, ladies and gentlemen, the supposed giant looks huge from afar. The closer you get, the smaller he gets. When the Customs Union was adopted the European Parliament was playing that part, and that was the prelude to a play in three acts.
Act one: the European Parliament as a giant. It set out three conditions: democratization, release of the Kurdish deputies, an end to the war and a political solution to the Kurdish question. An end to a war that drove millions of people into flight, destroyed 3000 villages and cost countless people their lives.
Act two: the vote on Customs Union approaches. The European Parliament's demands become softer. The conditions become weaker. Expressions of opinion die away. Shortly before the vote Mrs Çiller is presented as a guarantor of democracy and a guarantor of a secular Turkey. The argument gains ground that he who wants to put a stop to fundamentalism, to Erbakan, must be for Çiller, must support Çiller, must vote for Customs Union!
Act three: Customs Union is approved and what happens? It does not take long at all for the alleged guarantor of democratic reforms to turn into the king-maker of this same Mr Erbakan. It is most disturbing to find the Council continuing to believe in Mrs Çiller as a trustworthy guarantor.
Of democratization not a trace, of the release of Kurdish deputies not a word. The entire leadership of the HEP party in prison and on trial last Thursday. Twelve political prisoners dead from hunger strike. Mr Mitchell, the state of emergency was not suspended, it was recently extended. The war is escalating and continuing. A buffer zone is to be set up and in Cyprus the conflict is becoming ever more violent and brutal.
We cannot accept the Council's strategy of: ' Continue as you were! You have carte blanche' . This Parliament agreed to Customs Union and now bears a special responsibility. Responsibility means: fighting for a peaceful Turkey, for peaceful coexistence and for a democratic Turkey.
For people to tell us now to close our eyes, ears and mouths to reality is a cynical policy geared primarily to the interests of the European Union and not to the interests of democracy and human rights in Turkey. But that unfortunately has become a tradition!
Mr President, I am speaking today on my own behalf, and I would like to start by saying that there is something deeply troubling to me about the attitude of our Parliament, and of the European Union in general, towards Turkey.
Just a few months ago, our Parliament ratified the customs union agreements. As we said at the time, those agreements made no provision for any accompanying serious political programme, any specific timetable for the reforms that our Parliament hoped would be implemented in Turkey, especially as regards justice, the prison system and the Kurdish question.
Since the agreement was signed, Turkey has had two government crises in succession, and the Islamic party has come to power for the first time, a situation which has not resulted in civil war or in a wave of counter-reforms. Admittedly, the problems still exist, and the way of approaching them has not changed since the agreement came into force. Nor has the PKK, for its part, renounced the use of violence.
From an economic standpoint, we already know that it is the European Union which is the major beneficiary of these agreements. What is clear, in fact, is that the Union does not have and does not want any real policy towards Turkey, because it does not want to pay the price of such a policy - entertaining a serious prospect of full Turkish membership of the European Union and the provision of the resources that would allow that accession to take place.
We must put an end to this hypocrisy. We must state clearly what we want, and pay the price of it. Only then will our requirements regarding the functioning of democracy and respect for human rights in Turkey have any real meaning.
When the customs union was being dealt with in Parliament last year, things appeared to be progressing favourably in Turkey. A number of points in the constitution had been changed in a democratic sense, a number of political prisoners were released, and it was expected that the customs union would further stimulate developments.
Now, however, we see that the situation in Turkey has developed in a very disappointing manner. The resolutions at hand contain shocking facts in this respect. It is apparent that the capacity of the Union, by offering economic benefits, to promote changes in a country in which Western democratic values have barely taken root must not be overestimated. The question for us therefore is whether or not Turkey can now be turned in the right direction with economic leverage. With respect to Iran, the Council has always defended the policy of critical dialogue. We still have some doubts on this. But if good reason should exist, with respect to Turkey a similar sort of critical policy may have to be chosen for the time being, indeed for Middle East policy as a whole, not least for finding a solution to the Kurdish question.
There is every reason for indignation about what is happening in Turkey, but we do not believe that so soon after a change in power in the country our relations with Turkey would be served by economic measures. We await the evaluation report from the Commission with great interest.
Mr President, ten months ago a majority made up of socialists, Christian democrats, liberals and RPR Members voted in favour of customs union with Turkey. Many of you claimed at the time that the ratification of this agreement would prevent the Turks from rushing into the arms of Islam. A fortnight later, the Islamic party won the legislative elections. Today they are in power, and all Mr Mitchell's fine words make no difference to that.
The agreement on customs union, far from resulting in a reduction of Islamic influence, is going to help increase it. Not only will this free-trade agreement expose our industry to competition from an underpaid workforce, but it will also destabilize Turkish society, accelerating the rural exodus which is casting millions of uprooted people adrift in the metropolitan areas of Istanbul and Ankara. Well, it is among these rootless masses that the Islamic party is prospering. I say nothing of the living conditions of the Kurdish minority in Turkey: they seem to create less emotion than those prevailing in Iraq.
But this agreement, ladies and gentlemen, has a more serious implication. As laid down in Article 28 of the Treaty of Ankara, it represents a decisive step towards the integration of 65 million Turks into Europe, 65 million more to add to the millions that are already here.
Finally, let me remind you, the Turkish government had promised to find solutions to the Cypriot problem. Well, the Turks, who for more than twenty years have been occupying one third of the territory of Cyprus, a European state, are now killing Cypriots on that island. I believe that our governments would do well to revoke this ill-starred agreement. At all events, for once, I shall be adding my voice to that of Mrs Green - just this once - and I say: ' not another penny for Turkey!' .
Mr President, Mr President-in-Office of the Council, Commissioner, let me begin my statement by apologizing to the President of Parliament. Mr President, I confess myself guilty of laughing loudly during the statement by the President-in-Office of the Council. In this one case I plead mitigating circumstances, for the presidency of the Council really did provoke this loud laughter. But in future I promise to stifle my laughter even if the presidency of the Council insists on giving us details about the undertakings given by Mrs Çiller.
Mr President, a year ago we agreed in this Parliament, and held passionate debates on it, that we want closer relations with Turkey and that we would also agree to customs union provided certain conditions were met. These conditions are, let me repeat, human rights, democratic reforms, a solution to the Cyprus problem and also to the Kurdish question. None of these conditions had been met by the end of December 1995 but nevertheless some of us believed the assurances given by the presidency of the Council, by the Commission and above all by the Turkish Government.
I am still keeping a letter that Mrs Çiller sent me and the other 626 Members of this Parliament in which she asks us to help her so that she can achieve all this. I have kept the letter because it is not every day that I receive letters from prime ministers. Rereading this letter today could make one laugh again till the tears come, for no promises have been kept. It is not just that the situation in Turkey in each of these four areas has worsened, but Mrs Çiller has misused our help in order to actually bring into power the very person she wanted to keep out.
Now the President-in-Office of the Council comes along and tells us that Mrs Çiller has agreed, that she would like to think about what the presidency of the Council said to her. Surely that cannot be taken seriously any more, Mr President-in-Office! You forgot to tell us what Mrs André said a while ago, namely that the European Court of Human Rights condemned Turkey a few days ago. You did not say a word about Turkey's intention to set up a security zone in northern Iraq. After all, the European Union ought to adopt a position on that. All I can say, ladies and gentlemen, is that we really must show Turkey that we are serious about what we said and the only possibility I think that remains today is to freeze all funds for Turkey.
Mr President, if there were a prize for cocking a snook at the European Union, one country in all the world would deserve to win it outright: the Turkey of that unnatural couple, Erbakan and Çiller. No other country has ever dared so coarsely and provocatively to ridicule its own promises, disregard its commitments, make fools of governments on both sides of the Atlantic in so short a time, show such shamelessness in violating human rights inside and outside its own domain, and use even dark methods - including murder - to promote its own shady interests. And no other country has been so rapidly shown up, with its multi-faceted aggressiveness, to be anything but the paragon of stability that the Council envisaged and unfortunately still seems to, but instead, the troublemaker of the international community!
Not even a year has passed since our Parliament, succumbing to appeals by the governments, agreed to Customs Union. The main argument was to help Mrs Çiller as the pro-Western buttress against the danger represented by the Islamicist Mr Erbakan. And today, Mrs Çiller is one of Mr Erbakan's ministers, and Mr Erbakan is questioning the value of Custom's Union, while Mrs Çiller is questioning the European Union's declared policy on the accession of Cyprus.
Turkey had promised democratization and the Commission believed it. Respect for human rights and a political resolution of the Kurdish problem. And today, Leyla Zana, winner of our Sakharov prize, is in prison with other parliamentarians, while in the meantime dozens of detainees who protested about the inhuman living conditions have died.
The governments also pressed for approval of the MEDA regulation, but our Parliament insisted that the prerequisites for implementation of the regulation should be respect for human rights, the cessation of Turkey's provocations against its neighbours, and its cooperation in solving the Cyprus problem. And instead of all that, the Erbakan-Çiller pair increased persecution inside the country, as recent reports have stressed, and Turkey became a hundred times more provocative towards Greece. Besides its illegitimate claim on Imia - which required American intervention to avoid a conflagration in the Aegean - it is now claiming a hundred rocky islets belonging to Greece and instead of a political resolution of the Kurdish problem it is now trying to invade Kurdish Iraq!
The most tragic peak of this shamelessness is this: instead of taking part in a constructive dialogue to find a fair, viable and safe solution to the martyred Cyprus, it is sending 'Grey Wolf' fascists to the northern part of the island occupied by its troops. I will not describe the result. The whole civilized world looked on in horror at the television screens showing the bestial way in which they carried out their mission, killing two young Cypriots. I will only ask you to note the honours Denktash reserved for the murderers.
Mr President, I would like to thank the President-in-Office and the Commissioner for making statements to us. Although it is not my wont to defend the Council and particularly to defend the President-in-Office, who is a member of the opposition party in my own country, I think that some of the comments from the Members here do not do justice to the House, and I would say that the Minister is doing a good job in very difficult circumstances.
I speak here today as somebody who voted against the customs union with Turkey last year because I did not believe the line that I was being given. I did not believe that Turkey would change overnight because we had a customs union. I did not believe that the human rights situation in Turkey would improve because we had a customs union, and likewise I did not believe that the island of Cyprus would be reunited because Turkey joined a customs union.
Mrs Green made a very valid point about 35, 000 Turkish troops in the northern part of Cyprus. I come from an island country, in which we have 35, 000 troops also from another country in part of that island. I understand the difficulties that creates. What is required here is cool heads, dialogue, reconciliation and a respect for the equality of each group to have their own viewpoint, to put forward their own beliefs and to put forward their own ideas for the future. Nothing will be achieved if we take with one hand and give with another. I think we are wrong now, after our bad decision last year, to be trying to stop the customs union, but I think also we should be more forceful in trying to bring Turkey closer to the democratic family, and supporting one of the Member States, Greece, in its ongoing conflict with Turkey, through dialogue and peaceful means.
Mr President, nine months ago this Parliament voted for the customs union. We gave Turkey an incentive to promote democracy and human rights. This support had a clearly conditional character. Further progress in these areas was required by us, and it was promised by the prime minister at that time, Mrs Çiller. Commissioner Van den Broek, who has spoken justifiably serious words, promises a report. Mr President, I do not need such a report to be able to observe that the Turkish Government has absolutely failed to keep its promises, and that instead of the promised changes there is a deterioration in the situation. Democratisation has been put on ice. The DEP members of parliament are still locked up. The human rights situation has not improved at all. A constantly more aggressive policy is being used against the Kurds, and in Cyprus there is talk of a hardening of the Turkish position with the bloody consequences on the island.
Turkey no longer deserves the benefit of the doubt. That is why I support the compromise resolution, though my group does not. The Turkish Government is rightly being asked for a clear explanation of the situation, and it must know that the continuance of the current policy cannot be accepted.
That is why the funds in the financial protocol must be placed in the reserve, and the MEDA funds for Turkey must be blocked, though perhaps not the funds which are to support the democratisation process. I have submitted an amendment to the same effect for the draft budget of the Union. Next week voting on this will take place in the Foreign Affairs Committee. I call on Members to back up their words with action.
Mr President, listening to the debate, one could suppose that Mr Mitchell and the Council collectively are suffering from a serious defect of vision and hearing, and that is why Mr Mitchell spoke as he did about the situation in Turkey.
It seems, however, that such is not the case. Mr Mitchell and the Council are guilty of disgraceful hypocrisy, overpowering opportunism in favour of unclean interests served by Turkey in this critical area of the Middle East, the Mediterranean. That is why he ignored everything reported by the other speakers, everything we all know about what is going on, what is happening in Turkey. I will not repeat it all.
Mr President, a time must come, and let this debate be the reason for it, when we bring an end to the situation of tolerance, support and encouragement for this factor that is destabilizing, provocative, and can create problems and even threaten peace in the Balkans, the Mediterranean, the Aegean and beyond.
From that point of view, Mr President, I want to stress the responsibilities borne by the Council, the Commission, the Union's Member States and especially some of the largest of them, and over and above these, the responsibility borne by the American administration which, in the name of what serves the dominance of the new order of things, in other words the dominance of American imperialism, is encouraging and arming Turkey's hand with both boldness and weapons, and pandering to its militaristic economic regime which has nothing to do with the interests of the Turkish people and those of Turkey in general.
It will be a contribution if we approve this resolution - even paragraph 5 of it, which specifies and calls for specific measures: the freezing of funds for Turkey from Customs Union, from the MEDA programme - as a first step in adopting some specific decisions. And that, Mr President, would also contribute to the credibility of our Parliament, it would encourage the democratic forces of the Turkish people who are struggling against this regime, and it would contribute towards stability and peace in that dangerous part of the world, which could spark off more general conflagrations.
Mr President, unfortunately, I have not been able to obtain the motion for a resolution. I have just come from the distribution service, where they still do not have the joint motion. I think it is rather awkward to have to make a speech without a copy of the text. But let me move on - I have had to guess at what the motion will contain.
When we delivered our opinion on the Customs Union with Turkey, I was one of those who voted against. I did not believe that a customs union would begin a process of democracy and respect for human rights in Turkey, and time has unfortunately proved that I was correct. In general terms, I am in favour of stepping up trade links, and also with Turkey, but until there is respect for human rights, we must in my view suspend the Customs Union and freeze the aid schemes. This may help the Turkish Government to realize that the situation with the Kurdish minority in eastern Turkey cannot be resolved militarily. The Kurdish MPs belonging to the DEP are still being held in prison, including the recipient of the Sakharov Prize, Leyla Zana. Most recently, the events on Cyprus are a further appalling example of the Turkish regime's lack of respect for the UN and its resolutions. Only today, I received a fax from Amnesty International concerning the suspected torture of a young law student, and one could go on mentioning cases endlessly.
We must at long last set an example, otherwise no one will take our fine words on democracy and respect for human rights seriously.
Mr President, I thank Mr Van den Broek for his interesting report, but the statements by the President-in-Office of the Council were disappointing and they show either that the Council did not have a full picture of the situation, or that it lacks the political will to exert pressure on Turkey. That duty has therefore fallen on the shoulders of the European Parliament, which has become the real custodian of the principles of democracy, human rights and the protection of law and order.
The situation in Turkey has deteriorated dramatically since the beginning of the year, despite the implementation of Customs Union. The persecution of citizens for their political notions, beliefs and for their religion has escalated. Recently, Turkey was condemned by the Human Rights Commission of the Council of Europe for its behaviour towards the Kurds. The Kurdish problem is still being dealt with by the use of military force. However, Turkey does not restrict its autarchic and aggressive policy only to the interior of the country. That mentality also governs its international relations and its foreign policy. It is characteristic that Turkey does not have good relations with any of its neighbours.
More particularly, Turkey's aggressive policy is directed against my own country, Greece, and against Cyprus, a country with which the European Union has special relations. Turkey's provocativeness in the Aegean is in direct dispute of European territory and frontiers, and is a threat to peace in the area.
In Cyprus, Turkey is continuing its illegal occupation of parts of the Republic of Cyprus and refuses to comply with international decisions for a peaceful, fair and viable solution of the problem. The recent tragic events in August, when two Greek Cypriot demonstrators who were protesting peaceably against the occupation were murdered by the occupying forces, are being used by the Turkish side to promote the view that the two communities in Cyprus cannot co-exist, and so frustrate efforts to unify the island.
Ladies and gentlemen, I was an eyewitness to the facts and I assure you that it was a premeditated act by the occupying army, aided by extremist paramilitary groups brought in specially for the purpose at the expense of the Turkish government to carry out those barbaric acts.
We must grasp the fact that we are dealing with a country which operates outside the law, a country whose ruling class sets no store by the concepts of justice, respect for human rights and democracy. So principles which are for us fundamental values of our civilization, have no such content in Turkey.
For that reason, I believe the time has come to send a powerful political message to Turkey. At this stage the most effective thing we can do is to freeze all funding for Turkey from the Community budget. That at least is Europe's duty and its responsibility, and it must take the initiative.
Mr President, a 16-year old Turkish girl was detained in Turkey for 19 days. During that time she suffered electric shock treatment to her body and genitals, beating and hanging by the arms for long periods. This horrific episode took place in November 1995, just days before our Parliament voted through the customs union with Turkey.
We were told then that the Turkish authorities condemned state torture and that they were making serious efforts to respect fundamental human rights and democracy. Yet, on 7 March 1996, Yasar Kemal, Turkey's most renowned living writer, was given a 20-month suspended sentence for 'initiating hatred' in an essay entitled 'Dark Cloud over Turkey' . And then we were assured by Mrs Çiller only nine months ago that Article 8 of the Anti-Terror Law had been changed. But most of those who have had retrials are still in prison and instead the authorities have been using Article 312 of the penal code under which Yasar Kemal was tried.
People suspected of offences under the Anti-Terror Law can still be detained for 15 days without access to lawyers or to family. In the south-east it can be 30 days; often it is longer. Extrajudicial killings are taking place, not only in the troubled south-east but also in Istanbul and in Ankara. Since 1991 87 people - I hope the Council representative is taking these figures in - have been killed during raids on houses in these cities. In April 1995 the justice minister admitted that 'unfortunately, these extrajudicial executions are carried out in every field of life' . So, as has been amply demonstrated by colleagues in this House, far from having improved, the human rights situation in Turkey remains critical and - I would say, as many other speakers have said - has deteriorated. As at least one speaker has said, Leyla Zana, the current Sakharov Prize holder, is still in prison. Let us not forget that Turkey is a signatory of the Council of Europe's Convention on Human Rights.
I regret to say that I feel that the Commission's and Council's silence on human rights in Turkey has been deafening over the past few months. Last August we had the interim report from the Commission, but the final version is still awaited by this Parliament. It seems to me that there is a lack of political will in both the Commission and the Council to tackle the Turkish Government on their human rights record. I would urge their representatives to remedy this as soon as possible. Let them convince us, not least the Council, that they have some principles and they are not always guided by expediency.
Mr President, we are today to implement and bring into effect the Customs Union between Europe and Turkey, an agreement which the House approved last December when Turkey seem on course for a youthful democracy that had left behind the religious and extremist barriers that had hitherto been the hallmark of most of that country's governments.
Now, however, the relationship with Cyprus, along with the events that have taken place and other violent actions by the Turks compel us to reconsider the agreement which, although economic, is bound to have social repercussions. I shall therefore repeat what I said at the time. We are today offering Turkey, via the customs agreement, the bases for dialogue with Europe and, therefore, the opportunity to look optimistically to the future. Turkey has no alternative, other than to revert back to its sorry past. The European Union must always safeguard the interests of its Member States and Greece first and foremost.
The Turkish nation and people - to whom we wish at any rate to show willing - have great opportunities and responsibilities for the future of Europe and the Mediterranean in particular. We are in favour of the customs agreement but this could be the last opportunity this Parliament gives Turkish democracy to show that it really is a democracy.
Mr President, today's debate is a painful and sad experience for the three parties involved: Parliament, Council and Commission. All three were misled, deceived by the commitments which the Turks entered into at the time of parliamentary ratification of the customs union. Nine months later, there is no escaping the fact that none of those commitments has been met in the field of human rights. The situation has deteriorated constantly since the customs union came into force. The Commission will no doubt confirm this shortly when it submits to us its report on the human rights situation in Turkey, as it formally undertook to do at the time of the ratification of the customs union.
There is no sign as yet of any progress, any hope of improvement. No doubt a simple reminder will no longer be sufficient to persuade Turkey to comply with its commitments. Strictly speaking, we could have accepted the present situation - deplorable though it is - as a starting point, allowing Turkey the benefit of mitigating circumstances, but only on condition that we demand that improvements should be set in train and - a very important point - that those improvements should be capable of proper evaluation by independent bodies.
This requires, first and foremost, that Turkey should itself take the initiative in renouncing, henceforth, the practice of concealment and the opportunity for it unfortunately provided by certain provisions - especially Article 11 - of the European Convention against Torture. In a word, it is important that, as a sign of goodwill and in order finally to prove its good intentions, Turkey should now agree to ensure the greatest possible transparency in this matter, renouncing on its own initiative the opportunity to shelter behind that article in order to prevent these indescribable practices from being brought to light.
This is not just a question of putting Turkey on trial. As far as we are concerned, there is a duty of mea culpa . By a large majority, this Parliament, together with the Council and the Commission, committed a sin of naïvety last December. Some, reluctant to believe that they were being led up the garden path, will have understood too late. Unfortunately, it has since been demonstrated and confirmed that geopolitical ideas, strategic considerations, the fear of Islamic fundamentalism - in short, realpolitik - cannot be used as a pretext for abandoning respect for the basic principles and values of our civilization, which in any case were solemnly accepted by the guilty country. Our credibility is at stake.
Mr President, today's debate is turning more and more into a debate about the way the European Union sees itself. Is this Union a common organization for gaining new markets in third countries? If that is the case we obviously have a pretty successful Turkish policy. Or is it also and above all the endeavour to create a more deep-reaching common European system of values, not only in the Member States of the Union but outside too? If that is the yardstick then - and I believe the Council and the Commission should admit that - we are standing before the ruins of a totally failed Turkish policy. Our expectation that Turkey, if it could somehow or other be brought into a closer relationship with the Union, would presumably move in the direction of a democratic constitutional state, has been disappointed. Anyone who has eyes to see must acknowledge that.
We all remember, as many other speakers have said, that at the time Mrs Çiller tried to obtain agreement to the customs union by arguing that this was the only way to check fundamentalism. Today this same Mrs Çiller is playing the part of breakfast-time foreign policy director to Mr Erbakan, who won the elections. And it is presumably she who will then have to defend the possible wishes for a revision of the customs union, as announced by Mr Erbakan, before the Union. An enviable role for this most changeable lady!
And it was this alleged guarantor of democratic progress who, as has been said, then gave 65 million Turkish lire from a secret government fund to the infamous Grey Wolf fascists to finance their punitive expedition to Cyprus, where they killed two innocent and unarmed demonstrators.
In Turkey they continue to torture, murder, close down newspapers, raze Kurdish villages to the ground. The opposition, and not just the Kurdish opposition, is blocked, people are imprisoned on the flimsiest of pretexts. The old and the new rulers bear equal responsibility for that.
I do not believe that we can regard them as honest partners although we still wish to accompany and if necessary escort Turkey along the road towards becoming a democratic constitutional state. We must say that we cannot work with these partners and that on the contrary, without wanting to interfere in Turkish politics, we have to strengthen those forces that represent an alternative, that genuinely offer a guarantee that there is democracy in Turkey. Consequently: no funds to go to this government and its projects, but funding when it is a question of supporting democratic projects, civilian projects.
Mr President, ladies and gentlemen, on 13 December last year Parliament debated and voted on the customs union. In the debate I declared that I very clearly recognised the political dimension of the customs union, and that there were problems, principally concerning Cyprus, the Kurdish question, human rights and rising fundamentalism. These are all matters which undermine the fundamentals of a democratic constitutional state. Taking everything into account, I allowed myself to be very hesitantly convinced to vote for the customs union with Turkey, thereby joining those wishing to take the risk for strengthened cooperation.
Today we feel betrayed and can do nothing but express strong criticism of the situation in Turkey. The agreements undertaken by Mrs Çiller have not been fulfilled. The situation regarding democracy, human rights, the Cyprus question and the problem of the Kurds has deteriorated and not improved.
So there are many reasons to be concerned about the situation in Turkey. Therefore, I am personally in favour of freezing all financial resources, particularly when one thinks of the current events in Cyprus. Instead of working for a peaceful solution, a pack of grey wolves was released that committed murder. I therefore share the indignation that is being expressed in this House. I believe we are clearly dealing with a provocation on the Turkish side. Turkey has taken up a very hard position here, and in this context we are worried about the customs union.
Commissioner Van de Broek has indicated that the report on the customs union will be presented next month. In any case I would like to remind of my intervention of nine months ago concerning the situation of the textile and clothing sector, one of the most sensitive sectors in the working of the customs union. Commissioner, I have received letters from people in positions of responsibility in this sector stating that great attempts have been made by Turkey to slow the imports of textile products from the European Union. My question is: can you guarantee us within one month that the customs union can function normally and as well as you have presented it today? The doubts are very grave.
Mr President, ladies and gentlemen, at the time I actively supported the signing of the Customs Union Agreement between the European Union and Turkey. Then, and still now, it was my conviction that this Agreement would be - and it will be - apart from the economic aspects, an instrument exerting political pressure, helping and partly obliging Turkey to look for a political solution to the problem of Cyprus, for making advances in the area of democracy and human rights, for going down the road towards finding a political solution to the Kurdish problem. But I think that we now have very few hopes, given what the compulsory annual report by the Commission tells us of political progress in Turkey in relation to the three points I have referred to. But still, the recent and terrible events justify our concerns about political developments in Turkey and we should not forget that we should be most demanding of those countries which are still our allies and economic partners. Even recognising the fact that this report has not been well drafted, with inappropriate and extremist considerations and proposals in political terms, I think that this resolution is timely and would be a serious parliamentary initiative aimed at the Turkish government. It would also show the Council and the Commission - especially the Council, after what we heard today - that the European Parliament is always aware of the need for the Treaty with Turkey to be observed in full - I insist on the words 'in full' - in particular in terms of the various aspects such as political obligations that must be observed as well as the economic side of things. That is our duty.
Mr President, Parliament's four conditions for acceptance of a customs union with Turkey were as follows: demands for greater protection of human rights, the peaceful resolution of the Kurdish question, constitutional reforms and democratisation, and the resolution of the Cyprus question.
Many of Parliament's Members voted against a customs union as Parliament's conditions were in no way met. We regarded it as unrealistic to believe that the demands would be met once the customs union became fact. I regret to say that we were right. Rather than improve, the situation has in fact deteriorated. According to the newspaper 'Turkey Watch' , which monitors the current situation in Turkey, none of Parliament's demands have been met and the situation has worsened still further. Torture is still practised at police stations, people disappear while being transported by the police and there has been police brutality in connection with demonstrations. The armed operations in the south-east have continued. Villages have been cleared of inhabitants and burned down. The number of refugees in the country today is estimated to be three million.
Despite some promising statements from the new prime minister there has been no follow-up with regard to the Kurdish question. The Kurdish party HADEP was not permitted to conduct an election campaign in rural areas. The government has not taken up the opportunity for a ceasefire proposed by the Kurds in order to reach a peaceful settlement.
Certain changes were made as regards anti-terrorism legislation but these have not been followed up with other legislation. The now notorious Article 8 which governs freedom of expression, or to be more precise the lack of it, is still being applied through other articles of the criminal code.
Some writers may have been released but others have been prosecuted. Political prisoners, including members of parliament, are still in Turkish prisons, among them Leyla Zana.
Nor has there been any progress on the Cyprus question - rather the opposite. Recently two young unarmed Cypriots were murdered by Turkish soldiers and paramilitary troops. Parliament must condemn the killing of Anastasios Isaak and Solomos Solomos and demand that those responsible are brought to justice. The European Parliament must obviously call for a peaceful solution to the Cyprus question in accordance with the UN Security Council resolution.
The continued violations of human rights in Turkey are undermining the customs union agreement and stand in sharp contrast to the special rules on financial aid. The Commission must therefore immediately stop all loans under the MEDA programme for Turkey, except of course for those parts which support democracy and human rights. Turkey is committing a serious infringement of international law by its establishment of a security zone in northern Iraq.
Recent developments show that democracy cannot be achieved through leniency. The EU has the economic and political instruments at its disposal to persuade Turkey to move towards democracy. It is high time for the European Union to use these instruments.
Mr President, we agreed to the customs union with Turkey even though we saw many problems, which have still not been resolved today. We can quarrel here about the reliability and political statements of Mrs Çiller - at present she has enough to do coping with her own problems - but the fact is that the situation has worsened since the Erbakan government and after Prime Minister Yilmaz, who started out well in my opinion. The human rights situation has become considerably more difficult, as Mr Moorhouse pointed out.
The new government gives cause for serious doubt about its resolve to make any reliable attempts to improve the human rights situation in Europe. Our NATO partner Turkey is moving in a new direction and Mr Erbakan does not want to be a hindrance in Europe but would prefer to be a leading power in the Islamic world. In fact 23 % of the world population does support Islam and the Islamic faith can be found in more than 100 states. The conflicts with Greece in Cyprus and with the Kurds have become exacerbated and it is our duty not to fan the flames any further in this difficult situation.
Nor has the internal political and economic situation in Turkey itself improved - inflation, unemployment, the problems with the PKK - and we quite simply have to ask ourselves, however much sympathy we have for what our Greek colleagues have said today, how we want to shape our relations with Turkey in future. That is the question. We cannot dodge that question. Do we want to leave Turkey to make its own way or reject it? That cannot be in our interests. There cannot be stability and peace in the region without Turkey, only with Turkey. Nor can it be in the interests of our Greek friends to see Turkey as a factor of instability in an Islamic world, facing away from Europe. Should we revoke the customs union? Constantly and emphatically call for an improvement in human rights and exert pressure: yes! Put the customs union in question: no!
I am convinced that today's debate and the proposed freezing of funds from the MEDA programme could perhaps be the consequences following from Mr Van den Broek's report on human rights, but not the premise of his report, which he was not due to submit until the end of September from the outset. We were already aware of that in early 1996.
Since Mr Van den Broek has always kept Parliament well and comprehensively informed, I do not understand paragraph 6 of the joint motion for a resolution and can only recommend that Parliament votes against it on this question. We must do our utmost to ensure that even with an Islamic government Turkey keeps the European option open and does not turn away from us.
Mr President, ladies and gentlemen, what Mr Langen implied is dangerous. We have held a debate once before, at the end of last year, in which everything centred round the consideration that we here in the European Parliament, that the European Union should take care to ensure that our policy does not lead to destabilization in Turkey and therefore to destabilization in the region.
To put it differently: what was decided then was a mistake and it is a mistake today, because so long as Turkey gets what it wants without having to give anything in return it will have no reason to change it policy. That is the real problem we are discussing today. That is why I must tell you, Mr President-in-Office, that if Mrs Çiller promised you, as you said, to think about the demands made by the European Union regarding democratization and human rights, then I say, forget it. As Mr Kone&#x010D;ny very rightly said, Mrs Çiller is by far the most unreliable figure in international politics.
Just imagine if the rapporteur of this House on the fight against racism and xenophobia, Arie Oostlander, proposed Le Pen as President of Parliament next week. Then you too would say: either he has gone crazy or he is immoral. But that is more or less how Mrs Çiller is behaving, for she has not only deceived the European Parliament. The worst thing is that she has deceived her own people in Turkey. For many people elected Tansu Çiller in the hope of preventing the move towards Islam in Turkey. This kind of person cannot be the European Parliament's interlocutor.
And nor can Mr Van den Broek be the European Parliament's interlocutor. Mr Van den Broek and the President-inOffice of the Council have put forward what I call a Machiavellian policy. Everything that is in the interests of the European Union is good, cost what it may, even at the cost of democracy within Turkey. We cannot endorse that. We cannot have the roles divided up in this way: you practice politics à la Metternich and let the windbags in the European Parliament be responsible for human rights. When will you finally visit a prison? When will you go to Kurdistan, Mr President-in-Office, to see for yourself what is happening in that country? We hear nothing said about that; as long as you just go on negotiating in your government palace, Turkey will look like a democracy to you. I know that. I too have been in the government palace. It is a lovely place. But I also know the other side of Turkey, the side of torture and contempt and violations of human rights. You must inform yourself about that too, and if you do so you will come to new conclusions.
It is time for us to stop supporting Tansu Çiller, nor can we having anything to do with Erbakan. After all, he himself said that he wants nothing to do with us. It is up to us finally to begin supporting the democratic forces in Turkey, for if Turkey really were democratic, if this country really did respect democratic and human rights, then of course it would be a welcome partner of the European Parliament.
I am fed up with everyone who criticizes this Erbakan government being presented as an enemy of Turkey. This applies specifically to our Greek colleagues, who come from a country that respects and practises democracy. I believe that if we do not ostracize those who trample on human rights and support those who fight for people's freedom, for their freedom to express an opinion, their free democratic political rights and their right to selfdetermination, then we will be violating our own principles and trampling on them. That is why there is no other choice: freeze the funding until Turkey remembers that only democratic, constitutional states can be our partners.
Commissioner, ladies and gentlemen, I in turn would like to begin my remarks by restating a conviction and a fact. Turkey is a great country, of special importance on the world chessboard, a powerful country, a country which is allied to Europe. It must remain so, and we must do everything we can to ensure that it remains so.
It was this geopolitical reality which, at the time, explained a number of our decisions, and which also explains the evolution of our relations with that country. It is that same reality, today, which justifies, explains and highlights our disappointments and our serious anxieties. Finally, it is this established fact which justifies our firmness regarding the future, the firmness which the socialists and all the other groups are calling for in this debate.
I have some personal knowledge of Turkey because I was a member of the joint Europe-Turkey committee for five years from 1989 to 1994, and I was able at that time to measure the change in the state of mind of our opposite numbers. At the start, they were asking for only one thing, membership, whereas at the end they were responding to our questions and queries with verbal aggression and harsh accusations. It must be said that Islam had progressed in the meantime, and that the USSR had disintegrated, giving Turkey dreams of a dominant position in that region.
It was in this climate of opinion that a year ago, in late 1995, on the eve of the Turkish legislative elections, a fantastic propaganda machine was started up to ask us to accept customs union. Diplomatic approaches, pressure on cabinet ministers, telephone calls, endless promises about human rights and democracy for the Kurds and even peace in Cyprus, and finally the clincher: unless customs union was voted in, Islam and the fundamentalists would come to power.
So we voted for customs union, as did many others, with a heavy heart. We voted, we made a choice, and we were wrong, not to say wronged. Political repression within Turkey is more severe than ever. The prisons are full and people have died, no effort has been made on behalf of the Kurds, there has been additional, murderous provocation in Cyprus and, to crown all these disappointments, on the day after the elections the secular right was torn apart and Mrs Çiller called upon us in December to help her fight the fundamentalism which has installed an admitted supporter of Islam, Mr Erbakan, as Prime Minister.
It is clear that, today, the political conditions on the basis of which the European Parliament gave its agreement no longer exist. They must therefore be called into question, and Europe must freeze all the appropriations under the financial protocol and all those within the framework of the MEDA programme. I should add that the Commission should also study the conditions under which the customs union itself can be questioned. As I see it today, Mr President, and I am coming to the end, this is the one and only way still open to us to force Turkey to honour its commitment. It is, ultimately, our one and only way of helping Turkey to remain a great, secular, democratic, peaceful and allied country on the borders of Europe.
' So, even if I saw with my own eyes that the state has burned a village, I would not believe it' . I hope that that statement by Mrs Çiller will have lost, even for her, its validity after the judgment of the European Court of Human Rights last Monday, which states explicitly that the Turkish Government burns villages and in doing so violates the European Convention on Human Rights and its Protocol No 1.
It is important to point to this verdict, because it is a sign that Turkish links with Europe in the long run can be fruitful also for the democratic situation in Europe. But that demands action, and what I regret in the Council statements is that there is an unwillingness for any action whatsoever, apart from the simple continuation of the customs union. Then the Council becomes co-responsible for a deterioration of the human rights situation in Turkey, as we can see it today. There is deterioration, there is no progress, there is systematic torture, there are disappearances and extrajudicial killings and they are tolerated and permitted in a state, to quote an Amnesty International report 'that disposes of all the institutions to establish a stricter rule of law and to improve significantly the human rights situation' . That is the problem.
When we voted in favour of the customs union last year we did not believe that we would establish full human rights immediately but we were led to believe by Mrs Çiller and a majority of the members of the Grand National Assembly that the Turkish political system at least partially accepted that responsibility and was ready to improve the situation. We were misled: the reform of Article 8 - Mr Moorhouse, has been rather explicit on that one - did not lead to a real reform of the freedom of expression. There are no signs of improvement in any area of human rights, only indications of deterioration. After the debates in December and after the promises made by the Turks we did not get what we were entitled to expect. Are we now obliged to give Mr Erbakan and Mrs Çiller what they expect? I do not think so.
My Group is determined to continue to block the appropriations for Turkey deriving from the Financial Protocol of the Customs Union Agreement in the 1997 budget. Turkey has to improve its record first.
We have a more difficult proposal and that is to try to block the MEDA money meant for Turkey but by putting into the reserve sufficient MEDA resources we can do that. Only if there is serious progress towards human rights should we be ready to unblock the money. That may still be a long way off but we should exercise our rights in order to remain credible, and that is what I object to in the Council statements!
Mr President, last December the European Parliament approved the customs union with Turkey. I respected the arguments of Members who assumed that approval of the customs union would strengthen the democratic forces in Turkey and lead to positive change. In rejecting customs union I had some residual doubts whether I was doing the right thing. Today we know that not only was no progress achieved in Turkey in relation to the development of democracy or respect for human rights and international law, but that it is more than clear that the situation has regressed and worsened, both in Turkey and in Cyprus, for which Turkey bears the responsibility.
This summer people quite frequently spoke and wrote erroneously about inter-community discussions in Cyprus. But the fact is that there were no discussions between Greek and Turkish Cypriots and that Turks murdered two unarmed Greek Cypriots who demonstrated along with others against the 22-year occupation of 37 % of the island. Some Members have pointed to an aspect of particular importance to this Parliament in its relations with Turkey, and I will repeat it: according to statements by the Turkish Grand National Assembly, the fascist Grey Wolf youth organization received 65 million Turkish lire from the treasury in order to go to Cyprus. Members of the Grey Wolf organization then killed a Cypriot called Isaak. The Turkish officer who shot the Cypriot called Solomos - and this really is worse than cynical and is really terrible - was appointed minister of agriculture of the self-styled Northern Cypriot state three days later by Mr Denktash, as a kind of reward.
Ladies and gentlemen, it is time we made it unequivocally clear that the European Parliament, the European Union feels it has been deceived, that we make it clear that we do not want good relations with a country that tramples on human rights and international law and that we therefore freeze the financial resources for Turkey.
Mr President, when we voted on the Customs Union with Turkey at the turn of the year, a good many people were in doubt as regards the right thing to do, but the wish to cooperate and to engage in a dialogue with Turkey won the day - not least because we could already see reforms as a result of earlier pressure from the European Parliament, and the prospect of more was held out to us. Where the Council of Ministers resigned itself, Parliament exploited the situation for the benefit of democracy and human rights. Since then, however, there have been steps backwards which we cannot ignore. Elected members of the Turkish National Assembly are still in prison, and other people have been imprisoned because they are calling for a peaceful dialogue between Turks and Kurds. Legal action has just been taken against staff at a rehabilitation centre for torture victims, because they would not supply the names of these victims to the authorities. Mr Blak and I were present in Ankara at the trial of a Danish citizen of Kurdish origin, Kemal Koc, who was imprisoned for something he did in Denmark which is legal there and which the Danish authorities do not wish to investigate. There is concern at the role the Turkish ambassador in Denmark has played in this and many other cases. On Cyprus, we also have reason to believe that the Turkish Government is involved in stirring up feelings.
We therefore do not wish to release the funds which have been allocated to Turkey under the Customs Union, ECU 375 million over five years, or to use funds from the MEDA programme in favour of Turkey, not because there is no need to support a large number of people in Turkey, but because the Turkish Government itself is spending billions to wage war against people on its own territory, and we have to draw attention to this state of affairs.
Mr President, the position adopted by the President-in-Office of the Council on the state of human rights and democracy in Turkey is cynical, and in any case insults the intelligence of this Parliament's Members.
Institutions are tested at times of crisis. There are times when an institution is called upon to change its views because it has been misled. When a majority in Parliament voted for Customs Union, it did so on the basis of information which has since been given the lie. The pessimists were proved right.
The declaration we are to vote upon is not as stern as I would have liked. However, there is no way other than to vote for it, at least, because we must not forget that the European Parliament is the natural protector of human values, and its declarations should therefore be correspondingly strict.
Turkey's attitude towards the European Union is provocative and is encouraged both by the stance of some European governments and by our own tolerance. In this Chamber, we have heard an unexpected pharisaism, namely that we should be careful lest, by any chance, since Greece is a Member of the European Union, it might be considered that a stern attitude towards Turkey is motivated by philhellenic partiality. And it is added: ' we understand our Greek colleagues' . To say that, is a disgrace! Greece is part of Europe too, but in any case it cannot be used to excuse leniency towards a regime founded on violence against persons and disregard for international law.
And let us not forget: our own insistence on respect for human rights is a source of comfort for democrats in Turkey itself, who are groaning under a regime of violence, and for the Turkish Cypriots who are suffering in the areas illegally occupied by Turkey.
Mr President, with reference to Mr Langen's speech, in which he mentioned the fact that Greek colleagues have asked for the credits to be frozen, I want it to be noted that every one of those who have spoken today called for the freezing of Turkey's credits, for the reasons they gave.
Mr President, I also want it to be noted that this effort to present Turkey and the Cyprus tragedy as an issue between Greece and Turkey, must stop. These problems concern the whole of the civilized world and the European Union in particular, and that is how they should be addressed.
I have just learned that the French interpreter has translated that I would not sign the compromise resolution. The opposite is the case. I have not only signed it, I will also be voting for it. So, I just wanted to make it clear to all colleagues. I will vote against Turkey .
Mr President, I have listened to the debate with great interest and will certainly take into account the various points which have been made. There are a couple of factual points I should like to deal with briefly. First, I did deal with the question of northern Iraq in the earlier debate on Iraq. I just wanted to put that straight. In relation to my comments on taking both motions together: that was a procedural comment. I had been informed that the motions would be taken separately and I wanted to be sure that that was the House's understanding. I was only told immediately before the debate that that was the case.
At the outset I should like to thank Brian Crowley for his magnanimous comments. I have taken very careful note of the views expressed by Members here today. We will report these views to the Council and take them into account in our deliberations. I will also ensure that the Tánaiste , Dick Spring is fully briefed on this debate before his meeting with Mrs Çiller next week, which will be the second in a matter of weeks.
I made very clear in my statement the Council's determination to pursue the concerns, which we fully share with Parliament, regarding the human rights situation in Turkey. We are continuing to press the Turkish authorities to fulfil the assurances they have given to the Union and the undertakings they have entered into under international law. We are strongly urging an approach to the Kurdish situation which will ensure freedom of expression on the politically acceptable approach to the Kurdish problem. If a Turkish representative had been present here today, I wonder whether he would have criticized the Council for the implications of what we did say in our statement. The Council's strategy is not - as has been described - business as usual. What we are trying to do is use the channels available to us to press for and encourage the kind of changes we are all seeking.
We have also adopted a firm declaration setting out the principles which should govern our relations with Turkey. We will continue to press for a constructive response to this declaration.
Finally, on Cyprus, I would recall that the Council has condemned the recent brutal killings of civilians on the island and we have strongly deplored the disproportionate use of force by the security forces in the north of Cyprus, as I said earlier. And, as I also said, these tragic incidents highlight the urgent need to intensify efforts to promote a solution under the UN aegis. The European Union is playing a full, active and committed part in support of those efforts.
I thank Members for their contributions, which clearly underline the seriousness of the situation, and which, I believe, have demonstrated considerable universal feeling in Parliament. I know that in any case we will be shortly be talking to each other again. I repeat the promise that we hope to make the report available in the course of next month, so that at the next sitting in Strasbourg, if the agenda allows, discussions can take place on the report of the Commission on the customs union and human rights. This means that by then the discussions with Mrs Çiller will have taken place in New York, the results of which can be taken up in the debate.
As a closing remark, with full recognition of the seriousness of the situation that I have tried to express in my first intervention, I would still like to point out how very complicated the political development is that has taken place in Turkey, and which is actually perpetuated by the formation of the new government. This development puts us in a paradoxical position, whereby all those who retrospectively doubt the correctness of the approval of the customs union at the time - which by the way I do understand - find themselves with the dilemma that the breaking off, suspension or withdrawal of the customs union is exactly what the current Islamic Government leader Prime Minister Erbakan would most like to see, though not what Mrs Çiller would like to happen.
The European Union will therefore have to determine its policy, while attempting to contribute to stability in Turkey and not further radicalisation. This is a very difficult task, but I believe that when determining policy the voices from Parliament must clearly be listened to, and against this background I appreciate this debate.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place on Thursday at 12 noon.
Child abuse
The next item is the joint debate on the following oral questions:
by Mr Ligabue, Mr Pasty and Mrs Todini, on behalf of the Union for Europe Group, to the Council (B4-0839/96-0-0154/96) and to the Commission (B4-0683/96-0-0155/96) on measures to protect under-age children who are victims of violence in the European Union; -by Mrs Hermange, Mrs Todini, Mrs Colli Comelli, Mr Crowley, Mr Andrews and Mr Mezzaroma, on behalf of the Union for Europe Group, to the Commission (B4-0841/96-0-0180/96) on action against paedophile networks; -by Mr Monfils and Mrs André-Léonard, on behalf of the European Liberal Democrat and Reform Party, to the Council (B4-0842/96-0-0181/96) on the traffic in children; -by Mr Monfils and Mrs André-Léonard, on behalf of the European Liberal Democrat and Reform Party, to the Commission (B4-0846/96-0-0187/96) on sexual exploitation of children and the campaign against paedophile networks in Europe; -by Mrs Roth, Mrs Aelvoet and Mrs van Dijk, on behalf of the Green Group in the European Parliament, to the Commission (B4-0843/96-0-0182/96) on combatting paedophilia, child prostitution and child abduction; -by Mrs Van Lancker, Mr de Coene and Mr Willockx, on behalf of the Group of the Party of European Socialists, to the Council (B4-0844/96-0-0183/96) on European cooperation in the fight against paedophilia and child pornography; -by Mrs Dury, Mr Schulz, Mr Desama, Mr de Coene, Mr Rothley, Mr Cot and Ms Oddy, on behalf of the Group of the Party of European Socialists, to the Commission (B4-0850/96-0-0193/96) on acts of violence against underage children; -by Mrs Pailler, Mrs Sornosa Martinéz, Mr Vinci and Mr Alavanos, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Commission (B4-0845/96-0-0185/96) on child abuse; -by Mrs Colombo Svevo, Mrs Banotti, Mrs Pack, Mr Chanterie, Mr Martens, Mrs Oomen-Ruijten, Mr Deprez, Mr Herman, Mrs Thyssen, Mr Grosch, Mrs Bennasar Tous, Mrs Mouskouri and Mr Tindemans, on behalf of the Group of the European People's Party, to the Commission (B4-0847/96-0-0188/96) on acts of violence against minors; -by Mr Pradier, on behalf of the European Radical Alliance, to the Commission (B4-0848/96-0-0189/96) on protection of under-age victims of violence in the EU; -by Mrs Seiller, on behalf of the Europe of Nations Group, to the Commission (B4-0849/96-0-0190/96) on violence against children and paedophile and pornographic networks.
Mr President, my group, the UPE, particularly welcomes the fact that we are able to have this debate in the House. Recent developments have been extremely grave, with Europe and the whole world able only to look on - and I am referring here to the acts of violence against and sexual abuse of children. For a long time now my group has held study days devoted to this problem, first of all in Carcassonne and then in Dublin, and these resulted in the adoption of a number of texts. A motion for a resolution was adopted and an oral question tabled in July along with the relevant motion for a resolution.
What is more, many of our group representatives have tabled amendments to the budget to introduce new spending lines for measures to help minors who are the victims of violence; these budgetary lines are separate from the budgetary lines used for policies to support the family or disadvantaged groups. They were proposed by the Committee on Culture, Youth, Education and the Media, the Committee on Civil Liberties and Internal Affairs and the Committee on Social Affairs and Employment. Our amendments will be discussed during the coming weeks and it is our hope that all of the groups will be able to meet us half way in our campaign.
I wish to state once again the main points of our joint resolution. They are: the provision of appropriate instruments to study and prevent violence against minors, interpreted in a general way and whatever its form; the implementation of joint and global measures bringing in both the Member States and the applicant states; the appropriateness of taking into account in any cooperation agreement with non-member states the need to combat international activities such as the international trafficking in minors, migrant prostitution and sex tourism. I again stress the need to provide for budgetary lines that are adequate and specific to cover the problem.
Joint action by the Member States should be put into effect under the third pillar - cooperation between the judiciary and between police forces - in the context above all of the Schengen agreement and the Europol convention. In that connection, I wish to inform the House that I intend tomorrow to table an oral amendment to paragraph 5.2 of the motion for a resolution, considering the possibility of implementing in the next Europol convention the creation of specific databases common to all the Member States containing information on individuals guilty of paedophile acts.
We need then to harmonize domestic legislation on offences and penalties. We need also to pay particular attention to all of the new technologies such as the Internet, through which young people, and minors in particular, are able to be contacted.
Finally, we are calling for the introduction of a 'blue telephone' line at European level and, above all, we are asking the Intergovernmental Conference to introduce into the future revised Treaty a chapter on the human rights of minors. Europe's development depends above all on social and cultural development, failing which there will never be European unity!
Mr President, the tragic events of the summer of 1996 will remain engraved on the collective memory for ever, but there is a time for emotion, a time for reflection and a time for action. Hitherto, there has been a notable lack of positive support for the campaign against the sexual exploitation of children. The Dutroux affair has shown us many shortcomings in our judicial and police systems. The lesson is equally valid for every State, because these current tragedies are partly the result of collective inertia. Is it not the function of the State, first and foremost, to ensure the protection of its citizens? Every Member State will have its part to play in ensuring that another Dutroux cannot escape the vigilance of justice in the future.
What we must do, and do at once, is to take joint action to strengthen the third pillar and have the Europol Convention ratified by the Member States. I welcome the initiative by the Council of Justice and Interior Ministers, who will be meeting on 26 and 27 September in Dublin to try to improve cooperation between our police forces and judiciaries. With about 120 million children in the Union, it is unacceptable that the Treaty, as presently worded, contains no reference to children.
I should like to renew my call for the establishment of a temporary commission of inquiry. Mr President, I first made that request two years ago. If that commission had come into being, we would perhaps have been able to realize the scale of the paedophile networks and the organized trafficking in children. We might have been able to identify the shortcomings of the authorities and the legal inadequacies and disparities that exist between the Member States. We might have been able to work to improve methods of searching, exchanging information, witness and victim protection. It is not yet too late, but it is high time to combine our forces, our resources and our powers to prevent other children from being sacrificed amid the silence of society's refusal to face up to the reality of the appalling acts which have plunged us into the abyss of horror.
Mr President, ladies and gentlemen, the fact that the subject we are concerned with today will rightly be given so much time and attention is related to the terrible practices - particularly in Belgium - that have so graphically emerged. These practices have plunged not only the families of the victims into mourning and a state of shock, but also the whole country. A whole series of girls&#x02BC; names have been imprinted on all our minds for good. It could have been anyone&#x02BC;s children.
The intensity of the feeling is of course mainly attributable to the fact that most of the victims were children. In rich, so-called developed societies which no longer seem able to offer their innocent, defenceless children safety and protection, this defies belief. Belgium is certainly not alone where the problem of commercialised paedophile networks is concerned, but the extent to which the network was able to develop over so many years is spectacular, just as other cases in Belgium have taken on spectacular forms. In this respect I would like to distance myself a little from a certain tenor in the joint resolution which actually places a great deal of emphasis on international cooperation, namely Europol. Everything will be solved then. Everything will be better then. However, the case in Belgium clearly demonstrates that houses need to be put in order in one's own country first. What we have here is great inefficiency on the part of the judiciary, with clear elements of corruption and clear links to the political level. If this is not tackled - and I do see a number of initiatives for this at present - any international cooperation is all for nothing. Let us not turn affairs round, but rather, and particularly in Belgium, recognise that matters must be sorted out in our own countries.
Secondly, I would like to point out that today a particularly harrowing report has been published in La Libération on the problem of violence against children, and more broadly sexual violence, abuse and murder, from which it appears there has been an increase in violence of 18 % in one year. This can largely be attributed to better information, but the main problem is the corruption, social degradation and social poverty which contribute to certain forms of violence. In this context, when we talk about violence against children, we must look at it from a wider perspective, though this does not mean that special attention should not be devoted to sexual violence against children, including commercialised paedophilia. Along with many others, we would strongly urge for attention to be given to the training of magistrates and police officers to enable them to better cope with this sort of phenomenon, and that the battle against illegal sex tourism should be joined, as well as the fight against the trafficking of persons in general as - and one cannot deny it - it is not only children who are caught up in these networks, there are also young adults. There is much more to this.
Finally, as a Fleming, I must say from my heart how shameful I find it that certain Flemish politicians are not above standing on the coffins of misused and murdered children and proclaiming that this concerns wrongs of Wallonia. It is clear that this is a Belgian problem, with a crisis of the constitutional state of Belgium, and one must make no federal distinctions as if there was no Flemish hormone mafia or no Superchannel.
Mr President, I was going to start my speech by saying that emotion, sadness and remembrance have not been forgotten, and I should add that they must not be. Let us not forget the emotion of last week, because perhaps that emotion should be the mainspring of our actions.
The socialist group has indicated its agreement with the joint motion for a resolution, and I should like to add at this point, unambiguously, that what we want is the communitization of cooperation within the framework of the campaign against the trafficking in human beings, in women and children. I would like to say unambiguously that Europol must play its part and must include this campaign among its objectives. And I would like to say unambiguously that, if any State does not want to join Europol, then the others should do so and go ahead without it. The socialist group is unanimous in this and unanimous in repeating it forcefully to the Council and the Commission. However, with regard to this motion for a resolution, I would also like to add a few points.
First, we believe that an effort must be made in terms of research and reflection. In fact, there is very little expert knowledge in this field, because the subject was long regarded as taboo and difficult. It needs to be examined with care, because we are talking about a system, and because we have to combat that system: this is not just a matter of individual perversions and abominations. We believe, too, that it is necessary to harmonize the definitions of rape in our various legislations; that we need to harmonize the concept of an offence associated with the exploitation of children and young adults; that we need to tighten our legislation by abolishing, in some of our countries, the principle of double incrimination, especially in connection with sex tourism; and, finally, that we need to amend our legislation to flush out instances of concealed trafficking in children, either in the form of adoption or in the form of sham marriages. And, finally, we must combat child pornography, in other words the trivialization of the sexual exploitation of children.
What the motion for a resolution does not contain is any reference to the principle of combatting money laundering. Is it widely known that the Spartacus network, some of whose leaders have been convicted, is pursuing its activities because they are primarily geared to making profits? Well, if that is its strength, it must also be its weakness. I believe we should also give thought to combatting the laundering of money, and to the penalties to be imposed on banks, even if European banks are involved.
In conclusion, let us also think about the victims, providing victims with someone to whom they can talk. Let us think about the gathering of evidence, which needs to be more human, which needs to be facilitated in every possible way in order to make it more effective. Mr President, I must say that the only hope I have in this whole business - which, it is true, has been a shock - is that the shock may prove to be a salutary one and that, apart from the appropriate words, which are certainly useful and necessary, we shall be able, with the assistance of the Commission and the Council, to take all the steps required.
Madam Commissioner, will the Commission make the measures to be adopted against pornography involving children global, so that they can also be applied to other vulnerable sectors of the population like women? Is there going to be further study of the issues underlying the crimes of sexual trafficking and pornography, involving both children and women, to look into what motivates them and call for international cooperation? I would like a clear and convincing answer which will dispel any doubts about the possibility of taking effective action to prevent the proliferation of this crime. We can never forget who is at the receiving end of sexual violence and we must discover the causes and find ways of eliminating it.
Finally, is there an intention to draw up provisions which include the basic legal foundations for equality and nondiscrimination against boys, girls and women in the Treaty of Union?
Mr President, colleagues, you will recall that in our debate in July I made a prophetic request for a central data base on which details of all missing children would be recorded and my proposal has proved to be, as I have said, prophetically tragic. It is impossible to get accurate statistics for the number of children who are missing in the European Union.
Children go missing for a variety of reasons: some are parentally abducted; some are runaways, often from violent and abusive homes; some from problems at school, as minor as a school report. Some children, however, are criminally abducted and are never found. Some other children disappear because they have had fatal accidents and they are never found either. What is clear is that the law in all our countries has not kept up with the increasingly horrific crimes against children and the sophistication and evil of those who prey on children.
Paedophiles and evil people have made enthusiastic and skilful use of the Internet for their purposes. Unfortunately, national agencies, both police and voluntary, have not had the same success. I told you in July that in the United States they have on record the National Institute for Missing and Exploited Children over 367, 000 children. We still have not even the slightest idea of how many are missing here in Europe.
Confronting these problems will require a radical reform of Member States' laws to protect our children more effectively. I hope we will do this following the ratification of the Europol Treaty. Can the President-in-Office assure us that, in the new Treaty following the IGC, the rights of children will be given the just, legal weight they deserve? Events in Belgium have focused international attention on the many loopholes which exist, both nationally and internationally, in our laws. If we can respond clearly and effectively to the challenge presented to us, I believe we will provide a fitting memorial to the little girls who were so brutally murdered in Belgium.
We must also hang our heads in shame for the sexual abuse of children carried out by tourists in developing countries. Most of the clients of the sexually abused children come from Western countries and, because these children are far away, we have succeeded in ignoring what is being done to them. Extra-territorial legislation to convict those who travel abroad to abuse children is absolutely vital.
A European register of convicted paedophiles may cause concern on the basis of infringement of civil liberties, but I do not believe it is impossible to take into consideration both the protection of children and the protection of individual civil liberties. We need a system whereby those who have been convicted of paedophile offences are registered both nationally and internationally, with access only available to legal officers or those considering offering employment with privileged access to children. This register would simply give information to those seeking to employ people in the form of a 'yes' or 'no' about a previous conviction.
For too long assistance to the public has been provided only by voluntary networks. They have done an exceptionally fine job with very few resources and many of them were initiated by parents who have experienced the anguish of losing their children and, in many cases, finding their children had been murdered.
Since my appointment as Mediator for Abducted Children, I have learned a great deal and much of what I have learned has sickened me.
Mr President, a few weeks ago, in Brussels, we were expressing our outrage against the crimes perpetrated against children in one of our Member States. Today, we are engaging in a substantive debate on the sexual exploitation of children, because it is urgent that we should react. After all, how many children will have to be raped, kidnapped, even murdered before we finally come up with the solutions we need?
Even so, combatting these appalling activities is, sadly, not so easy. First, it seems that forms of abuse directed at children are actually on the increase. The figures are horrifying. Secondly, ill-treated children are not always able to react, and it is sometimes very difficult to break this law of silence, this law of impunity, which is so common when these abuses are carried out by close relatives. Then again, these paedophile networks, which are constantly growing and are one of the causes behind the crimes we are denouncing, are able to disguise their activities and get round the best organized checks.
So what is to be done? In our joint motion for a resolution we mentioned ways of fighting this problem. For my part, I would have preferred them to be rather more specific with regard to the action to be taken, especially in this programme we are so anxious to see. When the time comes, we will need to provide it with appropriate financial resources, and the forthcoming budgetary debate should enable us to be more specific about this plan. In this respect, I would like to have the Commission's position. That would be a significant step.
Nevertheless, apart from the action to be instituted - I am thinking in particular of the part Europol should play in establishing a common database - we must not lose sight of the fact that globalization is having undesirable effects which must be taken into account. It has allowed the development of what is literally a traffic in children, using the sex tourism networks. As far as the Internet is concerned, we know that it offers an ideal cover for the encouragement of paedophilia.
That is why our call for protection for children must be universal. We must ensure that children's rights are respected everywhere, starting by setting an example. Moreover, we must remember that the sexual exploitation of children, dreadful as it is, is only one of the many forms of aggression to which children are subjected nowadays. Too often, in our societies, childhood goes hand in hand with violence. The news stories we see every day have become an inescapable fact of society. In public places, in schools, and sadly in some families too, blows are taking the place of dialogue, tenderness and affection. So, ladies and gentlemen, let us mobilize to push back these walls of shame.
Mr President, the fight against the scourge of paedophilia and the sexual exploitation of children must be carried on at all levels - local, national, European and international. Each level of authority and effectiveness is important, and must supplement the others. And it is true that no level must be allowed to delegate its responsibilities.
Little has been said about the local level. I am going to emphasize it, even so, because I believe we must also take into account the way life is organized within society, at the level of the basic units - families, districts, cities - where children's interests are not a high enough priority. Too many children are left to themselves, left alone, come home alone from school, spend time alone at home, and are easy prey.
As regards law enforcement and the police, judicial cooperation and other aspects, I endorse all the highly relevant remarks made by other Members. On the prevention side, however, I want to raise a question which is not an easy one. We talk about living in an information society. It is a matter of urgency, then, to initiate at national, European and international level a process of ethical reflection on information societies. We should also ask ourselves about the status of sexuality in this information society, because if there is a supply to be eliminated, that is because there is a demand. Why is there such a demand for perverted sexual practices?
We need to ask ourselves about the way in which sexuality is handled in advertising. Moreover, should all sexual practices be regarded as on the same level, and do they all have the same right to display themselves in every different way? Sexuality is an extraordinary form of human energy, which is beneficial, and which is wonderful when it is associated with affectivity - when there is a profound relationship between two people. But when it is constantly the focus of the media society, as something disconnected from love and life, is there not a probable risk of every conceivable kind of aberration, including the sexual exploitation of children?
The Council shares the feeling of honourable Members about the tragic events which have taken place recently involving the abduction of children for the purpose of sexual exploitation. It is determined to do everything in its power to put in place arrangements which will allow for effective cooperation between the Member States and effective international and multilateral cooperation to put an end to this scourge which has caused, and is continuing to cause, so much suffering.
The tragic events in Belgium came to light on the eve of a World Congress Against Commercial Exploitation of Children, which took place in Stockholm on 27-31 August 1996. The congress underlined the importance of dealing with this particularly appalling form of violence against children. It adopted a declaration and agenda for action which includes a commitment to make the commercial sexual exploitation of children a criminal offence and to condemn and penalize all offenders, whether local or foreign, while ensuring that the child victims of this practice are not penalized but are assisted. There is also a commitment to enforce laws, policies and programmes to protect children from commercial sexual exploitation and strengthen communication and cooperation between law enforcement authorities. The development and implementation of national laws to establish the criminal responsibility of so-called 'service providers' , customers and intermediaries in child prostitution, child trafficking, child pornography, including possession of child pornography, and other sexual activity is also emphasized.
On 6 September 1996, the EU indicated its determination to maintain concerted action to put an end to the sexual exploitation of children by means of a declaration concerning the follow-up to the Stockholm Congress. The EU Declaration welcomed the outcome of the World Congress in Stockholm and stated that the EU will strive for the implementation of the recommendations adopted there. It will also continue its efforts to have traffic in human beings made a criminal offence internationally. As stated in the declaration, Europe's resolve will also be shown through fresh initiatives in all appropriate European bodies.
This resolve is illustrated by the fact that immediately after the events in Belgium, the Irish presidency acted to draft and table a joint action which would extend the mandate of the European Drugs Unit to encompass traffic in human beings. It would cover the activities of paedophiles and those who supply children to them as well as the trafficking in women for the purposes of sexual exploitation. In effect, it would confer immediately on the EDU the responsibilities in relation to this form of activity which will be held by Europol when the Europol convention is ratified.
This measure will facilitate cooperation and an exchange of information between police forces and allow the EDU to provide any assistance which it can in relation to these activities. It will, of course, be up to the Council to ensure that the EDU has the resources necessary to undertake the tasks which will be entrusted to it. These resources must be provided.
The Council also has before it three proposals which the Belgian Government has put forward for joint actions designed to promote cooperation against the sexual exploitation of children. These will provide for the establishment of a multiannual programme of training and exchange for the benefit of those engaged in action against trafficking in persons and the sexual exploitation of children; the creation of a directory of competences and specializations in the fight against crime, particularly crime of this nature; and improved judicial cooperation in relation to this form of crime.
The Irish presidency has made special arrangements so that these proposals can be considered quickly. They will be discussed by Justice and Home Affairs Ministers when they meet in Dublin on 26 and 27 September. It is intended that concrete measures be in place very shortly after that.
During the Irish presidency, trafficking in persons will be one of the chief points for discussion in the Structured Dialogue between the European Union and the Associated Countries of Central and Eastern Europe in the Justice and Home Affairs area. These discussions will culminate in a Ministerial Meeting at the end of November, and the opportunity will be taken to engage these countries as far as possible in the international effort to bring an end to this activity.
In addition to its commitment to strengthen police and judicial cooperation, the European Union is conscious of the need to provide physical and psychological support for the victims of such outrages and to promote their recovery and reintegration in accordance with the Declaration adopted in Stockholm.
The Council is aware of the view expressed by honourable Members that the question of the rights of minors should be considered in the Intergovernmental Conference with a view to the introduction of Treaty provisions in relation to them. This is a matter which is currently under consideration in the IGC. Please be assured that the presidency will listen very carefully to the views of MEPs and shares their sense of urgency and concern. Let none of us be in any doubt. What happened in Belgium could happen in any Member State or any other State. We in the European Union must empower ourselves to deal with this horrific challenge.
I wish to say, on a personal basis, that while paedophile rings are operating on a highly organized international basis, to date the European Union states have not cooperated sufficiently to ensure a response organized on an international basis. It is estimated that more than one million children worldwide, some as young as two years of age, have fallen victim to commercial sexual exploitation, been bargained for, smuggled and sold. A recent British study also revealed that police had identified 31 paedophile rings in an area of just 700, 000 people. It is happening in Ireland, it is happening in Britain, it is happening in Belgium, it is happening in all our Member States and we will start to deal with this problem when we acknowledge that reality.
The Irish presidency also proposed that the EU takes a common position, as I mentioned earlier. I had the honour to make the keynote address at the Council of Europe meeting in this building, which was a regional meeting in preparation for the Stockholm meeting. I suggested there, some months ago, that we needed an international register of convicted paedophiles which should be compiled by the UN. I feel that is something that should be considered and that we should have regional compilation of such registers. Perhaps in Europe that could be done by the European Union or the Council of Europe.
I mention in passing that some months ago the Irish Government accepted a Private Member's Bill dealing with sex tourism and that it is currently before the Irish Parliament. That bill makes it an offence in Irish law for any Irish citizen or person living in Ireland to participate in what is called sex tourism, whether it is in the Far East or any other part of the world - it does not have to happen within the jurisdiction of the State. I commend that piece of legislation for consideration by all the Member States.
I wish to conclude by saying this: I encourage the European Parliament to push out the boat on this issue. It is an issue which concerns us all and which Parliament should rightly be concerned about. I want to assure you that the presidency and the Council of Ministers are indeed so concerned.
Mr President, could we be assured that the Minister will also take on board the question regarding an amendment to the Treaty protecting the rights of children? I feel that we are spancelled in terms of our legal powers unless we have Treaty legitimacy.
Mr President, as I said in my contribution, we are aware of the views expressed by the Parliamentarians here, and this is a matter which is currently under consideration in the IGC.
I have been asked by some Members, and by people outside this House, if we should not extend the Treaty provisions to include a provision for citizenship for children. The advice I have received on that particular Treaty provision is that the reference to all persons who have citizenship of a Member State covers everybody, including children, but I would be very happy to ensure that it is examined again. As far as I am concerned, if additional wording would tighten up the provisions in the Treaty and assist us in our campaign, you would certainly be pushing an open door with me.
Mr President, ladies and gentlemen, the sexual exploitation of children is the most repulsive kind of child abuse. The terrible events of the last few months in Belgium coincided with the first world congress against the sexual exploitation of children for commercial purposes. This has meant that for the first time the issue has become a proper part of the political agenda.
I attended the congress on the sexual exploitation of children for commercial purposes, which was held in Stockholm at the end of August. The declaration which was adopted stresses not only the need for further national measures but also the need to support international cooperation. The congress adopted a comprehensive approach, dealing with preventive measures, the work of the judicial authorities, as well as the need to rehabilitate the children who are victims and paedophiles themselves.
The declaration emphasises the necessity of establishing close cooperation between governments, international organisations and other sections of society. The plan of action which was also elaborated is intended to highlight those international commitments which already exist. This must be followed up with practical measures. We agreed that all countries should now draw up a strategy for national implementation of the plan of action and report on results in the year 2000.
Obviously, the Commission should play an active part in measures to combat the sexual abuse of children. We have already initiated an analysis of the Stockholm conference's plan of action, in order to ensure that it is also carried out at European level. In the first instance, of course, the effort must be made at national level. I dearly hope that all the attention which is now being devoted to the problems means that the battle against all forms of sexual exploitation will be given priority.
National efforts are not sufficient, however. The problem is often a cross-border one. There is therefore a need for joint solutions, as regards both the smuggling of children and that of young women. The groups involved are well organised, with networks covering many countries. They earn a great deal of money from their activities. Intensive cooperation is required in order to stop them, at European and other levels. On behalf of the Commission, may I say how pleased I am that the different political groups in this House have now passed a joint resolution.
Within the framework for cooperation within the fields of justice and home affairs there are excellent opportunities for strong EU cooperation in this area. It is heartening to see that several new proposals have already been introduced as a result of the recent events. They are intended primarily to strengthen police and judicial cooperation. This also shows how valuable third pillar cooperation is. The current Intergovernmental Conference also provides a unique opportunity to make cooperation on justice and home affairs even more effective. In this connection I should like to endorse what my Irish colleague said, namely that our Treaty also provides ways of placing the situation of children centre stage in a totally different way than we have to date.
Trafficking in children for sexual purposes is a criminal act. Europol must therefore be given a decisive role in our work against it. I believe there are possibilities of establishing a database, a register to deal with both trafficking in children for sexual purposes and trafficking in women. This means that we must make every effort to have Europol ratified. In this regard I believe that everyone has an important role to play, we must all work together. As far as I know no government has as yet started the process leading to ratification of Europol, which is so terribly important if we are to get any further.
The Commission also wholeheartedly supports the Irish presidency's initiative to extend the EDU mandate without further ado to include all forms of trafficking in human beings. I hope that this will be a joint action, in order that it can come into effect immediately. This would mean that EDU could begin work straight away on issues affecting trafficking in women and children for sexual purposes; this would be of considerable value. The issue of an extended EDU mandate will, as I understand, be discussed at the informal meeting of ministers and I truly hope that there will be a unanimous recommendation. I can assure you that the Commission will play an active part in the battle against the sexual exploitation of children. Together with my fellow Commissioners I am currently busy drawing up an overview of all the action currently being undertaken in the Commission. I should like to say a few words about some of the most important activities on our agenda.
As you know, I myself, together with the Austrian government, organised a conference in Vienna in June this year. The principal theme was the smuggling of women but the conference also looked at the issue of young women who are minors and young girls. This work gave rise to a number of conclusions and concrete recommendations, one of which stressed the need to adopt a multidisciplinary approach. Another important conclusion was that close cooperation must be established with voluntary organisations, which can be described as having been active in the field longest. On the basis of the Vienna recommendations we are now engaged in the preparation of a communication which will be presented to both the Council and the European Parliament. In it we identify a number of areas where measures should be taken.
As regards activities in respect of children and families in general the Commission's scope for action is to a very large extent limited to no more than research and information. In September 1989 the Council of Ministers responsible for family issues adopted an agreement on family policy. In the document in question we stressed the importance of the family for children's upbringing and it was established that the Community has a legitimate interest in monitoring the effect of economic, social and demographic factors on family development.
Within the framework of the Commission's budget item for social policy, B3-4100, the Commission finances the European Observatory for national family policy. The Observatory's annual reports contain sections on families living under great stress and also cover the issue of child abuse and violence within families. The annual reports describe how Member States deal with these issues and they are distributed to a large number of key people in all Member States. A working party comprising senior officials from the Member States with responsibility for family issues meets twice a year under the auspices of the Commission. The aim of these meetings is to exchange ideas and thoughts on family issues and to discuss what can be done to protect children. Various models of how child abuse can be stopped have been presented, some at the group's most recent meeting in June this year.
Over the years the Commission has also helped a large number of voluntary organisations with work to change attitudes. It has been especially important to increase public consciousness of the need to protect minors. We have also financed research efforts and disseminate publications which describe the situation in the different Member States.
The Commission is also very active internationally, not least as regards development work and human rights. We support numerous projects and activities aimed at strengthening and protecting children's rights. Examples include the conditions in which street children live and support for voluntary organisations in developing countries which, for instance, combat child prostitution.
In April the Commission made a proposal for a decision on a multi-year programme to support and develop European tourism. The proposal paid particular attention to the issue of sex tourism. We point out, inter alia, the need for a code of conduct for the tourist industry and the fact that it is essential that the industry cleans up its own act in this regard. The proposal also mentions various kinds of concrete support measures to achieve this. My fellow Commissioner, Christos Papoutsis, has also announced further initiatives before this Assembly to combat sex tourism involving children. The Commission is now preparing a communication to Parliament and the Council of Ministers on the extent to which recommendations are to be formulated. It will be addressed primarily to the Member States and cover measures in several important areas. We mention, for example, prevention, support for voluntary organisations, the international exchange of information and measures to ensure that the tourist industry cleans up its act.
Today's new means of communication bring with them new kinds of problems. I am thinking in particular about the dissemination of child pornography and the fact that paedophiles use these new media to seek contact with one another. It has also become easier for minors to obtain access to files containing pornographic or other offensive pictorial material. In this area too we must take measures. I wish I could say that the Commission had found solutions to these problems but it is an exceptionally sensitive area and I understand that it is not clear that legislation is the most effective path to take. Prohibitions can be difficult to enforce but I do not want to exclude any options. When radio and TV first appeared we succeeded very quickly in extending the legislation and regulations applicable to the printed word. The Internet is certainly a completely different kind of medium but I hope that we will succeed in extending existing rules to cover it too. The aim is that those who put this kind of information onto the Internet should be called to account for their abominable actions.
The Commission is at present elaborating a green paper on the new audiovisual media. Within the framework of this work we will shortly be preparing a special document on the protection of integrity and the protection of minors. At the informal meeting of ministers with responsibility for culture and communications in Bologna in April the Commission was also charged with drafting a summary of all the problems involving the Internet. The Commission was asked in particular to investigate the need for European or other international statutory regulation of the Internet.
Finally, Mr President, the Union will naturally continue its efforts to ensure that the UN's Convention on the Rights of the Child is ratified. It has already been ratified by the parliaments of 187 states, among them all the Member States of the EU and the countries of Eastern and Central Europe. However, ratification alone will not help; it is also a question of the convention being implemented by means of practical policies which work. At national level the need for further legislation or the updating of existing legislation must be investigated. The Commission has noted with satisfaction that certain EU Member States have introduced what might be called extra-territorial legislation, making it possible also to bring to justice those who exploit children in other countries. For my part, I hope that all the EU Member States will introduce this kind of legislation.
The battle against all forms of sexual abuse must thus be continued. This should be done at national level, at European level and at international level. The Commission is determined to play a part in this work in every way that it can. Thus will we demonstrate that the rights of both children and women are also human rights.
Mr President, the Irish presidency has today announced that the mandate of Europol is to be expanded and will also cover trafficking in children. This is good news. But we must immediately add that the Europol Convention is still a long way from being ratified by the Member States. We therefore wonder how much longer it will take before Europol itself can finally get off the starting blocks. Apparently we are all enthusiastically agreed about this. The question is if we are also enthusiastically agreed about other aspects.
Cooperation between the judiciary and police is today an exclusive competence of governments. This does not immediately result in fast and efficient results. People do not understand why it is so difficult to work together on a European basis in fighting crime, when crime itself has been organised internationally for so long and takes no notice whatsoever of national borders. What are we waiting for to bring cooperation between the judiciary and police up to Union level, to give the Commission powers, and the European Parliament democratic control?
People in Europe are prepared to shoulder their responsibility. Internet users trace child pornography. In the Netherlands, for example, Internet users have set up a special reporting point for this purpose. Parliament also calls for the putting in place of measures to prevent the distribution of child pornography via the Internet and the latest media. But specialists point out to us that this is a particularly questionable affair. That is why the setting up and supporting of reporting points is such an obvious measure. This sort of neighbourhood watch on Internet does appear to result in efficient social control. We could begin to create a Europe of the people, using the sincere commitment of the people.
Finally, child pornography and prostitution exist because some individuals have a perverse nature. But it also exists because Mafia and criminal organisations can make huge profits from it. Today they are working in child pornography, tomorrow in drug trafficking, then trafficking in women or weapons. They have only one code, that of money. To fight them we must penetrate the core of their existence, and the abolition of banking secrecy would be an excellent resource for this.
Mr President, a Europol official recently admitted that the trafficking in and exploitation of human beings is becoming the most profitable form of trade for international organized crime and that this is taking over from or at any rate matching profits from drug-trafficking because it is proving to be more profitable and less dangerous. That is a consequence of the fact that while attention to and awareness of drugs is now very developed in all countries, the trafficking in and exploitation of human beings remains shrouded in silence, complicity and indifference.
I think that should be our starting-point. This is a trend that will not be defeated unless there is a very great effort and political focus. I would remind the House that this Parliament drew up a report at time when there was no inkling of this and we cannot wait for other tragedies before reaching conclusions and putting into effect the main lines of the report, as Mrs Gradin was correct to point out today.
The attention needing to be paid to this phenomenon must consist in specific proposals, funding and controls. We shall not even scratch the surface unless a integrated scheme of measures is adopted, at local and international level, in the various sectors of education, prevention and prosecution, with the different institutional players. We should be under no illusion that simple or miracle solutions will be able to be found here.
The structure of the report which the House approved on the trade in human beings should be taken up as a whole, even if it needs to be gauged and studied in terms of the specific issue of children.
My third point is that the network affording protection needs to be more robust than the criminal network. That seems self-evident but it is not in fact easy to put into effect. We are therefore waiting for the communication from the Commission, and I would thank Mrs Gradin for playing such an active part in the work on these issues, at a time when we were not aware, when few honourable Members thought that this was a problem on such a vast scale. But if we are to make this a robust network we need, first of all, to make the third pillar more secure. We shall not be able to defeat this phenomenon unless we have the courage to take robust action, to introduce reinforced coordination between the police and the organs of the judiciary. I realize that we cannot leave it all to Europol but, since Europol has responsibility for preventing the theft of cars or trafficking in fissile materials, we cannot accept that it should not tackle the trade in human beings which is a growing problem.
Finally, we have resolutely to tackle the crux of the legislation. The network will be a robust one if we are able to preserve core values. What is at the root of this treatment of human beings as if they were a mere commodity? It is not enough to continue to proclaim rights if we are unable to enjoy them on a daily basis. I believe that this is something that we, as a Parliament, should be thinking about.
Mr President we are talking about children being fondled, abused, raped, scarred for life; children disappearing, murdered, never to be seen again! It is sad indeed that it took the tragedy of the Dutroux affair for this House to debate this problem today and to understand that a million children are caught up in the sex trade each year worldwide, several thousand of them in our continent.
Apart from the figures, though, we are talking here about people and children. Children have to be recognized not as consumer goods but as genuine citizens. This is why I support all those honourable Members who have said that the first step must be to take action at the legal level, making good the shortcomings of our legislative systems and harmonizing them in the area of child protection and paedophilia; and that the Intergovernmental Conference must create a legal basis to enable us to pursue a Community policy against the trade in human beings. Until such time as that happens, it is also important for the European Observatory to be equipped with substantial human and financial resources to enable it to play a real part in the application of the legislation.
But quite apart from this, as I have said, this affects all of us. It is right that this House should adopt a new philosophical approach to these problems. Our continent must show the necessary determination to raise children's rights to the status of one of the fundamental values of our European civilizations. In order to do this, as you have said, we must pursue an appropriate policy on the family. Today, at a time when some of our colleagues are accepting men and women without papers and becoming involved, perhaps, in a political operation, how can we avoid the thought that, the more the values of our continent are undermined, the less willing we will be to accept those men and women who turn to us in despair for help - material or moral help?
This Europe, ladies and gentlemen, is not the Europe of dealers, it is the Europe of men and women, the Europe which our fellow citizens are calling on us every day to construct. The Europe of greater humanity, greater dignity. As such, it necessarily requires a genuine family policy, one which creates a moral, affective, legal and material environment in which every family and every individual can blossom.
Mr President, I would like to thank Mrs Gradin for her communication, but I really must stress that what we are asking for is not just studies but, obviously, action.
We are considering a motion for a resolution which, for once in a way, seems to me relatively precise. As Mrs Todini has recalled, I tabled an amendment to the budget for the appropriation of the necessary credits - about ECU 5 million - to set up a European Union action programme to combat sex crime against children. Furthermore, in both the resolution and the amendment, a number of specific recommendations for action were made.
Consequently, we are expecting there to be a debate on this, and we are expecting the competent bodies of the European Union, starting with the Commission, to tell us clearly whether they agree to release the credits that are essential to action of this kind. We also expect them to say what type of action they are planning to take. This seems to me to be essential.
I would like to stress a number of activities which seem to me to be useful. I believe all my colleagues have done so. I might perhaps add one point which is not included in either the resolution or the amendment: irrespective of everything that has been said, we should also be on the alert to deal with the traffic in organs, surely an equally appalling and perhaps even more secretive practice, which takes place clandestinely and sometimes reaches right to the borders of the European Union. This is an instance where it is possible to adopt a number of directives on controls, so as to prevent any danger of unexpected events in this area.
Of course, we are going to vote in favour of the resolution. I hope that the amendment to the budget - in its current form or slightly amended - will be adopted by the end of the year. We shall then have the weapons to meet the challenge we confront, and I feel that it would be a great thing for the European Union to show that it is not a heartless machine but that it can, lastingly, make a specific extra contribution to the action of the Member States in a field which directly affects the citizen and which focuses our concerns on the dignity and integrity of mankind.
Mr President, my group will be supporting the resolution and all of the measures for which it provides and which have been described by my colleague, Mrs Todini. Personally, I welcome the commitments entered into here by the Council and the Commission. But we have to admit that this resolution comes a little late. Unfortunately, it has been conditioned by the outcry rightly provoked by crimes all the more unbelievable and unacceptable because the victims were minors, children.
We are therefore backing all of the measures that have been proposed: education but also vigilance; protection but also prosecution in all of the countries of our Community. But perhaps there is something more that we expect of the European Institutions as such - and I address myself to the Commission and the Council here - and this is the issue of a very strong and real commitment at world level to combatting the sex trade in children.
The Stockholm Conference, which has been mentioned by a number of speakers, revealed the horrifying scale of child prostitution in the world. Those minors are mainly concentrated in certain countries which use sex tourism to create wealth. I therefore believe that we should take strong action in regard to those countries, by taking specific measures including economic measures.
The charters take off for the so-called sex tourism - we know where they leave from and we know their destination. When they arrive, they are welcomed under the indulgent gaze of the police authorities. I therefore believe, Mr President, that we need to take action at that level also, I would perhaps say at that level particularly because we otherwise run the risk of our action being effective at a lower level but not affecting the dreadful phenomenon dramatically brought to light at the Stockholm Conference.
Mr President, we have heard today of the importance of Europe in the world, and of European Culture. But we have a sickness at the core. All over Europe we face a violent and obscene abuse of children. How have our values become so degraded that even children can be sold for sex? Is it the limitless pursuit of selfishness and profit that has eroded our values? Is there a free market even in the abuse of children?
We seem paralysed in the face of this obscenity. Some of our political, religious, juridical and police institutions have been implicated in corrupt collusion with this evil. Others have not acted appropriately. How can we create confidence in our legal and police institutions to identify and prevent the flow of paedophilia?
I was terribly shocked in my own country when I began to read in a serious Sunday newspaper recently an alleged transcript of a criminal and pornographic nature. I found that I could not continue to read. I am at a loss to understand how such transcripts of a criminal nature can be published. I have asked our Minister for Justice for an explanation, as I understand the person in question has walked free.
I would now ask the Council to consider such cases in its delegations of justice ministers in Dublin at the end of this month. I would like a further response from Council today. I appreciate the response already given by the Council and Commission, but we need to have this criminal traffic in children and in the portrayal of children in a violent, abusive and obscene manner stopped. Can we be assured that the legal sanctions against these crimes will operate openly and effectively? It is not only on the Internet that these things circulate. We in the European Parliament are very much for freedom of speech and freedom of information but we are even more concerned to protect children against criminal and violent abuse. We must find ways in each case, as it arises, to accommodate both these principles.
Finally, the Council representative has alluded to the fact that the right of citizenship is also applicable to children and minors, and is therefore a basis for common action. Can Council confirm that this is so and, if not, what proposals does it have to include children in Maastricht Two as a matter of urgency, so that there is a basis for common action?
Mr President, I regret to have to say that today, in my opinion, on some benches we are witnessing political hypocrisy. Firstly, the problem with the approach to the paedophile network of Dutroux was of an internal Belgian nature. The judicial system in Belgium is racked by a lack of resources, by political appointments and political interference in the magistrature, and above all by an unimaginably lax policy. I can well understand that the politicians of the Belgian governing parties would like to shift the debate onto European cooperation, but that is not the question which should be raised, and it would result merely in concealing their own guilt and incompetence in this matter.
Secondly, I read in the resolutions signed by my Flemish and Walloon colleagues that there must be a crackdown on trafficking in children, and I even read that the socialists talk of, and I quote: "the severest possible penalties' . These are words from parties who, for example, still consider Professor Etienne Vermeersch as a moral beacon, although this man considers the public condemnation of paedophilia as, and I quote, "excessively exaggerated' and in no way excludes the possibility that, and I quote again, "certain forms of paedophilia, both moral and criminal, must be cleared' . These are also words of parties who for decades have undermined criminal policy in my country, and today still urge against custodial sentences.
These same politicians have defended the politically appointed judge of the Court of Justice, Melchior Wathelet, even though in 1992 this man ordered the release of Dutroux before he had served even half of a sentence for what were called "monstrous' indecency offences with minors, ignoring the appeals of the Procureur Général not to release Dutroux.
If this Parliament were serious, it would at least demand the resignation of Melchior Wathelet from the Court of Justice, who is politically responsible for the terrible fate of innocent children. But as this is not the case, I would be so bold as to doubt the willingness for a severe approach. That is not possible if we as politicians do not set an example. If we do not do this, we unfortunately reduce ourselves to an empty rhetoric producer.
Mr President, current events have put the fate and exploitation of children in the limelight and people become very worked up about it, until the next shocking pictures flood into our information society.
Resolutions are drawn up and statements disseminated, but are we really helping the victims? As early as 1991, in the report on the situation of children in the European Union, I called for a child action programme and for concrete measures against sex tourism and child abuse. Meanwhile five committees are working on the subject. But it took the terrible events in Belgium to rouse the public and focus the necessary attention on this subject.
The non-governmental organizations and government representatives at the conferences in Stockholm and Vienna have now drawn up new action plans and we must call for further work to be done at Union level and for the necessary budget appropriations to be made available. That is the conclusion drawn by the Committee on Women's Rights yesterday from its activities.
Of course child abuse somehow implies that normal use of children and also women exists too. Those who have long been dealing with the subject in the Committee on Women's Rights and the non-governmental organizations have known the gruesome pictures for a long time. I do not believe anyone here can imagine what the victims really had to suffer.
Scenes are photographed with home video cameras, they are fed into the Internet and paedophile networks earn millions from these dreadful things. The more brutal the scene, the more money can be made out of it.
We have to move ahead rapidly with the initiatives Mrs Gradin has now taken and which the Irish presidency of the Council has followed up. We must ensure that car theft in the Union is not considered more important than children and to this end I call for rapid, for mega-rapid action, otherwise we are mega-out.
Mr President, ladies and gentlemen, the tragic events in the Dutroux case, which has stunned my country, have just slapped us in the face with a reality which is hard to bear because, in point of fact, we are not just dealing with isolated acts of paedophilia.
What the Dutroux case shows is that there is a form of organized crime targeting children and young people: Dutroux is not alone, and there are many like him, unknown to us as yet, who are also not acting alone. This was an organized gang which was hunting down girls, little girls, drugging them, abusing them, filming them and then getting rid of them. This same organized gang then distributed revolting audiovisual products through secret channels which we have not yet unravelled and about which we have yet to learn the complete truth. And there are other organized gangs, too, in Europe and in South-East Asia, supplying the sex tourists from our own countries with the children they abuse and the facilities to satisfy their desires. That is why this sickness has to be fought today with the same means that we use to combat organized crime.
I should like to emphasize six points which seem to me essential. There is an urgent need to create a specialized, centralized register of abducted or lost children. Such a register has existed in the United States since 1984, up to which time - as still happens here - there was not even any systematic identification of abducted children, and no inquiry was begun until 24 hours had elapsed, long enough for all traces to have vanished.
There is an urgent need to give Europol, the convention on which must be ratified by all our countries, the necessary mandate and means to identify the channels used for the trade in human beings and to dismantle them.
There is an urgent need to legislate, in all the Member States, to combat sex tourism and the trade in videos intended for paedophiles, making it a crime merely to possess such videos.
There is an urgent need, too, to legislate at international and national level to ensure that the modern communication networks are not used to support rings of perverts or organized criminals.
Because they have been useful in our own country, as experience has shown, there is also a need to assist the NGOs specializing in the tracing of vanished children or combatting the sexual exploitation of children.
Finally, Mr President, ladies and gentlemen, there is a need to consider the penalties. The bestiality of the activities of the Dutroux gang and the frequency of reoffending among paedophiles must make us think about our scale of values and about increasing the penalties. We need more guarantees for our children, and less clemency for sex criminals and child murderers.
Mr President, I want to welcome the cross-party support for this debate, initiated by our group and spearheaded by Mrs Todini, on the complex and disturbing issue of violence against children.
The question we have to ask is: what can Europe do to provide an effective response to the need to protect our children from violence, abductions, paedophile rings, Internet abuse and other exploitation? These issues cannot be addressed in a piecemeal manner. Our European institutions must be courageous and provide leadership on the rights and needs of our children and young people. I call upon the Council today to amend the Treaty to include a specific, legally sound reference to children and to citizens' rights for them. Sympathetic utterances are not enough. We need a clear commitment today from your presidency that before the end of December you will have put the necessary proposal on the inclusion of a special chapter on the rights of children and adolescents in the Treaty to the Intergovernmental Conference.
Inclusion in the Treaty needs to be followed up with responsibility for the wide range of children's issues being coordinated by a single Commissioner and unit within the Commission. I would ask the Commission to provide an outline of proposals it intends to submit on halting Internet abuse. Some months ago I asked the Commission to undertake a pilot initiative on this. What role does it see for Europol? Indeed, why has Ireland not ratified the Europol Convention and why are we not fully participating in it? How can the Member States, including Ireland, contribute more to the fight against all forms of violence against children?
In conclusion, I appeal to the Minister, in his capacity as President-in-Office of the Council to take his courage in his hands and to actively seek the support of all the other Member States in including children specifically, clearly and as a top priority in the Treaty.
Mr President, it is time that this House took a serious and resolute parliamentary initiative to tackle at an early stage the problem of paedophilia and the exploitation of minors. We very much appreciated the fact that the Commission is preparing further communications and further studies on the trade in women and children for sexual purposes, but only on condition that they are an immediate preliminary to detailed and specific measures to combat this - if not, they will remain solely and exclusively words heaped on other words. We already have, in my view, a quantity of data, analyses and studies sufficient enough to provide an in-depth understanding of this phenomenon. We know that at least 15 million children throughout the world are involved in prostitution; we know that many travel agencies do more than good business, in complete freedom and openly, with sex tourism; we are aware of the incredible number of minors who have disappeared or been kidnapped and the veritable trade in newborn babies; we are also aware, despite all of that, of the very limited structures for prevention, aid and psychological help for minors.
We are also aware, above all, of the dreadful crimes - most recently those that occurred in Belgium - which are more telling than many statistics and to which our response can no longer take the form merely of written reports. For that very reason, we need, in addition to a public campaign of condemnation and increased awareness, to call for a Community fund specifically for the protection of children, in particular minors who have been the victims of violence.
Let me say in conclusion that this will certainly not be an unproductive investment: let us therefore take account of it when debating the budget!
Mr President, child abuse and violence against minors is, unfortunately, not a new phenomenon. Unfortunately children are abused, abducted or subjected to other violent crimes every day in our Member States too. The fact that we are holding a debate on this today follows on from the events of last week but also from the Stockholm conference. This has given the conference more weight. All the participants agreed that Stockholm would not have gained so much publicity if the terrible events in Belgium had not come to light shortly beforehand.
Many people have realised that sex tourism and sexual abuse of children is not just something that happens in holiday destinations several hours away by plane but that it has come very close and that it also concerns every one of us here to some extent, for here too children are abused every day.
One positive aspect is that the Stockholm conference and its action programme will not be forgotten as quickly as conferences. often are. Several Members of this Parliament will also continue working assiduously ensure that the action plan is implemented. For this we not only need to make money available but also to continue working on measures to prevent, combat, rehabilitate and inform.
I welcome the fact that both the Commission and the Council intend to give real consideration to this question on 26 and 27 September at the informal meeting of ministers of justice and of the interior. But above all, we must insist that the 1989 UN Convention on the rights of children is ratified, implemented and respected immediately, in my country Germany too, for about 30 % of our population is under-age. That is why it is hard to understand why this population group does not have its place in the Treaty as a separate group. I hope this will be borne in mind at the conference on the revision of the Treaty.
Thank you, Mr President, for allowing us to denounce today, from this Parliament, what the editorials in the major European publications are currently asking: what is going on in the heart of a society that it can produce so many aberrations and crimes against children and adolescents? The Stockholm Congress also denounced the spectacular growth of a new tourist diversion which highlights the moral poverty of a generation which has made pleasure, obtained at any price, the supreme aim in life. Millions of boys and girls are forced into prostitution to satisfy the whims of American, Japanese, European, Australian and many other citizens. Just a few hours ago this Assembly was the scene of a debate on the role of public and private television, both certainly larded with TV trash which leaves young people without moral reference points. The Internet offers paradise lost and pornography at knock-down prices through the new technologies.
The panorama is desolate. We cannot contribute to the consolidation of a scandalously superficial and grossly consumerist society, where everything is sacrificed to the laws of a crude and highly profitable market, but which makes victims of children and women. The European institutions must review their effectiveness and see what can be done to protect the dignity and well-being of children.
We ask for coordination between the states on criminal legislation against the production and marketing of pornographic material in which minors take part.
Austria - as you said, Madam Commissioner - was the first country to react, tripling the sentences for these crimes, including a two-year prison sentence for clients of child prostitution, and introducing the absolute right of compensation for the victims into the criminal law.
So, Mr President, I support Mrs Banotti's call to create a central European register of children who have been kidnapped or disappeared. I also ask for ratification of the Europol Convention which will give it powers over trafficking, sexual exploitation, abuse and trade in abandoned children.
And finally, Mrs Gradin, I would like to ask you, together with the President-in-Office of the Council and this Assembly, to do something very specific: support the creation of a European network of non-governmental organizations fighting crime and the sexual exploitation of minors and giving strong support to the families of the victims by filling the gaps which unfortunately the state organizations are often unable to cover.
Mr President, I believe that everything has already been said about this matter but I should just like to recall that when we had a debate about the white slave trade it was quite clearly demonstrated that such traffic involved young adolescents who were abducted and taken off to prostitution centres from European Union Member States and that this traffic did not only hail from third countries. The recent dramatic events in Belgium show, in my opinion, two things: first of all, the deterioration of moral values in this Christian, humanist and supposedly civilized Europe, a deterioration which could lead to Europe's destruction from within. Secondly, it shows that we are up against new forms of organized crime apart from those we already knew of. No-one and no country can now believe that it is immune from the effects of all of this. We all agree about the fact that we must find solutions and the fact that we must act rapidly; there are two measures which seem to me to be vital here: first of all, as other Members have already said, harmonize criminal legislation. European criminal codes are excessively concerned by conventional crimes and are very inflexible in dealing with new crimes; this prevents proper justice from being meted out. On the other hand, finally, Mr President, I think that this is one of the areas where Europol could play a very important, not to say fundamental, role - provided there is the political will to give Europol such responsibilities.
Mr President, the Dutroux case has not only brought to light the existence of an international paedophile ring and revealed complicity between certain political and legal circles in Belgium and the criminals. The deaths of Julie, Melissa, Ann and Efje have also shown the inertia of the authorities in dealing with crime. There is nothing surprising about this. What more can you expect from a country which sacrifices its children to the ideology of so-called human rights, an ideology which has led Belgium to do away with the death penalty for child murderers? If the multiple offender Dutroux had received his just punishment, Julie, Melissa, Anne and Efje would still be alive. They paid with their lives for the insane irresponsibility of those who argue in favour of a murderer's right to life.
Mr President, there is 'hard' paedophilia, the paedophilia of Dutroux - trafficking, child murder. It must not be allowed to conceal the other 'soft' paedophilia, commonplace, equally sadistic, which strangles the process of psychosexual development in children.
Freud was right. Children do have a sexuality, and it needs to develop slowly and exclusively among themselves. The intrusion of an adult is an abuse of power, a violation, a perversion which permanently damages their development. This is the paedophilia of domestic proximity: the ordinary paedophile often comes in the guise of protector, even father. Recent convictions confirm this: those who should be protecting children often abuse them - judges, theatre directors, priests, teachers, parents. It is at close range, and in all environments, that children are victims of this structural paedophilia. Sometimes one finds a perverted mother - an exception which confirms the patriarchal rule. There is paedophilia which is ugly and is condemned; and there is also said to be a tolerable, aesthetic, philosophical form of it, not to mention the admirers of Gilles de Rais and de Sade, of whom there are still too many among the intelligentsia. Since ancient Antiquity, our culture has been steeped in paedophilia. Michel Foucault emphasizes that in his History of Sexuality . In ancient Athens, pederasty was almost a form of courtly love. I quote from memory the gentle Virgil, taught without comment in our schools of humanities: ' The shepherd Coridon was in love with the fair Alexis, his master's delight.' Alexis, of course, is a young boy. In 1947, André Gide, formerly denounced as a paedophile, received the Nobel Prize for Literature. He was hailed as the emancipator of the mind, the liberator of morals. Our modern age gives his perversion the face of wisdom. Nearer to home, need I mention the highly popular Serge Gainsbourg, singing the praises of incest with his daughter Charlotte?
Athens invented democracy, which excluded aliens, slaves and women. We have been able to develop it and to invent human rights. Europeans, have a little courage: we must eradicate from our cultural subconscious this perverse tradition of paedophilia. Apart from all the Europol repression, let us invent a genuine philosophy of children's rights.
Mr President, ladies and gentlemen, the increase in incidents of abuse and violence against minors and adolescents that has come to light of late, the world trade in minors and the increase in paedophilia in all countries are causes of great concern. We need to take concrete measures, setting under way a campaign to increase public awareness about these issues with the help of the mass media, so that the European Institutions are able to set in place a system of prevention, involving the specialist public and private services in each Member State.
We need to set up specialist centres responsible for protecting children and adolescents at risk, so as to prevent and identify all forms of sexual abuse, and we need also to provide them with all the necessary medical, psychological and legal assistance. We need to increase cooperation and the exchange of information between the Member States with the help of Europol whose objectives of fighting international crime include the trade in human beings. The Council of Ministers should, finally, work towards the adoption of an agenda which has the effect of an invitation to the national parliaments to adopt recommendation R91/11, adopted by the Council of Ministers on 9 September 1991, calling upon parliaments to debate as soon as possible measures on sexual abuse, abduction for libidinous purposes, rape, pornography, prostitution and the traffic in children and adolescents in terms of criminal law and harmonizing national legislation in such a way that the problem is finally resolved.
Mr President, Mrs Seillier said that we must fight crime against children on three levels: the international, the national and the local. She is correct and I certainly noted her comments during this debate.
In my speech earlier, I spoke mainly of the international response but we must all, as individual Member States, also develop our own initiatives. This is reinforced by the report of the Stockholm Conference which said that the primary task of combatting the commercial sexual exploitation of children rests with the state and families.
The civil society also has an essential role to play in protecting children from commercial sexual exploitation. It is imperative to build a strong partnership between governments, international organizations and all sectors of society to counter such exploitation. That is what the Stockholm Conference said. I also feel strongly, as I said at the beginning, that the European Union must also act and clearly give leadership at the outset in tackling this problem.
One such initiative would be to suppress the transfer of information regarding such activities on the Internet. I raised this possibility some months ago when I spoke at the Council of Europe Regional Conference in preparation for the Stockholm Conference and was met with some derision by one particular Sunday columnist in a newspaper in my own country. I am glad to see that authorities in some countries are working closely with network suppliers, who have a major responsibility in this area, with a view to applying a self-regulating code initially. It may well be necessary to proceed to legislation at a later stage. I understand that this is something that is under consideration and may, in fact, be nearing the stage of cooperation in my own country. This has been done in some countries already and it is important that we all look at the possibility of doing it.
Similarly, we could all legislate in our own Member States to outlaw sex tourism, as has been said during the debate. I have already outlined the presidency proposals for EU action. I listened intently to Commissioner Gradin's speech and I look forward to hearing the Commission's proposal regarding the Internet controls and sex tourism. I commend her for her actions in pursuing this matter over a period of time.
One Member made reference to an article in a Sunday newspaper in Ireland, which I also read and found equally horrific. The article stated that the person to whom the Member referred was not prosecuted and, I understand, is, in fact, dead. But I am sure that the Member will get a response from the Minister for Justice, to whom she has written.
Will legal sanctions be applied openly? Well I certainly expect and hope they would be. Laws should be applied openly. Both Ms Ahern and Mr Andrews asked about citizenship. If necessary we will consider new Treaty bases but the Intergovernmental Conference will need to take advice on this matter. I cannot give an assurance across the floor of the House. I will ask the legal service of the Council to look at this matter and to advise us and, if it is practicable, it is certainly something we can consider putting forward.
In relation to the ratification of the Europol Convention, it has only been possible to do this recently because the Convention was delayed by one of the Member States. A number of Members have implied - perhaps unintentionally - that this matter has only been raised as a result of the Belgian case. That is not so. The Belgian case has certainly made it more urgent, more acute and has brought it home more to the minds of citizens. But a number of people have raised this matter. Mrs Banotti has been raising this and related issues for some time and I replied to a question from her in the debate here in the House in July.
Similarly, as I mentioned earlier, I spoke on this subject at a Council of Europe meeting some months ago, following a presentation that I made to the Secretary-General of the Council of Europe of a series of articles on paedophilia and sex tourism in The Irish Times . Following the presentation of those articles to him he asked me to be the keynote speaker at that conference. That took place long before the Belgian case. I might also mention the Stockholm Conference was planned long before that case. But the Belgian case has brought home to all of us just how serious this problem is. I repeat what I said earlier. This is not a Belgian problem, it is a problem for all Member States and for countries which are not members of the European Union. We must face up to that responsibility.
There is rarely an occasion when the three institutions - the European Parliament, the Commission and the Council of Ministers - agree on the seriousness of a problem. We do now. But we must translate that into action and I hope the action of the President-in-Office of the Justice and Home Affairs Council and Commissioner Gradin will meet the need. They certainly have shown that they are going in the right direction. Mrs Bennasar Tous asked a question regarding European NGO networks. I am not in a position to reply to that here but if she would write to me about this in detail I will let her have a specific reply.
I am delighted to be in a position to reply to this debate. Sadly we have to have this debate but it is timely that the European Parliament has raised this important issue which is of concern to every citizen of the Union.
Mr President, I myself have a question which I think I should answer, and it concerns how the Commission generally supports voluntary organisations and how we work together with networks.
I can report that before the conference in Stockholm the Commission provided money to enable voluntary organisations to play an active role and prepare for the conference. However, we have also supported projects where, for example, women's organisations have worked against child prostitution or to free children from the 'prisons' in which they have ended up.
As a result of the conferences held and the activities we have been involved in regarding the enforced prostitution of women a network has been formed through which women can cooperate. The network consists in part of women's organisations and in part of women from countries which send women to work in various 'establishments' , that is to say bars and the like, in our countries. This is a way of establishing a successful network.
I believe that it is extremely important that we stand by voluntary organisations because for many people with problems it is easier to turn to a women's organisation than to a police station.
I have received seven motions for resolutions to wind up this debate.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12.00 noon.
(The sitting was suspended at 8.15 p.m. and resumed at 9.00 p.m.)
Guarantees covered by the general budget
The next item is the report (A4-0254/96) by Mr Tomlinson, on behalf of the Committee on Budgets, on the report from the Commission on guarantees covered by the general budget - situation at 30 June 1995 (COM(95)0625 - C4-0064/96).
Mr President, this is one of the times when you feel glad you won a seat in the European Parliament so that you can engage in political dialogue with your colleagues. After 9 o'clock perhaps we should meet in a telephone box! It would be more comfortable.
However, this is an extremely important report. It is a report on a Commission report in relation to loans and the guarantees on those loans. Loans granted by the Community, whether by the Commission through its borrowings and lendings or by the European Investment Bank need a guarantee. It has always been to Parliament that institutions have had to look. Guarantees used to be totally and exclusively by means of a token entry against the budget. It was pressure from this Parliament that led to the change and led to the introduction of a Guarantee Fund. It was part of our arguments to protect the Community budget, particularly its non-obligatory expenditure from the risk of being called to pay default on loans. We won that fund but the Guarantee Fund mechanism, as is shown by the Commission report, is not entirely adequate.
The Committee on Budgets report therefore concerns the report from the Commission on the guarantees covered by the general budget as at 30 June 1995 and it is the ninth report of its kind. There is a very complicated explanatory memorandum but the explanatory memorandum is just that: it explains all the circumstances. It explains not only the structure of the Commission report but also the various operations entered into the budget. It describes the borrowing and lending operations and it describes the European Investment Bank operations. Anybody who reads about the extent to which we are engaged in covering that lending by guarantees will see something of the economic impact of the European Union in developments not only inside but particularly outside the Community: the developments which are taking place in the Mediterranean, Latin America and Asia; the developments that are taking place in those countries covered by the PHARE arrangements; the lending and borrowing that is particularly related to the CIS countries; our involvement in countries as diverse and as far apart politically as Israel on the one hand and Algeria on the other. So there is a very detailed explanation of the type of loans we are guaranteeing, the extent of those guarantees and the amount of economic activity in which we are therefore involved.
The motion for a resolution notes that at the European Summit in Cannes there was a conclusion that there needed to be an extension of the lending and borrowing activities of the Community to third countries. There was a very clear statement from us that we support this proposal in principle. We, however, have to go on from there and make some critical comments. If it is true that the Heads of State and Government both value the programme and want it extended, they have to face up to the financial and economic consequences of that political commitment. We cannot have a European Union in which heads of government sit down in Cannes or anywhere else, make the promise and then fail to produce the mechanisms to fulfil that promise. At the present time there is a broad expression of support for more borrowing and lending activities but an unwillingness to change the mechanism for providing the resources that are necessary to the Guarantee Fund.
Therefore, if the Commission reads the resolution when it has to react to it in detail, it will see that there are a number of specific criticisms. There is the specific criticism about the Guarantee Fund mechanism. There is the declaration that the mechanism needs to be changed but cannot be changed unilaterally by the Commission. It has to involve the budget authority in those discussions. Failure to do so is, in fact, going to result in a strangulation of our capacity to guarantee the very programmes that heads of state and government were committing themselves to at the Cannes summit.
There are a number of specific statements - not criticisms because we regard ourselves as working in partnership with the Commission - of either regret or concern and they are covered in the early part of the resolution. As I say in paragraph 3 we think the report is only a descriptive assessment without a proper analytical approach. We hope the Commission will look at our comments very seriously, take them on board and will produce a better report next time and, in doing that, will recognize what we say in the report that it must look at the whole question of reporting to Parliament, particularly where our guarantees are at risk. We must find a method of overcoming some of the problems of confidentiality but as it is Parliament which is the provider of the mechanism and Parliament that insisted on the Guarantee Fund mechanism, there has to be both the willingness to get better systems to replenish the fund on the one hand and advise Parliament on the other about the times when the funds that are in the Guarantee Fund are placed at risk by possible defalcation.
I commend the report. It is in reaction to the Commission. We hope that given the constructively critical way in which we have approached the Commission report this time, it will react to it equally constructively and give us a basis on which we can work collaboratively in the future.
I would like to thank the rapporteur for the fine report he has produced. The Commission report on the budget guarantee is also a very good report, which looks in detail at the situation of the countries for which loans are provided. Therefore, we can have nothing but praise for the report in itself. The report raises questions about the reform of the Guarantee Fund, which brings about a number of large risks. Economically weak countries or countries that are politically unstable have particular difficulties in repaying their loans. Over a period this results in a great strain on the budget of the Union. So, the PPE Group believes it is necessary to create new background conditions for the Guarantee Fund. These conditions would have to cover a number of aspects. Firstly, with the granting of financial assistance, cooperation with the Commission and informing of Parliament will have to be greatly improved. Secondly, with the allocation of financial help to third countries the Article 235 is still applied, wrongly in my opinion. This should be replaced because the Budget Committee should have a right of codecision on such an important question, as is not actually the case now.
Finally, the role of the Budget Committee must once again be revised. The European Parliament must not be kept outside the decision-making process. Parliament does not have enough of a say in the guarantee risk for the budget. This is unacceptable as well as presenting a very risky situation from a financial perspective.
The PPE Group would therefore ask the Commission to create new conditions for the Guarantee Fund. It would be a good idea to present a report to this Parliament before 1997, as we are aware that in 1997 all loans to third countries are to be examined. This is a very good time to remove any faults in the present system, to provide us with a really good system, though we must admit that, thanks to the efforts of people like Mr Tomlinson in this Parliament, it has already been somewhat improved.
Mr President, ladies and gentlemen, the Council is calling for an increase in lending and borrowing activities. That is well and good. But what it is not doing is to pay sufficient attention to guarantees. In view of the expected defaults of several million ecu over the next few years, the Council's proposal to reduce the amounts paid into the Guarantee Fund is irresponsible in budgetary terms.
The only real answer would be to revise the Financial Perspectives. But since this has obviously been given the red light, the Council will have to have to take responsibility for any increase in the guarantee risk borne by the EU budget over the next few years, which would create incalculable risks for the financing of the EU's internal and external policy.
For this reason alone, we urgently need more transparency in relation to the granting of loans and to payment defaults. There must be no right of confidentiality about what the tax-payer has to pay for. Over and above this, we must support the request to the Commission to evaluate the Guarantee Fund more flexibly, taking more account of the concrete risks involved in the loans granted. I myself have spent two days trying to understand the complex mechanisms that John Tomlinson lists in his report and to work out what it is all about.
I believe that the Tomlinson report makes it clear that we are facing not just a technical problem but a real threat to the EU budget unless clear changes are now made. In this spirit, I would ask the Commission and the Council to submit proposals to this House. We have done the necessary with Mr Tomlinson's report, which we support.
Mr President, ladies and gentlemen, first let me thank the rapporteur, Mr Tomlinson, for the excellent work he has presented to us here and for the views he expressed and which, I must say, the European Commission largely accepts.
The purpose of the six-monthly report on guarantees is to inform the budget authority about developments in the granting of loans and loan guarantees that affect the Union's budget.
This report presents the annual development of risk up to the year 2002 on the basis of the activities decided upon or proposed by the Commission. As for the consonance Mr Tomlinson referred to between the guarantee mechanism and the granting of loans outside the Union, let me remind you that the mechanism of the Guarantee Fund and the reserve for guarantees was created, as you yourself said, Mr Tomlinson, in line with a proposal from the European Parliament's, to bring discipline to the policy of granting loans outside the Union. Consequently, it is pleasing and I think we all could and should welcome the fact that this discipline is prevailing in the operation of the mechanism in question.
Besides, experience has shown that until now the mechanism has helped to combine financial discipline with the maintenance of an appropriate level of lending, amounting to approximately 2.3 billion ECU per year.
However, the Commission has ascertained that the possibilities of the mechanism would not allow the implementation of a more ambitious lending policy, as recommended by the Cannes and Madrid Councils, nor would it easily permit a resumption of macro-economic contribution. For that reason, in July 1995 the Commission informed the budget authority in a special statement, that the six-monthly report on guarantees is not the appropriate means to assess the operation of the system and to submit new proposals.
Besides, together with the European Investment Bank, the Commission examined the possibility of amending the present details relating to the grant of guarantees by the Union's budget for EIB loans outside the Union.
In September 1995 we submitted a report to the Council, a copy of which was sent to the chairman and rapporteur of the Committee on Budgets, in which we propose reducing the total guarantee proportion to 75 % for EIB loans outside the Union. Recently, indeed, in agreement with the EIB, the Commission submitted a new report with new amendments. That report concludes that a reduction of the total guarantee proportion to 50 % is compatible with maintenance of the highest level of solvency available so far for the EIB.
Besides, the Commission and the EIB consider that risk could be shared between the Union and the Bank in one category of programmes. In such a case, that sharing would result in exemption of the Community budget from what we call 'commercial risk' . The Commission's proposal will have the indirect result of reconciling the financial discipline imposed by the guarantee mechanism with an appreciable increase in the total amount of loans, in the sense implied by the conclusions of the Cannes and Madrid European Councils.
The Commission will take serious note of the positions expressed by the European Parliament, and what I can promise is that the Commission will so far as possible keep the chairman and rapporteur of the Committee on Budgets informed about related developments, within the framework of flexibility and trust that inspires relations between the European Parliament and the European Commission.
Mr President, I thank Commissioner Papoutsis for his response. Just as a matter of historical accuracy for the records in our own House: I appreciate that Commissioners have to take advice on these matters but when he says that this was 'in line with a proposal from the European Parliament' then the author of the text ought to be told that is not strictly accurate.
The proposal for a guarantee fund was an insistence of the European Parliament. That was followed. Unfortunately, as regards the rate at which we said the fund has to be replenished, the advice was not followed and that is why we have the financial difficulties that my report refers to. But I am very grateful to the Commissioner for the rest of his reply.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Approximation of taxes and excise duties
The next item is the report (A4-0253/96) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission report to the Council and European Parliament on the rates of duty laid down in Council Directive 92/79/EEC of 19 October 1992 on the approximation of taxes on cigarettes, Council Directive 92/80/EEC of 19 October 1992 on the approximation of taxes on manufactured tobacco other than cigarettes, Council Directive 92/84/EEC of 19 October 1992 on the approximation of the rates of excise duty on alcohol and alcoholic beverages and Council Directive 92/82/EEC of 19 October 1992 on the approximation of the rates of excise duties on mineral oils (COM(95)0285 - C4-0430/95).
Mr President, ladies and gentlemen, this report on the approximation of excise duties in the European Union is in three parts. I am introducing the report as a whole, as chairman of the Committee on Economic and Monetary Affairs and Industrial Policy. Mrs Karla Peijs drafted the section on taxes on cigarettes and manufactured tobacco, Mr Miller the section on excise duty on alcohol and Mr Cox the section on excise duties on mineral oils.
There is one crucial criterion for approximating the duties on these products in the European Union: serious distortions or obstacles to intra-Community trade. Insufficient harmonization means distortion of competition and the sealing off of markets. The former leads to protectionism and hinders the free movement of goods. The latter leads to price discrimination between markets and negates the principle of one market for one product. But harmonization, let me emphasize, is not a value in itself. It is not a matter of artificially creating the same conditions throughout Europe. Often enough that is not necessary and it can even be harmful. Rather, the European market is based on the competition between systems. So our aim must not be absolute harmonization but an approximation of excise duty rates. However, this must be done at a level sufficient to remove the existing distortions.
We are striving to ensure that the differences between excise duty rates in the various Member States at least do not widen. But there is also a cultural dimension to the harmonization of excise duties. I think it is quite crucial that we give adequate consideration to the cultural variety in the European Union. This is particularly important in regard to excise duties on alcohol. In some Member States, for example, the wine consumption is particularly high. Others, however, consume more beer, as in Bavaria, or whisky, as in Scotland. As national cultural components, tastes, customs, life style and social attitudes should not and must not be influenced by tax harmonization.
To show what that means, let me give an example, which may also serve as a criticism of some existing views: it is widely held that alcoholic beverages are in direct competition with one another. I have always doubted that and once discussed it with a Scottish colleague. I said to him that surely with the best will in the world he could not say there was any direct competition between whisky and wine because when we have lunch or supper together we drink wine and would surely not drink whisky with a meal! To which he replied: ' In Scotland we do that every day.' That shows how different people's habits are. These different habits are also reflected in different rates of duty and to now try to bring all this into line in the European Community would certainly be a serious mistake.
A number of other aspects have a part to play in this report. For instance the products concerned here also have harmful effects. They include nicotine addiction, environmental pollution from mineral oils and alcoholism. The excise duty rates have an effect on this.
Another important point is the value of excise duties as a source of national revenue. I do not have time to go into this any further. But I am sure my co-rapporteurs will be saying the necessary on the subject. In my view harmonization of excise duties can only succeed if the structure of the rates of duty is also harmonized. This must be accompanied by additional measures to improve the cooperation between the authorities of the European Union Member States.
Mr President, I am acutely aware that over the years the issue of excise duty has divided this Parliament, not on political lines, but on geographical lines. The debate has ranged between the wine-producing regions and the non-wine-producing regions.
When I undertook to do this report I tried to avoid the old arguments and to approach the subject from a different perspective. I believe that excise duty should not be seen purely as a revenue-raising exercise, but also as an employment-creation instrument. However, above all this, the overriding priority should be to bring about the implementation of an equitable tax system where there is no distortion of competition between alcoholic beverages.
The Single European Act set out the principle of harmonization of indirect taxation within the European Union. We have consistently failed to achieve that goal, and that has led to serious distortion in cross-border trade and a rise in smuggling and fraud. This problem has to be examined and the appropriate steps taken to rectify it.
We also have a new threat on the horizon. There is a disease now in Britain worse than BSE - it is called alcoholic lemonade. It is spreading to the continental mainland. These drinks are targeted solely at young people. So you must make sure that these types of cocktail are subject to the highest possible rate of excise duty.
In this report there are also provisions for small brewers and small distillers to have a reduced excise duty rate. This, hopefully, will aid employment, especially in the rural areas where many of these small distillers and small brewers are located and where, knowing many of the rural areas, unemployment is higher. So hopefully this will be taken on board by the Commission.
I would also like to draw the Commission's attention to compromise Amendment No 23, which highlights the difference between the rates of excise duty on wine, beer and spirits and says it should not be increased.
If we accept that there is competition between alcoholic beverages - and I know that the Commission does accept this principle, because it formed the basis of its argument to the World Trade Organization when it took on the case of the Japanese liquor tax - we must not allow one country unilaterally to increase excise duty on one beverage, thereby benefiting the other beverages. This linkage amendment is therefore important to all sectors of the drinks industry.
I now touch on the thorny question of the zero rate for wine. The reason for our opposition to this has been, right from the very start, that there should be no specific figures in the report. A zero rate is a specific figure. The time for specific rates, for specific figures, will be when the Commission produces its follow-up report to this one. Until then we should stick to the guiding principles which we adopted at the very start in the committee and there should be no specific figures.
Finally, we cannot discuss this issue of excise duty without bringing in the question of health. It would be irresponsible not to take account of alcoholic consumption within the Member States and of the social, economic and health costs. It is therefore highlighted in this report, and I hope it is taken seriously on board.
As has been touched on already, in my home country of Scotland to toast one with a glass of whisky we say 'Slàinte mhaith' . Can I say 'Slàinte mhaith' to yourself, and good health!
Mr President, Parliament has done its best with a report on excise duties from the Commission in which, remarkably, no concrete proposal is to be found. This is strange for a Commission that claims to be so fond of its right of initiative. Parliament has had to work hard to have a reasonably consistent report presented to this House. We would note that the same discrepancies that manifest themselves on this point in Council and Commission are dividing Parliament. I will briefly present these discrepancies in the form of questions.
Firstly, are there distortions in the system which compel change? This question concerns the working of the internal market, the requirement of harmonisation, the payment of taxes, the so-called cascade effect, and so on. If the Commission&#x02BC;s answer to this question is "yes' , it must come up with a clear proposal.
Secondly, are we talking about an automatic trigger effect? This is the effect which can occur if one of the constituent price elements is changed. If the total taxation sum then comes under 57 % of the selling price of the most popular price class, the tax on all other price classes must be correspondingly increased. This can artificially distort competitive relationships.
Emotions run high with the third question. This question concerns the issue of hand rolled tobacco . Is a self-made cigarette more unhealthy than an ordinary cigarette? "Yes' , said Mr Metten, "no' , said the rapporteur. That will not get us anywhere. We have therefore asked the Commission to provide a definite answer, based on an investigation which is apparently under way, and take measures if necessary.
A fourth question relates to the problem of fraud. The Commission report underestimates the problem in an almost incredible way. The least that may be expected from the Commission is an acknowledgement of the problem and attempts to estimate the scale in a realistic manner: according to the industry it is at least 5 % of all sales involved, at least 32 billion cigarettes, so 1.3 billion packets of 25 cigarettes. Excise duty fraud has in this way fatally affected almost entire lines of business with the 100 % guarantee position. The Commission is working on a new regulation, and maybe the Commissioner can say something about it. For that matter, I wish the Commission just as pleasant a time as Parliament has had with this report.
Mr President, ladies and gentlemen, in considering all the products affected by excise duty, the Committee on Agriculture and Rural Development wanted to favour European agricultural producers, and I was happy to note that the Committee on Economic and Monetary Affairs and Industrial Policy has adopted many of our conclusions.
Whether we are talking about tobacco, alcoholic beverages or mineral oils, I would remind you that excise duty is governed by three principles: structure, rates and circulation. As regards wine and alcoholic beverages, the conclusions of the Committee on Agriculture are simple: no change should be made, either to the 'Structure' directive or to the 'Rates' directive. Wine must remain at a minimum rate of excise duty, a zero rate, and must be taxed by volume. Some of my colleagues, I know, would have preferred taxation based on alcoholic strength and a positive excise duty on wine. Personally, I opposed this. After all, to treat wine as any other industrial beverage is to disregard the specific features of wine production. Wine is an agricultural product, made once a year.
The only notable change introduced by the Commission concerns the 'Circulation' directive. The present administrative system is far too cumbersome and too costly for the wine growers, the regional cooperatives and the local dealers. This is where the real obstacle to the completion of the single market lies. It is necessary that the Commission should, at an early date, propose an amendment to this 'Circulation' directive, since it is unacceptable that it should be obligatory to go through an approved operator in order to be able to collect a tax of zero ecus.
Regarding tobacco, the Committee on Agriculture felt that something of a fiscal pause was desirable, but above all it opposes any change in the method of calculating excise duties. On reading certain amendments, it is notable that some are designed to favour industrial importers of light tobacco. The disappearance of European tobacco production would result in very serious desertification of less favoured rural areas.
With regard to mineral oils, our committee wanted the use of biofuels to be encouraged, for two reasons: use of agricultural land and the environment, and air quality. At the present time, many beef cattle farmers are thinking of ploughing up pastureland to produce cereals or other crops. The area under cereal, oil and protein plants in the European Union and some Member States, including France, is in danger of being extensively exceeded. The biofuel solution, then, is one possible way of achieving control of European production of arable crops.
Mr President, I am the co-rapporteur for the excise report on mineral oils. On this area I think it is worth pointing out that the excise tax on mineral oils is tried and tested in all of our fiscal regimes. It probably has a better chance of success in addressing wider policy issues, like transport environment or economic policy questions, than for example the CO2 tax, which has not really managed to take off and generate the appropriate consensus.
This Parliament, in the current draft of the report if not amended, is prepared to contemplate substantial increases in motor fuel excises, especially for environmental reasons; and believes that such a tax regime should never have a lower rate of tax on a fuel that is more polluting. We are calling for a comprehensive tax base with regard to mineral oils, and if there are exclusions such as aviation gas or kerosene or natural gas, the Commission should justify these and explain their effect in terms of the operation of the internal market. A fear that we express: if these duties increase and they are to be the counterpart, taking the White Paper on employment growth and competitiveness, of reducing direct taxes on labour, how do we make the interconnection? We wonder how the Commission would propose to try to induce the Council, with its Article 99 privileges, to do that, and not simply to take more tax and ignore the labour taxation.
On tobacco I wish to support compromise Amendment No 20, on the need to look at the automatic trigger. On alcohol, I wish to support compromise Amendment No 23, the so-called linkage amendment explained by our colleague Mr Miller, to ensure the distortion should not get greater. To my colleague and friend the chairman of the Committee, I should warn him that if he goes out to dine with Scotsmen he should not take their yarns about drinking whisky rather than wine too seriously. But perhaps he was the victim of a few too many glasses of zero-taxed wine himself!
Mr President, alcohol is part of our social culture. It has its role in gastronomy and in human relations. However, it has considerable negative effects on public health, on the incidence of accidents, violence and social costs. The World Health Organisation therefore has a programme to reduce alcohol consumption in Europe. The European ministers of health back this programme. It is therefore remarkable that the report attacks high taxes on alcohol.
Sweden pursues a restrictive policy on alcohol, which includes high taxes, especially on spirits. Sweden therefore has the lowest per capita alcohol consumption of the entire Union. High prices for spirits reduce drinking.
Now it is being said that high taxes distort the market. This is not true. Taxation is just as high on Swedish spirits as on those we import and we import all wine from Member States under the same conditions. You do not distort the market by drinking less alcohol.
The report also makes a number of false statements. It claims for example that there is too little research into alcohol in the Member States. However, there are few subjects in the world which have been so thoroughly researched as the relationship between people and alcohol. The World Health Organisation report entitled 'Alcohol Policy and the Public Good' , for example, is based on over 700 scientific studies. This report also lays to rest many myths concerning alcohol. For instance, it is not true that wine is replacing spirits. Per capita consumption of wine in France, Germany and Spain is extremely high, but consumption of spirits is also significantly higher than in Sweden, and they have a correspondingly high frequency of alcohol-related illness.
I believe the background to the attack on Nordic alcohol taxes is a very cynical one. Consumption of alcohol has fallen significantly since 1980 in, for example, France, Spain, Germany and Italy. Awareness of the risks associated with alcohol, of the health issues and of course road safety has contributed to this reduced consumption. Alcohol producers thus naturally want to increase their markets in countries where consumption remains low. Lower taxes on alcohol may lead to more drinking and thus increase markets.
Sweden for its part is not prepared to give up its policy on alcohol. After all, this is also a tax issue which requires unanimity in the Council of Ministers. Of course we Swedes believe that each country should find its own special and appropriate combination of information, social policy and, where necessary, taxation, in accordance with its own circumstances and traditions. Each and every one may have its own model. We are not trying to export the Swedish model but we should all understand that as far as alcohol is concerned, health and safety must come before market interests. This Parliament too, Mr President, should act in the spirit of the World Health Organisation.
Mr President, it was very exciting to sit on the committee during this work, because the issue in question is a very significant one, both from the point of view of economic policy and in many other respects. I hope that the Commission will come to Parliament next year with a more detailed proposal for altering the excise system.
The Green Group is entirely in favour of using product taxation to pursue broader objectives, such as public health and environmental protection. We consider it quite appropriate for taxation of mineral oils, for example, to be used as an instrument of environmental policy, while taxation of alcohol and tobacco of course can promote health.
Our chairman, Mr von Wogau, has just spoken very warmly about the differences among cultures and the various traditions in respect of alcohol. I have to admit that I have sometimes had the pleasure of drinking wines brought to Parliament by our chairman from his own region and I have to say that I like wine.
Despite that, I consider that there are no objective grounds for completely exempting one type of alcohol from excise. The Greens would prefer alcohol to be taxed according to its alcohol content. This would be an excellent principle on the internal market.
In the case of tobacco there is the strange exception to which Mrs Peijs referred, namely that hand-rolling tobacco is taxed much more lightly. There is no reason for this, and we have tabled an amendment of our own on this subject too.
Among mineral oils, there is the case of aviation fuel, kerosene. Why should it be exempt from excise? There are no grounds for this. Finally, Mr President, while we are trying to meet the convergence criteria, ought not states still to get their tax revenue from somewhere? In my opinion excise is a very appropriate source, also from the point of view of maintaining balance in the public finances.
Mr President, I am not speaking for my group because my group is divided in the same way that Mr Miller mentioned, that is between wine and whisky. So there will be another speaker later on wine.
The committee's results were not very clear. It was a controversial set of votes with sometimes just one or two votes in it and then an accusation that the voting procedure was not correct and request for a repeat vote. So, the committee was also divided. I am only going to speak about the whisky situation. I represent the Highlands and Islands of Scotland and have a huge responsibility in representing the bulk of Scotch whisky in the world although others represent constituencies where whisky is produced.
In my 20 years in this Parliament I have seen whisky being treated unfairly time after time, the first time being the absurd proposal by a previous Commission that whisky labels should contain instructions as to use followed by last date for human consumption. It did not seem to realise that whisky just gets better and better. Then, there was the recent problem of the cost of storage. Whisky was to be called a dangerous chemical. We moderated that slightly because bonds are usually out in fields and are guarded like Fort Knox. But this recent example is the most unfair treatment. Wine, as has been said, has the privilege of a zero rate and other forms of alcohol are taxed at different rates.
Mr von Wogau seems to think that there is no competition. I do not know how much drinking is done in Scotland but I would assure him that if he concentrated not so much on the dinner but the after-dinner drink there is certainly competition between whisky and wine. I say that there is price-driven tax-distorted competition between different categories of drinks and a zero rate amounts to distorted competition. The only fair way is to impose excise rates for alcoholic drinks according to alcohol content. That is what the Commission used to believe. It used to have an original position of harmonization and it has moved away from that. I must also say that the places with whisky distilleries in my area are places where there are no alternative jobs and where remote glens and islands depend economically entirely on that industry.
Mr President, ladies and gentlemen, first of all I must thank the rapporteur for his efforts, and also my colleague Philippe Martin for his report on behalf of the Committee on Agriculture and Rural Development.
Excise duties are taxes designed to achieve political objectives. Some of us would like the rates of excise duty to be raised or lowered in order to assist this or that category of economic operator. Personally, as a member of the Committee on Agriculture, I do not want to take sides in favour of any particular undertaking, but I do want to defend European agriculture as a whole.
Regarding excise duties in the sector of tobaccos and cigarettes, I personally favour preserving the existing status quo, and I would remind the House that some European agricultural regions depend on tobacco production. Certainly we must not favour the importers and processors of imported Virginia tobacco at the expense of European producers of dark tobacco.
With regard to the excise duty on wine, spirits and alcoholic beverages, I must remind the House that wine is an agricultural product, not an industrial one, and that consequently the zero rating principle must be maintained, along with the principle of taxation by volume and not by strength, as certain lobbyists for the beer and whisky industries would prefer.
As regards mineral oils, the Committee on Agriculture has unanimously adopted the following text, and I quote: ' In view of the ecological benefits and the use of agricultural land for the manufacture of biofuels, calls on the Commission to study a system of taxation that would encourage the use of biofuels.' At a time when there is talk of reducing agricultural aid, when some farmers, and especially livestock breeders, want to plough up their pastureland in view of the present depressed state of veal and beef production, and when we are in danger of exceeding the European limit, it is necessary to encourage the use of biofuels incorporating agricultural products. In France, for example, in view of the disastrous beef and veal situation, it is now estimated that we could exceed the limit by 300 000 hectares.
In conclusion, ladies and gentlemen, I ask you, through your vote, to develop a system of indirect taxation that benefits European agriculture as a whole. Our international agreements allow it, and we must have the political will to do it.
This report provides an occasion for Parliament to provide its view on the harmonisation of excise duties, without having to go into details on the various rates. I would note that we have not made optimal use of the possibility. The most important functions of excise duties, raising taxes and controlling behaviour, only appear to a limited extent. That is a pity. I will keep myself to the former. The question now is this: are excise duties a good way of providing more income which would make it possible for governments to reduce tax on labour? The Commission statement on the informal Ecofin council of Verona made it clear that over the last 15 years tax on labour has increased by 20 % and tax on capital has fallen by 10 %. A reversal of this trend should be our first objective. But capital in particular is mobile and elusive. Can excise duties contribute to this reversal? I should think they can. Paragraph 4 on the upward harmonisation of tobacco prices; paragraph 20b on a considerable increase in the minimum prices for engine fuels; paragraph 20c on the internalisation of externals costs; and paragraph 20f on an all-encompassing taxation basis for mineral oils and their competing products all clearly point in the right direction. But there seems to be a taboo in this Parliament on increasing alcohol prices, and particularly on the introduction of a minimum excise duty on wine.
I understand from my southern colleagues that consuming wine is a necessity of life, particularly for retired people and other less prosperous sections of the population who, with the introduction of a minimum excise duty, would be reduced to beggary. Coming from the Netherlands, where even mineral water has an excise duty, this does seem to me to be somewhat incredible. What also bothers me is that this report so clearly bears the vestiges of specific lobby activists. Apart from the paragraph about the zero rate for wine, I will take the proposals for tax concessions for shag, small distillers and biofuels. If we want to stimulate the use of certain products by lower taxes, I am aware of more useful and favourable products. Such gifts for specific lobbies do not add credibility to this Parliament.
Finally, I must unfortunately say that some parts of this report are absurd, for example where the direct sale at distance by small producers and small cooperatives is recommended is actually the method to encourage harmonisation to the lowest level of the Union. So the best thing we can do tomorrow is to vote with my group against large parts of this report. As far as I am concerned, we could reduce the contents of this report merely to the paragraphs on the upwards harmonisation and the widening of the tax basis.
Mr President, on behalf of those who have lived through the excise duty saga in this Parliament, let me say that we are finally reaching a happy ending. We experienced the late 1980s, when Mr Patterson - who is no longer among us - used to explain to us that in the end we would have to base taxation on alcoholic strength.
We all know what the initial situation was: a tax of 18 francs per litre of wine in the United Kingdom and Ireland, about 15 francs in Denmark, 0 francs in the majority of Mediterranean countries, and in France a mere 22 centimes per litre of wine, which was a simple marketing tax. In other words, Mr President - you are Portuguese and I, since my name is Martinez, am French - in all the producing countries and in the majority of consumer countries, excise duty was at zero. But that took no account of what can fairly be called the European Commission's neurosis - its standardization neurosis. The European Commission believes that there can be no single market without a single tax system! Well, you only need to cross a bridge from New York to New Jersey to know that the tax systems are not the same, and yet an American market exists.
If you wanted harmonization in the name of market necessities and the single market, you should have started with the taxes or levies which created the greatest distortions. If it was absolutely necessary to harmonize VAT - 600 thousand million francs in the case of my own country - or if it was necessary to harmonize excise duty, virtually insignificant in the case of my own country, then a fortiori it would first have been necessary for us to harmonize the social security contributions - 1.4 billion francs in my own country, twice as much as the VAT which you felt it absolutely essential to harmonize. But no! Social security contributions are all right - for a leftist reason, because of course the neurosis is there, VAT is a direct tax, that's bad, so if it's bad it must be reduced, whereas social security contributions are direct levies, so that's all right, and if it's all right then they needn't be reduced. You dived into this situation, and you will remember, as far as excise duty on wine was concerned, it was the Council of Ministers which was able to save the situation, because you had started with 65 centimes per litre of wine. The Council of Ministers, in its great wisdom - we had a Prime Minister at that time, Mr Bérégovoy, who died of grief as a result - finally accepted the zero rate.
In the few seconds remaining to me, I would like to try to make you understand what you can't understand. Just for once, you can do a service to Europe as a whole: carry out the necessary tax reform, especially as regards unemployment, and I'm not talking about VAT, I'm not talking about excise duties.
Allow this continent to have a very low rate of direct taxation, or better still none at all! Look at the Basque Country. When the Spanish Basque Country reduces its taxes, people move from other parts of Spain to Bilbao. If you had the intelligence to get rid of income tax in this continent, you would be doing it a service which would even enable you to get rid of unemployment.
I wish you a swift recovery from your harmonization neurosis!
Mr President, naturally I do not agree with Mr Martinez that we should not levy any more direct taxes, but that is his problem in France. In my view there is at this time no need to act with regard to the approximation of excise duties on tobacco, alcohol and mineral oils. The package of measures to harmonize excise duties put together in Luxembourg in 1992 so that the single market could enter into force on 1 January 1993 is not in need of reform, for the single market is not working badly at all, as incidentally has been confirmed in reports by experts.
Of course there are always people in this House who believe they can carry out health policy by imposing exaggerated excise duties, especially on the consumption of tobacco and alcohol. Tobacco products are made from the agricultural product called the tobacco plant. Tens of thousands of jobs in agriculture and industry depend on this branch of production. We cannot tolerate tobacco-growing and even give it a costly organization of the market within the common agricultural policy, only to penalize the tobacco produced with taxes, and in particular to expose the tobacco made from European raw tobacco in the few medium-sized enterprises that have not yet been swallowed up by the multinationals to a competition with multinationals from third countries it cannot stand up to.
In any case, Mrs Peijs, the cigarette smuggling by the large multi-brands is far more troublesome to us in the single market than the fact that the excise duties are not yet uniform. For who sells the smugglers the tobacco and the millions of cigarettes tax free? That is an additional question.
As for alcohol, I hope the majority in this House will agree with the Committee on Economic and Monetary Affairs and Industrial Policy and in particular with the Committee on Agriculture and Rural Development and not touch the minimum, zero rate for wine, all the more so because the application of the existing directives is causing no problems, in relation to either structure or rates. On the contrary, I am sure we would have many more problems if we did not manage to persuade the people in the northern Member States of our Union to enjoy a glass of wine with every meal, which would be good for their health, by reducing the confiscatory excise duties.
Since the days of Hippocrates, the father of medicine, who already realised that austerity and melancholy are responsible for many illnesses, we know that wine, drunk in moderation, is very good for people, whether they are healthy or ill. There is indeed a need for action here, in relation to reducing the excessively high excise duties in some Member States. That would be health-promoting!
Mr President, in a period of one minute I can only ask for some attention to be given to the amendment tabled by my group, to slowly but surely close the gap in excise duties on rolling tobacco and factory-made cigarettes. This has been replaced by a compromise amendment which I personally believe is too weak.
Commissioner, ladies and gentlemen, I completely disagree with Mrs Lulling. The exceptionally low excise level, particularly on tobacco, cannot be justified. If we accept that rolling tobacco is just as harmful as factory-made cigarettes, rolling tobacco must be taxed in the same way. The smoker of rolling tobacco is in no way warned of the health risks to which he is being exposed, not by the price, nor by any indication of the tar content. The argument that it is particularly the less prosperous who use rolling tobacco is not relevant, as their health is just as much at stake.
Finally, it is not my intention to tackle only rolling tobacco. However, this report does not allow us to formulate concrete proposals on the increase of excise duties on factory-made cigarettes. I hope that this House, with the discussion of later proposals from the Commission, will be guided more by health considerations than by national interests.
Mr President, the excise duty debate is being undermined by fundamental hypocrisy. The theoretical purpose is to reduce smoking, alcohol use and car traffic. But in practice what is involved is politicians and policy-makers seeking maximum revenues to be able to provide their national treasuries with sufficient resources.
Much has already been said about the differences in excise duties between the Member States. I endorse the opinion that harmonisation of the levy structure is of the greatest importance. The Member States must first agree about the principles. Only then can actual rates be sensibly discussed.
One argument is that because of structure differences cigarette manufacturers are served by having their products smuggled. This increases their turnover and profit margin. The Member States invite this fraud in a certain sense. Maybe arrangements could be made with manufacturers to ban these practices.
It continues to surprise citizens that, from a health perspective, the price of cigarettes etc. is greatly increased by excise duties, while at the same time tobacco cultivation continues to enjoy large subsidies. This makes the idea of bringing the citizen closer to Europe go up in smoke.
Regarding excise duties on alcoholic drinks, some colleagues make an impassioned plea for the zero rate on wine, because this would concern a purely agricultural product. This would be distinct from beer, grain genever and other products. That is obviously not true. On this point there is clearly a distinction to be made between democrats and vinocrats.
The interests of winegrowers are evident, but so equally are those of public health. I would point out the anomaly of the excise exemption on kerosine for air traffic. This puts more environmentally-friendly products at a disadvantage. I believe we must do everything possible to stem the fast increase in air traffic. The ending of this concealed subsidisation is a first necessary step.
Commissioner, ladies and gentlemen, the report we are debating relates to the range of measures for the realisation of the internal market. Article 99 of the Treaty authorizes us to try and harmonize legislation on excise duties, insofar as that harmonization is needed to bring about the establishment and operation of the internal market.
I believe it is also consonant with the spirit of the Treaty and the character of excise duties that we should strive for a narrow interpretation and application of those definitions. In all events excise duties constitute an anomaly both in the taxation system and in the operation of the market. This anomaly, however, is deeply rooted. For centuries, the taxation authorities in our countries have specified a number of products - formerly salt and spirits, nowadays alcohol, petrol and tobacco - in order to raise certain revenues, taking advantage of the particularly inelastic demand for those products. Neither considerations of fair taxation, nor those of economic rationale have ever been a feature of excise duties. They are the product of a desperate - not to say tax-obsessive - desire to increase revenues.
From the above, I think the need emerges not to use the harmonization of laws to extend excise duties to new products, no matter how similar they may seem. By extending the range of application of an anomaly, we do not create harmonization but a still greater anomaly. That comment clearly applies to the attempt to extend to wines the taxation applicable to alcoholic drinks. Our aim - and that is all the Treaty authorizes us to do - is to harmonize existing excise duties, not to create new ones where there have been none before.
We must also not be led astray by the effort to harmonize taxes, into trying by means of taxation to achieve a financial, in other words artificial harmonization of prices. The cigarette trade takes place under exceptionally oligopolistic conditions. Instead of reflecting production costs, prices are determined by the strategy of market capture and the elimination of small producers. France and Germany have radically different taxation systems, but the same price for a packet of Marlborough. Greece and Italy have the same taxation system, but the price of Marlborough differs by 40 % between the two countries. We must harmonize taxation systems, but it is not our job to facilitate the manoeuvres of the oligopolies via excise duties, the more so since it has been proved that the imposition of a minimum 57 % tax from today has led to a convergence of the burden of taxation and, according to one view and certain figures, of retail prices as well.
(The President cut the speaker off)
Mr President, attempts at fiscal harmonization for alcoholic beverages almost always start from an idea of harmonizing the concept of an alcoholic beverage. This simplifying idea puts products like beer, vodka and wine on the same level within the term 'alcoholic beverage' , ultimately proposing similar treatment for all of them in terms of penalizing consumption or in terms of taxation.
I cannot accept that focus. Wine is an alcoholic product, but it is an alcoholic product of the European Union which has vast socio-economic incidence both on employment - with two million people working in the sector - and on social cohesion, because the wine business is largely concentrated in certain districts with serious social problems, and it generates activities around it which are in some way dependent on wine.
So wine must be treated differently from other alcoholic drinks produced in the European Union - and not only in terms of fiscal policy. Because make no mistake, there is a one cultural attitude to wine amongst the producer, and to a large extent consumer, countries of this product: we regard it as an agricultural and nutritional product, often of high quality and beneficial to health when consumed in moderation, and I refer to scientific studies; and another attitude amongst the non-producer countries which, as I said earlier, regard it as an alcoholic drink, full stop. This means that while we - the former - apply a special zero rate duty to it, others apply taxes which may even triple the price to the consumer in the absence of that taxation.
I therefore think - and I am concluding, Mr President - we should support this report and I congratulate the rapporteur and the co-rapporteurs. The report advocates the maintenance of the zero rate for wine in those countries where it currently exists, because there is no justification based on taxation or fiscal harmonization for countries which account for less than 1 % of wine production and barely 10 % of consumption in the Community to impose an obligatory burden on wine, causing a decrease in consumption in the producer countries and generating economic and social problems in certain rural wine-making areas.
Mr President, I would like to take up part of the Von Wogau report, the part that speaks of the beneficial health effects of alcohol and wine in particular. It is perfectly true and medically correct that in small quantities alcohol can be useful to certain people in certain situations. However, it is wrong to conclude from this that for reasons of health one should not drastically limit alcohol consumption. As total consumption of alcohol is on the increase we know that a significant proportion of the population will experience serious harm. That harm greatly exceeds the positive effects on health which some may experience. It is also true that it is not the alcohol as such in wine which is beneficial but the anti-oxidants which exist in all grape juices. Thus if one wishes to improve people's health one should tax drinks containing alcohol and subsidise alcohol-free grape juice.
As my colleague Mr Svensson said, there are few substances whose medicinal effects have been studied as thoroughly as alcohol. The conclusions are completely unanimous. If consumption in a country increases - irrespective of whether we are talking about beer, wine or spirits - the harm caused also increases. There is a direct and proportional link between alcohol consumption in a country and the damage caused by alcohol. Whether you drink wine or spirits makes no difference. It is the quantity of alcohol that counts.
As for Sweden, it is estimated for example that a 30 percent reduction of the high taxes we impose on wine and spirits would result in an additional 1 800 people dying prematurely. The conclusion is therefore that Sweden must be permitted for public health reasons to retain its high taxes on alcohol.
Finally, Mr President, as regards the debate as to whether wine is an agricultural product and should therefore be subject to a zero rate of alcohol tax, I should like to point out that our Swedish aquavit is made from potatoes, which are also an agricultural product. Nevertheless, it would never occur to us to classify aquavit as a foodstuff.
Mr President, unlike Mr Metten I believe that Mr von Wogau has produced an excellent report. Those who know its history know that you personally, Mr Metten, had problems coordinating the three sections, which is why the chairman of the committee had to take over. Unfortunately Parliament has nothing to do with the tax questions and nothing to say on them. The less we say have to say - that is my impression - the more we quarrel on specific questions. Regional and economic interests are dominating this debate. Basically the three sectors of mineral oil, tobacco and alcohol taxes do not go together since the regional interests involved are so different that they ought really to be treated separately. Taxes on alcohol are certainly a source of dispute, but there is one principle that applies in the European Union: the alcohol producer countries generally have lower taxes and the consumer countries generally have higher taxes. If the British and Irish tax their whisky too high, that is their problem and not the problem of the producer countries that do not want to impose taxes on wine.
Second principle: the relationship between taxes on alcohol and alcoholism is obviously not such that lower taxes lead to a higher rate of alcoholism and high taxes to a lower one. The example of Finland and Sweden - high tax and high alcoholism rates - prove the opposite. So there is no direct link.
Third principle: wine surpluses and higher rates do not go together. If we spend DM 1 500 million a year to get rid of the wine surpluses and then want to restrict consumption, there is a risk that we will go off course. It has been scientifically proven that wine consumed in moderation, half a litre per person per day according to a long-term US study, is good for the heart and circulation, is therefore beneficial. Projecting that figure, 250 million adults each drinking half a litre of wine a day would mean a consumption of about 440 million hectolitres in the European Union against a production of 135 million hectolitres. That would be healthier for the individual and cheaper for the European Union and better for a cooperative community than thinking about higher taxes.
Mr President, in my view the excise duty system with its fixed minimum rates in force since 1 January 1993 has largely proved its worth. There is much need for amendments, especially to individual regulations, and we could certainly give many examples of that here today in the European Parliament, as we could years ago.
At this time it is certainly important to consider to what extent the internal market can now keep pace with further progress. Great emphasis was laid in the European Parliament's report on gearing excise duties to ecological concerns, which is very right and very true. More could certainly be done in the area of mineral oil taxes as a steering mechanism; in particular, in my view the studies of the actual tax situations are inadequate. We must go further here and consider how far the abolition of tax exemptions really can still be a taboo in the present day. Here I am thinking in particular of the kerosene used in aviation.
I also think that health and environmental aspects rightly play a part in relation to the other excise duties too. There is broad agreement on the proposals on excise duties on cigarettes and tobacco. However, the fiscal treatment of tobacco must continue to comply with ecological aims. In regard to the taxing of alcohol and alcoholic beverages there is certainly no cause to amend the existing regulations. However, I do consider it essential that we continue to see the connection, Mr President, which is why I call for the same as the previous speaker. I believe that alcoholic lemonades, the ready-made mixed beverages should also be subject to taxation because these products can encourage young people in particular to consume more alcohol.
Let me conclude with one comment. Everyone regards excise duties as mere bagatelles. In most Member States, however, they account for more than 10 % of tax revenue. In this area in particular we find a great deal of suppression of evidence, a great deal of tax evasion, which is why the Commission must combat this tax evasion and aim at further-reaching harmonization. At a time of budgetary scarcity, there is no room for tax evasion. For that reason we need the Commission to provide annual reports, so that we can make progress not only with harmonization but also with implementing these taxes.
Mr President, ladies and gentlemen, I would first like to thank the rapporteur Mr von Wogau and Parliament for their efforts in preparing this opinion on the Commission's review of the minimum excise duties on alcoholic drinks, tobacco and mineral oils. At this point, I would also of course like to thank the special rapporteurs, Mrs Peijs, Mr Cox and Mr Miller.
As you remember, the Commission's review led to a wide-ranging process of consultations about future policy in the sector of excise duties. That made it possible for Parliament to extend its opinion to subjects that had perhaps not been covered in detail by the review, but which may well have great and particular importance for the future.
Thus, the Commission encouraged Parliament to concentrate its efforts on the identification of more general policy issues it considered would affect the future development of Community policy on excise duties.
On behalf of my colleague Mr Monti - who was unfortunately unable to attend this evening's debate - and of the Commission, I would like to assure you that we will take serious note of Parliament's opinion during the preparation of the Commission's forthcoming review. Parliament will still retain its right to express its opinion about the review, and about any other related proposals.
I gather that the proposal on mineral oils raised no serious doubts in Parliament. That fact is encouraging, in that it is consonant with our own position concerning the line to be followed in the context of our commitments to ECOFIN, in relation to the submission of new proposals for a general system for the taxation of energy products.
The comments about alcoholic drinks and tobacco clearly showed that the issue is a complex and sensitive one. The taxation treatment of those products always encounters objections, and is often influenced by various geographical criteria within the Union, which in turn create different political priorities. Clearly, Parliament's opinion on those matters will be taken seriously into account in our future work on those sectors, as well as the various views expressed during the consultations.
Parliament's opinion is an important element of the overall consultation procedure that began last September. I hope you are aware that at the moment, the European Commission cannot give further details, though I can tell you that your opinion will be taken into account together with other representations and opinions we have already received, throughout our forthcoming work in the excise duty sector.
Granted the need to make progress in the mineral oils sector and the fact that a measure of agreement is perceptible concerning how some substantial progress can be achieved, I anticipate that our proposals on energy products will be given top priority.
When those proposals are complete, the Commission will examine the issue of reviewing and making proposals about alcoholic drinks and tobacco products. As I have already mentioned, each report and package of proposals will be submitted to Parliament for its opinion.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Third SME programme (1997-2000)
The next item is the report (A4-0249/96) by Mrs Thyssen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Decision on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000) (COM(96)0098 - C4-0232/96-96/0087(CNS)).
Mr President, Commissioner, ladies and gentlemen, if the European Union and the Member States are really to give priority to employment, it is high time we more strongly focused our attention on small and medium-sized enterprises. In EMAC we have had the time and the opportunity to comprehensively exchange thoughts. Whoever is still present here now belongs to the hard core of the Economic and Monetary Affairs Committee, is aware of the social and economic meaning of the SME, and has read the proposal for a multiannual programme and hopefully also my report. So it does not seem sensible to go over the whole programme again now.
You know that many colleagues like myself are well-disposed towards the SME, and that in a general sense we are agreed on both the analysis of the SME issue and on the proposals presented to us by the Commission, which are considerably better than earlier proposals. For example, we see it as a great step forward that from now on in the multiannual programme reference is made to the new SME definition. I hope that the Commission sticks to its guns and can convince every Member of the Council of the necessity of the clear indication of the target group for the programme.
Because there is some uncertainty in some sectors, I would ask the Commissioner whether he can confirm that persons of the free professions and SMEs in the tourist sector are not excluded from this programme in relation to the horizontal aspects of the SME policy?
I would also like to underline the conviction that we must also see evidence of the segmentation present in the description of the target group in the evaluation reports. Only in this way will we be able to ascertain whether everyone, including the smallest enterprises, is benefitting from the programme where necessary.
I would like to say something about committees. I hear that some Member States are urging for a mixed committee on SMEs and the social economy. This seems unacceptable to me, not only because the programme for the social economy has yet to begin its experimental stage, but also because this concerns a different world. I would also like to hear your view on this, Commissioner.
As regards the euro-infocentres we are pleased to hear that the ambitions for the recomposition of the network do not go as far as was initially announced, and we urge for an improvement in quality by means of professionalisation and not by unbridled task expansion.
The specific attention to self-employed women in the multiannual programme is pleasing to us, but we also request this for cooperating spouses who are still waiting for an evaluation of a guideline of 1989.
Otherwise we have nothing but praise for the proposal, on the condition, of course, that it is to be realised in the direction we indicate in the amendments and, where not possible otherwise, in the notes.
This morning we were rightly reminded that the European citizen does not evaluate our work on the basis of programmes and nice declarations, but on his day to day life. The plan to better involve the SME organisations with policy is a very attractive idea, but it has no credibility whatsoever as long as the Commission passively looks on at the exclusion practice that UNICE and the trades unions apply in the social dialogue. Should you not intervene, Commissioner, so that an end is finally brought to this undemocratic spectacle? With a nice programme but no cash we have nothing. The budget for this programme must be repaired as the Commission has proposed, and we would like to hear from the Commission itself what else must perish.
Finally, the execution of the programme will also depend on the proper functioning of DG XXIII. It cannot work without money, nor without sufficient people. Thank you in anticipation, Commissioner, for your response.
Mr President, Commissioner, ladies and gentlemen, the Committee on Research has considered the programme for small and medium-sized enterprises in great detail and put forward a large number of proposals. During our work we found that the participation of small and medium-sized enterprises in framework research programmes for example remains unsatisfactory although 99.8 % of all enterprises in Europe are small and medium-sized, 66 % of all workers are employed in small and medium-sized enterprises and small and mediumsized enterprises account for 65 % of turnover in the European Union. That is why we have proposed doubling the number of SMEs participating in the framework research programme by the year 2000 and reducing the cost of applications. That is a most important point, for there is no use calling for research funding if the costs of applying are more or less the same as the funds made available.
Furthermore, we should consider contributing more than 50 % of the costs to SMEs. It is also important to ensure easy and rapid access to European Union data-bases in the research field, such as the Cordis data-base. The rapporteur has pointed out how important it is for us to have a single data-base and not a variety, a variety of software or a variety of networks, which in the end are no use to anybody. The best way to help the small and medium-sized enterprises is by the rational development of the Cordis data-base, which can be accessed via the Internet.
Let me conclude by rapidly giving the view of the Committee on Research on the Green Paper on innovation. Small and medium-sized enterprises are the motive forces of innovation in our society, and here lies a great potential that should be further supported through this multiannual programme. Let me warmly thank the rapporteur for her work and hope that our concerns will be taken on board.
Mr President, Commissioners, small is beautiful, especially for Europe's businesses, especially if the big bonus for us is jobs for Europe's jobless.
SMEs are on the inside of the fast track on the EU's menu for beating unemployment, and for that we warmly welcome the Commission's Third Multiannual Programme for SMEs. That said, the wallet that funds this programme is pretty thin at ECU 180 m. This is all the more regrettable given the sturdy proposals of the Commission, welcomed by our good colleague Mrs Thyssen. She welcomes the Commission's new definition of an SME, slashing the top figure of 500 employees to 250. This is right. Even within that envelope, distinction must be made between medium, small and micro-enterprise. We must tailor-make policies for different-sized SMEs, whether for the one-person tailor or the larger clothing firm.
What a pity that the DTI and the CBI in the United Kingdom spurned this sensible change in Europe. My whole experience of small businesses tells me that SMEs feel squeezed out by big-business representatives. In this respect I am extremely heartened by the fact that the Dutch practice of tripartite meetings between big business, SMEs and the trade unions is now receiving its British expression in the first tentative meetings between the GMB Union and the Forum of Private Business. The contagion of cooperation and social partnership has spread to Britain.
The Commission's sizzling attack on red tape, which inhibits SMEs from penetrating the growing and powerful single European market, is warmly welcomed. But as our rapporteur astutely points out, the biggest sticky fingers applying red tape are national governments, and nowhere is this more true than the United Kingdom, where Michael Heseltine's aspiration for a bonfire of red tape has turned into the ashes of a bonfire of Tory vanities. How embarrassing for the Tories that the FT reveals another instance of British red tape snagging investors financing small businesses.
Central to the real fight to create the proper and stable legal and administrative environment in which SMEs can thrive, grow and breed jobs is to institute a business impact assessment on EU legislation, to weed out the bramble of bad ideas, whilst protecting high environmental and social standards. Cool too is the British Government and CBI view of another central proposal of the Commission document, to tackle the problem of late payments which so besmirches Europe's and the UK's business environment, propelling small firms into insolvency, because the Michael Heseltine view of the acceptability of stringing creditors along still prevails.
Sweden has solved such swindles on small businesses by legislating a statutory right to interest. Introduced to the UK, £20, 000 million would be made available to SMEs to invest and grow businesses and jobs - jobs for the boys and girls, who are perennially ignored by Britain's bankrupt government.
I also commend the Commission's recognition that SMEs need help and a helpful environment in all stages of their development, not just in starting off and growing. Thus 30, 000 SMEs a year go under, losing Europe 300, 000 jobs because of the weaknesses of the legal and administrative environment for transferring successful businesses on the death or abdication of the founding entrepreneur. Get this right in establishing Europe's single market, and we are quids in, or should I say euros in?
This brings me to my concluding point. Europe is now consumed with the single currency, whose advent I fervently believe will electrify the European economy. But much needs to be done to understand SMEs, fears of EMU and to help them exploit the benefits the euro will bestow. An in-depth study by the Commission on highlighting the practical aspects of the EMU for SMEs is essential. I hope, Commissioner, that you will be able to take on that task, but I warmly welcome this new programme for the future of SMEs in the European Union.
Mr President, I will be seeking to round off the excellent work of my colleague, Mrs Thyssen, with a few further considerations, prompted by the fact that while it is true that many programmes of intervention and support for small and medium-sized enterprises - the issue we are this evening discussing - have been set in place, less satisfactory results have been achieved when it comes to improving the context in which those enterprises operate. That aspect was also mentioned by my colleague, Mr Harrison.
The fact is that the bureaucratic, administrative and fiscal rules governing employment relationships in all of the Member States were devised against the backdrop of the operating conditions of medium to large-scale enterprises, without any attention being paid to the special features of small-scale enterprises. For instance, a recent study on the administrative costs imposed by the intra-Community rules on VAT has shown that those costs are in inverse proportion to the size of the enterprise, penalizing in particular the smaller enterprises.
I have furthermore to stress very strongly the fact that, because of the dissimilarities that exist from one state to the next, these problems discriminate against operators, particularly when they try to enter the European market. As a result, although these are apparently issues of internal relevance to the states, they are important at a European level because they violate the fundamental principle of equality of treatment of economic operators and thwart the proper functioning of the internal market.
That is why it seemed to me to be appropriate to table, on behalf of the European People's Party, Amendment No 52 which I wish to bring to the attention of the Commissioner also; its aim is to introduce specific measures designed to encourage the Member States to work effectively towards eliminating those differences.
I think that the Commission will have achieved something very commendable if it moves in that direction and if it considers it appropriate, as seems to me quite apparent, to seek the cooperation of all of the associations in that category, in an effort to collect the most wide-ranging and detailed documentation possible.
Mr President, ladies and gentlemen, the Commission has done some very good work. It is exceptionally important that the third multiannual programme is set up as a part of the pact for jobs. It is a case of improving the competitive power of the business community. A stronger competitive position in turn ensures more growth, and so more jobs. Moreover, in SMEs job growth is stronger than in large enterprises. We are delighted that this third multiannual programme is presented together with an evaluation report on the current programme, so a more efficient policy can be presented. At last something has been done about an improved definition of the SME. How can you implement a selective policy that is applicable to almost all, namely 99.8 %, of the companies?
With respect to the measures proposed, the liberals have always clearly stated that a favourable enterprise climate is the most important basic condition for growth and jobs. This was also pointed out by the Irish Prime Minister and the President-in-Office of the Council this morning. It is, however, in the first place the Member States which must take up their responsibility here. It is often national legislation that places the greatest burdens on the common markets. An example is when, in 1994, the Commission presented 250 pages of regulations, the Member States wanted to produce a pile forty times greater of 10, 000 pages. But the Union also has its task. We call on the Commission to more carefully evaluate the effect of its legislative proposals on the SME. The Commission does admit that further improvements in effective reporting are possible. We must not forget that this is by no means a case of pettiness. Administrative problems cost the business community more than 150 billion ECU each year. The pilot project SLIM which concerns more simple legislation for the internal market, and which actually concentrates on four sectors, is investigating the possibility of simplifying legislation. We look forward to the results of this project, to be announced in November, and to the initiatives the Commission will take in this respect.
Secondly, we cannot accept that the Council of Ministers tarries so long with the approval of the statute of the European Company, the first proposals for which were already formulated by the Commission 21 years ago, namely in 1975. A European statue for the business community would result in real savings of an estimated 30 billion ECU.
Thirdly, I believe the Union must encourage the development of access to risk capital. It is the fast-growing SMEs that invest in high technology which most need venture capital. I also hope that the European display fair, will give a helping hand to our fast-growers.
Finally, I wish to congratulate the rapporteur on her report and I support her amendments, in particular those regarding the free professions in the Council Decision. I would also like to underline the proposal to devote special attention to women entrepreneurs and to cooperating spouses. I hope these words do not become empty ones, but are actually put into action by the Commission and by the governments of the Member States.
Mr President, this Commission programme for SMEs, which is a good one and with which this report deals, has demonstrated - and continues to do so - that Parliament is committed to improving the position of SMEs. The consideration of the report has been constructive, and indeed inventive, at every stage, for which I should like to thank Mrs Thyssen.
For us new Member States, which do not have a long tradition of small enterprises, it has been interesting to see how similar the problems are, despite the differences in the points of departure. In view of this, it is quite understandable that, for example, in my country people had high hopes of the opportunities which would be created by the Union.
However, the fact is of course that not much direct Union funding has been available, for example, to deal with the main difficult problems, when one bears in mind that at present the worst funding problems of all lie precisely in the fields of obtaining equity capital and venture capital and - in my country at least - excessive cautiousness on the part of the banks when it comes to extending credit. The Union should concentrate on dealing with these matters by means of its measures.
In itself, membership of the Union has brought us stability. Economic policy has been relatively successful since accession, so that there has been scope for funding of commercial ventures too.
We for our part could very well demonstrate, by way of example, that payments too could be got moving quickly and in a disciplined manner. Rules can be laid down on the matter and complied with. Crossborder payments must of course be put in order immediately. It does not make sense to delay matters.
We are not forgetting, of course, that EMU will eliminate problems and create opportunities. EMU should not be blocked by formal obstacles. Once the known funding obstacles have been eliminated, we must succeed in Europeanization.
Advice centres and networking must be improved. It is quite clear that international cooperation is important in all fields. We know very well that the Finnish company Nokia would not be the second largest producer of mobile phones in the world if information had not travelled across borders.
Innovation is thus the starting point for all educational activity. Entrepreneurship is clearly a positive phenomenon, psychologically too. It means freedom to realize one's potential and to reap reward from doing so. This accords with our social-democratic ideals, as it involves the concept of respecting other people's freedom.
It would be gratifying if active efforts were also made at European level to establish contacts between SME entrepreneurs and trade unions. It could also be a new source of added value.
The multiannual programme before us is the culmination of years of endeavours on the part of the Council, Commission and Parliament to put the SME on the European agenda. Parliament has remained consistent through the years, faithful to the entrepreneur who achieves great economic performances with very few members of staff, and often with the risk of losing everything he or she possesses.
At last the Council has come to the conclusion that SMEs are fully occupied with solving an enormous political problem for the Council, namely the problem of unemployment. It is very clear that the Council is not able to solve this problem itself, not with the Delors&#x02BC; White Paper or via the European networks. It is simply not possible for the Council. Our witnesses are the 17 million unemployed. No wonder that in recent years the Council has expressed constant praise for SMEs, recorded in resolutions of the Council of Ministers.
So today we should be meeting here to festively end an important European discussion and turn words into action. But we can safely leave the champagne at home, with or without its zero rate . The Council has decided that the promotion of jobs in SMEs must be at a bargain price. The Council does not want to pay the necessary 180 million ECU, but only 120 million ECU, and we are not going to do this the Santer way - doing less. Even better, we are going to do more for a bargain, so that it only looks like we are doing more. And en passant the Council is also killing the Elise programme. It would indeed be a pity if a good and low-cost bureaucracy programme were to continue to exist.
It is clear that the fifteen governments who chose to look forward have not seen ahead, and must now effect all sorts of financial twists and turns to meet the EMU standards they themselves set in 1992. And the Dutch Government is at the front of them.
Mr President, the Commission has rightly set up a wide programme, which contains many SME aspects. And the Commission may rightly count on the support of the Council. But if the Council has its way in a budgetary sense, we in this Parliament will have to carefully deliberate about the programme. With less money it will come down to the Commission doing much, but nothing well. We will then have to set priorities and undoubtedly have to revise the programme.
Mr President, the multiannual SME programme provides a legal and budgetary basis for the Community's specific SME policy actions. I support fully this programme. It recognizes that small and medium-sized companies are the bedrock of a local, national or even European economy. In the context of improving the business environment of SMEs, it is recommended that there should be a Europeanization of business strategies of SMEs through the provision of information and support services. I hope that in a practical sense this will mean that there will be an expansion of the European business information centres programme in my own country of Ireland. They provide an invaluable service in providing small and medium-sized enterprises with information relating to the workings of the European regional, social, agricultural and fisheries funds, as well as advising on the different European co-financing loan schemes and public procurement contracts. There should be a business information centre in every county in Ireland. This would go a long way towards bridging the gap that exists in relation to the provision of information on European funds.
One of the real difficulties for SMEs is the marketing of their products in other countries. Any European scheme which would provide transnational cooperation opportunities and which would add to the work presently being carried out by agencies such as the Trade Board, An Bord Tráchtala , would be a welcome move.
I support the recommendation that excessive bureaucratic administrative and fiscal rules which penalize SMEs should be combatted at every opportunity. At its simplest, too much form-filling and red tape results in many employers within SMEs being unable to keep their eye on the ball.
In conclusion, the proposed budget of ECU 144m for this scheme represents an increase of 60 % on its predecessor. However, I would remind Parliament that this funding should be carefully targeted and used in the most practical fashion possible. No funding should be utilized for any measure that is not directly relevant to the need of SMEs.
Mr President, I am speaking on behalf of the small and medium-sized enterprises which represent more than 99.8 % of all the companies in Europe, and 50 % of which, sadly, collapse in the first three years because an extremely complex taxation, legal and administrative system; because of difficulties in gaining access to programmes of research; weaknesses in managerial capacity; difficulties in obtaining funding at a reasonable cost and because of the existence of barriers which impede access to the markets in goods and services.
Some Member States have made considerable efforts and have approved measures that will help small and medium-sized enterprises. Italy, however, compels courageous entrepreneurs to anticipate taxation on future hypothetical income, to the level of some 72 %. Consequently, not only does that jeopardize the opportunity for small and medium-sized enterprises to invest in production and innovative technology, it also diminishes their competitiveness on the national and international markets.
Let us help entrepreneurs by providing them with information and assistance so that they, like the big concerns, are able to have access to the aid that the Union makes available.
Mr President, on arriving in this Chamber a little more than two years ago, one of the first conclusions I drew may have seemed obvious but was very effective. There were in Europe 18 million small and medium-sized enterprises and there are, take note, some 18 million unemployed. The equation is a very simple one: if it were possible to put every small and medium-sized enterprise in a position to take on just one employee, we should have resolved the number one problem of the European Union, that is the revitalization of the job market. On paper it is very simple but in fact it is very difficult.
The work completed by Commissioner Papoutsis and DG XXIII a few weeks ago is very important: the new multiannual programme 1997-2000 which, compared with earlier programmes, I believe introduces two major innovations which make it different and more important. The first is of a political and organizational nature, that is to say it finally accords the small and medium-sized enterprises the role they merit on the European economic stage; it is no longer a question of size; the focus is no longer on the big companies alone but also on the small and medium-sized enterprises.
The second aspect is sectoral. We have noted at last with satisfaction that the new multiannual programme pays particular attention to certain until recently undervalued economic sectors which we know to have great potential: I am referring in particular to trade; to the craft industries and, to a lesser extent, tourism also.
I believe that in those sectors above all there are enormous opportunities for professional and operational growth, new jobs, in short opportunities which should finally be seized by the market for the small and medium-sized enterprises. This programme specifically offers opportunities that we shall not be neglecting because the European economy needs greater substance and we need to be closer to businessmen.
Mr President, ladies and gentlemen, I am particularly pleased to have the opportunity today, to talk about the Commission's proposal on the new multiannual programme for small and medium enterprises (SMEs).
The Commission's proposal on the establishment of this third multiannual programme is an integrated package of measures designed to promote and support SMEs. The programme supplements activities carried out in the framework of other Community policies, and also supplements activities by the Member States.
As the President of the European Commission Mr Santer also pointed out, this programme is an indissoluble part of the confidence pact for employment. And as both Mr Harrison and Mr Garosci stressed a short while ago, SMEs play a critical part in our strategy to create new jobs. The last three European Councils, Cannes, Madrid and Florence, confirmed that policy on behalf of SMEs is among the priorities of the European Union.
I particularly welcome the interest Parliament has shown in this proposal of ours, and on that point, I would like to congratulate the rapporteur Mrs Thyssen on her excellent work, and to thank Parliament for its support during all these years concerning policy on behalf of SMEs.
I also want to welcome the positive conclusions of the Thyssen report, concerning the quality of the Commission's proposal. I agree completely with the rapporteur that the aid we intend to provide for SMEs is an indissoluble part of a policy whose aim is to combat unemployment, and of course to create job opportunities all over Europe.
This programme does indeed provide the legal and financial base for the Community's special activities on behalf of SMEs. Let me mention briefly the five priority sectors of the programme, which aim to improve the performance of SMEs.
The first priority is to address the complex administrative environment that impedes the creation and development of SMEs. Reversal of that attitude requires coordinated and clearly targeted action by the Union's Member States, and of course by the Union itself. I undertake the commitment to make every effort to increase the Commission's contribution towards reducing bureaucracy and improving the relevant legislation, to simplify the administrative environment.
The programme's second priority is to improve the financial environment of SMEs. SMEs in Europe are still short of capital. A short while ago, Mr Moretti made that point very clearly. SMEs find it difficult to obtain guarantees sufficient to satisfy the banks, and there is also no suitable European capital market. This new programme aims precisely to promote innovative practices that will improve the financial environment, and to facilitate the access of SMEs to sources of finance.
The third priority is to improve the access of SMEs to the Single Market, and to the opportunities provided by international markets. The internal market and the increasing level of globalization have begun offering real benefits to businesses, but SMEs still find it difficult to gain access to certain markets. We want the European Information Centres making up the Commission's well known network, to constitute centres of first contact, ' first-stop shops' , which will be able to direct the various inquiries to the appropriate agencies that provide business services. Our aim is to improve the quality of services offered by the Euro-Info Centres, as Mr Gallagher rightly stressed a while ago. Besides, the networking and cooperation between SMEs will be promoted by means of improved networks for the location of business partners and cooperation programmes. At the same time, we will extend the possibilities for connection to new databases, such as the Cordis network mentioned earlier by Mr Ferber. At any rate, I am particularly glad that the rapporteur Mrs Thyssen agrees with this idea and supports the concept of 'first-stop shops' .
The fourth priority is to strengthen the competitiveness of SMEs by improving their access to research, innovation and training. The relatively small number of European companies based on the new technologies shows that there is a great need for a better environment, which will promote this rapidly expanding category of companies. SMEs also know that they are not investing enough in training. However, we must not forget that existing training programmes often do not respond to their special needs. This new programme envisages pilot activities to identify new approaches in these sectors and implement them on a trial basis.
The programme's last aim - which is particularly important in my opinion - is to promote the entrepreneurial spirit, to create a new enterprise culture by a number of special activities concentrated particularly in the area of the crafts and very small businesses. Entrepreneurs who have good ideas but insufficient resources, will be able to obtain support - and will receive support - mainly at the critical stage when business activities begin. This relates especially to women, but also to young entrepreneurs and enterprises owned by people who belong to minority groups, a thing which I know the European Parliament is particularly interested in.
In addition, the programme proposes a range of activities, and the more particular measures will be designed to provide opportunities especially in the less privileged sectors and in less developed regions. However, these ambitious aims of the programme can only succeed if SMEs themselves participate actively in supporting them.
For that reason, we held discussions with the representatives of European organizations for SMEs and I am glad that the Commission's proposals received their unanimous support.
Regarding the liberal professions Mrs Thyssen referred to, they are not explicitly excluded from the programme's field of application, but are covered indirectly in many cases. We also agree with the need to take into account the special needs of the various types of SMEs, as described and determined by the definition of SMEs presented by the Commission on 3 April 1996.
As for the issue raised by Mr Ferber concerning the relation between SMEs and the programme for research and technological development, this is particularly important. That is why we insist that this priority must be included in the new framework for research and technology, and we believe that SMEs will have their own part to play in that programme. Certainly, however, we must put particular emphasis on the future.
At this point, Mr President, I would once again like to thank the rapporteur and the committees involved in formulating the amendments tabled. Many of the amendments improve the Commission's text and can be accepted. More specifically, the Commission can accept Amendments Nos 2, 3, 8, 10, 16, 17, 20, 21, 23, 35, 36, 39, 40, 44 and 45. We can also accept parts of Amendments Nos 4, 5, 19 and 42, 33 and 34.
Now, as for Amendments Nos 1, 6, 11, 12, 13, 14, 15, 18, 22, 27, 28, 29, 30, 31, 32, 37, 38, 41, 43, 47, 48, 51, 52 - about which Mr Secchi asked me about in particular -, 53, 55 and 56, we can accept their more general spirit but consider that either they are already covered by the Commission's proposals at the level of principle, or that they form part of other policies included in the integral programme on behalf of SMEs.
In contrast, the Commission cannot accept the following amendments. First, Amendment No 7, because we do not think this is relevant to the multiannual programme and it also conflicts with the principle of subsidiarity. Secondly, Amendment No 9, which despite being well founded as a comment, cannot be included in the legal text of the proposal.
The Commission can also not accept Amendment No 24, which concerns the function of the consultative committee, nor Amendment No 25, because we consider that the regular information of the institutional bodies envisaged covers the need for information.
As for Amendments Nos 26 and 46, we consider that the Commission's initial proposal covers that issue sufficiently well.
Finally, as for Amendments Nos 49 and 50, we cannot accept the proposed link with the 'HOSPITALITY' programme, since this would create great confusion for the effective implementation of both programmes. The Commission can also not accept Amendments Nos 54, 57, 58 and 59.
Mr President, the programme we have presented today embodies an overall package of activities whose approach will enable SMEs to be definitively involved in the challenges of the coming years.
As for the budget, I must stress that its correct implementation depends on the availability of sufficient funding.
I would therefore like to express my satisfaction at the rapporteur's statement that the sum of 180 million ECU is the very least required for correct implementation of the programme. And I want to thank Parliament for its support in this respect. Of course, there will have to be an appropriate accounting system and rational utilization of the sums made available.
In conclusion, I should like to stress that it is important to give full support to the spirit of entrepreneurial initiative in Europe and in that way to create a business environment that can contribute substantively to job creation. That, however, entails coordinated and continual effort by all those involved in business development, and all those involved in the formulation and outlining of policy on behalf of SMEs, and I refer especially to the European Parliament, the Member States, the business organizations of SMEs, and the European Commission as well. Ladies and gentlemen, I believe that only in that way will we convert broad political support for the implementation of effective measures for SMEs, into positive and productive action.
I really believe that if the entire range of activities proposed is implemented consistently in this multiannual programme for SMEs, the results will have positive repercussions all over Europe.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Telecommunications and ONP
The next item is the recommendation for second reading (A4-0276/96) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive on interconnection in telecommunications with regard to ensuring universal service and interoperability through application of the principles of Open Network Provision (ONP) (C4-0329/96-95/0207(COD)) (rapporteur: Mrs Read).
Mr President, this second reading is about interconnections, about encouraging competition and preventing incumbents, those with a strong position, from limiting access by other operators. Underpinning Parliament's deliberation on this matter has been the need to make sure that the European telecommunications industry survives and thrives.
I have been conscious as rapporteur of the need to establish fair, transparent and cost-based interconnection terms and in parallel to establish effective regulation to make sure that this happens. Just as justice delayed is justice denied, so delay in normal commercial negotiations can effectively deny new network operators a significant hold in this crucial market. It is somewhat more difficult than that because the whole committee has been conscious that new network operators, new entrants, can be very substantial and influential players in their own country or on a global scale.
Most of the amendments once again reflect the concerns that the Committee on Economic and Monetary Affairs and Industrial Policy exhibited at first reading, but there are some significant changes and Parliament was presented with a very substantially changed position from the Council for our second reading. I would particularly appreciate the Commissioner's view on Amendment No 10, which changes the definition of 'interconnections' . I would appreciate the Commissioner's view, particularly in the context of whether this change, in his view, would serve the goal of opening up the market and would he compare it with the Commission's original position.
There is an important amendment on number portability and my colleague, Mr Whitehead, from the Committee on the Environment, Public Health and Consumer Protection will comment on this important consumer and business measure. I am sure that Parliament will need to comment on future occasions on this crucial issue.
On the question of European regulation and Amendment No 8, once again I would welcome the Commissioner's view. It is not possible, in my view and that of the committee, to envisage the future of interconnections, at least in the immediate future, without regulation. Once again, the Economic Committee and I are concerned about the latitude given to national regulators in this and other matters. You will note that Amendment No 8 is carefully phrased to ask the Commission to 'envisage the possibility' and we are aware of the sensitivity at national and Council level about European regulation.
I would appreciate, too, the Commission's detailed view on Amendment No 5 about cross-border disputes, which I hope he can comment on, and also the question of universal service which the Environment Committee are rightly concerned about. I know that this is going to be considered in a future communication and that Parliament will have another opportunity to determine its view of universal service definition and financing but, as in every telecommunications report, this is a crucial issue for this Parliament.
I commend the report to colleagues and hope that it will command cross-party support, but I would appreciate the Commissioner's views on those matters which I have particularly highlighted before we take a final decision and I make recommendations on support for the various amendments.
Mr President, on behalf of the Members present I should like to say how delighted we are that our colleague Mrs Read is back with us after an illness, fully restored to health and in her customary eloquent style. She has been identified with this issue longer than I have been a Member of this Parliament, and the whole master structure is now coming together. We applaud it particularly in the spirit of a liberalized single market in which the new entrant must have fair play against the existing incumbents.
Having said that, however, entry for the newcomer is a necessary but not always a sufficient condition for protecting the consumer, and my few moments must be devoted to the consumer. When the Committee on the Environment, Public Health and Consumer Protection wrote an opinion on Mrs Read's last report on 12 January 1995 it tried to set out what the conditions of universal service should be. I would simply remark here that in trying to peg what is said in this report to previous pronouncements from the Commission, we are not trying to hold to a nebulous and rather nervous definition, but rather to seek an indication from Commissioner Bangemann and his colleagues of when a proper and acceptable definition of universal service will come forward.
Secondly, I want to say a word about number portability. Amendment No 25 which Mrs Read has just mentioned attempts - and Mr van Velzen and others have raised this point - to provide, set against a reasonable fee, for the regulator to establish that there is genuine number portability, and that if there is not, once a user has changed the supplier a telephone call to the old number can be re-routed to the user at a reasonable price. We would hope that undertaking would be given.
Finally, I hope that tomorrow the House will vote for the environmental protection recommendation which Mrs Read introduced at a late stage as an amendment to the report. I know there has been opposition to it in some quarters but I believe it is the least we can do in order to satisfy the necessary concerns at points of interconnection that environmental considerations may be set aside in the course of negotiations between the old and new players in this market.
Interconnection is one of the most important conditions for the liberalisation of the telecommunication market, to make it operate well. A third of the telephone price consists of interconnection money, so at European level this is billions of ecus. Poorly regulated interconnection also leads to the screening off of markets, the disturbance of competition and it is disadvantageous to the consumer. It can lead to higher prices, a lower level of service and a less varied supply. It is therefore necessary that fair rules are put in place, that the procedures and cost structure are transparent, and there is no abuse of power. It is therefore also necessary for access to networks to be provided to newcomers at acceptable prices. This is the scope of interconnection.
I would like to express my thanks to the rapporteur, Mrs Read, for her expert contribution, for the cooperation and the fact that we can be here together again today. This brings me to the definition of interconnection. You have seen that there is an amendment which has reincluded the original definition, because if the telecom services are excluded, as is now the case in the position of the Council, the value of the regulation would be reduced by some 25 to 50 %. Indeed, the scope would then be greatly limited and it would mean that access to the networks for realistic prices for newcomers would be threatened. And I think this is essential. It is the core of liberalisation.
Many telecom companies now have the fear that when moving into services which do not have their own networks, these will then make a claim on the same high discount. This is a serious misunderstanding. In Article 7(2) of the common position of the Council it is rightly pointed out, and I quote "for the prices for interconnection the principles of transparency are to serve' , and "cost orientation to be followed' . This is the key. Cost orienteering entails that if you have fewer costs, you cannot make a claim on the same discount. And that is the essence of why we have brought the case back again.
My group is fully behind what is proposed by Mrs Read: emphasis on common guidelines set up by the Commission for interconnection agreements; a good dispute-settling procedure; emphasis on the development of a real, harmonised European telecommunication market. It has greatly disappointed us that the Council has deviated from this on 6 or 7 essential points. As an example I would first point to the fact that the extent of harmonisation of the rules by Parliament goes further than is accepted by the Council. This is most tersely demonstrated in Amendment No 21.
A second point is that we go further on transparency of costs in the interconnection agreement. We make greater requirements here.
Thirdly, we want a greater say at a European level. The role of the Commission must be strengthened here. It is all very well, with a view to subsidiarity, that we give many possibilities to the national governing bodies, but if the Commission cannot play an important role here, I predict that little will come of a European telecommunications market. We want a cross-border dispute-settling regulation and we want the retention of numbers, because if you go from one company to the other and you do not take your number, you cause an enormous blockade on liberalisation. And that is a crucial point.
We want to grow to become a European regulating authority. I hope that the Commissioner will stand by our side, that he will stand firm with us, because I think this is of vital importance.
Finally, we have urged that there be much regulation in this transitional stage. But we will have to deregulate, and we have indicated in exactly which fields this must take place. And I would like to ask the Commissioner this: on 1 February you said that the separate competition rules must come before the telecom. How far are we now?
Mr President, interconnection in telecommunications is important, as is the joint coordination and development of telecommunications in the EU and Europe. National regulatory authorities should have ultimate responsibility for fostering the development of a telecommunications market. This should be done bearing in mind the interests of users. We should ensure interconnectivity between different networks. If this is done in the right way, it is questionable whether any general guidelines from the Commission or an EU-level regulatory authority are needed.
The need for an EU directive on cost calculation and the financing of universal services can also be questioned. Disputes should in the first instance be resolved among service providers at national level, and a system of comparison should be established jointly by the various national regulatory authorities. I believe these issues should be borne in mind in respect of the subject we are now debating.
Mr President, I too want to give Mrs Read warm thanks for the job she has done. This is one of the most important rules we need if we want to obtain a European telecommunications market that works. The close cooperation with her and with Parliament as a whole will make it easier for us to deal with the Council, for unfortunately we do not agree with the Council on every point. Of course the Council is also aware of the two main objectives of this directive: firstly, to interconnect all the networks, for that offers the consumer far more choices, and secondly to monitor infrastructure enterprises that dominate the market so that they are forced to open up their infrastructure in a fair and transparent manner. Similarly, costs must be calculated in such a way as to enable competitors, especially newcomers, to make use of the possibilities offered by the new market.
That is not disputed. What is as always disputed is the details, and perhaps I should go into the most important amendments because that will clarify our position. The Commission has always considered it essential to have a European regulatory authority in these areas of telecommunications because this interconnection, the monitoring and other measures that will become necessary in future concern the entire single market and not just one or two countries as may have been the rule in the past. The Council is being extremely reticent on this question. Virtually all the countries are afraid to give up any powers or competences and the prospect that Mr van Velzen finds so inviting, namely that the Commission should take this over, is regarded with some horror by the Member States, for as you know the Commission has kept trying to force all the Member States to take action on the question of telecommunications policy. We keep trying to persuade the dog to go hunting. That is all very well, but it does not make one very likeable. That is why I fear we will not make much headway here, but we shall see what the Council eventually decides.
The same applies to resolving cross-frontier disputes in regard to interconnection. Here we also support Amendments Nos 5 and 27 tabled by Parliament. I already said in the debate yesterday or the day before that we are in favour of number portability. That is one of the most important requirements if we are to have open competition between operators. It is very expensive for the customer to switch numbers, which is why they have to be portable.
With regard to Amendment No 10 to which Mrs Read made particular reference, we can support it too. It is just that the wording is rather misleading. But in the event of conciliation we will be able to sort that out, for this amendment refers to 'linking of... telecommunications services' whereas we are in fact talking about the linking of the facilities of organizations providing telecom services, which is the wording of the original version and which we would prefer. I think that is also what Mrs Read means.
The question of universal service also arose in some amendments. That is not just a problem in this case but a general one. That is why we have to start by tackling it in a general manner. First of all we have to define universal service. That seems fairly easy to me. Universal service means that every customer, in whatever place, can participate in a public service at the same and appropriate conditions. That is the definition. We want to avoid linking this definition to any particular technical possibility. It must to some degree be dynamic.
In the case of the telephone, it is enough to have the technical possibility to access the network. In future, however, there will be a whole range of additional telecommunications services, value added services, and in principle universal service must also include access to these services, which is to say we must not make our definition too restrictive.
Regarding financing, as I have often said I am convinced for two reasons that we do not need any extra financing. This interconnection will play a major role through the competition between competitors. Whether a service provider or network operator reaches only a part of the country or the entire country is an important factor of competition i.e., as a result of this competition, everybody will try to reach everybody.
Secondly, and that has not yet been sufficiently understood, the cost structure, the calculation of the costs of the infrastructure or the services offered, depends very much on the number of customers reached. The more customers can be reached, the easier it is to absorb these costs. In our view these two arguments are the best way to guarantee that no problems will arise. But because there are always some people who do not believe the Commission - this might be regarded as a character failing, but they still exist - we have offered two possibilities: to finance the setting up of universal services either through a fund or by charging for the issue of a licence, where one could go so far as to make the issue of a licence subject to the obligation to provide a universal service.
We really want to keep that in reserve, and in that respect we have no quarrel with each other. We still have to clarify this, as we do the questions of cost calculation and so on, to decide whether we need a directive on this or whether we can do it in the form of a kind of annex to this directive; that is a technical question. Of course we also need principles on how to achieve this transparency and how to calculate the costs. That is absolutely clear. Mr President, I think those were the most important questions to deal with in this short space of time. Once again I thank Mrs Read and all who took part here.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Protection for occupants of motor vehicles
The next item is the recommendation for second reading (A4-0275/96) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council with a view to the adoption of a European Parliament and Council Directive on the protection of occupants of motor vehicles in the event of a frontal impact and amending Directive 70/156/EEC (C4-0326/96-94/0323(COD)) (rapporteur: Mr Donnelly).
Mr President, can I say that this piece of legislation completes our work on crash testing. We have dealt with the legislation on side-impact at crash testing to make cars safer, or the construction of cars better, for the citizens in the European Union. This second reading on the legislation for new tests for frontimpact for automobiles in the European Union completes the package of two legislative measures.
The amendments that we have tabled in the second reading, and this has been done to a certain extent in consultation with the European Commission, and indeed with the expert committees that deal with vehicle safety, are largely technical amendments to tidy up the legislation. While I suspect the Commissioner may have some reservations or place a reserve on some of the figures in the amendments that we have tabled, I think he will largely accept the proposals that we are putting forward.
I do not really want to deal with the technical question this evening. What I do want to say to the many people, particularly in my own country, who question the validity or the usefulness of the European Union is that what we have been able to do in the European Parliament, with the support of Commissioner Bangemann, and through the measures that have been agreed in the Council of Ministers, is to take measures that will come into force in 1998 and will lead to a substantial reduction in serious accidents and deaths on the roads. This is a tangible example to explain to the citizens either in the United Kingdom, who as you know are debating the whole issue of Europe yet again, or in other countries in the European Union - and we have elections coming up in Finland and Austria in the very near future for the European Parliament - of how Parliament acting in a sensible way in collaboration with the other institutions of the European Union, can put in place legislation, using our codecision powers, that will make some significant differences. I just want to give you the figures for the United Kingdom. Once this legislation is in place in the United Kingdom, it will actually lead to the prevention of 9, 000 deaths and serious injuries every year. It will produce an annual saving, as far as accidents are concerned in the United Kingdom, of £400 m, a very important saving in terms of the financial cost and, of course, there will be a substantial reduction in the number of fatalities across the European Union, particularly from front-impact accidents. There will be something like 15, 000 lives saved across the European Union simply from the piece of legislation that we are dealing with tonight.
So I would like to thank the Members of the House, because this has been very much a cross-party initiative in this House, and Commissioner Bangemann for his political support at a very difficult time when we felt it was going to be rather hard to get the Commission and Council to accept the approach that we were taking. This is something that we should try to use, and I know Members of the House will try to use it, as an example of how this institution and how the European Union can actually benefit our citizens. I really hope that when the legislation comes into force, in 1998, the car manufacturers will ensure that the vehicles that they are building for our citizens in the future fully respect the new laws and therefore protect not only the drivers but their passengers too.
Mr President, ladies and gentlemen, Mr Donnelly has clarified the content of the draft decision and also what can be expected, i.e., the consequences if what we want to adopt at second reading becomes reality in 1998. All that is really left to point out is that we have worked very successfully with members of the Committee on Economic and Monetary Affairs on this subject and that everyone took part in drafting this document. Moreover, it became clear that as in the case of side-impact protection, Alan Donnelly, the rapporteur, has once again achieved good common results from his well-informed work with experts from the motor industry, the industries concerned with safety questions and in particular with the Commission. That is the kind of outcome I would also hope to see in future in regard to many of the questions that are important to the citizens.
One area for improving car safety in future too is that of child seats. Until now this area has been one of the major weaknesses in relation to cars. I hope we will approach it in a similar way so that so that through our work in Parliament, with the Commission, with the industry, and of course also with the Council we rapidly achieve results that will make driving even safer and avoid the many road deaths and the many injured children. If we continue to work as we have done, we will make rapid progress and obtain good results.
Mr President, it really is not just out of politeness that I return the compliment to Alan Donnelly, because as Mr Hoppenstedt rightly said he has carried out his task as rapporteur in exemplary fashion, as also reflected by the fact that nearly all the amendments tabled by the European Parliament found their way into the common position. We only have one more stage to go; we have established the details of the certification procedure for using test dummies in a seventh appendix, i.e., we now have a consistent, logical and practical measure.
It is quite right of Alan Donnelly to say it is a pity that successful examples of this kind of collaboration between the European Parliament and the Commission and Parliament are too little known. That is a particular problem in his own home country too. On my last visit to our London delegation I found a very useful brochure, which drew attention to one particular problem by listing all the so-called Euro-myths that keep cropping up in the British press and have absolutely no bearing on reality. That makes it very difficult for a Member or a Commissioner to make it clear to the citizens of the Union that we sometimes do sensible things here too.
Of course we sometimes also get things wrong, but by and large the Union is of great and positive value to the lives of the citizens, unlike some of the things that are often not done in the Member States. But such is life, we have to keep on trying and I hope that at some point, through joint action with the industry and perhaps also with the associations that represent the victims of such accidents or that campaign for transport safety in general- for there are such associations, sometimes set up by citizens, in all the Member States - we will be able to make all this clear and that attitudes to the Union will then change.
However, we can only achieve that with the support of our national colleagues. If national prime ministers behave like modern Robin Hoods and give their citizens the idea that if they march into battle against Brussels and violate all the rules of law they are working in the interests of their citizens, we should not be surprised if these citizens suddenly begin to feel negative about the European Union. But that is a different problem that has already been discussed during the debate on the state of the Union. So basically we can all be very satisfied.
Alan Donnelly was also right to point out that in the event that other technical details still need to be regulated, those amendments can still be incorporated either through the institutions or through the Technical Progress Committee. We have to be aware of that if we adopt the legislation today, but that is quite normal for of course this area of technology will also continue to develop. So, once again many thanks to Alan Donnelly, and we can all be glad we have managed to achieve this!
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Standardization
The next item is the report (A4-0248/96) by Mr Meier, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission to the Council and the European Parliament on the broader use of standardization in Community policy (COM(95)0412 - C4-0504/95).
Mr President, Commissioner, Members of this midnight sitting, standardization is of course not do to just with the familiar example of the electrical socket but extends from the video cassette to hotel classifications or the chip card for using tourist facilities. When I was dealing with this subject it struck me that the Euro would also represent a very important example of standardization, although of course that is not the issue today. I would like to thank the Committee on Research, Technological Development and Energy, the Committee on External Economic Relations and the Committee on Transport and Tourism, together with their draftsmen Mr Ferber, Mr Pex and Mr Cornelissen, for their opinions. We have taken very serious account of their proposals. That also applies to the Committee on Transport and Tourism. Unfortunately we could not deal with the new amendments tabled in committee. I am very sorry about that, but they are there and I will be saying a few words about them.
Of course the report cannot discuss all the policy areas in detail. After all, we have four or five new standards in the European Union every day and this would go far beyond the framework of the report. But who participates in standardization? At national and European level it is business, industry, small and medium-sized enterprises, the consumers and of course the bodies responsible for standardization. But let us not forget the international level, which goes beyond Europe, and here I would just mention the ISO standards as an example.
This horizontal and vertical structure alone reveals the complexity of the process of establishing standards, for on the one hand people expect standards, on the other hand these standards should not dominate or impose too many requirements. On the one hand we want adaptation, on the other we do not want too much conformity or uniformity. Science and research must also play a part and be involved. But there must also be the widest possible margin for a voluntary approach to establishing standards without any influencing by politicians or authorities. That shows how complex the standardization process is. Discussion between the various parties will also ensure that standards are not developed over-hastily or produce results that might prove inadequate. It is a fact that criticism of the recently decided standards that are being implemented has remained within bounds. But improvements are still possible. We must make it possible for all parties concerned to participate and also urge them to commit themselves to this and encourage the necessary training.
Apart from larger industries, this applies in particular to small and medium-sized undertakings, whose representatives we must support. Of course support always means a certain amount of financial aid. Consumer representatives should also receive the necessary support. In this context I would like to say that I have heard that the budget appropriations for standardization activities by consumer representatives are apparently to be cut from ECU 750 000 to ECU 250 000. That would surely conflict with what we too have decided here. In paragraphs 8, 9, 10 and 11 we emphasize the need to ensure that small and medium-sized undertakings, which we have already discussed today, are given an opportunity to become involved through training and information measures. So I would ask for this question to be reviewed, for we do not want to give the impression that the we want to exclude these undertakings from the standardization process.
Of course we are in favour of cooperation between CEN, CENELEC and ETSI, so that we do not have a multi-track system, and of ensuring the internal efficiency of the organizations, to which the CEN optimization programme has indeed already made some contribution. Another important aspect, as mentioned earlier, is international cooperation with the ISO. Strong products coming from abroad or from other economic blocs can point the way to future standards. That means that dominant standards that are developed outside Europe also influence production. So any group that does not take part in standardization may face economic disadvantages. Standardization therefore also has an important part to play in improving competition with third countries.
I will now turn briefly to the new amendments, which unfortunately were tabled belatedly and not discussed in committee. Basically we agree with the content of Amendment No 1. However, it calls for account to be taken of the Treaty provisions of Article 130 r(2). Well, that is obvious, given that we all believe in respecting the Treaty and it is simply not possible to list all the provisions of the Treaty again in a single report.
Second comment: of course I am also in favour of the necessary standardization of aeroplane components, but I will try to table an oral amendment so that we do not necessarily have to name the body that is to be set up and made responsible for standardization in Europe at this point. Of course it is also important to take due account of any relevant environmental aspects, but I do not believe that means handing over any legislative power to the standardization bodies. I am therefore not in favour of Amendment No 3. Thank you for allowing me to exceed my speaking time somewhat!
Mr President, I would like to compliment Mr Meier on his report on an important matter which is barely recognised as important by many. From the viewpoint of trading policy I deem standards in the field of information technology and telecommunications, the environment, energy and standards in the workplace very important.
In all these fields I consider attuning with the international standardisation bodies such as the ISO and IEC of great importance. It is also of great importance that the matching of European standards with international standards leads to the breaking down of technical trade barriers worldwide, with new barriers being avoided.
My conclusion is that the expansion of standardisation benefits the integration of Europe. As already said, I believe there must be more cooperation between European standardisation institutes to put Europe in a favourable position for the establishment of worldwide standards. It is of great importance to European industry that standardisation is effected in the closest possible harmony with the latest technology.
I consider the establishment of a European mark that indicates conformity with European standards as an appropriate tool of quality policy that can contribute to improving our competitive position. Standardisation relating to the environment and safety at the workplace can also make an important contribution to the debate about social and environmental dumping within the framework of the organisation of world trade.
Mr President, Commissioner, ladies and gentlemen, naturally the Committee on Research has considered the communication from the Commission on the broader use of standardization in European policy in great depth. I just want to make a few basic comments, because many sensible points have already been made.
Firstly, we need a standardization policy that is consistent with competitiveness, growth and employment. We ought to be able to manage no longer to have 15 or 5 main systems of standards in the European Union but to agree on a common system. Secondly, we need a common legal basis, which we should take time to think about. It does not have to happen overnight, but at some point we ought to create a common legal basis for CEN, CENELEC, ETSI and EOTC. Thirdly, the question of transparency and participation by all groups was raised. Fourthly, we also need pre-standardization research and should include this in the Fifth Framework Research Programme. Fifthly, we need to achieve a broad consensus between European standardization bodies to prevent certain Member States, certain dominant industries, from defining European standards to the detriment of the others.
Lastly, we continue to need research measures, in the field of criminology too and to develop our laboratories. I thank the rapporteur for taking on board so many of the comments we made in the Research Committee and I hope that the completion of the single market will not continue to be hindered by national standards.
Mr President, I would first of all like to welcome the Commissioner's communication which, I believe, is both perceptive and sensible. It identified numerous applications for standardization and we, as representatives of the citizens of Europe, are most keenly aware of the value and opportunities that this aspect of the single market standard can give us.
The rapporteur, Mr Meier, rightly develops this theme in his excellent report, emphasizing both the need for such standardization to be voluntary and to be widely encouraged, and especially in the way in which he singles out small and medium-sized enterprises for assistance in meeting those standards whilst not allowing them to be put to a competitive disadvantage because of the financial implications lodged in there.
Clearly we have here a vehicle which could make European products truly pan-European, where a European quality label could become just as reassuring as the British Standards Institution marks which we enjoy in the UK. Quality guarantees are what consumers deserve and what they need, and standardization could deliver just that.
Only yesterday in this House, Commissioner, I asked you a question about safety standards on camp-sites in Europe. We all remember the tragedies which seem to occur summer after summer. All of us who have travelled with our families to camp-sites know how much we take on trust in those sites, sometimes with tragic results. Standardization of safety measures both in the siting and the equipment of camp-sites could save lives, and I was encouraged by your positive response yesterday.
This is just one example - there will be many more - of sound practice which can enhance the day-to-day lives of all of us. I am confident that many more will flow from the groundwork that this report gives us. It certainly deserves our full support and it is in line with the sort of comments that you, Commissioner, have just made to the previous report, which shows that the European Union is an organ and vehicle for good and for positive legislation.
I believe the question of the delegation of legislative powers is indeed a serious one. I regard the question of the access of all groups concerned as an important one. I also think that consumer and environmental groups should be involved and I think it would be a mistake to restrict the inclusion of environmental policy in every policy area to standardization.
It is probably right to include civil aviation, but it will not be possible to control industrial dominance by this means alone.
Mr President, I want to end with a remark that is inescapable at this stage in the debate: ' would the last person to leave please turn out the light' . Thank you.
Mr President, our communication was designed to draw the attention of Parliament and of course of the general public to the importance of European standards. I am pleased that Mr Meier's report and the contributions by Members this evening show that Parliament has understood this communication correctly. I also hope that the general public will come to a greater and better understanding of the important role played by standardization, as also of our forthcoming proposals on, for instance, the role of standards and market specifications in the field of information technology. The question raised by Mrs Billingham concerning the relationship between quality and standards will also be discussed in our next communication on the competitiveness of European industry.
So we are taking an in-depth look at these questions and I hope we will be able to make it clear that this is not some esoteric subject of concern only to a few techno-freaks but that it really is important for the consumer, the environment, the industry and therefore of course also for the competitiveness of the European Union. Mr Meier, I have already discussed the question of the budget allocation with the chairman of the Committee on Budgets, who asked me about my priorities, as he will ask other colleagues too. I hope that with the support of the rapporteur of the Committee on Budgets we will manage to avoid any cuts in relation to standardization bodies. If we want to involve groups such as small and medium-sized enterprises, consumers and environmental organizations, we obviously also need some public funding of their activities, for it will be more difficult for these groups to bear the costs than it normally is for industrial undertakings. It is surprising, and I too found it astonishing, that there is one sector of industry in which there have indeed been very few common standards to date, namely aircraft construction.
Anyone who gives some thought to it will say: aircraft construction is the very first area where standards should be established; but that is not the case. That too will surely change with time. All the excitement there used to be about the competition between national and European standards has also calmed down. National standardization bodies are cooperating sensibly and I hope that will prove fruitful.
Incidentally, we have regular meetings with CEN, CENELEC and ETSI. If I may, Mr Meier, I will invite you to the next meeting. We always meet in pleasant places. So you can be sure to find yourself in the right environment too. If Mr Wolf really wants to come, I will consider whether to invite him too, but I will have to think about it first.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 12.01 a.m.)